Exhibit 10.3

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

SECTION 1

 

CONTRACT AGREEMENT

KEV-01-13-004

 

HIRE OF A DEEPWATER DRILLING UNIT

 

This agreement (this “Agreement”) between Kosmos Energy Ventures (“Operator”),
and Alpha Offshore Drilling Services Company (“Contractor”) is to engage
Contractor to carry out certain drilling services (the “Drilling Services”) in
accordance with the Contract.

 

1.                                      DOCUMENTS

 

The contract (“Contract”) shall comprise the following documents:

 

1.1                               This Agreement (Section 1)

1.2                               Conditions of Contract (Section 2)

1.3                               Contractor’s Insurance (Section 3)

1.4                               Statement of Requirements (Section 4)

1.5                               Rates and Charges (Section 5)

1.6                               Contractor’s Personnel (Section 6)

1.7                               Specification of Contractor’s Equipment
(Section 7)

1.8                               Pre-Acceptance Requirements (Section 8)

 

2.                                      DEFINITIONS

 

In this Agreement words and expressions shall have the same meanings as are
respectively assigned to them in the Conditions of Contract.

 

3.                                      DRILLING SERVICES

 

The Drilling Services shall be the provision of the Drilling Unit, the Drilling
Equipment, Contractor’s Personnel and Subcontractor’s personnel as more fully
described in the Contract for the drilling of Wells.

 

4.                                      OPERATOR’S REPRESENTATIVE

 

The Operator’s Representative shall be Jim Mays, Vice President, Supply Chain
Management.

 

Kosmos Energy Ventures

c/o Kosmos Energy, LLC

8176 Park Lane, Suite 500

Dallas, Texas 75231

Tel No.:  214-445-9600

Fax No.:  214-445-9810

 

5.                                      CONTRACTOR’S REPRESENTATIVE

 

The Contractor’s Representative shall be Mark Stewart, Operations Manager,
Atwood Achiever.

 

1-1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Alpha Offshore Drilling Services Company

c/o Atwood Oceanics (M) Sdn. Bhd.

332A-11C, 11th Floor, Plaza Ampang City

Jalan Ampang

50450, Kuala Lumpur, Malaysia

Attention: International Marketing Manager

Tel No.:   +60 3 2773 9714

Fax No.:  +60 3 4257 9208

 

6.                                      DURATION OF THE CONTRACT

 

Notwithstanding the date hereof, the term of this Contract will begin on the
Operations Commencement Date and shall continue for three (3) years thereafter,
as may be extended for the Renewal Option.

 

7.                                      REMUNERATION

 

In full consideration of the performance of the Drilling Services, Contractor
shall be paid in accordance with the Contract.

 

8.                                      ACKNOWLEDGEMENT

 

Kindly confirm acceptance of the terms of the Contract by signing and returning
the attached duplicate.

 

Kosmos Energy Ventures

 

 

Signed:

/s/ Kosmos Energy Ventures

 

Name:

Kosmos Energy Ventures

 

 

 

 

 

 

 

 

 

 

Position:

 

 

Date:

June 9, 2013

 

The undersigned confirms Contractor’s acceptance of this Contract.

 

Alpha Offshore Drilling Services Company

 

 

Signed

/s/ Anthony H. Dyne

 

Name:

Anthony H. Dyne

 

 

 

 

 

 

 

 

 

 

Position:

Director

 

Date:

June 9, 2013

 

1-2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

SECTION 2

 

CONDITIONS OF CONTRACT

 

2-3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

CONDITIONS OF CONTRACT

 

CONTENTS

 

CLAUSE 1.

 

DEFINITIONS

 

 

 

CLAUSE 2.

 

CARRY OUT DRILLING SERVICES; TERM; PRE-ACCEPTANCE OF THE DRILLING UNIT

 

 

 

CLAUSE 3.

 

TERMINATION

 

 

 

CLAUSE 4.

 

ACCESS TO LOCATIONS

 

 

 

CLAUSE 5.

 

OPTIONAL RIGHTS OF OPERATOR IN THE EVENT OF DEFAULT BY CONTRACTOR; RIGHTS OF
CONTRACTOR IN THE EVENT OF DEFAULT BY OPERATOR

 

 

 

CLAUSE 6.

 

LIABILITIES AND INDEMNITIES

 

 

 

CLAUSE.7.

 

CONTRACTOR’S INSURANCES

 

 

 

CLAUSE.8.

 

TAX INFORMATION AND INDEMNITY

 

 

 

CLAUSE 9.

 

BANKRUPTCY OR LIQUIDATION

 

 

 

CLAUSE 10.

 

FORCE MAJEURE

 

 

 

CLAUSE 11.

 

FREEDOM FROM LIENS

 

 

 

CLAUSE 12.

 

INVOICING PROCEDURES

 

 

 

CLAUSE 13.

 

CONFIDENTIAL INFORMATION

 

 

 

CLAUSE 14.

 

PUBLICITY

 

 

 

CLAUSE 15.

 

ASSIGNMENT AND SUB-CONTRACTING

 

 

 

CLAUSE 16.

 

APPLICATION OF LAWS

 

 

 

CLAUSE 17.

 

NOTICES

 

 

 

CLAUSE 18.

 

VARIATION AND WAIVER

 

 

 

CLAUSE 19.

 

INDEPENDENT CONTRACTOR RELATIONSHIP

 

 

 

CLAUSE 20.

 

INFRINGEMENT OF PATENTS

 

 

 

CLAUSE 21.

 

APPLICABLE LAW

 

 

 

CLAUSE 22.

 

ARBITRATION

 

 

 

CLAUSE 23.

 

EXCLUSION OF PREVIOUS CORRESPONDENCE

 

 

 

CLAUSE 24.

 

AUDIT

 

 

 

CLAUSE 25.

 

MISCELLANEOUS

 

 

 

CLAUSE 26.

 

BUSINESS STANDARDS

 

 

 

CLAUSE 27.

 

COUNTRY SPECIFIC CONTRACT, ASSIGNMENT OF AGREEMENT

 

 

 

CLAUSE 28.

 

HEALTH, SAFETY, ENVIRONMENT AND SECURITY AND WELL INTEGRITY

 

Attachment A

MUTUAL HOLD HARMLESS AGREEMENT

Attachment B

COUNTRY SPECIFIC CONTRACT

Exhibit “1”

Contract Area

Exhibit “2”

Work Order

 

2-4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Exhibit “3”

Invoicing Procedures  (Morocco attached)

Exhibit “4”

Country Specific Terms and Conditions  (Morocco attached)

Attachment C

HSES STANDARDS

 

2-5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

CONDITIONS OF CONTRACT

 

CLAUSE 1.                  DEFINITIONS

 

In the Contract the following words and expressions shall have the meanings
assigned to them, except where the context otherwise requires.

 

1.1                          “Affiliate” means a legal entity that at any tier
Controls, is Controlled by, or is Controlled by an entity that Controls, a
Party.  For the purposes herein, “Control” means the ownership, directly or
indirectly, of fifty percent (50%) or more of the voting rights in a legal
entity, and as applied to Operator shall mean and include Kosmos Energy Ventures
and any company which is directly or indirectly controlled by Kosmos Energy
Ventures.

 

1.2                          “B.O.P.” shall mean blow-out preventers.

 

1.3                          “BOP Event” shall have the meaning in Clause 5.9(a)
of Section 5.

 

1.4                          “BOP Event Rate” shall have the meaning in Clause
5.9(b) of Section 5.

 

1.5                          “BOP Rerunning Time” shall have the meaning in
Clause 5.9(b) of Section 5.

 

1.6                          “Certification” shall mean the applicable
certifications as required for the Drilling Unit as set forth under Section A of
Section 7, Group 1.

 

1.7                          “Claims” shall mean, unless specifically provided
otherwise, all claims (including, but not limited to, those for property damage,
pollution (including, without limitation, response costs, remediation costs, and
damages to natural resources), bodily injury, personal injury, illness, disease,
maintenance, cure, loss of consortium, loss of support, death, and wrongful
termination of employment), damages, liabilities, losses, demands, liens,
attachments, encumbrances, fines, penalties, causes of action of any kind
(including actions in rem or in personam), obligations, costs, judgments,
interest and awards (including payment of attorneys’ fees and costs of
litigation and investigation) or amounts, of any kind or character (except
punitive, indirect, special, consequential or exemplary damages), whether under
judicial proceedings, administrative proceedings or otherwise, or conditions in
the premises of or attributable to any person or persons or any Party or
Parties, breach of representation or warranty (expressed or implied), under any
theory of tort, contract, breach of contract (including any Claims that arise by
reason of indemnification or assumption of liability contained in other
contracts entered into by Operator Group or Contractor Group) arising out of, or
incident to or in connection with the Contract or the performance of the
Drilling Services under the Contract, including but not limited to Claims that
arise out of or are directly or indirectly connected with vessels and/or the
ownership, possession, management, manning, maintenance, supply, operation
(including but not limited to ingress, egress, loading and unloading operations)
or navigation of any vessel.

 

1.8                          “Classification” shall mean the description of the
Drilling Unit as set forth under Section A of Section 7, Group 1.

 

1.9                          “Completion Date” shall mean the date when the
Drilling Unit has completed the last Well and all Operator’s Material’s and
Service Company Equipment has been offloaded.

 

2-6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

1.10                   “Consequential Loss” means any damage, loss or injury of
whatsoever nature that is consequential, punitive, incidental, special or
exemplary, any loss or anticipated loss of profit, loss of production, loss of
product, loss or anticipated loss of revenue, spread costs, or diminution in
value, and any damage, loss or injury of whatsoever nature due to business
interruption, loss of use of any equipment, loss of any contract or other
business opportunity and any other indirect loss of a similar nature, whether or
not such costs, losses or liabilities are defined and/or characterized as
consequential, incidental or indirect by English Law or any applicable Law and
whether or not foreseeable.

 

1.11                   “Contract” shall mean all those documents forming the
Contract as stated in Clause 1 of the Agreement set forth in Section 1 and any
mutually agreeable and fully executed amendments hereto.

 

1.12                   “Contract Area” shall mean the waters offshore the
country or area specified in Exhibit “1” of the Country Contract in which
Operator is entitled to conduct drilling operations, or other areas agreed
between the Parties.

 

1.13                   “Contract Depth” shall mean the Depth to which Contractor
may be required to carry out the Drilling Services.

 

1.14                   “Contractor Confidential Information” shall have the
meaning set forth under Clause 13.3.

 

1.15                   “Contractor’s Equipment” shall mean the Drilling Unit 
together with all the drilling and associated equipment listed in Section 7,
Group 2 (hereinafter referred to as the “Drilling Equipment”) and Contractor’s
stock of spare parts, any tools, machines, and equipment hired by Contractor and
Subcontractor’s equipment and tools and any tools, machines, and equipment hired
by Subcontractor.

 

1.16                   “Contractor” shall mean Alpha Offshore Drilling Services
Company, an exempt company with limited liability incorporated under the laws of
the Cayman Islands.

 

1.17                   “Contractor Group” means collectively, Contractor and its
Affiliates, co-owners, representatives, contractors and Subcontractors, along
with the officers, directors, agents and Contractor’s Personnel of each,
Invitees or any one or more of them, but shall not include any member of
Operator Group.  Contractor Group shall also mean subcontractors (of any tier)
of Subcontractors who are performing Drilling Services at any Contract Area,
their Affiliates, their directors, officers and employees (including agency
personnel) or any one or more of them.

 

1.18                   “Contractor’s Personnel” shall mean Contractor’s labour
and supervisory personnel including, but not limited to, those types of
personnel listed in Section 6.

 

1.19                   “Contractor’s Representative” shall mean those persons
who are appointed as such from time to time by Contractor and whose names have
been notified in writing by Contractor to Operator.

 

1.20                   “Country Contract” means an agreement, between an
Operator and a Contractor covering Drilling Services in a single country and
such agreement shall be substantially in the form of the agreement attached as
Attachment “B” to Section 2 of the Contract and shall be governed by and shall
incorporate by reference the terms and conditions set forth in the Contract.

 

2-7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

1.21                   “Country of Operations” means the country name set forth
in the Country Contract where drilling operations are to be performed, unless
otherwise agreed by the Parties in the Country Contract or a work order to the
Country Contract.

 

1.22                   “Co-Venturers” as applied to Operator shall mean any
parties to a joint venture agreement whereby Operator undertakes to act as
operator for such participants of any licence block in a Contract Area in which
Contractor may be required to perform the Drilling Services.

 

1.23                   “Credit” shall have the meaning under sub-clause 5.9(a)
of Section 5.

 

1.24                   “Damage/Loss Event” shall  have the meaning under
sub-clause 3.1(a).

 

1.25                   “Depth” shall mean the depth of the hole as obtained by
measuring the drilling string with a steel tape, using as datum the top of the
Rotary Table.

 

1.25                   “Drilling Equipment” shall have the meaning in Clause
1.15 above.

 

1.26                   “Drilling Services” shall mean the drilling operations as
defined in Section 4, Clause 2.1.

 

1.27                   “Drilling Unit” shall mean the unit as specified and
classified in Section 7 - Group 1.

 

1.28                   “FCPA” shall mean the provisions of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

1.29                   “Final Thirty Days” shall have the meaning under Clause
2.2(a)

 

1.30                   “Final Well” means the last Well completed or operations
permanently ceased within the Primary Term of the Contract, the Renewal Option
term of the Contract or the 30 days immediately preceding the end of the
applicable term, with no right for a geological sidetrack

 

1.31                   “Fishing Operations” shall have the meaning set forth in
Clause 5.3(g) of Section 5.

 

1.32                   “Fishing Rate” shall have the meaning set forth in Clause
5.3(g) of Section 5.

 

1.33                   “FM Party” shall have the meaning set forth in Clause10.

 

1.34                   “Force Majeure Event” means an event or circumstance
beyond the affected Party’s reasonable control, including acts of God, strikes
or lockouts (other than among Contractor or its Subcontractors and their
respective employees or subcontractors), or civil disturbances, wars or war-like
action (whether actual, impending or expected and whether de jure or de facto),
insurrection, rebellion or sabotage, arrests, orders or other restraints of
governments (civil or military), expropriation or confiscation or seizure,
actions of the elements (except waiting on weather in the field), blockades,
insurrections, riots, epidemics, quarantines, earthquakes, fires, storms,
floods, explosions, nuclear reaction or radiation, radioactive contamination or
other causes, but specifically excluding financial distress.

 

1.35                   “Force Majeure Event Rate” shall have the meaning set
forth in Clause 5.3(j) of Section 5.

 

2-8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

1.36                   “Government Official” shall mean: (a) (i) any official,
official representative, employee, agent, advisor or consultant of any central,
provincial, municipal, local department, agency, state-owned enterprise or
corporation, or other government entity or instrumentality of any government;
(ii) official, employee, or agent of a  political party or any candidate for
political office; or (iii) any official or employee or agent of a public
international organization (collectively, “Foreign Official(s)”); or (b) any
person acting in an official capacity for or on behalf of any other Foreign
Official.

 

1.37                   “Gross Negligence” shall mean any act or failure to act
(whether sole, joint or concurrent) by any person or entity which was intended
to cause or which was in reckless disregard or wanton indifference to harmful
consequences such person or entity knew or should have known such act or failure
to act would have on the safety or property of another person or entity.

 

1.38                   “Groups” shall mean either Operator Group or Contractor
Group, as applicable.

 

1.39                   “HSES MS” shall mean Health, Safety, Environment and
Security Management Systems, more particularly described under Attachment D
under this Section 2.

 

1.40                   “Invitees” shall mean a person who has an express or
implied invitation to enter or use another’s premises (including without
limitation, the Drilling Unit), such as a business visitor or a member of the
public to whom the premises are held open.

 

1.41                   “Law(s)” means all applicable laws of the jurisdiction in
its broadest sense including without limitation the following: constitutional
law, civil law, common law, international law, equity, treaties, statutes,
decrees, edicts, codes, orders, rules, ordinances and regulations of any local,
municipal, territorial, provincial, state, federated, national or any other duly
constituted governmental body, authority, agency or department.

 

1.42                   “Location” shall mean the location of any Well.

 

1.43                   “Mobilization Commencement Date” shall have the meaning
under Clause 2.3(a).

 

1.44                   “Month” shall mean a calendar month.

 

1.45                   “Moving Rate” shall have the meaning set forth in Clause
5.3(d) of Section 5.

 

1.46                   “Mutual Hold Harmless Agreement” shall have the meaning
under Clause 6.2 of this Contract.

 

1.47                   “Nil Rate” shall have the meaning set forth under Clause
13, Schedule 5.1 of Section 5.

 

1.48                   “Operations Commencement Date” shall have the meaning set
forth in Clause 2.3(d).

 

1.49                   “Operator” shall mean Kosmos Energy Ventures or any
Affiliate thereof.

 

1.50                   “Operator Group” means collectively, Operator and its
Affiliates, co-owners and Co-Venturers, representatives, Service Companies and
subcontractors, along with the officers, directors, agents and Operator’s
Personnel of each, Invitees or any one or more of them, but shall not include
any member of Contractor Group.

 

2-9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

1.51                   “Operator Confidential Information” shall have the
meaning set forth under Clause 13.1.

 

1.52                   “Operator’s Materials” shall mean the equipment,
materials, services and supplies to be provided by Operator in Clause 7, Section
4.

 

1.53                   “Operator’s Personnel” shall mean employees,
representatives, agents and Service Companies and other providers as may be
engaged by Operator from time to time.

 

1.54                   “Operating Rate” shall have the meaning set forth in
sub-clause 5.3(a) of Section 5.

 

1.55                   “Operator’s Representative” shall mean those persons who
are appointed as such from time to time by Operator and whose names have been
notified in writing by Operator to Contractor.

 

1.56                   “Parties” shall mean Operator and Contractor.

 

1.57                   “Party” shall mean Operator or Contractor individually.

 

1.58                   “Primary Term” shall have the meaning under Clause 2.2.

 

1.59                   “Pre-Acceptance Requirements” shall mean the requirements
set forth in Section 8.

 

1.60                   “Provisioning Rate / Deprovisioning Rate” has the meaning
set forth in sub-clause 5.3(b) of Section 5.

 

1.61                   “Punch List” shall have the meaning under Clause 2.3(c).

 

1.62                   “Redrilling Unit Rate” shall have the meaning in Clause
5.3(f) of Section 5.

 

1.63                   “REGARDLESS OF FAULT” shall mean WITHOUT REGARD TO THE
CAUSE OR CAUSES THEREOF INCLUDING EVEN THOUGH CAUSED IN WHOLE OR IN PART BY THE
NEGLIGENCE (WHETHER SOLE, JOINT, CONCURRENT, COMPARATIVE, CONTRIBUTORY, ACTIVE,
PASSIVE, OR OTHERWISE), STRICT LIABILITY, OR OTHER FAULT, OF ANY MEMBER OF
OPERATOR GROUP AND/OR CONTRACTOR GROUP OR THIRD PARTIES, AND WHETHER OR NOT
CAUSED BY A PRE-EXISTING CONDITION OR THE UNSEAWORTHINESS OF ANY VESSEL OR
UNAIRWORTHINESS OF ANY AIRCRAFT.

 

1.64                   “Reimbursable Expenses” shall have the meaning under
Clause 12.2.

 

1.65                   “Renewal Option” shall have the meaning under Clause
2.2(a).

 

1.66                   Reserved.

 

1.67                   “Repair Rate” shall mean the rate which will be
applicable during a shutdown in operations for repairs to the Drilling Unit
Equipment as set forth in sub-clause 5.3(e) of Section 5.

 

1.68                   “Rules” shall have the meaning set forth in Clause 22
below.

 

2-10

--------------------------------------------------------------------------------

 


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

1.69                   “Service Company(ies)” shall mean the contractors
(including their servants and agents) hired by Operator and providing
miscellaneous services in conjunction with the Drilling Services.

 

1.70                   “Shutdown With Crew Rate” shall have the meaning set
forth in sub-clause 5.3(h) of Section 5.

 

1.71                   “Shutdown Without Crew Rate”  shall have the meaning set
forth in Clause 5.3(i) of Section 5.

 

1.72                   “Standby Rate” has the meaning set forth in sub-clause
5.3(3) of Section 5.

 

1.73                   “Subcontractors” shall mean the contractors hired by
Contractor for any services in conjunction with the Drilling Services.

 

1.74                   “Taxes” has the meaning set forth in Clause 8 below.

 

1.75                   Reserved.

 

1.76                   “Third Party” shall for the avoidance of doubt, mean
those parties excluding Contractor Group and Operator Group.

 

1.77                   “Total Loss” shall have the meaning set forth under
sub-clause 3.1 below.

 

1.78                   “Total Loss Expert” shall have the meaning set forth
under Clause 3.1 below.

 

1.79                   “Tubulars” shall have the meaning set forth under Clause
2.2 of Section 4.

 

1.80                   “WCID” shall mean Well Construction Interface Document.

 

1.81                   “Well” shall mean any Operator’s well or drilling
Location whether already drilled, or yet to be drilled by Operator in the
Contract Area under the terms and conditions of the Country Contract.

 

1.82                   “Willful Misconduct” shall mean a knowing and intentional
act or failure to act, with disregard of the rights or safety of others, knowing
that harmful consequences to a person or property will probably result or
recklessly disregarding the possibility that harmful consequences will probably
result.

 

Words importing the singular only also include the plural and vice versa where
the context requires.

 

The headings in these Conditions of Contract shall not be deemed to be part
thereof or be taken into consideration of construction thereof or of the
Contract.

 

CLAUSE 2.                  CARRY OUT DRILLING SERVICES; TERM; PRE-ACCEPTANCE OF
THE DRILLING UNIT

 

2.1                          Contractor shall carry out the Drilling Services
according to the specifications and instructions issued from time to time by
Operator.

 

2-11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

2.2                          Primary Term and Option to Extend

 

(a)                                 The initial term of this Contract will begin
on the Operations Commencement Date and shall continue for three (3) years
thereafter (the “Primary Term”).  Notwithstanding the foregoing, Operator shall
not spud the Final Well within thirty (30) days of the end of the Primary Term
or the respective Renewal Term (if applicable) (the “Final Thirty Days”) if the
planned duration of the Final Well exceeds the end of the Primary Term, or the
respective Renewal Term, by more than thirty (30) days.  If due to such time
limitations Operator is not permitted to spud another Well during the Final
Thirty Days, and Operator has completed or permanently ceased drilling
operations related to the Final Well before or within the Final Thirty Days,
Operator shall have the option to terminate the Contract at or during the Final
Thirty Days effective as of the date of completion or cessation of operations of
the Final Well.  If Operator elects to terminate the Contract at or within the
Final Thirty Days, Operator shall notify Contractor in writing and the Contract
shall be terminated on the date and hour the Drilling Unit reaches one nautical
mile off the location of the Final Well (the “Final Well Termination Date”). 
Contractor shall use its best efforts to move the Drilling Unit one nautical
mile off the location of the Final Well as soon as possible once Operator has
notified Contractor of Operator’s election to terminate the Contract effective
as of the Final Well Termination Date.  Operator will be released from further
day rate charges for the remaining number of days after the Final Well
Termination Date, regardless whether Contractor’s next operator is in a position
to commence use of the Drilling Unit as of that date.

 

(b)                                 Operator shall have the right to extend the
term of the Contract beyond the Primary Term for one (1) three (3) year option
period by providing Contractor written notice no less than fifteen (15) months
prior to the expiration of the Primary Term.  The exercised option shall be
referred to as the “Renewal Option”.  The rates for the Renewal Option shall be
mutually agreed by the parties at the time of the exercise of the Renewal
Option.

 

2.3                          Mobilization and Pre-Acceptance Requirements.

 

(a)         For the purposes of this Contract, the “Mobilization Commencement
Date” shall mean the date and hour that the Drilling Unit commences mobilization
and departs the Daewoo Shipbuilding & Marine Engineering Shipyard in South Korea
for Operator’s first Well location; provided, however, that mobilization of the
Drilling Unit shall not commence until after the Pre-Acceptance Requirements
have been met, as mutually agreed by the Parties, or, if applicable, the Punch
List has been agreed pursuant to subclause (c) below.

 

(b)         The Pre-Acceptance Requirements, and the completion of same, must be
mutually agreed between the Parties.  Any amendments to the Pre-Acceptance
Requirements requested by either Party prior to the anticipated Mobilization
Commencement Date shall be mutually agreed by the Parties and evidenced in an
amendment to this Contract fully executed by the Parties.

 

(c)          If there are minor Pre-Acceptance Requirements that have not yet
been completed prior to mobilization and such items can be completed during
mobilization of the Drilling Unit to Operator’s first Well, the Parties, by
mutual agreement, can create a punch list of such items to be addressed and
completed during mobilization (“Punch List”).  Such Punch List items must be
completed before the Operations Commencement Date unless otherwise mutually
agreed by the Parties.

 

2-12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(d)         For the purposes of this Contract, the “Operations Commencement
Date” shall mean the date and hour when the Drilling Unit is one nautical mile
from Operator’s first Well location and has either (i) completed all Punch List
items or (ii) the Parties have mutually agreed that the Drilling Unit can
perform drilling operations safely and efficiently while the remaining Punch
List items are met in accordance with the Parties’ mutually agreed plan.  The
second BOP must be on board the Drilling Unit by the Operations Commencement
Date.  In the event the second BOP is not on board the Drilling Unit by the
Operations Commencement Date, the Drilling Unit will be accepted by Operator and
the Parties will mutually agree to a plan and location for loading the second
BOP on the Drilling Unit.  Contractor will  use best efforts to accomplish
delivery of the second BOP as soon as possible after the Operations Commencement
Date.  The Operations Commencement Date shall be confirmed in writing by
Operator’s Representative and Contractor’s Representative.

 

CLAUSE 3.                  TERMINATION

 

3.1                          Termination upon Total Loss of Drilling Unit

 

(a)                     The Contract shall be terminated, effective as of the
date of the event creating the damage or loss to the Drilling Unit (the
“Damage/Loss Event”) upon:

 

(i) the Total Loss of the Drilling Unit; or

 

(ii)         at the election of Operator, if (x) the Drilling Unit is damaged so
as to prevent it from carrying out the Drilling Services; (y) the Drilling Unit
is, in Operator’s sole discretion and opinion, beyond repair; and (z) Contractor
has notified Operator (pursuant to sub-clause 3.1(b) below) that the necessary
repairs will exceed 365 days.

 

(b)                     As soon as reasonably possible following the occurrence
of the Damage/Loss Event, but in no event later than 15 days after the
Damage/Loss Event, Contractor shall engage an independent third party expert
(the “Total Loss Expert”), reasonably approved by Operator, to assess and
determine the condition of the Drilling Unit for purposes of this Clause 3.  If
Contractor’s insurance underwriters determine that the Drilling Unit is not a
Total Loss, the Total Loss Expert shall assess and determine the condition of
the Drilling Unit within 6 days of Contractor’s insurance underwriter’s
condition determination.  Contractor shall then notify Operator in writing, no
more than 2 business days after the Total Loss Experts determination, of the
results of such assessment and the number of days Contractor and the Total Loss
Expert anticipates the necessary repairs and/or replacements will take to
complete.

 

(c)                      In the event Contractor has originally determined the
estimated time for the completion of the necessary repairs/replacements to be
less than 365 days, but, on the 365th day the repairs/replacement are still not
complete, Operator shall have the right to terminate this Contract effective as
of the date of the Damage/Loss Event by providing written notice to Contractor
of such termination.

 

(d)         In the event the Contract is terminated pursuant to this sub-clause
3.1, Operator’s obligation to pay the applicable day rate to Contractor shall
cease effective as of the date of the Damage/Loss Event, and if Operator has
paid any day rate charges for days beyond the date of the Damage/Loss Event,
Contractor shall promptly refund such payments to Operator.

 

In the context of this sub-clause 3.1 “Total Loss” shall mean an actual,
constructive, compromised or arranged total loss of the Drilling Unit.  For
purposes of the Contract, a “Total

 

2-13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Loss Expert” shall have a certification as a professional engineer with a
minimum of 20 years’ experience in assessing conditions of similar type drilling
rigs.

 

3.2                          Failure to keep Contractor’s Equipment in
Certification

 

Operator shall have the right to terminate the Contract:

 

(a)         immediately if Contractor fails to, prior to the Mobilization
Commencement Date, give written evidence to Operator that the Drilling Unit has
proper Certification;

 

(b)         by giving Contractor seven days written notice after 10 days of
expiry of Certification if Contractor has not commenced action to restore same;
or

 

(c)          by giving Contractor seven days written notice after 30 days of
expiry of Certification if the Drilling Unit has not been re-certified.

 

CLAUSE 4.                  ACCESS TO LOCATIONS

 

Operator shall secure for Contractor and its Subcontractors rights of access to
and from Locations.  Operator shall use its reasonable endeavours to advise
Contractor of any limitations, restrictions or conditions which may affect such
access and Contractor shall abide by such limitations, restrictions and
conditions as aforesaid.

 

CLAUSE 5.                  OPTIONAL RIGHTS OF OPERATOR IN THE EVENT OF DEFAULT
BY CONTRACTOR; RIGHTS OF CONTRACTOR IN THE EVENT OF DEFAULT BY OPERATOR

 

5.1                          Unsatisfactory performance by Contractor

 

In the event that Operator is dissatisfied with the performance of Contractor
hereunder on account of unreasonably slow progress or for incompetency or any
other reason as a result of causes reasonably within Contractor’s control,
Operator shall notify Contractor in writing as to the cause of its
dissatisfaction.  Should Contractor fail to commence to remedy or refuse or fail
to prove to Operator’s reasonable satisfaction that it has taken measures to
remedy the matters so specified within a period of not more than seven (7) days
from the date of written notice from Operator, or Contractor has failed to
complete the remedy within 90 days from the date of such written notice,
Operator shall have the right to terminate the Contract upon completion of the
current operation then being performed at the time of receipt of the
notification of dissatisfaction as aforesaid.  Notwithstanding the foregoing,
the operations shall continue until the then current Well is placed in a safe
state by Contractor and Operator.  No further payments shall be due to
Contractor other than those outstanding for Drilling Services done prior to the
said termination.  During the period of time the aforesaid Well is being placed
in a safe state, Contractor will not terminate its insurance for the Drilling
Unit and will continue to pay the insurance premiums for the benefit of the
Drilling Unit.  If Contractor receives a notice of termination from its
insurance provider for non-payment, Contractor will immediately notify Operator
of such notice.  In the event Contractor fails to pay such premiums within two
(2) business days from the date of notice from the insurance provider, Operator
shall have the right to pay those premiums to Contractor’s insurance provider to
ensure the continuity of the insurance coverage until the Well is placed in a
safe state.  In the event of such payment, Operator will deduct such payment
from any amounts owed to Contractor under the Contract.

 

5.2                          Contractor’s failure to perform its obligations or
to provide Contractor’s Equipment

 

In the event of Contractor’s failure to perform any of its material obligations
or to provide any of Contractor’s Equipment required for the current Drilling
Services or in the event that

 

2-14

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Contractor’s Equipment fails to meet the manufacturer’s rating for such
equipment so as to make operations unsafe and to the extent any such failures
were not caused by the act or omission of Operator Group, Operator shall notify
Contractor in writing specifying such Contractor’s Equipment which Contractor
has so failed to provide or which fails to meet the said rating, and immediately
thereafter Operator shall have the right to exercise one of the following
options:

 

(a)         To shutdown such operations until such time as Contractor shall have
rectified the deficiencies in the specified failed Contractor’s Equipment
whether as to provision or to safety.

 

For any such period of shutdown Operator shall pay Contractor:

 

(i)                                     at the Repair Rate  in accordance with
Section 5 hereof provided the shutdown is due to a failure of a component of the
Drilling Equipment.

 

In all such instances referred to above, Operator shall have the exclusive right
to terminate the Contract any time after a shutdown period has exceeded ninety
(90) consecutive days.

 

In such event, Operator shall not be liable for any further payments to
Contractor, other than those outstanding for work done prior to the termination.

 

(b)                     To continue with operations at reduced efficiency as
aforesaid and in such event Operator shall have the right to reduce the Rates
and Charges in Section 5 by an amount in direct relation to the percentage that
operations have in the mutual agreement of Operator and Contractor been so
reduced in efficiency or slowed down, provided that if operations are so
continued then Operator shall assume liability for any loss of or damage to the
hole arising directly out of the continuing of operations with such reduced
efficiency and provided further that during such operations so continued
Contractor shall continue to rectify the aforesaid failure.

 

(c)                      To hire from the nearest available source satisfactory
to Operator and reasonably acceptable to Contractor all such equipment as may be
required:

 

(i)                         arising out of Contractor’s failure to provide the
Drilling Equipment or any part thereof, until Contractor shall have provided as
aforesaid, or

 

(ii)                     arising out of failure of the Drilling Equipment or any
part thereof to meet manufacturer’s specifications, until Contractor can
demonstrate to Operator that the Drilling Equipment or part thereof does meet
the said manufacturer’s specifications.

 

All costs incurred by Operator in hiring and transporting such equipment shall
be a debt due to Operator from Contractor and shall be deducted from any monies
due to Contractor from Operator.

 

(d)                     Upon mutual agreement of Contractor and Operator, which
such agreement shall not be unreasonably withheld, conditioned or delayed, elect
not to hire pursuant to (c) above but deduct from monies due to Contractor the
cost of hire (from the nearest available source) of equipment listed in
Contractor’s Equipment but not provided by it.

 

5.3                          Breach of the Contract by Contractor

 

2-15

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

In the event of a material breach by Contractor of any of the terms and
conditions of the Contract, Operator shall have the right to give written notice
to Contractor specifying such breach and calling upon Contractor to remedy the
breach forthwith and Contractor shall not be entitled to payment for work
performed in making good the breach.  If after receipt of such notice Contractor
does not remedy such breach within a reasonable period (which period Operator
shall advise in the aforesaid written notice and which shall take into account
the nature of the breach) then Operator may at its own option adopt one of the
following provisions:

 

(a)                     terminate the Contract as soon as is practicable on
expiry of the said period.  After such termination Operator shall not be liable
for any payments to Contractor other than those outstanding for Drilling
Services done prior to the said termination.

 

(b)                     in the event Operator does not wish to terminate
pursuant to (i) above, Operator shall instruct Contractor to shut down
Contractor’s Equipment and Operator shall pay Contractor at Shutdown With Crew
Rate for such period as Operator requires from the date of such shutdown and
thereafter apply the provisions of (i) of this sub-clause.

 

5.4                          Breach of the Contract by Operator

 

In the event of a material breach by Operator of any of the terms and conditions
of the Contract, Contractor shall have the right to give written notice to
Operator specifying such breach and calling upon Operator to remedy the breach
forthwith.  If within seven (7) days after Operator’s receipt of such written
notice Operator does not commence to remedy such breach and Operator does not
complete such remedy within ninety (90) days of such notice (or such other 
reasonable period as determined by the Parties), then Contractor may terminate
the Contract as soon as practicable on expiry of the said period.  After such
termination, Operator shall be liable to Contractor for payments owed to
Contractor for Drilling Services done prior to the said termination, as well as
an amount equal to the number of days remaining in the term of the Contract
multiplied by the Standby Rate.  Notwithstanding the foregoing payment
obligations, in the event Contractor obtains another operator to contract for
the use of the Drilling Unit commencing at or after the termination date under
this Clause 5.4, any such amounts owed by Operator will be less day rate amounts
received by Contractor from the new operator; subject to any cost differences in
the operating locations.  Contractor shall provide reasonable back-up
documentation as requested by Operator in support of the cost differences and
new day rate.

 

CLAUSE 6.                  LIABILITIES AND INDEMNITIES

 

6.1                              Personnel and Third Parties

 

(a)                                 Notwithstanding Section 6.1 (c) below,
Contractor shall release and protect, defend, indemnify and hold Operator Group
harmless REGARDLESS OF FAULT from and against all Claims, including attorneys’
fees, of every type and character, without limit and REGARDLESS OF FAULT
thereof, which arise out of or are related in any way to the subject matter of
or Drilling Services performed under the Contract and which are raised, asserted
or arise in connection with personal injury, illness or death of any member of
Contractor Group.

 

(b)                                 Notwithstanding Section 6.1(c) below,
Operator shall release and, except where one or more of the Operator Group
affected is a party to a Mutual Hold Harmless Agreement or substantially similar
agreement, protect, defend, indemnify and hold Contractor Group harmless from
and against all Claims, including attorneys’ fees, of every type and character,
without limit and REGARDLESS OF FAULT thereof, which arise out of or are

 

2-16

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

related in any way to the subject matter of or Drilling Services performed under
the Contract and which are raised, asserted or arise in connection with personal
injury, illness or death of any member of Operator Group.

 

(c)                                  Operator and Contractor shall indemnify,
defend and hold each other’s respective Groups harmless from claims, demands and
causes of action asserted against the indemnitee by any Third Party for personal
injury, illness, death or loss of or damage to property, which arise out of or
in connection with the subject matter of or Drilling Services performed under
the Contract, any applicable work order or other activities at the Contract
Area, to the extent resulting from the indemnitor’s or its Group’s legal fault,
negligence, Gross Negligence or breach of contract.  Where personal injury,
illness or death, or loss of or damage to property is the result of legal fault,
negligence or breach of contract of both Operator Group and Contractor Group,
the indemnitor’s duty of indemnification shall be in proportion to its Group’s
allocable share of the legal fault, negligence or breach.  If a member of either
Group is strictly liable under Law, the other Party’s duty of indemnification
shall be in the same proportion that its breach of duty contributed to the
personal injury, death, or loss of or damage to property for which a Party is
strictly liable.

 

6.2            Equipment

 

(a)                     Except as otherwise provided in Clause 6.3 below,
Contractor shall release and protect, defend, hold harmless and indemnify
Operator Group REGARDLESS OF FAULT for loss of or damage to Contractor’s
Equipment.

 

(b)                     Operator shall release and, except where Operator Group
member whose property is affected is a party to a Mutual Hold Harmless Agreement
or substantially similar agreement, protect, and defend, hold harmless and
indemnify Contractor Group REGARDLESS OF FAULT for loss of or damage to Operator
Group’s property intended to be incorporated into or used in or in connection
with the Drilling Services performed or to be performed under the Contract or
other activities on the Drilling Unit in the Contract Area.  As used in this
Clause 6, the phrase “Mutual Hold Harmless Agreement or substantially similar”
includes an agreement in the form attached as Attachment A or substantially
similar thereto, or any other agreement that includes release, defense, and
indemnity provisions that are substantially similar to those set forth in
Attachment A, or that are in any other form or wording so long as the
substantive nature of the provisions is similar to those set forth in Attachment
A.

 

6.3            Lost in Hole.   If Contractor’s Equipment are lost in the well
hole, and to the extent such loss is not caused by the Gross Negligence or
Willful Misconduct of Contractor Group, Operator shall, at its sole option,
either endeavor to recover same without cost to Contractor or repair or replace
such equipment or instruments, less depreciation.  Depreciation shall be
calculated monthly from the original purchase date at a rate of two percent (2%)
per month up to a maximum of fifty percent (50%).

 

6.4            Loss of or Damage to the Hole.      In the event that the hole
should be lost or damaged arising out of operations hereunder due to the Gross
Negligence or Willful Misconduct of Contractor’s Group, then Operator may
instruct Contractor either to drill a new hole to the depth at which the said
loss or damage occurred or to re-drill such section of the damaged hole in both
instances at the Redrilling Unit Rate and in accordance with the terms of the
Contract.

 

6.5            Underground Damage and Control of Blowout and Pollution

 

(a)                                 Reservoir Damage.        Operator shall
release and protect, defend, hold harmless and indemnify Contractor REGARDLESS
OF FAULT against any damage to or destruction of or loss or impairment of any
property right in or to oil, gas or other mineral substance or water if at the
time of the act or omission causing such damage,

 

2-17

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

destruction, loss or impairment the said substance had not been reduced to
physical possession above the surface of the seabed, and for any loss or damage
to any formation strata or reservoir beneath the seabed resulting from
operations under the Contract.

 

(b)                                 Pollution

 

(i)                                     Contractor shall assume all
responsibility for, including control and removal of, AND SHALL ASSUME ALL
LIABILITY FOR AND SHALL DEFEND, RELEASE, INDEMNIFY AND HOLD HARMLESS OPERATOR
GROUP, REGARDLESS OF FAULT, from Claims for pollution or contamination
originating or emanating above the surface of the water and arising from, by way
of example, spills of fuels, lubricants, normal water base drilling fluid and
attendant cuttings, motor oils, pipe dope, paints, solvents, ballast, bilge and
garbage wholly in Contractor’s or its Subcontractor’s possession and control. 
For purposes hereof, the term “normal water base drilling fluid and attendant
cuttings” means drilling fluid which does not exceed toxicity limits specified
for offshore discharge by the environmental protection entity having
jurisdiction over the Contract Area.

 

(ii)                                  Except as provided in (i) of this
sub-clause and unless due to the Gross Negligence and/or Willful Misconduct of
Contractor Group, Operator shall assume all responsibility for, including
control and removal of and all remediation of, AND SHALL ASSUME ALL LIABILITY
FOR AND SHALL DEFEND, RELEASE, INDEMNIFY AND HOLD HARMLESS CONTRACTOR GROUP,
REGARDLESS OF FAULT, from Claims for pollution or contamination originating for
emanating from below the surface of the water, including control and removal of
pollution or contamination which may result from fire, blowout, cratering,
seepage, or any other uncontrolled flow of oil, gas, wastes or other substance
from any Well arising out of the Contract, and Operator shall indemnify and hold
harmless Contractor, from and against any and all Claims, from any Party under
the Contract or any Third Party (including local authorities) resulting from or
connected with the above.  In the event such Claims under this Clause 6.5(b)(ii)
are due to the Gross Negligence and/or Willful Misconduct of Contractor Group,
Contractor shall assume responsibility for the cost of any required removal or
remediation up to $5,000,000.00.  Operator shall assume responsibility for the
remaining costs exceeding $5,000,000.00.

 

(iii)                               Notification.  Contractor shall immediately
notify Operator of all instances of pollution arising out of operations
hereunder and confirm such notification in writing to Operator within 24 hours
of the event.

 

(v)                                 Indemnity Procedures.   Each Party shall
notify the other Party promptly in writing of any matters in respect of which
the indemnity may apply and of which the notifying Party has knowledge in order
to allow the indemnitor the opportunity to investigate and defend the matter;
provided, however, that the failure to so notify will only relieve the
indemnitor of its obligations under this Clause 6 if and to the extent that the
indemnitor is prejudiced thereby.   The indemnitor shall have the full
opportunity to control the response thereto and the defense thereof, including
any agreement relating to the settlement thereof; provided, however, that the
indemnitee will have the right to participate in any legal proceeding to contest
and defend a Claim for indemnification involving a Third Party and to be
represented by legal counsel of its choosing, all at the indemnitee’s cost and
expense.  However, if the indemnitor fails to promptly assume the defense of the

 

2-18

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Claim, the Party entitled to indemnification may assume the defense at the
indemnitor’s cost and expense.  The indemnitor will not be responsible for any
settlement or compromise made without its consent, unless the indemnitee has
tendered notice and the indemnitor has then refused to assume and defend the
Claim and it is later determined that the indemnitor was liable to assume and
defend the Claim.  The indemnitee agrees to cooperate in good faith with the
indemnitor at the request and expense of the indemnitor.  Indemnitor shall
provide indemnitee with at least 5 days prior written notice before making any
payment under this Clause 6.5.

 

6.6                   Sunken Property.               When required by Law or
governmental authority or when Contractor’s sunken property interferes with
present or future operations of Operator, Contractor shall at its own expense
raise and remove the Drilling Unit and any property of Contractor or its
Subcontractors which may sink in the course of operations hereunder or in
accordance with Operator’s reasonable instructions.  In the event that
Contractor does not carry out these obligations, Operator may buoy and light the
sunken Drilling Unit or property and may remove it (without prejudice to
Operator’s rights) and in such event Contractor shall refund to Operator all
costs so incurred.  The fact that the sunken Drilling Unit or property is
insured or has been declared a total loss shall not absolve Contractor from its
obligations to raise and/or remove same.  This clause shall remain binding on
Contractor notwithstanding the termination of the Contract for any reason.

 

6.7                   Willful Misconduct/No Consequential Damages.

 

(a)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THE CONTRACT, IT IS EXPRESSLY AGREED THAT NEITHER PARTY SHALL BE LIABLE TO THE
OTHER FOR ANY CONSEQUENTIAL LOSS.

 

(b)                                 Except as to Clause 6.5(a) above, the
release, defense, and indemnity obligations of Contractor and/or Operator in
this Contract shall not apply to the extent the death, illness, injury, damage,
or loss to property in relation to which a claim is made is the result of the
Willful Misconduct of the person or entity seeking indemnity or release.

 

CLAUSE 7.                  CONTRACTOR’S INSURANCE

 

7.1                   Contractor shall take out and maintain appropriate
insurance with respect to its liabilities assumed and indemnities given under
the Contract and as specifically required in Section 3 of the Contract.

 

CLAUSE 8.          TAX INFORMATION AND INDEMNITY

 

8.1                               Contractor Tax Liability.  Except as otherwise
provided below, Contractor assumes full and exclusive liability for the payment
of all taxes including, by way of illustration and not limitation, corporate
taxes, personal income taxes, payroll taxes, property taxes, and other direct
taxes, as may be imposed on Contractor in the country of Contractor’s
registration or in the Country of Operations, which directly result from the
carrying out of the Drilling Services by Contractor, whatever may be the methods
of assessment, calculation and recovery or any other taxes of similar nature
that may be imposed by the Government of the Country of Operations or by any
country having jurisdiction to levy such taxes on Contractor as a result of the
performance of the Drilling Services under the Country Contract (collectively,
“Taxes”).

 

8.2                               Indirect Taxes.  Rates and prices under the
Country Contract do not include any value added tax, turnover taxes, transaction
taxes, use taxes, production taxes, consumption taxes, stamp taxes, nor any
other taxes of similar nature assessed on supplies, equipment and services to be
delivered to Operator or performed under the Country Contract.  Contractor shall
separately

 

2-19

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

state any value added tax or similar tax in its invoice; however, Contractor
shall not invoice Operator for any such tax where Operator has furnished
evidence of exemption status to Contractor.

 

8.3                               Withholding Taxes.  Operator shall have the
right to withhold any Taxes and other government assessments on payments to
Contractor to the extent required by Law or pursuant to the agreement with a
host country and the rate(s) set forth in applicable work orders shall include
such withholding taxes and other government assessments.  Upon payment of the
amount withheld to the appropriate government entity or agency such amount
withheld shall be deemed payment to the respective Contractor, and Operator
shall have no further obligation to pay such amount to the respective
Contractor.  Where Operator has withheld amounts due Contractor, Operator shall
provide Contractor evidence of such tax withholding in the form of an original
tax receipt or other evidence of payment in a timely manner, if requested.

 

8.4                               Receipts.  At the request of Contractor,
Operator will provide copies of withholding tax receipts issued by the relevant
tax authorities together with details of the deductions covered within sixty
(60) days of collection of said receipts from the tax authorities.  Operator
shall make reasonable endeavors to obtain such receipts as soon as possible.  In
the event Operator withholds Tax in excess of that required by Law, then
Operator shall promptly reimburse Contractor for the amounts of Tax, which have
been incorrectly withheld.  In the event of late payment to the tax authorities
having jurisdiction, Operator shall be solely liable for the payment of
penalties levied by the relevant tax authorities.

 

8.5                               Tax Indemnities.  In addition to the general
indemnities in Clause 6, Contractor shall defend, indemnify and hold Operator
Group harmless from liability to any competent authority resulting from
Contractor’s or Contractor Group’s failure to make timely payment of, or timely
filings with respect to, any obligations to pay Taxes incurred in respect to the
Drilling Services.  Such indemnities shall include all penalties and interest
imposed in addition to the Taxes due as a result of Contractor Group’s failure
to comply with reporting, filing, payment or procedural requirements. 
Contractor shall be liable for and shall indemnify Operator Group for any
incremental withholding Taxes imposed by an appropriate government entity or
agency on payments to Contractor in excess of amounts initially withheld by
Operator per sub-clause 8.3 above.

 

8.6                               Import/Export Customs Duties and Fees; Stamp
Duties.  Where Operator and its contractors (including Contractor) are entitled
to exemption from import duty with respect to materials or equipment, Operator
shall provide an appropriate letter to enable Contractor to claim such
exemption.  In any such case, should Contractor, as a result of its Gross
Negligence and/or Willful Misconduct, fail to obtain exemption, the cost of the
duty shall not be passed on to Operator but shall be the sole responsibility of
Contractor.  In the event Operator has no import/export exemption then Operator
shall pay import/export license fees, import/export duties and stamp duties
required to be incurred in respect to the Drilling Services.

 

8.7                               Tax Invoicing.  If Contractor has a legal
responsibility to collect any Taxes (including but not limited to value added
tax, turnover tax, or any other similar indirect tax) directly from Operator for
payment to the appropriate taxing authorities, the portion of any payment from
Operator to Contractor representing such Taxes shall be separately stated in the
invoice.  Absent such legal requirement, Contractor shall not identify any
separate item constituting Taxes.  Operator shall not be obligated to pay
invoices that do not comply with invoicing procedures, described in Exhibit “3”
of the Country Contract or as otherwise agreed by Contractor and Operator in a
similar document attached to a work order.

 

8.8                               Future Legislation.  If, as a result of any
future relevant fiscal legislation, regulation or law, or a change in the
interpretation of existing fiscal legislation, regulation or law, after any work
order effective date, such future relevant fiscal legislation, regulation or
law, or a change in the interpretation of existing fiscal legislation,
regulation or law, being such that Contractor has to

 

2-20

--------------------------------------------------------------------------------

 


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

suffer an additional tax burden not included in its prices under any work order,
then it is agreed and understood that Contractor will be entitled to revise its
prices in order to reflect the impact of such new fiscal legislation, regulation
or law, or change in the interpretation of existing fiscal legislation,
regulation or law, so that Contractor does not lose nor benefit as a result
thereof.

 

CLAUSE 9.                  BANKRUPTCY OR LIQUIDATION

 

If Contractor shall become bankrupt or insolvent, or have a receiving order made
against it and such order is not dismissed within 90 days of issuance, or
voluntarily presents a petition in bankruptcy or makes an arrangement with or an
assignment in favour of its creditors, or shall agree to carry out the Contract
under a Committee of Inspection of its creditors, or commence to be wound up
(not being a member’s voluntary winding up for the sake of reconstruction), or
shall carry on its business under a receiver for the benefit of its creditors or
any of them, then Operator shall be at liberty either

 

(a)                     to suspend immediately all or any of the operations then
in progress and apply the provisions of sub clause 5.1 hereof, or

 

(b)                     to give such receiver, liquidator or any other person in
whom the Contract may become vested the option of carrying out the Contract
subject to such party providing a guarantee in an amount to be agreed between
the Parties for the due and faithful performance of the Contract without
prejudice in either event to any right of action or remedy which shall have
accrued or shall accrue thereafter to Operator.

 

CLAUSE 10.                FORCE MAJEURE

 

10.1            Except for obligations to pay monies due, either Party will be
deemed to be in default hereunder, or will be liable to the other, for failure
to perform or delay in performing any of its rights or obligations under the
Contract for any period to the extent that such failure results from any Force
Majeure Event.

 

10.2            If a Force Majeure Event occurs, the Party affected by such
event will promptly notify the other and describe the circumstances causing the
non-performance.  A Party rendered unable to perform its obligations by a Force
Majeure Event shall be referred to in this Clause as an “FM Party”.  The rights
or obligation(s) of the FM Party unable to perform its obligations hereunder, so
far as it is affected by such Force Majeure Event, shall be suspended during the
continuation of any inability so caused and such cause shall, as far as
practicable, be remedied with all reasonable diligence.  The FM Party shall as
soon as reasonably possible, give notice in writing to the other Party of such
Force Majeure Event and the reasons therefor.  The rights and obligations of the
Parties as have been thus affected shall be suspended for the duration of such
prevention.  The FM Party shall keep the other Party reasonably informed as to
the status of the Force Majeure Event and all actions being taken by the FM
Party to remedy its inability to perform the Drilling Services.

 

10.3            In the event that Contractor is unable to carry out the Drilling
Services by reason of a Force Majeure Event, Operator shall have the right to
instruct Contractor to remain on Location or to move to a new location at the
Moving Rate as set out in Section 5, sub-clause 5.3(d), shall be payable.

 

10.4            In the event Operator does not exercise this right and the
performance of the Contract has been prevented for not less than one hundred
twenty (120) consecutive days then Operator shall have the right to terminate
the Contract or continue the Contract at the Standby Rate until such Force
Majeure Event has been remedied, by giving written notice to Contractor.

 

CLAUSE 11.                FREEDOM FROM LIENS

 

Without prejudice to any other provision of the Contract, Contractor shall hold
harmless and indemnify Operator from and against all liens and attachments by or
on behalf of any of Contractor’s suppliers, Contractor’s Personnel or
Subcontractors  in connection with or arising out of the Contract.

 

2-21

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Operator shall have the right to withhold payment without interest and request
Contractor to furnish proof satisfactory to Operator that all Claims for labor,
materials or injuries to Third Persons or property are satisfied or discharged. 
The amounts due Contractor, as herein provided, shall be paid by Operator to
Contractor, subject, however, to Operator’s rights to deduct money due it or its
Affiliates and to the right of Operator to withhold payments in accordance with
the requirements of any applicable Law with respect to liens for labor or
material.

 

Operator acknowledges that the Drilling Unit may be pledged as collateral under
a credit facility with Nordea Bank Group, as such credit facility is amended,
supplemented or replaced from time to time.  Operator agrees that neither it nor
the other members of the Operator Group are authorized to, nor shall any of
them, create, incur or have imposed upon the Drilling Unit any other liens,
charges or encumbrances without the knowledge and written consent of
Contractor.  Operator shall indemnify and hold harmless Contractor Group from
any and all liens, attachments or encumbrances created by Operator Group upon
the Drilling Unit during the term of the Contract (except for liens, associated
or incurred with the above credit facility), and should a complaint be filed
against or an attachment levied upon the Drilling Unit or should the Drilling
Unit be seized or held under an alleged unlawful lien or taken into custody by
any legal proceeding because of any Claim created or caused to be imposed upon
the Drilling Unit by Operator Group without the knowledge and written consent of
Contractor, Operator shall, within ten (10) days thereof, cause the Drilling
Unit to be released and the lien discharged or sufficiently bond around such
lien until it can be discharged.

 

CLAUSE 12.            INVOICING PROCEDURES

 

12.1                        Invoicing and Payments.  Contractor shall invoice
and Operator shall pay Contractor prices specified in each specific Country
Contract or work order which may be initiated under a Country Contract for
Drilling Services that Contractor provides.  All payments hereunder shall be
made in United States Dollars, unless otherwise specifically agreed by the
Parties.  Contractor shall follow the invoicing procedure set out in Exhibit “3”
of the Country Contract when rendering invoices to Operator for Drilling
Services under the Country Contract.  Except as otherwise expressly provided in
the Contract, any amount due to Contractor under the Country Contract and not
disputed in good faith by Operator (as provided in sub-clause 12.3 below) will
be due and payable within thirty (30) days after Operator has received from
Contractor an itemized invoice and supporting documentation for such fees and
expenses. In the event Operator fails to make payment when due on the undisputed
portion of any invoice, interest at a rate of 1% per month shall accrue on the
unpaid amount. No payment by Operator shall limit Operator’s rights to later
dispute any of the charges invoiced or to claim unsatisfactory performance under
the Contract, the Country Contract or any work order and payment shall not be
construed as Operator’s acceptance of the Drilling Services.  Upon mutual
agreement of Contractor and Operator (in which Contractor shall not unreasonably
withhold, condition or delay any such agreement), Operator shall have the right
to set off any loss, damage, liability or Claim which it may have against
Contractor against payment it owes to Contractor under any of the Contract, the
Country Contract or any work order.  Contractor shall submit its final invoice
for Drilling Services performed within one hundred twenty (120) days of
completion of the Final Well and Operator’s acceptance of the Drilling Services
associated with each well or within one hundred twenty (120) days of the
termination of the Contract or the Country Contract or any then active work
order.

 

12.2                        Reimbursable Expenses.  Reimbursable Expenses shall
be only those expenses which are either (i) approved as a specified category of
expenses, or (ii) otherwise pre-approved by Operator in writing prior to
Contractor incurring such expenses.  “Reimbursable Expenses” shall include
transportation from home office in connection with the Drilling Services, travel
and subsistence associated with travel, expense of overtime work requiring
higher than regular rates if authorized in writing, in advance by Operator. 
Additionally, Reimbursable Expenses shall include Contractor’s acquisition and
or use of non-standard software specifically to support the Drilling Services,
subject to Operator’s prior written approval of such software and associated
costs.

 

12.3                        Disputed Payments.  In the event Operator disputes
one or more items in an invoice, Operator shall, within thirty (30) days of
receipt of such invoice, notify Contractor of the item or items under dispute
and the reasons therefore.  Payment of such items may be withheld by Operator
until

 

2-22

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

settlement of the dispute.  The undisputed amount, however, shall be paid as
provided herein.  Payments made hereunder shall not in any event prejudice the
right of Operator to question the propriety or accuracy of any charges in
respect of which any such payment was made in the exercise of Operator’s right
to audit under Clause 24.

 

CLAUSE 13.                CONFIDENTIAL INFORMATION

 

13.1            Confidential Information Definition. Contractor shall hold in
confidence all business and technical information that is made available to
Contractor, directly or indirectly, by Operator or developed or acquired by
Contractor in performing Drilling Services under the Contract, including the
Country Contract (collectively “Operator Confidential Information”), except:

 

(a)                                 information which is or becomes, without
fault of Contractor, part of the public domain;

 

(b)                                 information which Contractor can show was
received by Contractor from an independent Third Party that is under no
obligation to Operator or any Affiliate regarding the information; or

 

(c)                                  information which Contractor can show was
already in Contractor’s possession at the time the information was made
available to Contractor, directly or indirectly, from Operator or its
Affiliates.

 

Additionally, if so required by Law or valid legal or regulatory process,
including the rules of any applicable stock exchange, Contractor may disclose
Operator Confidential Information, but only following written notice by
Contractor to Operator of the requirement to disclose and reasonable cooperation
with any attempt by Operator to maintain the confidentiality of such Operator
Confidential Information.

 

13.2                                                Contractor’s Use of
Confidential Information.  Contractor shall not, without the prior written
approval of Operator as appropriate, use the Operator Confidential Information
which Contractor is required to keep confidential hereunder for any purpose
other than the performance of Drilling Services under the Contract, including
the Country Contract or any work order.

 

13.3                                                Contractor’s Information.   
Operator shall hold in confidence all business and technical information that is
made available to Operator, directly or indirectly, by Contractor (but excluding
data or other information about the Wells), including the Country Contract
(collectively “Contractor Confidential Information”), except:

 

(a)                                 information which is or becomes, without
fault of Operator, part of the public domain;

 

(b)                                 information which Operator can show was
received by Operator from an independent Third Party that is under no obligation
to Contractor or any Affiliate regarding the information; or

 

(c)                                  information which Operator can show was
already in Operator’s possession at the time the information was made available
to Operator, directly or indirectly, from Contractor or its Affiliates.

 

Additionally, if so required by Law or valid legal or regulatory process,
including the rules of any applicable stock exchange, Operator may disclose
Contractor Confidential Information, but only following written notice by
Operator to Contractor of the requirement to disclose and reasonable cooperation
with any attempt by Contractor to maintain the confidentiality of such
Contractor Confidential Information.

 

13.4                                                Operator’s Use of
Confidential Information.  Operator shall not, without the prior written
approval of Contractor, as appropriate, use the Contractor Confidential
Information which Operator

 

2-23

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

is required to keep confidential for any purpose other than the performance of
Drilling Services under this Contract, including the Country Contract or any
work order.

 

CLAUSE 14.                PUBLICITY

 

Contractor shall not publish or permit to be published either alone or in
conjunction with any other person any articles, photographs or other
illustrations relating to the Drilling Services hereunder, or Operator’s
business generally, without prior reference to and approval in writing from
Operator.  Such consent shall only apply to each specific application and relate
only to that application.  The accuracy of any information which was not
supplied directly by Operator shall be the absolute notices on any information,
no matter the form of its recording that Contractor provides to Operator
hereunder.

 

Contractor shall not, without the prior written consent of Operator, to be given
or withheld in Operator’s sole discretion:

 

(a)                                 use the name or any trade name or trademark
of Operator or other Affiliate in any advertising or communications to the
public in any format except as necessary to perform the Drilling Services; or

 

(b)                                 make publicity releases or announcements
regarding the Contract, the Country Contract, any work order, Drilling Services
rendered under any work order, or any related activities, except to the extent
required by Law.  In the event of any disclosure as may be required by Law,
Contractor will provide Operator prior written notice (including details
concerning the circumstances of that disclosure), to the extent permitted by
Law.

 

(c)                      Additionally, in the event Contractor wishes to make
any disclosure, including without limitation, any required by Law, with respect
to the Southern Providences of Morocco (the Western Sahara), such proposed
disclosure shall be submitted to Operator in writing at least two (2) business
days prior to the date of the disclosure, and Contractor shall use its best
efforts to coordinate with Operator in the preparation and drafting of such
disclosure.

 

Contractor shall cause its Subcontractors to comply with these requirements and
these requirements shall continue notwithstanding the completion or termination
of the Drilling Services under the Contract.

 

CLAUSE 15.                ASSIGNMENT AND SUB-CONTRACTING

 

15.1            Assignment

 

Contractor shall not without the prior written consent of Operator assign the
Contract or any part thereof or any benefit or interest therein or thereunder to
any Third Party.  Such consent shall not be unreasonably withheld. 
Notwithstanding the foregoing, Contractor shall have the right to assign the
Contract or any part thereof or any benefit or interest therein or thereunder to
an Affiliate upon prior written notice to Operator.

 

Operator may assign the whole or part of its rights, liabilities and obligations
(a) to an Affiliate or business unit of Operator, or (b)  pursuant to a change
of control of Operator, a reorganization of Operator, or a transfer or sale of
any business unit, line of business, product line, or substantial portion of its
assets,  without the consent of Contractor.  Any other Third Party assignment or
transfer may be done with the prior written consent of Contractor, provided such
consent shall not be unreasonably withheld, conditioned or delayed.  It is
further understood that the Contract will not be assigned for work in Nigeria or
Angola.

 

15.2            Sub-Contracting

 

Contractor shall not enter into any subcontract for the whole or any part of its
obligations under the Contract without the prior written consent of Operator
provided such consent shall not be

 

2-24

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

unreasonably withheld. Such consent if given shall not relieve Contractor from
any liability or obligation under the Contract and Contractor shall be
responsible for the acts, defaults and negligence of any Subcontractor, its
personnel or agents as fully as if they were the acts, defaults or neglects of
Contractor or Contractor’s Group.  Notwithstanding the foregoing, Contractor
shall not be required to obtain Operator’s prior written consent with respect to
subcontracts relating to catering, personnel, logistics and equipment rental,
labor or maintenance.  If during the Primary Term, or any exercised Renewal
Term, Operator notifies Contractor of a material issue with one or more
Subcontractors, Operator and Contractor shall work together to determine the
appropriate action to take and if the Parties agree that the issue may be
remedied, Contractor will strive to have such issues resolved by the
Subcontractor(s) within a reasonable period of time, to be agreed between the
Parties.  In the event it is determined by the Parties that such issue cannot be
remedied or there is an immediate safety and risk concern, Contractor shall
replace such Subcontractor with another subcontractor with the appropriate
qualifications related to the services such Subcontractor is providing.   In the
event Contractor is having difficulties engaging a replacement Subcontractor,
Contractor shall continue to update Operator on a day to day basis.  If the
issue related to such Subcontractor prohibits performance of the Drilling
Services in a safe and efficient manner, and Contractor has failed to engage a
qualified replacement within thirty (30) days from the date Operator informed
Contractor of the issue, Operator will pay the Nil Rate.

 

Contractor shall ensure that each of its Subcontractors comply with the terms
and conditions of the Contract.  Contractor shall ensure that Subcontractor’s
personnel (where applicable) are made aware of, and follow the provisions for
Fire and Safety Precautions and Emergency Procedures as set out in Section 4
along with training related to compliance with Business Standards as set forth
in Clause 26 below.

 

CLAUSE 16.                APPLICATION OF LAWS

 

Contractor shall comply with all Laws applicable to Contractor’s business,
Contractor’s Equipment and Contractor’s Personnel engaged in the operations
hereunder. Contractor shall promptly advise Operator of any such Laws with which
it believes it is unable to comply.  Operator shall comply with all Law
applicable to Operator’s business and Operator Group’s Personnel engaged in the
operations hereunder.  Operator shall promptly advise Contractor of any such
Laws with which it believes it is unable to comply.

 

Contractor shall ensure that Contractor’s Personnel, Subcontractors and agents
observe all such Laws and shall at Contractor’s expense replace any Contractor’s
Personnel or Subcontractor’s personnel or agents whose conduct or behaviour may
reasonably be considered by Operator to be in breach or conflict with such Laws.

 

CLAUSE 17.                NOTICES

 

All notices to be given with respect to the Contract shall be considered as
given to Operator and to Contractor, respectively, if given in writing, in
English, and delivered (a) personally; (b) sent by internationally-recognized
courier service, or (c) by any electronic means of transmitting written
communications which provides written confirmation of complete transmission, and
properly addressed to the other Party as shown below.  Notwithstanding the
foregoing, neither oral nor email messages constitute notice for purposes of the
Contract.  A notice given under any provision of the Contract or the Country
Contract, as applicable, shall be deemed delivered only when received or refused
receipt by the Party to whom such notice is directed.  “Received” for purposes
of the Contract or the Country Contract shall mean actual delivery of the notice
to the address or facsimile address of the Party shown below.  All notices to be
given under the Contract shall be prepared in accordance with this Clause and
sent to:

 

Operator:

Copy to:

Kosmos Energy Ventures

Kosmos Energy Ventures

c/o Wilmington Trust (Cayman), Ltd.

c/o Kosmos Energy, LLC

 

2-25

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Suite 409

 

Century Yard, Cricket Square

8176 Park Lane, Suite 500

Hutchins Drive

Dallas, Texas 75231

George Town, Grand Cayman

Attn: General Counsel

Attn: General Counsel

 

Phone:

Phone: 214-445-9600

Fax: 345-945-3241

Fax: 214-445-9705

Email:

Email:

kosmosgeneralcounsel@kosmosenergy.com

kosmosgeneralcounsel@kosmosenergy.com

 

 

Contractor:

Copy to:

 

 

Alpha Offshore Drilling Services Company

Atwood Oceanics Management, Inc.

c/o Atwood Oceanics (M) Sdn Bhd

15835 Park Ten Place Drive

332A-11C 11th Floor

Houston, Texas 77054

Plaza Ampang City

Attn: General Counsel

Jalan Ampang

 

50450 Kuala Lumpur

 

Malaysia

 

 

 

 

Attn:

International Marketing Manager

 

Phone:

+60 3 2773 9714

Phone: 281-749-7825

Fax:

+60 3 4257 9208

Email:  dbaker@atwd.com

Email:

tdyne@atwd.com

 

 

Notices to be given under the Country Contract shall be given to the addresses
as set forth in the Country Contract.

 

CLAUSE 18.                VARIATION AND WAIVER

 

No variation or waiver of any obligation hereunder shall be valid or effective
unless confirmed in writing in the case of a variation by all Parties and in the
case of a waiver then by the Party towards whom the obligation shall have been
undertaken.

 

CLAUSE 19.                INDEPENDENT CONTRACTOR RELATIONSHIP

 

19.1            In the performance of the Drilling Services, Contractor shall be
an independent Contractor with the authority to control and direct the
performance thereof, but the Drilling Services shall be subject to the approval
of Operator and be subject to a general right of inspection and any necessary
supervision thereof which Operator may choose to exercise if necessary to secure
the satisfactory completion thereof.

 

19.2            The actual performance and superintendence of the Drilling
Services hereunder shall be by Contractor but Operator Representative shall at
all times have access to all parts of the Drilling Unit for the purpose of
inspecting Contractor’s Equipment or observing tests or inspecting the Drilling
Services in order to judge whether in Operator’s opinion Contractor’s Equipment
is complete and in an efficient operating condition and whether the Drilling
Services are being performed by Contractor in accordance with the provisions of
the Contract.  In addition, operations shall be carried out at the request and
in accordance with the instructions of Operator’s Representative who shall
inform Contractor’s Representative of the end result desired from any operation,
but Contractor shall have the entire responsibility for the proper and timely
execution thereof.

 

19.3            Contractor shall give all reasonable assistance to Operator’s
Representative in the performance of Operator’s Representative’s duties. 
However, the presence of and/or inspection and/or supervision by Operator’s
Representative hereunder shall not relieve Contractor of any of its obligations
or responsibilities hereunder.

 

2-26

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

CLAUSE 20.                INFRINGEMENT OF PATENTS

 

Contractor shall save, hold harmless and indemnify Operator from and against all
Claims for or on account of infringement or alleged infringement of any patent,
rights, design, trade mark or name or other protected right of any Third Party
arising in connection with the use by Contractor of any Drilling Equipment,
materials or process(es) provided by Contractor during the course of the
Drilling Services and shall defend at its sole expense at any and all such
proceedings to which both Parties are defendants.  Both Contractor and Operator
shall at all times have the right to be represented respectively by their own
counsel and to participate in the defence of any such proceedings if both shall
be made parties defendant thereto.  Contractor shall give notice in writing
forthwith to Operator of any such Claims and proceedings as aforesaid and shall
supply Operator with all information and documents in connection therewith as
Operator may reasonably require.

 

Operator shall save, hold harmless and indemnify Contractor from and against all
Claims for or on account of infringement or alleged infringement of any patent,
rights, design, trade mark or name or other protected right of any Third Party
arising in connection with the use by Contractor of any Operator’s Materials or
process(es) provided by Operator to Contractor and shall defend at its sole
expense at any and all such proceedings to which both Parties are defendants. 
Both Contractor and Operator shall at all times have the right to be represented
respectively by their own counsel and to participate in the defence of any such
proceedings if both shall be made parties defendant thereto.  Operator shall
give notice in writing forthwith to Contractor of any such Claims and
proceedings as aforesaid and shall supply Contractor with all information and
documents in connection therewith as Contractor may reasonably require.

 

CLAUSE 21.                APPLICABLE LAW

 

The validity, interpretation and construction of the Contract, the Country
Contract and any work order shall be governed by and construed in accordance
with the Laws of England and Wales, without resort to any choice of laws
provision and without reference to the UN Convention on Contracts for the
International Sale of Goods; provided however that, the Parties acknowledge and
agree that if the Laws of a country in which the Drilling Services is to be
performed mandate that the Country Contract be governed by the Laws of such
country, then the latter Law will govern the validity, interpretation and
construction of the Contract, the Country Contract and any work order.

 

CLAUSE 22.                ARBITRATION

 

Any dispute or difference arising out of or relating to the Country Contract
(regardless of the nature of the question or dispute) shall be finally settled
(by arbitration only) in accordance with the Rules of Arbitration of the
International Chamber of Commerce (the “Rules”) in force at the date of the
Country Contract by three (3) arbitrators or, if the Parties to the dispute or
difference agree otherwise, by a sole arbitrator, appointed in accordance with
the Rules.  The arbitration proceedings shall be held in London, England, and
shall be conducted in the English language.  Awards shall be reduced in writing,
and shall be final and binding on the Parties from the date they were made
without the right of appeal, except where there is serious irregularity.  A
dispute shall be deemed to have arisen when either Party notifies the other in
writing to that effect.  Any monetary award issued by the arbitrator shall be
payable in U.S. Dollars.  The arbitrators are not empowered to award
consequential, indirect, special, punitive or exemplary damages, and each Party
hereby irrevocably waives any damages in excess of actual damages.  The
arbitrator or arbitrators shall certify in the award that only those damages
authorized by this Clause were awarded.  The Parties undertake to carry out the
award without delay.  Judgment upon the award may be entered in any court having
jurisdiction.

 

CLAUSE 23.                EXCLUSION OF PREVIOUS CORRESPONDENCE

 

All previous correspondence, negotiations, representations, explanations,
statements, promises or guarantees whether oral or written are hereby excluded
from the Contract.

 

2-27

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

CLAUSE 24.                AUDIT

 

24.1                                                Inspection.  Operator or its
designee shall have the right to inspect Contractor’s Equipment or other
material, or any Drilling Services performed, furnished by Contractor or any
Subcontractor, along with any premises, including but not limited to offices,
workshops, warehouses and any other locations which are in any way associated
with the execution of the Drilling Services at any time during the performance
of the Drilling Services by Contractor, Contractor’s Personnel or
Subcontractors.  No inspection or approval of any of Contractor’s Equipment or
Drilling Services performed furnished will relieve Contractor or Subcontractors
of their obligations and warranties as required by the Contract, the Country
Contract or any work order.  Contractor shall promptly remedy to Operator’s
reasonable satisfaction, but at no cost to Operator any deficiency objected to
by Operator for properly substantiated cause.

 

24.2                                                Audit.

 

(a)                     Contractor shall maintain and preserve, and shall cause
its Subcontractors to maintain and preserve, consistent with generally accepted
accounting practices, accurate documentation and data (including but not limited
to written and electronic records, books of account, correspondence, plans,
permits, licenses, drawings, payroll records, memoranda, receipts, and
documentation of related systems and controls) pertaining to the performance of
the Drilling Services under the Country Contract and any work order, as well as
any gift or entertainment expenses incurred by Contractor or its Subcontractors
pertaining to the Drilling Services under the Country Contract and/or any work
order.  Where work is billable under lump sum or fixed rates, Contractor shall
permit an Operator’s auditors/representatives to have sufficient access to
verify that billing calculations and/or application of the lump sum/fixed unit
rate amounts are accurate, and that the Drilling Services (quantity and quality)
covered by the lump sum/fixed unit rates has been provided and has not been
separately billed on some other basis.

 

(b)                                 Upon prior written notice and during normal
business hours, Contractor shall permit, and shall cause its Subcontractors to
permit, Operator or Operator’s employee, representative or agent to have access
to its and their offices and work locations to examine, reproduce and retain
copies of such documentation and data and to interview Contractor’s Personnel
and Subcontractors’ personnel in connection therewith, as necessary for Operator
to verify and monitor Contractor Group compliance with the terms of the Contract
(including Clause 26) and the Country Contract and any applicable Work Order. 
Where Drilling Services is billable under fixed rates, Operator’s auditors shall
have sufficient access to those rates to satisfy themselves that Drilling
Services provided thereunder has not also been separately billed on some other
basis (e.g., a reimbursable basis).

 

(c)                                  The provisions of this Clause shall be
applicable during the term of the Country Contract, including the Renewal
Option, and for a period of three (3) years thereafter.  If errors or
deficiencies are identified by an audit or otherwise, Contractor shall take
prompt corrective action and advise Operator thereof.

 

(d)                                 Operator shall not be liable for
Contractor’s or its Subcontractors’ costs resulting from an audit hereunder.

 

CLAUSE 25                         MISCELLANEOUS

 

25.1                        Third Party Beneficiaries.  The Contract and each
Country Contract is made for the benefit of the Parties and their successors and
permitted assigns.  The undertakings and acknowledgments given by Contractor
hereunder are given to Operator and for the benefit of each Operator Affiliate. 
Each Operator Affiliate may enforce the terms of this letter by virtue of the
Contract (Rights of Third Parties) Act 1999.  Each member of Operator Group or
Contractor Group, as applicable, may enforce the terms of Clause 6 and by virtue
of the Contract (Rights of Third Parties) Act 1999.

 

2-28

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Subject to this, a person who is not a Party to the Contract or the Country
Contract has no right under that Act to enforce or enjoy the benefit of any term
of the Contract or the Country Contract, respectively.  Notwithstanding any
provisions of the Contract, the Parties to the Contract or the Country Contract
do not require the consent of any Third Party to rescind or vary the Contract or
the Country Contract, respectively, at any time.  The interpretation of the
Contract or the Country Contract shall exclude any rights under legislative
provisions conferring rights under a contract to persons not a party to that
contract.

 

25.2                                                            Contract
Precedence.  In the event of a conflict between any terms of this Clause 25.2
and the terms of an Attachment or a Section, the terms of this Clause 25.2 shall
take precedence and govern over the terms of the Attachment or Section(s).  In
the event of a conflict between any terms of this Clause 25.2 and a Country
Contract, the terms of the Country Contract shall take precedence and govern. 
In the event of a conflict between any terms of the Country Contract and the
terms of an Exhibit or any work order, the terms of the Country Contract shall
take precedence and govern over the terms of an Exhibit or any work order.

 

Notwithstanding anything to the contrary in the Country Contract, any work order
may take precedence and govern over a provision of the Country Contract for
purposes only for that specific work order in order to modify the Drilling
Services as described in any such work order or pricing related thereto.

 

25.3            Entire Agreement.  The Contract, along with the Attachments
hereto, constitutes the entire agreement between Operator and Contractor and it
supersedes all prior negotiations, representations or agreements, either oral or
written, related to the Contract.

 

25.4            Survivorship.  The following provisions shall survive any
expiration or termination of the Contract or the Country Contract: Liabilities
and Indemnities, Contractor’s Insurance; Tax Information and Indemnity; Freedom
from Liens; Confidential Information; Publicity; Notices; Applicable Law;
Arbitration; Audit and Business Standards.

 

25.5            Interpretation.

 

(a)                                 Index — Headings. The index to the Contract
and headings and subheadings of Clauses are used for convenience and ease of
reference only and shall not be used to construe or interpret the provisions of
the Contract.

 

(b)                                 Singular and Plural.  Reference to the
singular includes a reference to the plural and vice versa.

 

(c)                                  Include and Including.  The words “include”
and “including” shall have an inclusive meaning and are used in an illustrative
sense and not a limiting sense so that they do not limit the generality of the
description following such term.

 

25.6            Counterpart Execution.  The Contract may be executed in any
number of counterparts and by different parties on separate counterparts.  Each
of such counterparts shall be deemed to be an original, and all of such
counterparts, taken together, shall constitute but one and the same agreement. 
Delivery of an executed counterpart of the Contract delivered by electronic
transmission shall be equally effective as delivery of a manually executed
counterpart.

 

CLAUSE 26                 BUSINESS STANDARDS

 

26.1                                                Gratuities.  Contractor
shall not, either directly or indirectly, pay any commission or fees or grant
any rebates or other remuneration or gratuity to any employee, agent or officer
of Operator or other Affiliate member.  Contractor shall cause its
Subcontractors (and all other members of the Contractor Group) providing
Drilling Services hereunder to be bound by the same obligations as Contractor
under this Clause 26.

 

2-29

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

26.2                                                Contractor Anti-Corruption
Covenants.  Contractor makes the following representations and warranties and
undertakes to perform the covenants set out below:

 

(a)                                 Contractor is familiar with, and has
reviewed, understands and will comply with, the provisions of the United States
Foreign Corrupt Practices Act of 1977, as amended (“FCPA”).

 

(b)                                 None of Contractor Group has made and will
not make, directly or indirectly, in connection with the Contract, the Country
Contract or any work order any offer, payment, loan, bribe, facilitating payment
or gift of anything of value to a Government Official, to an immediate relative
of a Government Official, or to any other person while knowing or having reasons
to suspect that any part of such offer, payment, loan, bribe, facilitating
payment or gift will be given or promised to a Government Official, the offer,
payment, loan, bribe, facilitating payment or gift of which would (1) violate
any Law; (2) be contrary to or in violation of the principles set forth in the
United Nations Convention Against Corruption that were entered into force on
December 14, 2005, and the African Union Convention on Preventing and Combating
Corruption that were entered into force on August 5, 2006; (3) violate the FCPA,
UK Bribery Act 2010, or any other applicable anti-corruption Law; or (4) cause
any of the Parties or any of their respective parent or affiliated companies (or
any of their respective officers, directors, employees or agents) to be in
violation of the FCPA, UK Bribery Act 2010 or any other applicable
anti-corruption Law.

 

(c)                                  No member of Contractor Group nor any owner
of any beneficial interest in a member of Contractor Group is or will become a
Government Official or an immediate relative of a Government Official, and no
Government Official, or any immediate relative of a Government Official,
directly or indirectly owns, holds or controls or will own, hold or control any
interest in any Contractor Group entity, other than as a shareholder holding
less than five percent (5%) of the shares of a publicly traded company. 
Contractor agrees to promptly notify Operator if a Government Official becomes a
director or officer of, or acquires ownership of any beneficial interest in
Contractor Group.

 

(d)                                 Notwithstanding any other provision of the
Contract, Operator may terminate the Contract and any Country Contract or work
order if Contractor breaches its representations, warranties and covenants under
this sub-clause 26.2.  In the event of any breach by Contractor (or any member
of Contractor Group) of this sub-clause 26; (i) Operator shall have no further
obligation to pay the compensation provided for in  the Country Contract or any
applicable work order, as the case may be; (ii) Contractor shall repay Operator
the amount of funds or value paid by Contractor to a Third Party in breach of
this sub-clause 26.2; and (iii) Contractor shall hold harmless and indemnify
Operator Group for any losses, liabilities, costs, expenses (including
attorneys’ fees and court costs), penalties and sanctions related to or arising
out of Contractor’s breach of this Clause.  Upon reasonable prior written
notice, Operator or its designated agents shall be permitted access to all books
and records of Contractor reasonably related to compliance with this Clause, any
payment made in connection with provision of the Drilling Services, and/or the
performance by Contractor of the Drilling Services, including for the purpose of
auditing such books and records.  Contractor will conduct annual FCPA training
of its Contractor Group.

 

(e)                                  Promptly following Operator’s request in
writing, Contractor agrees to provide a written certification as to whether
Contractor is in compliance with this Clause.

 

26.3            Operator Anti-Corruption Covenants.  Operator makes the
following representations and warranties and undertakes to perform the covenants
set out below:

 

(a)                                 Operator is familiar with, and has reviewed,
understands and will comply with, the provisions of the FCPA.

 

(b)                                 None of Operator Group has made and will not
make, directly or indirectly, in connection with the Contract, the Country
Contract or any work order any offer, payment, loan, bribe, facilitating payment
or gift of anything of value to a Government Official, to an immediate

 

2-30

--------------------------------------------------------------------------------

 


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

relative of a Government Official, or to any other person while knowing or
having reasons to suspect that any part of such offer, payment, loan, bribe,
facilitating payment or gift will be given or promised to a Government Official,
the offer, payment, loan, bribe, facilitating payment or gift of which would (1)
violate any Law; (2) be contrary to or in violation of the principles set forth
in the United Nations Convention Against Corruption that were entered into force
on December 14, 2005, and the African Union Convention on Preventing and
Combating Corruption that were entered into force on August 5, 2006; (3) violate
the FCPA, UK Bribery Act 2010, or any other applicable anti-corruption Law; or
(4) cause any of the Parties or any of their respective parent or affiliated
companies (or any of their respective officers, directors, employees or agents)
to be in violation of the FCPA, UK Bribery Act 2010 or any other applicable
anti-corruption Law.

 

(c)                                  No member of Operator Group nor any owner
of any beneficial interest in a member of Operator Group is or will become a
Government Official or an immediate relative of a Government Official, and no
Government Official, or any immediate relative of a Government Official,
directly or indirectly owns, holds or controls or will own, hold or control any
interest in any Operator Group entity, other than as a shareholder holding less
than five percent (5%) of the shares of a publicly traded company.  Operator
agrees to promptly notify Contractor if a Government Official becomes a director
or officer of, or acquires ownership of any beneficial interest in Operator
Group.

 

(d)                                 Notwithstanding any other provision of the
Contract, Contractor may terminate the Contract and any Country Contract or work
order if Operator breaches its representations, warranties and covenants under
this sub-clause 26.3.  In the event of any breach by Operator (or any member of
Operator Group) of this sub-clause 26.3; (i) Contractor shall have no further
obligation to provide the Drilling Services under the Country Contract or any
applicable work order, as the case may be; and (ii) Operator shall hold harmless
and indemnify Contractor Group for any losses, liabilities, costs, expenses
(including attorneys’ fees and court costs), penalties and sanctions related to
or arising out of Operator’s breach of this Clause.  Upon reasonable prior
written notice and during normal business hours, Contractor or its designated
agents shall be permitted access to all books and records of Operator reasonably
related to compliance with this Clause, any payment made in connection with
provision of the Drilling Services, and/or the performance by Operator of the
Drilling Services, including for the purpose of auditing such books and
records.  Contractor will provide Operator a minimum of thirty (30) days written
notice prior to any date Contractor desires to access the books and records. 
Operator will conduct annual FCPA training of its Operator Group.

 

26.4                                                Compliance with Law. 
Contractor agrees to comply with all Laws which are now or may, in the future,
become applicable to Contractor, Contractor’s business, Contractor’s Equipment
and Contractor’s Personnel engaged in the performance of the Contract or the
Country Contract or any applicable work order, or arising out of or incident to
such performance; provided however, notwithstanding anything to the contrary in
the Contract, the Country Contract or applicable work order, Contractor shall
not take any action that is prohibited by or penalized under the Laws of the
United States.  Operator agrees to comply with all Laws which are now or may, in
the future, become applicable to Operator, Operator’s business, Operator’s
Materials and Operator’s Personnel engaged in the performance of the Contract or
the Country Contract or any applicable work order, or arising out of or incident
to such performance; provided however, notwithstanding anything to the contrary
in the Contract, the Country Contract or applicable work order, Operator shall
not take any action that is prohibited by or penalized under the Laws of the
United States.

 

26.5                                                Compliance with US export
regulations.  Operator and Contractor understand that the provision of
deliverables under the Contract or the Country Contract may be subject to United
States export and re-export Laws.  Operator and Contractor each agree to abide
by any restrictions or conditions respecting the export, re-export, or other
transfer of the deliverables that are in effect now or are hereafter imposed by
the U.S. Government, and will not export, re-export or otherwise transfer the
deliverables except in full compliance with all relevant U.S. Laws.  These
restrictions and conditions include, but are not limited to, (a) restrictions
and export licensing requirements governing the export, re-export, or other
transfer to other persons, entities, or countries of the deliverables, (b)
restrictions and export licensing

 

2-31

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

requirements governing the export or other transfer of foreign developed
information that incorporates the deliverables, (c) any applicable U.S.
restrictions on the export, re-export, or other transfer of the deliverables to
countries, entities and persons that are subject to U.S. sanctions, embargoes,
or other prohibitions, and (d) any applicable U.S. restrictions on the export or
other transfer of the direct product of U.S. origin technical data.

 

26.6                                                Equal Employment
Opportunity.  Contractor shall comply with all equal opportunity Laws of the
country in which the Drilling Services are performed.  Contractor shall make
reasonable efforts to hire, train and educate citizens of the country in which
the Drilling Services are performed.

 

CLAUSE 27                                                   COUNTRY SPECIFIC
CONTRACT, ASSIGNMENT OF AGREEMENT

 

27.1            Country Specific Contract. The Contract is a global master
contract between Operator and Contractor to set forth the general terms and
conditions which shall govern the provision of the Drilling Services to Operator
or an Affiliate of Operator by Contractor or its Affiliate pursuant to a Country
Contract arising only in accordance with and subject to the provisions of the
Contract.  Operator and Contractor agree that during the term of the Contract,
any and all Drilling Services which may be requested by Operator shall be
performed by Contractor under the form of Country Contract attached hereto as
Attachment “B”, which shall be country-specific and shall be governed by and
incorporate by reference the terms and conditions set forth in the Contract.

 

27.2            Operator and Rights of Assignment.  Operator may novate or
assign the Contract, the Country Contract or any work order, (a) to an Affiliate
or another entity or business unit of Operator or (b) pursuant to a change of
control of Operator, a reorganization of Operator, or a transfer or sale of any
business unit, line of business, product line, or substantial portion of its
assets, without such Contractor’s consent.  Operator shall not assign the
Contract or the Country Contract to unrelated Third Parties, without prior
written approval of Contractor, not to be unreasonably withheld or delayed.  It
is further understood that the Contract will not be assigned for work in Nigeria
or Angola.

 

27.3            Contractor Right of Assignment and Subcontracting.  Except as
permitted under Clause 15.1, Contractor agrees not to assign the Contract, the
Country Contract or any work order without the express prior written approval of
Operator, and the assignment of the Contract or the Country Contract if so
approved by Operator, shall not relieve Contractor of its duties or obligations
thereunder.  Except as permitted under Clause 15.2, Contractor agrees not to
subcontract any Drilling Services to be furnished under the Country Contract
without the express prior written approval of Operator, and the subcontracting
if so approved by Operator, shall not relieve Contractor of its duties or
obligations thereunder.  If Contractor subcontracts or assigns the Country
Contract or any Drilling Services to be furnished thereunder without such
consent and violates the provisions of Clause 15.2, the Country Contract may be
immediately terminated at the option of Operator notwithstanding anything in the
Country Contract to the contrary.  The consent of a Party to any assignment of
the Country Contract shall not constitute such Party’s consent to further
assignment.  The Country Contract shall be binding on the Parties and their
respective successors and permitted assigns.

 

2-32

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

CLAUSE 28 — HEALTH, SAFETY, ENVIRONMENT AND SECURITY AND WELL INTEGRITY

 

28.1                                                Contractor’s
Responsibilities.  Contractor shall be responsible for providing a healthy and
safe work place and working environment for Contractor’s Personnel,
Subcontractors, Operator Group and other Third Parties, as applicable, during
performance of the Drilling Services.  Contractor shall endeavor to protect the
health and safety of Contractor’s Personnel, Subcontractors’ and Operator’s
employees, the public, and other Third Parties from any danger associated with
the Drilling Services.  Contractor’s practices employed to perform the Drilling
Services are considered part of the working environment.  All tools, equipment,
facilities and other items used by Contractor shall be designed, installed,
operated and maintained to industry standards and be free of recognized
hazards.  Contractor shall adopt methods, procedures and precautions that are
necessary to comply with the provisions in this Clause.  Contractor shall report
all accidents, injuries and near-misses arising out of the performance of
Drilling Services under the Country Contract or any work order promptly to
Operator and to governmental authorities as required by Law.

 

28.2            Contractor agrees that it shall implement programs to ensure the
testing, education, training and monitoring of Contractor’s Personnel and
Subcontractors’ personnel (and all Contractor Group) in the prohibition of drug,
alcohol, and illegal substance use in the workplace of the country in which the
Drilling Services are performed.  Contractor also agrees that it shall implement
policies prohibiting the use, possession, transportation, promotion or sale of
alcohol, illegal drugs, contraband, weapons or other items deemed illegal in the
country in which Drilling Services are performed, and agrees that Contractor’s
Personnel and Subcontractors personnel (and all Contractor Group) and their
vehicles or vessels may be searched or may be required to undergo drug and/or
alcohol testing, including the submission of urine and/or blood samples by
Contractor, as determined appropriate in Operator’s sole discretion and to the
extent legally permissible.

 

28.3                                                Health, Safety,
Environmental and Security Requirements and Well Integrity Requirements.  Basic
health, safety, environmental and security requirements along with well
integrity requirements, as to each Country Contract, are set forth in Attachment
D to this Section 2.  Operator, at any time, may require additional measures in
addition to those in Attachment D from Contractor regarding any health or safety
rule, regulation or policy applicable to the Drilling Services by notifying
Contractor either orally or in writing without complying with any provision in
the Country Contract on giving notice.  Any additional cost to Contractor of
complying with such changes shall be reimbursed by Operator at Contractor’s
incurred cost upon presentation of satisfactory invoices and supporting
documentation.

 

28.4                                                Management of Waste.  In
performing Work, Contractor and Subcontractors shall have the responsibility and
liability for the proper management of wastes according to Law.  In particular,
but without limitation, Contractor and Subcontractors shall implement procedures
to endeavor to minimize the generation of waste.  These procedures shall
include, at a minimum, process substitution, materials recovery, and continued
product use.  When possible and commercially practicable, Contractor shall
select less toxic alternatives to minimize hazardous waste generation.  During
the performance of the Drilling Services in a Contract Area under any Country
Contract or applicable work order, Contractor shall accumulate at the Contract
Area all non-hazardous waste resulting from Contractor’s operations and keep and
leave any Contract Area where Drilling Services is performed in a condition
satisfactory to Operator or as may be required by Law.  Operator shall remove
all waste resulting from Contractor’s operations under any Country Contract or
applicable work order.  Operator shall ensure that all waste is handled in
compliance with any attachment relating to the management of waste and any
relevant work order, and such provisions in any Attachment.

 

2-33

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

ATTACHMENT “A”

 

MUTUAL HOLD HARMLESS AGREEMENT

 

This Mutual Hold-Harmless Agreement (this “Agreement”) is made effective as of
the      day of           , 20      , among

 

 

(“Company”),

 

 

 

(the “Provider”),

 

Each Subcontractor (as defined below) of Company or of any of its Affiliates (as
defined below) (other than the Provider and its Subcontractors) that executes a
counterpart of this Agreement (together with each Subcontractor of Company or of
any of its Affiliates (other than the Provider and its Subcontractors) that
executes another agreement containing mutual indemnity provisions substantially
similar to those in this Agreement, each a “Company Contractor” and, collective,
the “Company Contractors”), and

 

Each Subcontractor of the Provider or of any of its Affiliates that executes a
counterpart of this Agreement (together with each Subcontractor of the Provider
or of any of its Affiliates that executes another agreement containing mutual
indemnity provisions substantially similar to those in this Agreement, each a
“Provider Subcontractor” and, collectively, the “Provider Subcontractors”).

 

RECITALS

 

a)                         Each Company Contractor has entered or will enter
into a contract (a “Company Contract”) with Company or one of its Affiliates, or
one of its Subcontractors, for such Company Contractor to perform work for or
render services to Company or one of its Affiliates relating to or arising out
of Company’s operations in and relating to [insert country name] (the
“Project”);

 

b)                         Each Provider Subcontractor has entered or will enter
into a contract (a “Provider Subcontract”) with the Provider or one of its
Affiliates, or one of its Subcontractors, for such Provider Subcontractor to
perform work for or render services to the Provider or one of its Affiliates
relating to or arising out of the Project; and

 

c)                          The Signatories wish to modify their relationship at
Law and to avoid disputes as to their respective liabilities for injury to or
illness or death of persons, for damage to or destruction of property and for
Consequential Damages (as defined below) by providing for a system of mutual
indemnity among the Signatories with respect to their respective personnel and
property.

 

AGREEMENT

 

1.                                                              For the purposes
of this Agreement:

 

“Affiliate” means a legal entity that at any tier Controls, is Controlled by, or
is Controlled by an entity that Controls, a Party.  For the purposes herein,
“Control” means the ownership, directly or indirectly, of fifty percent (50%) or
more of the voting rights in a legal entity.

 

“Claims” shall mean, unless specifically provided otherwise, all claims
(including, but not limited to, those for property damage, pollution (including,
without limitation, response costs, remediation costs, and damages to natural
resources), bodily injury, personal injury, illness, disease, maintenance, cure,
loss of consortium, loss of support, death, and wrongful termination of
employment), damages, liabilities, losses, demands, liens, attachments,

 

2-34

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

encumbrances, fines, penalties, causes of action of any kind (including actions
in rem or in personam), obligations, costs, judgments, interest and awards
(including payment of attorneys’ fees and costs of litigation and investigation)
or amounts, of any kind or character (except punitive, indirect, special,
consequential or exemplary damages), whether under judicial proceedings,
administrative proceedings or otherwise, or conditions in the premises of or
attributable to any person or persons or any Party or Parties, breach of
representation or warranty (expressed or implied), under any theory of tort,
contract, breach of contract (including any Claims that arise by reason of
indemnification or assumption of liability contained in other contracts entered
into by Company, Company Contractors, Provider, or Provider Subcontractors)
arising out of, or incident to or in connection with the Project, including but
not limited to Claims that arise out of or are directly or indirectly connected
with vessels and/or the ownership, possession, management, manning, maintenance,
supply, operation (including but not limited to ingress, egress, loading and
unloading operations) or navigation of any vessel.

 

“Consequential Damages” means any damage, loss or injury of whatsoever nature
that is consequential, punitive, incidental, special or exemplary, any loss or
anticipated loss of profit, loss of production, loss of product, loss or
anticipated loss of revenue, spread costs, or diminution in value, and any
damage, loss or injury of whatsoever nature due to business interruption, loss
of use of any equipment, loss of any contract or other business opportunity and
any other indirect loss of a similar nature, whether or not such costs, losses
or liabilities are defined and/or characterized as consequential, incidental or
indirect by English Law or any applicable Law and whether or not foreseeable.

 

“Contract” means either a Company Contract or a Provider Subcontract, which
collectively shall be referred to as the “Contracts”.

 

“Contractor” means either a Company Contractor, or a Provider Subcontractor,
which collectively shall be referred to as the “Contractors”.

 

“Dispute” means any and all Claims, counterclaims, demands, causes of action,
disputes, controversies, and other matters in question arising out of or
relating to this Agreement, or to the alleged breach thereof

 

“Gross Negligence” shall mean any act or failure to act (whether sole, joint or
concurrent) by any Person which was intended to cause or which was in reckless
disregard or wanton indifference to harmful consequences such Person knew or
should have known such act or failure to act would have on the safety or
property of another Person.

 

“ICC” means the International Chamber of Commerce.

 

“Joint Interest Owner” means any Person from time to time holding an interest in
or in the exploitation of the field(s) included in the Project with Company (or
its successor).

 

“Law(s)” means all applicable laws of the jurisdiction in its broadest sense
including without limitation the following: constitutional law, civil law,
common law, international law, equity, treaties, statutes, decrees, edicts,
codes, orders, rules, ordinances and regulations of any local, municipal,
territorial, provincial, state, federated, national or any other duly
constituted governmental body, authority, agency or department.

 

The phrase “mutual indemnity agreement containing provisions substantially
similar to those in this Agreement” includes any agreement that includes
release, defense, and indemnity provisions that are substantially similar to
those set forth in this Agreement or that are in any other form or wording so
long as the substantive nature of the provisions is similar to those set forth
in this Agreement.

 

2-35

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

“Parties” means Company and any Signatory.

 

“Party” means Company or any Signatory.

 

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, proprietorship, other business
organization, trust, union, association, entity or governmental authority.

 

“Personnel” means, with respect to any Person, the officers, directors,
employees, representatives, and agents of such Person.

 

“Services Agreement” means the contract entered into between Company and
Provider pursuant to which Provider has agreed to perform services for Company.

 

“Signatory” means each Contractor, and the Provider, but the term “Signatory”
does not include Company.

 

“Signatory Group” means, as to each Signatory, the following Persons, together
with their Personnel and insurers: (A) such Signatory, (B) its Affiliates, and
(C) all of its Subcontractors who have executed this Agreement or another mutual
indemnity agreement containing provisions substantially similar to those in this
Agreement.

 

“Subcontractor” means, with respect to any Person, any contractor or
subcontractor of any tier of such Person.

 

“Willful Misconduct” shall mean a knowing and intentional act or failure to act,
with disregard of the rights or safety of others, knowing that harmful
consequences to a person or property will probably result or recklessly
disregarding the possibility that harmful consequences  will probably result.

 

2.                                                              Inconsideration
of the premises set out above, each Signatory (the “Indemnitor”) agrees for the
benefit of each other Signatory that:

 

(i)                         Such Indemnitor shall release, defend, indemnity and
hold harmless each other Signatory and each Person in such other Signatory’s
Signatory Group (each an “Indemnitee” and collectively, the “Indemnitees”) from
and against any and all Claims arising in connection with the Contracts, the
performance by such Indemnitor of the services being performed by such
Indemnitor under its Contract, or the performance of other work or services by
the Provider or its Subcontractors, or any other Subcontractor of Company,
directly or indirectly related to or arising out of the Project for:

 

(a)                     loss of, damage to or destruction of the property of
such Indemnitor or any Person in such Indemnitor’s Signatory Group or any other
Subcontractor of such Indemnitor; or

 

(b)                     death, illness or bodily or personal injury to any
Personnel of such Indemnitor or any Person in such Indemnitor’s Signatory Group
or any other Subcontractor of such Indemnitor,

 

except to the extent such loss, damage, destruction, death, illness or bodily or
personal injury is caused or contributed to by the Willful Misconduct of the
Indemnitee seeking indemnity hereunder or any other Person in such Indemnitee’s
Signatory Group.

 

(ii)                      Such Indemnitor hereby waives any Claim against each
Indemnitee for such Indemnitor’s Consequential Damages however the same may be
caused.

 

2-36

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

3.                                                              Except as
provided in Paragraph 2(i), the obligations of each Indemnitor set forth in this
Agreement to release, defend, indemnify, and hold harmless any Indemnitee and
the waiver by such Indemnitor under Paragraph 2 shall apply regardless of the
active, passive, contributory or sole or concurrent negligence (of any kind or
degree), strict liability, unseaworthiness, pre-existing conditions and any
other fault of any Indemnitee and regardless whether liability of any kind is
imposed or sought to be imposed on any Indemnitee and shall include Claims
arising out of loading, unloading, ingress, and egress.

 

4.                                                              In order to
support the indemnity obligations set out in Paragraph 2, each Indemnitor shall
procure and maintain sufficient insurance with reputable insurance companies or
qualified self-insurance with respect to the performance of its obligations
under the Contract to which it is a Party and shall, to the extent of the risks
and liabilities assumed by such Indemnitor in this Agreement, undertake to
obtain from its insurers a waiver of rights of subrogation against all Persons
in each other Signatory Group (and, where permitted, name such Persons
(excluding insurers) as additional insureds or co-assureds and be primary and
non-contributory to any other insurance as respects such risks and liabilities).

 

5.                                                              Each Contractor
shall require its Subcontractors to which it contracts the performance of any of
its obligations under the Contract to which such Contractor is a Party to sign a
counterpart of this Agreement or another mutual indemnity agreement containing
provisions substantially similar to those in this Agreement, and on request
shall furnish a copy of such executed mutual indemnity agreement to Company and
the Provider; to the extent a Subcontractor does not sign a counterpart of this
Agreement or another mutual indemnity agreement containing provisions
substantially similar to those in the Agreement, the obligations that would have
been owed by such Subcontractor shall be the responsibility and obligations of
Company or Provider, as applicable.

 

6.                                                              Each Provider
Subcontractor agrees that all indemnity and insurance obligations owed by such
Provider Subcontractor to Persons in each Signatory Group pursuant to this
Agreement (or another mutual indemnity agreement containing provisions
substantially similar to those in this Agreement) shall also be owed by such
Provider Subcontractor to Company, all Joint Interest Owners, their respective
Affiliates and permitted assignees, and the Personnel and insurers of all of the
foregoing; and Company agrees that the indemnity obligations owed by Company to
the Provider under the Services Agreement shall also be owed by Company to each
Provider Subcontractor, its Affiliates, and the Personnel and insurers of all
the foregoing.

 

7.                                                              This Agreement
shall inure to the benefit of and become binding on each Contractor with respect
to each other Signatory on the later of:

 

(i)                         the date such Contractor executes this Agreement (or
another mutual indemnity agreement containing provisions substantially similar
to those in this Agreement), or

 

(ii)                      the date such other Signatory executes this Agreement
(or another mutual indemnity agreement containing provisions substantially
similar to those in this Agreement). This Agreement shall inure to the benefit
of and become binding on each Provider Subcontractor, as applicable, and
Company, with respect to each other, on the date such Contractor Subcontractor,
as applicable, executes this Agreement (or another mutual indemnity agreement
containing provisions substantially similar to those in this Agreement).

 

8.                                                              This Agreement
may be executed in multiple counterparts.  Such instruments shall collectively
constitute the mutual indemnity agreement of the Signatories.

 

2-37

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

9.                                                              Applicable Law
and Arbitration

 

(A)                   The validity, construction and interpretation of this
Agreement shall be governed exclusively by the Laws of England and Wales,
excluding any choice of law rules that would require the application of the Laws
of another jurisdiction.

 

(B)                   Any Dispute shall be exclusively and definitely resolved
through final and binding arbitration under the Rules of the ICC then in effect
(the “Rules”).  The rules shall be deemed to be incorporated herein by
reference.

 

(C)                   Arbitrators.

 

(i)                         The arbitration shall be conducted by three
arbitrators.  Each Party to the Dispute shall nominate one arbitrator within
thirty (30) days of the filing of the arbitration, and the two arbitrators so
nominated shall nominate a chairman within thirty (30) days after the latter of
the two arbitrators has been appointed by the Parties to the Dispute.  If a
Party to the Dispute fails to appoint its party-appointed arbitrator or if the
two party-appointed arbitrators cannot reach an agreement on the chairman within
the applicable time period, then the ICC Court shall appoint that arbitrator
only.

 

(ii)                      If there are more than two parties to the Dispute,
then within thirty (30) days of the filing of the arbitration, all claimants
shall jointly appoint one arbitrator and all respondents shall jointly appoint
one arbitrator, and the two arbitrators so appointed shall select the presiding
arbitrator within thirty (30) days after the latter of the two arbitrators has
been appointed by the Parties to the Dispute.  If either all claimants or all
respondents fail to make a joint appointment of an arbitrator or if the
Party-appointed arbitrators cannot reach an agreement on the presiding
arbitrator within the applicable time period, then the ICC shall appoint all
three arbitrators.

 

(D)                   If the Signatories initiate multiple arbitration
proceedings, the subject matters of which are related by common questions of law
or fact and which could result in conflicting awards or obligations, then all
such proceedings may be consolidated into a single arbitral proceeding.

 

(E)                    Unless otherwise agreed by all Parties to the Dispute,
the seat or legal place of arbitration shall be London, England.

 

(F)                     The arbitration proceedings shall be conducted in the
English language and the arbitrator(s) shall be fluent in the English language.

 

(G)                   The award of the Arbitral Tribunal (as defined in the
Rules) shall be in writing and shall be final and binding.  Judgment on the
award of the Arbitral Tribunal may be entered and enforced by any court of
competent jurisdiction.

 

(H)                  All notices required for any arbitration proceeding shall
be deemed properly given if sent in accordance with the provisions of the
relevant Contract.

 

(I)                       All arbitrators shall be and remain at all times
wholly impartial, and, once nominated, no arbitrator shall have any ex parte
communications with any of the Parties to the Dispute concerning the arbitration
or the underlying Dispute other than communications directly concerning the
selection of the presiding arbitrator, where applicable.  The Arbitral Tribunal
shall render a final award in any arbitration within six (6) months of the
appointment of the Arbitral Tribunal by the ICC.  This time limit may only be
extended with the consent of the Parties to the Dispute or by the Arbitral
Tribunal for good cause shown, provided that no award shall be invalid even if
it is not rendered within the time period herein specified, or not rendered
within any extended period.

 

(J)                       The award shall include interest, as determined by the
arbitral award, from the date of any default or other breach of this Agreement
until the arbitral award is paid in full.  Interest shall be awarded at a
commercially reasonable rate determined by the Arbitral Tribunal unless
otherwise agreed upon by the Parties to the Dispute.

 

(K)                  The arbitral award shall be made and payable in United
States dollars, free of any tax or other deduction.

 

(L)                    The Signatories waive their rights to claim or recover,
and the Arbitral Tribunal shall not award any punitive, multiple, or other
exemplary damages (whether statutory or common Law), except to the extent such
damages have been awarded to a Third Party and are subject to allocation between
or among the Parties to the Dispute.

 

2-38

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(M)                To the extent permitted by Law, any right to appeal or
challenge any arbitral decision or award, or to oppose enforcement of any such
decision or award before a court or any governmental authority, is hereby waived
by the Signatories to the maximum extent permitted by Law.  For the avoidance of
doubt, the Signatories hereby expressly waive any right to approach the courts
under Sub-clauses 45 and 69 of the Arbitration Act 1996.

 

(N)                   All negotiations, mediation, arbitration, and expert
determinations relating to a Dispute (including a settlement resulting from
negotiation or mediation, an arbitral award, documents exchanged or produced
during a mediation or arbitration proceeding, and memorials, briefs or other
documents prepared for the arbitration) are confidential and may not be
disclosed by the Parties to the Dispute, their employees, officers, directors,
counsel, consultants, and expert witnesses, except to the extent necessary to
enforce this Agreement or any arbitration award, to enforce other rights of a
Party to the Dispute, or as required by Law; provided, however, that breach of
this confidentiality provision shall not void any settlement, expert
determination or award.

 

10.                                                       Any release,
indemnity, defense or insurance protection owed by a Signatory to any Person
pursuant to this Agreement shall be primary to any obligation of Company or
Provider (if any) to provide any such protection to such Person.

 

11.                                                       Except as between two
Parties to this Agreement that have directly entered into a specific contract
between themselves other than this Agreement (in which case such specific
contract shall control over this Agreement), in the event of a conflict between
the provisions of this Agreement (or another mutual indemnity agreement
containing provisions substantially similar to those in this Agreement) and a
Contractor’s Contract, the terms and provisions of this Agreement (or such
mutual indemnity agreement) shall govern and control.

 

12.                                                       The illegality,
invalidity or unenforceability of a provision of this Agreement under any Law
shall not affect the legality, validity or enforceability of that provision
under another Law or the legality, validity or enforceability of any other
provision or the remainder of this Agreement.

 

13.                                                       Rights of Third
Parties

 

(A)                   Subject to Paragraph 13(B) below, the Contract (Rights of
Third Parties) Act 1999 (the “Act”) shall not apply to this Agreement and all of
the rights granted to Third Parties under the Act are hereby excluded.

 

(B)                   The provisions of paragraph 13(A) shall not apply to any
Person to the extent any such Person is entitled to insurance, defense, release,
or indemnity protection under Paragraph 2(i), Paragraph 5, Paragraph 6 and,
subject to Paragraph 13(c), each such Person (a “Third Party”) may enforce any
such entitlement in accordance with the Act.

 

(C)                   The Parties shall be entitled to amend, vary, supplement
or terminate this Agreement without the consent of any other Person, including
any Person entitled to enforce any rights under this Agreement in accordance
with Paragraph 13(B).

 

(D)                   A Joint Interest Owner or an Affiliate of a Joint Interest
Owner is entitled to assign any benefit, right or entitlement conferred on it
under this Agreement by virtue of the Act to a bank(s) and/or financial
institutions(s) by way of security for borrowings related to the Project.  The
Parties hereto shall, at the request of such Affiliate or Joint Interest Owner,
sign and issue such acknowledgement of such assignment as such Affiliate or
Joint Interest Owner may reasonably request.

 

IN WITNESS of their agreement, each of Company and the Provider has caused its
authorized representative to sign this Agreement effective as of the date first
above written.

 

Company:

Provider (as a Signatory):

 

2-39

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

By:

By:

 

 

Name:

Name:

 

 

Title:

Title:

 

 

For each Contractor:

 

IN WITNESS of its agreement, each Party executing below as a Signatory adopts
this Agreement and agrees that in consideration of the benefits afforded a
Signatory, such Party, as a Signatory, agrees to comply with all obligations
owed by a Company Contractor or Provider Subcontractor as applicable, under this
Agreement, effective as set forth in the Agreement:

 

Signatory:

Signatory:

 

 

 

 

By:

By:

 

 

Name:

Name:

 

 

Title:

Title:

 

 

Date:

Date:

 

 

END OF ATTACHMENT A

 

2-40

--------------------------------------------------------------------------------

 


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

ATTACHMENT B

 

FORM OF COUNTRY CONTRACT

 

<insert name of country>

 

[insert Contract #]

 

This Country Contract (this “Country Contract”) is entered into as of <insert
Effective Date> (the “Effective Date”) by and between Kosmos Energy <insert
affiliate name> (“Operator”) and <insert Contractor name> (“Contractor”). 
Operator and Contractor are referred collectively in the Contract as the
“Parties,” and individually as a “Party”.  The Contract is subject to the
provisions of Global Master Contract, <insert  contract number>, between Kosmos
Energy Ventures and <name of Contractor> effective                   (“GMC” or
“Contract”).

 

Now Therefore, Operator and Contractor each in consideration of the
undertakings, promises and agreements of the other as set forth herein, hereby
agree as follows:

 

ARTICLE 1 - PURPOSE.

 

This Country Contract is a contract between Operator and Contractor to govern
the provision of the Drilling Services by Contractor in the contract area more
particularly described in Exhibit “1”, attached hereto (the “Contract Area”). 
The Parties adopt and agree to be bound by the terms and conditions of the GMC
which are incorporated by reference and made a part of the Contract.  All
capitalized terms used in the Contract shall have the meaning ascribed to them
in the GMC, unless otherwise defined in the Contract.  During the term of the
Contract, Contractor agrees to furnish all labor, equipment and materials and
all other things necessary to perform the Drilling Services which may be
requested by Operator in any work order.

 

ARTICLE 2 —  INVOICING PROCEDURES — invoicing and registration procedures for
work to be performed in Morocco are described under Exhibit 2 attached hereto.

 

ARTICLE 3 - COUNTRY SPECIFIC REQUIREMENTS — <insert additional provisions e.g.
taxes, registration, etc. specific to the given country and attach any related
documents as Exhibit 3, attached hereto. >

 

ARTICLE 3 - NOTICES

 

All notices to be given with respect to the Country Contract shall be considered
as given to Operator  and to Contractor, respectively, if given in writing, in
English, and delivered (a) personally; (b) sent by internationally-recognized
courier service, or (c) by any electronic means of transmitting written
communications which provides written confirmation of complete transmission, and
properly addressed to the other Party as shown below.  Notwithstanding the
foregoing, neither oral nor e-mail messages constitute notice for purposes of
the Contract.  A notice given under any provision of the Country Contract shall
be deemed delivered only when received or refused receipt by the Party to whom
such notice is directed.  “Received” for purposes of the Country Contract and
any one or more work orders or other amendments, shall mean actual delivery of
the notice to the address or facsimile address of the Party shown below.  All
notices to be given under the Country Contract shall be prepared in accordance
with this Section and sent to:

 

Operator:

Copy to:

Kosmos Energy <affiliate name>

Kosmos Energy <affiliate name>

c/o Wilmington Trust (Cayman), Ltd

Suite 409

c/o Kosmos Energy, LLC

8176 Park Lane, Suite 500

Century Yard, Criket Square

Dallas, Texas 75231

Hutchins Drive

Attn: General Counsel

George Town, Grand Cayman

cc: Country Manager

Attn: Registered Agent

Phone: 214-445-9600

 

2-41

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Fax: 345-945-3241

Fax: 214-445-9705

Email: kosmosgeneralcounsel@kosmosenergy.com

Email: kosmosgeneralcounsel@kosmosenergy.com

 

 

Contractor:

 

 

 

 

 

Attn:

 

 

 

Phone:

 

 

 

Fax:

 

 

 

Email:

 

 

ARTICLE 4 — OPERATOR REPRESENTATIVE AND CONTRACTOR REPRESENTATIVE:

 

Operator Representative:  The following Operator designated representative,
drilling manager, or other such person as may be subsequently designated in
writing by Operator, shall have authority to act for Operator with respect to
all matters pertaining to this Country Contract.

 

 

Contractor Representative:  The following Contractor designated representative
or other such person as may be subsequently designated in writing by Contractor,
shall have authority to act for Contractor with respect to all matters
pertaining to this Country Contract.

 

 

ARTICLE 5 - MISCELLANEOUS.

 

Entire Agreement.  This Country Contract is subject to the terms and conditions
of the GMC, including the Attachments thereto, which are incorporated by
reference and made a part of this Country Contract. This Country Contract, along
with the Exhibits hereto, constitutes the entire agreement between Contractor
and Operator, and it supersedes all prior negotiations, representations or
agreements, either oral or written, related to the this Country Contract or the
subject matter hereof.

 

Counterpart Execution.  This Country Contract may be executed in any number of
counterparts and by different parties on separate counterparts.  Each of such
counterparts shall be deemed to be an original, and all of such counterparts,
taken together, shall constitute but one and the same agreement.  Delivery of an
executed counterpart of this Country Contract delivered by electronic
transmission shall be equally effective as delivery of a manually executed
counterpart.

 

IN WITNESS WHEREOF, the Parties have caused this Country Contract to be executed
effective as of the Effective Date.

 

Kosmos Energy <affiliate name>

 

<Contractor>

 

 

 

 

 

By:

 

 

 

 

 

 

By:

 

 

 

 

2-42

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Name:

 

 

Name:

 

Title:

 

 

Title

 

Date:

 

 

Date:

 

 

2-43

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

EXHIBIT 1

 

CONTRACT AREA

 

2-44

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

EXHIBIT “2”

FORM OF WORK ORDER

 

(SEE COUNTRY SPECIFIC CONTRACT FOR FORM)

 

2-45

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

EXHIBIT “3”

 

INVOICING PROCEDURES

 

(Kosmos Energy Deepwater Morocco)

 

Kosmos Energy Deepwater Morocco

5, Rue Jabal Moussa

Apt No. 3, Agdal

Rabat, Morocco

 

1.                                      All original invoices shall be addressed
as follows:

 

Kosmos Energy Deepwater Morocco

c/o Kosmos Energy, LLC

8176 Park Lane, Suite 500

Dallas, Texas 75231

Attn:  Supply Chain Management — Cost Controller

 

2.                                      Contractor shall submit two (2) types of
invoices to Operator, an initial pro forma invoice and subsequent standard
invoice(s) in accordance with the terms of any work order:

 

Contractor shall submit a pro forma invoice to Operator upon execution of either
the Country Contract or any work order for the total value in either the Country
Contract  or any work order, as appropriate, in the format as set out in
Attachment “D-1”. Operator will submit such pro forma invoice to the Moroccan
tax authorities to obtain the VAT Exemption Certificate. Within two (2) business
days of Operator’s receipt of the VAT Exemption Certificate, Operator will
notify Contractor of such receipt of the same. Thereafter, Contractor may submit
invoices to Operator for approval and payment.

 

Please note that the VAT Exemption Certificate is particular to the details
included in the pro forma invoice.  If the pro forma invoice is for the total
value of the Country Contract , no further VAT Exemption Certificate will need
to be obtained.  But, if the Drilling Services exceeds the total value of the
Country Contract  as reflected in the pro forma invoice, then an additional VAT
Exemption Certificate must be obtained prior to Contractor issuing any invoice
for the amount over the original pro forma invoice.  As well, if the pro forma
invoice is for the total value of any work order, and either the Drilling
Services exceeds the total value of any work order or a new work order is
issued, then an additional VAT Exemption Certificate must be obtained prior to
Contractor issuing the work order invoice for the amount over the original pro
forma invoice or any new work order.  No invoices will be paid until the VAT
Exemption Certificate has been obtained by Operator.

 

Actual work order invoices (not the pro forma invoices discussed above) shall
detail the following, in addition to the fees for the Drilling Services: travel
days, associated Reimbursable Expenses and the number of days worked by each
individual provided by Contractor for the invoice period.  Each of Contractor’s
invoices must contain the following information and all required supporting
documentation:

 

a)                                     Contractor’s name, address, contact phone
and fax numbers;

b)                                     Sequential invoice numbering system,
commensurate with Contractor’s needs;

c)                                      Invoice Date;

d)                                     Reference: Morocco; Location [Foum Assaka
or Essaouira] Block or Well Site

e)                                      Contract No.  MOR-01-XX-XXX      , dated
the    day, of              , 20XX;

f)                                       Work Order No. MOR-01-XX-XXX-XX; and

g)                                      Time Sheets for each individual provided
by Contractor for the invoice period.

 

2-46

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

3.                                      All invoices must be in U.S. dollars
(US$) and have a clear breakdown of material and/or equipment and other
services.  Operator is required under the laws of Morocco to withhold 10% of the
value of invoiced services rendered.

 

4.                                      The following amounts should be shown on
each invoice:

Invoice Amounts

 

 

Total Gross

 

$

Tax to be Withheld by Operator

 

$ (      )

Total Amount Due

 

$

 

Sample Text Section of an Invoice:

 

 

 

 

 

Amount

Item

 

Description

 

 

Subtotal

 

Totals

01

 

Service 1

 

 

100.00

 

 

02

 

Service 2

 

 

100.00

 

 

 

 

Total

 

 

 

 

$200.00

 

 

10% Tax Withheld

 

 

 

 

($20.00)

 

 

TOTAL DUE

 

 

 

 

$180.00

 

 

Include payment information as requested in Paragraph 5 on all invoices.

 

 

 

 

 

 

5.                                      Payment Information: Remit payment by
(wire transfer or US$/check) to:

 

Check made payable to:

Mailing address:

OR

Wire transfer details:

 

Bank Name:

 

Account Name:

 

Account Number:

 

ABA Routing Number:

 

Swift Code:

 

Other

 

 

 

6.                                      The original invoice should contain an
original signature by a named representative of Contractor;

 

7.                                      To facilitate invoice processing and
assure prompt payment, the initial invoice under the Country Contract  should
contain, as support, a copy of the official and initialed contract rate schedule
or quote;

 

8.                                      A cover letter to Operator detailing the
invoices being submitted for payment should accompany each group of invoices and
contain an attachment by invoice number of an accounts receivable report for any
invoices Contractor has pending with Operator;

 

9.                                      All invoices must have the “text” in
English; and

 

10.                               Contractor is responsible for ensuring
compliance with all tax Laws and administration of its affairs.

 

11.                               Should Consultant have any questions regarding
this Invoicing Procedure, please address them to:

 

Kosmos Energy Deepwater Morocco HC

c/o Kosmos Energy, LLC

 

2-47

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Attn:  Supply Chain Management — Cost Controller

8176 Park Lane, Suite 500

Dallas, Texas  75231  USA,

Telephone: 1+ 214-445-9600

 

2-48

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

EXHIBIT “3-A”

 

 

(see next page)

 

2-49

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Company Name

Company Address

 

 

Date:

 

Proforma Invoice
No:

Client Information:

 

Kosmos Energy Deepwater Morocco

 

5 Rue Jabal Moussa, Apt. #3

 

Agdal, Rabat, Morocco

 

 

 

 

 

Project: XXXXX

 

Description: XXXXX

 

 

 

Contract Reference: XXXXX

 

 

 

Moroccan Tax ID No: XXXXX

 

 

 

 

Item No

Qty

Unit

Description

GST

PST

Unit Price
(US$)

Total in US
Dollars
(US$)

Total in
Moroccan
Dirhams (MAD)

 

 

 

 

 

 

 

 

 

 

 

1

25

Days

Name of individual and/or description of

-

-

00.00

00.00

00.00

 

 

 

 

services provided

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal

 

 

 

 

 

00.00

00.00

 

 

VAT @ 20%

 

 

 

 

 

00.00

00.00

 

 

 

 

 

 

 

 

 

 

 

 

INVOICE TOTAL

 

 

 

 

 

00.00

00.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company Representative

 

 

 

 

 

 

 

 

END OF EXHIBIT  “3-A”

 

2-50

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

EXHIBIT “3-B”

 

CERTIFICATION OF ACCREDITATION

 

 

 

ATTESTATION D’ACCREDITATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CERTIFICATION OF ACCREDITATION

 

 

 

 

 

 

 

 

 

 

La Société soussignée  / The undersigned firm

 

 

 

 

 

 

 

 

 

 

 

 

Raison Sociale /
Company

 

 

 

 

 

 

 

 

 

 

 

Adresse /
Address

 

Ville / City

 

 

 

 

 

Téléphone / Phone

 

Pays / Country

 

 

 

 

 

 

 

 

 

Forme Juridique /
Legal form

 

 

 

 

 

 

 

 

 

 

 

Activité pricipal /
Main activity

 

 

 

 

 

 

 

Atteste accréditer au Maroc la société / attest to accredit in Morocco the
company…

 

 

 

 

Raison Sociale /
Company

Kosmos Energy Deepwater Morocco

Identifiant fiscal / Tax ID

3342816

 

 

 

 

 

 

 

 

 

 

 

Adresse / Address

5, Rue Jabal Moussa, Appt 3, Agdal

Ville / City

Rabat

 

 

 

 

 

 

 

 

 

 

 

Téléphone / Phone

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Forme Juridique /
Legal form

Succursale

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bureau d’Etudes et de Recherches

 

 

 

2-51

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

 

Activité pricipale
/ Main activity

 

 

 

 

 

 

 

 

 

en tant que representant fiscal en matière de TVA exclusivement pour les
activités liant les deux sociétés et ce conformément aux dispositions de
l’article 115 du Code Général des Impôts / as its fiscal representative
concerning VAT exclusively with regards to the activities linking both companies
in accordance with the terms of the Article 115 of the Morocan Tax Code

 

 

 

 

 

 

 

 

 

 

 

Nom du
signataire /
Name of the
undersigned

 

 

 

 

 

 

 

 

 

 

 

Fonction du
signataire /
Position of the
undersigned

 

 

 

 

 

 

 

 

 

 

 

Lieu / Place

 

 

 

 

 

 

 

 

 

 

 

Signature et cachet/Signature and Stamp

 

 

 

 

 

 

 

 

 

 

 

 

 

END OF EXHIBIT “3-B”

 

 

2-52

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

EXHIBIT 4

 

Country Specific Terms and Conditions

(Kosmos Energy Deepwater Morocco)

 

Clause 1.                                 Definitions

 

1.6                   “Country of Operations” means Republic of Morocco, unless
otherwise agreed by the Parties in a work order.

 

Clause 8.                                 Taxes Responsibilities.

 

Contractor Tax Liability.  Except as otherwise provided below, Contractor
assumes full and exclusive liability for the payment of all taxes including, by
way of illustration and not limitation, corporate taxes, personal income taxes,
payroll taxes, property taxes, and other direct taxes, as may be imposed on
Contractor, in Morocco or  the country of Contractor’s registration in Morocco
which directly result from the carrying out of the Drilling Services by
Contractor, whatever may be the methods of assessment, calculation and recovery
or any other taxes of similar nature that may be imposed by the Government of
Morocco or by any country having jurisdiction to levy such taxes on Contractor
as a result of the performance of the Drilling Services under this Country
Contract (collectively, “Taxes”).

 

(a)                                 VAT Exemption.  Rates and prices under this
Country Contract do not include any value added tax (“VAT”), turnover taxes,
transaction taxes, use taxes, production taxes, consumption taxes, stamp taxes,
nor any other taxes of similar nature assessed on supplies, equipment and
services to be delivered to Operator or performed under this Country Contract. 
Contractor shall separately state any value-added tax or similar tax in its
invoice; however, Contractor shall not invoice Operator for any such tax where
Operator has furnished evidence of exemption status to Contractor.

 

(b)                                 Withholding Taxes.  Operator shall have the
right to withhold any Taxes and other government assessments on payments to
Contractor to the extent required by Law or pursuant to the agreement with a
host country and the rate set forth in any applicable work orders shall include
such withholding taxes and other government assessments.  Upon payment of the
amount withheld to the appropriate government entity or agency such amount
withheld shall be deemed payment to the respective Contractor, and Operator
shall have no further obligation to pay such amount to the respective
Contractor.  Where Operator has withheld amounts due Contractor, Operator shall
provide Contractor evidence of such tax withholding in the form of an original
tax receipt or other evidence of payment in a timely manner, if requested.

 

(c)                                  Receipts.  Operator undertakes to provide
the original withholding tax receipts issued by the relevant tax authorities
together with details of the deductions covered within sixty (60) days of
collection of said receipts from the tax authorities.  Operator shall make
reasonable endeavors to obtain such receipts as soon as possible.  In the event
Operator withholds Tax in excess of that required by Law, then Operator shall
promptly reimburse Contractor for the amounts of Tax, which have been
incorrectly withheld.  In the event of late payment to the tax authorities
having jurisdiction, Operator shall be solely liable for the payment of
penalties levied by the relevant tax authorities.

 

(d)                                 Tax Indemnities.  In addition to the general
indemnities in Clause 6 of the GMC, Contractor shall defend, indemnify and hold
Operator Group harmless from liability to any competent authority resulting from
Contractor’s or Contractor Group’s failure to make timely payment of, or timely
filings with respect to, any obligations to pay Taxes incurred in respect to the
Drilling Services.  Such indemnities shall include all penalties and interest
imposed in addition to the Taxes due as a result of Contractor Group’s failure
to comply with reporting, filing, payment or procedural requirements. 
Contractor shall be liable for and shall indemnify Operator Group for

 

2-53

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

any incremental withholding Taxes imposed by an appropriate government entity or
agency on payments to Contractor in excess of amounts initially withheld by
Operator per Clause 8(c) above.

 

(e)                                  Import/Export Customs Duties and Fees;
Stamp Duties.  Where Operator and its contractors (including Contractor) are
entitled to exemption from import duty with respect to materials or equipment,
Operator shall provide an appropriate letter to enable Contractor to claim such
exemption.  In any such case, should Contractor, through its Gross Negligence or
Willful Misconduct, fail to obtain the exemption, the cost of the duty shall not
be passed on to Operator but shall be the sole responsibility of Contractor.  In
the event Operator has no import/export exemption, then Operator shall pay
import/export license fees, import/export duties and stamp duties required to be
incurred in respect to the Drilling Services.

 

(f)                                   Tax Invoicing.  If Contractor has a legal
responsibility to collect any Taxes (including but not limited to VAT, or any
other similar indirect tax) directly from Operator for payment to the
appropriate taxing authorities, the portion of any payment from Operator to
Contractor representing such Taxes shall be separately stated in the invoice on
top of the agreed rates, fees and lump sums.  Absent such legal requirement,
Contractor shall not identify any separate item constituting Taxes.  Operator
shall not be obligated to pay invoices that do not comply with invoicing
procedures, described in Exhibit 2 attached hereto (or as otherwise agreed by
Contractor and Operator in a similar document attached to this Country Contract
or any work order).

 

(h)  Future Legislation.  If, as a result of any future relevant fiscal
legislation, regulation or law, or a change in the interpretation of existing
fiscal legislation, regulation or law, after the contract award date, such
future relevant fiscal legislation, regulation or law, or a change in the
interpretation of existing fiscal legislation, regulation or law, being such
that Contractor has to suffer an additional tax burden not included in its
prices under this Country Contract, then it is agreed and understood that
Contractor will be entitled to revise its prices in order to reflect the impact
of such new fiscal legislation, regulation or law, or change in the
interpretation of existing fiscal legislation, regulation or law,  so that
Contractor does not lose nor benefit as a result thereof.

 

(i)                                     Moroccan Registration for Tax ID and VAT
Exemption. Contractor must be registered in the Kingdom of Morocco and have a
valid Moroccan Tax ID Number.  If Contractor is not registered in Morocco and
does not have said Moroccan Tax ID Number, Contractor must complete this
process.  If Contractor requests Operator’s assistance, Contractor must complete
the documentation (on Contractor’s letterhead) as set out in Exhibit “2-B” and
return to Operator.  The Morocco Tax ID must be obtained before Exhibit “2-A” is
generated and the process to obtain the VAT Exemption Certificate can begin.

 

SECTION 4 — STATEMENT OF REQUIREMENTS

 

Clause 7.2.4. — Responsibilities of Operator

 

Operator is responsible for the transportation of Contractor’s Personnel and
Subcontractor’s personnel between the primary international airport (or a
reasonably located regional airport) on the mainland of
                                [NOTE — Insert applicable Country].  The Parties
agree that the designated airport shall be                           located
in                         ,                            [NOTE — Insert
applicable City and Country].

 

SECTION 5 — RATES AND CHANGES

 

Schedule 5.1

 

2-54

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Clause 2 — Demobilization

 

If Contractor does not have an immediate ongoing work with another operator in
                                     [NOTE — Insert applicable country],
Operator is to provide a suitable tow/transport vessel(s) and fuel, and
tow/transport from the Final Well to                          as the designated
safe harbor location.

 

2-55

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

ATTACHMENT C

 

HEALTH, SAFETY, ENVIRONMENTAL AND SECURITY REQUIREMENTS

AND

WELL INTEGRITY REQUIREMENTS

 

1.                                      Standard HSES Terms and Conditions —

 

1.0                               GENERAL

 

1.1                               Contractor shall have developed and
effectively implemented Health, Safety,  Environmental and Security Management
Systems (“HSES MS”) specific to the Location prior to execution of the Work that
meets or exceeds the applicable requirements outlined in Section 1.2  Contractor
shall be cooperative in allowing Operator to review and approve their HSES MS
and shall promptly implement actions to eliminate any deficiencies identified.

 

1.3                               Operator requires that Contractor and its
Subcontractors place the highest importance on safety at all times during the
performance of the Work on the Location.  Contractor shall fully participate in
and cooperate with all HSES programs implemented by Operator as of the Effective
Date of this Agreement to meet the HSES objectives that include:

 

·                  Seeking the avoidance of all incidents through identification
and control of risks using strategic injury, illness, and pollution prevention
initiatives.

·                  Demonstrating management commitment to HSES by getting
involved and providing resources to protect and improve the health and safety of
everyone involved in the Work.

·                  Putting HSES high on the agenda in meetings and during
project planning and execution.

·                  Communicating HSES performance openly and discussing and
analyzing incidents to avoid similar occurrences.

·                  Supporting and recognizing Contractor’s Personnel who stop or
refuse unsafe work.

·                  Being vigilant and taking firm action when unsafe behavior or
circumstances are observed.

·                  Carefully selecting, monitoring and building mutually
beneficial relationships with Subcontractors and Suppliers who have effective
HSES MSs.

 

1.4                               Contractor shall be cooperative in allowing
Operator to conduct HSES audits/inspections of the Location and review of
appropriate Work documents/records to ascertain Contractor’s on-going compliance
with the HSES requirements of the Agreement and with Contractor’s own HSES MS. 
Contractor shall promptly take appropriate actions to correct and prevent
identified risks, hazards, or conditions.  Operator Representatives shall have
the authority to immediately stop any Work activity they reasonably feel is
unsafe or presents any unacceptable risk to personnel.  Contractor shall prepare
and submit a written Corrective Action Plan to the Company for approval.  The
Plan shall include specific measurable actions, assigned responsibilities, and
timely completion schedules based on criticality.  Contractor shall maintain an
HSES Action Status Register that shall be regularly submitted to Operator for
review.  Operator shall have the right to conduct follow-up audits or
inspections to verify the implementation and effectiveness of actions taken. 
Operator’s audits/inspections shall not relieve Contractor of its responsibility
of monitoring and ensuring Contractor’s Personnel and Invitees are aware of and
in compliance with the HSES requirements of the Agreement.

 

1.5                               Contractor will comply in all respects with
all applicable occupational and industrial HSES legislation, regulations, acts,
rulings, orders and standards promulgated thereunder.

 

Contractor’s performance shall not relieve Contractor of its responsibility to
work within its own HSES requirements.

 

2.0                               CONTRACTOR SUPPLIED RESOURCES

 

2.1                               Contractor shall provide sufficient staff on
the Location to provide oversight of the HSES function and to monitor related
information and programs required by Operator.  This shall include, but may not
be limited to, a dedicated doctor or paramedic with advanced life saving
training and a dedicated HSES Advisor.

 

2-56

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

2.2                               Prior to starting Work, Contractor shall
ensure Contractor’s Personnel and those of lower tier Subcontractors who will
participate in the Work are capable of accomplishing the tasks assigned to them,
are at no additional risk from Work activities due to pre-existing personal
physical or medical conditions, are not under the influence of any legal or
illegal medications/drugs, and are capable of executing all mandatory HSES work
practices and emergency measures.  Operator shall have a right to review
documentation related to employee screening of these requirements.  Operator
will not be liable for any loss of production associated with fitness for duty.

 

2.3                               Contractor is responsible for providing
workers of sufficient knowledge, skill and competence to complete the Work in
conformance with quality and HSES requirements.  Operator shall have the right
to review documentation related to verification of knowledge, skill and
competence of these workers.  Operator will not be liable for any loss of
production associated with employee knowledge, skill, or competence.

 

2.4                               Prior to starting Work, Contractor shall
ensure all equipment and equipment aids used in the Work activities are safe and
meet manufacturer’s specifications.  This shall include the assurance that
maintenance, inspections, tests, and/or modifications are performed within the
manufacturer’s and any applicable government requirements, recommendations, and
approvals.

 

2.5                               Contractor supplied hazardous materials used
for the Work shall meet Operator specifications as well as any manufacturer,
supplier, or government requirements for storage, use, and transportation. 
Contractor shall obtain and maintain up-to-date Safety Data Sheets (“SDS”) for
hazardous materials in languages appropriate for the employees who will handle
them.  Contractor shall supply SDSs in English to Operator upon request.

 

2.6                               Operator shall obtain and maintain all
government required HSES permits, licenses, or approvals required to complete
the Work with exception of those permits, licenses, or approvals which are
specifically required to be in the name of Contractor by Law.  Operator shall
properly dispose of all waste generated from the Work in compliance with
applicable federal, state, and local government laws, ordinances, or
regulations.

 

2.7                               Contractor shall supply sufficient and
relevant staff to participate in and/or conduct risk/hazard assessments  related
to the Work as required by Operator.

 

2.8                               Contractor is responsible for having written
site-specific emergency response plans and for ensuring trained emergency
response personnel and resources (i.e. medical, fire, rescue, security and spill
response facilities and equipment) are available to initiate response at the
Work site.

 

2.9                               Contractor’s Personnel who plan to be
transferred offshore by helicopter shall be trained in Helicopter Underwater
Egress Training (“HUET”) by a training provider having a Modular Egress Training
Simulator (“METS”).  Additionally, these personnel must have a current Oil & Gas
U.K (“O&G UK”) medical certificate or equivalent.

 

3.0       REPORTING OF INCIDENTS

 

3.1                               Contractor shall report in a timely manner up
to Operator all incidents, including injuries/illnesses (first aid, medical
treatment, restricted work, lost work, or fatality cases) equipment damage,
environmental spills, security incidents and near misses related to the Work. 
Additionally, Contractor shall cooperate in allowing Operator representatives to
be involved in the investigation and/or review/approval of incident
investigation reports at the discretion of Operator.

 

3.2                               Contractor shall provide a monthly written or
electronic report to Operator’s Representative in an Operator defined format
which shall include at a minimum:

 

(a)                                 The total number of man-hours spent on the
Work by Contractor’s Personnel.

 

(b)                                 Details of all incidents (near misses,
injuries, property or equipment damage, security incidents and/or un-permitted
environmental releases).

 

(c)                                  Status of any Corrective Action Plans.

 

(d)                                 Any proactive HSES measures reasonably
determined by Company to be relevant (i.e. numbers of safety meetings, JSA’s,
audits and behavioral observations, etc.).

 

(e)                                  Data required to maintain compliance with
Operator’s Environmental Permit (i.e. logging of any mammal strikes, fuel/oil
use, freshwater use, waste, and spills/discharges, etc.).

 

4.0       MINIMUM REQUIREMENTS FOR HSES MANAGEMENT SYSTEMS

 

2-57

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Contractor shall have HSES Management Systems or Plan specific for the Location
that contain the applicable elements outlined in this section.  The plan shall
be submitted to Operator for review, comment, and approval within sixty (60)
days of the execution date of the Agreement.

 

4.1                               Management Commitment and Planning that
includes an established HSES Policy, qualified HSES support personnel, setting
of HSES objectives/targets, management reviews of HSES performance.

 

4.2                               HSES Standards and Procedures that include
established written HSES Working Practices and Hazard Control Programs for
employees that are well communicated and followed.  Working Practices shall
cover premises and housekeeping/waste management,
mechanical/electrical/equipment operations, use of personal protective
equipment, hazard recognition and reporting, and emergency response/reporting.

 

4.3                               Risk Identification, Assessments and Control
that includes

 

·                  Hazard/risk assessment methodologies used (Job Safety
Analysis, HAZOP’s, HAZIDs, Critical Lifts, Simultaneous Operations,
Environmental Aspect/Impact assessments etc.).

·                  Personal protective equipment requirements (head protection,
eye and face protection, steel toe footwear, fall harnesses/lanyards above six
(6) feet in areas with unsecured sides/edges, work vests for working above
water, fire proof clothing, hearing protection, respiratory protection etc.).

·                  Hazard Control programs (Confined Spaces, Lockout/Tagout,
Respiratory Protection, Hearing Protection, Radiation Protection, Hazard
Communications, etc.).

 

4.4                               Employee Participation that includes

 

·                  Programs for hazard reporting, granting personnel the right
to stop unsafe work or refuse dangerous work;

·                  Pre-shift employee/supervisor HSES meetings; and

·                  Effective methods for communicating HSES information to
employees, visitors, and lower tier subcontractors.

 

4.5                               Change Control Management that includes HSES
personnel involvement in engineering, operating, or procedural changes that may
affect HSES performance.

 

4.6                               Supplier and Contractor Management that
includes methods of HSES pre-qualification, monitoring, and evaluation of
performance.

 

4.7                               Compliance Controls that include access to
applicable government and industry HSES Codes, standards, or regulations,
methodologies for handling government and other external HSES inquiries, and
employee accountability/disciplinary guidelines.

 

4.8                               Equipment and Facility Maintenance that
includes, if applicable:

 

·                  Maintenance, repair, inspections and testing requirements to
ensure equipment is maintained in safe working condition and that it is not
modified without the approval of the manufacturer (includes mechanical
equipment, electrical equipment, mobile equipment, hand tools, and emergency
equipment);

·                  Maintenance of protective devices on equipment;

·                  Requirements for identification, classification,
minimization, and management of hazardous materials and wastes;

·                  Requirements for maintaining housekeeping and standards for
walk areas, work surfaces, and work areas;

·                  Requirements for maintaining, inspecting, testing and
replacing rigging equipment by trained and qualified riggers (slings, hooks,
shackles, and other lifting aids); and

·                  Scaffolding program for proper erection, design loads,
bracing, guardrails, toeboards, planking, ladders, and inspections by trained
and qualified scaffold builders.

 

4.9                               Health Management that includes monitoring and
protecting employees from exposure to chemical or physical hazardous agents,
infectious diseases, medical screening (pre-employment and post incident, and
heavy equipment operators), and monitoring the recovery and alternative work
assignments of employees with work related injuries or illnesses.

 

4.10                        Preventive and Corrective Actions, Assessments, and
audits that include conducting regular HSES Audits and inspections, reporting
and investigating incidents, and capturing/tracking through completion
preventive and corrective actions.

 

2-58

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

4.11                        Training Management that includes identification of
initial and recurring HSES and craft skill training, and tracking of completed
training and associated competency assessments.

 

4.12                        Emergency Preparedness and Response Management that
includes medical, fire pollution, security, and weather emergencies and
associated reporting requirements, evacuation plans and emergency
equipment/facilities that are available. Plans shall also include bridging
instructions for interfacing with Operator emergency plans.

 

4.13                        Control of HSES Documents and Records that includes
maintenance, protection, and distribution to provide objective evidence of the
functioning management systems.

 

4.14                       Performance Measures that include tracking of HSES
incidents but that may also include tracking of proactive or leading indicators
of HSES performance.

 

5.0       WORK-SPECIFIC REQUIREMENTS

 

5.1                               Contractor shall have an established HSES Case
for the Drilling Unit in accordance with the (IADC) — HSE Case Guidelines for
Mobile Offshore Drilling Units (MODUs).  Supporting documentation shall be
provided to Operator demonstrating that the HSES Case has been implemented and
is maintained through the duration of the Work activities.

 

5.02                        For Work activities in Malaria endemic regions,
Contractor shall have an established Malaria Control Program which includes
training, protection, and treatment guidelines for all of Contractor’s Personnel
who are not native to the region.

 

5.03                        Waste management practices & waste disposition shall
be agreed to by Operator and Contractor for each Country and Contract Area.

 

6.                                      WELL INTEGRITY REQUIREMENTS

 

Well Construction Interface Document

 

Purpose/objectives:

 

The purpose of the Well Construction Interface Document (“WCID”) is to ensure
that all well construction work (drilling, suspension, completion, testing,
workover and/or abandonment) is carried out in a manner to protect the safety
and health of all workers and protect the environment.  There is an emphasis on
prevention of “loss of well control” and the details of barrier controls. The
WCID will align the goals and objectives of HSES with the well construction
process.

 

· Tie the safety-critical well construction components and processes with the
elements of the traditional safety case bridging document.

 

· Identify, eliminate or mitigate risks associated with the proposed well work.

 

· Identify functional safety links and roles/responsibilities between Operator
and Contractor to allow safe execution of the proposed well Work.

 

· Communicate critical information about the Operator’s well construction
execution plans to the Contractor.

 

· Address areas of the safety management process, including specialized areas
such as management of change, well control, fire and explosion management,
lifting equipment, dropped objects, permit to work, helicopter operations and
incident database guidelines.

 

· Address all phases of the well construction process within the context of the
proposed well work — drilling, suspension, completion, testing, workover and/or
abandonment.

 

· Develop a WCID guideline that is easy to use and understand, yet robust and
complete in detail.

 

2-59

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Focus areas:

 

· Basis of design discussion to introduce the specific well construction
environment.

 

· Risk assessments discussion focused on loss of well control.

 

· Barrier and casing program discussion (design loads and unexpected loads) to
ensure the rig contractor understands:

 

·                  What the critical barriers are.

·                  How these barriers are installed.

·                  How these barriers are tested and validated.

·                  How these barriers can fail.

·                  How to ensure these barriers do not fail.

 

· MOC discussion to manage circumstances when a change to the well execution
plan is required.

 

· Roles/responsibilities discussion to ensure that the rig contractor uses their
STOP work authority relative to “real time” operator changes in the well
execution plan.

 

END OF ATTACHMENT C

 

2-60

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

SECTION 3

 

CONTRACTOR’S INSURANCE

 

3-61

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

MINIMUM INSURANCE REQUIREMENTS

 

Offshore Drilling Rig Contract

 

1.                                      Capitalized terms that are not defined
in this Attachment and that are defined in this Contract or Country Contract
shall have the same meaning as in such except as otherwise provided.

 

2.                                      Contractor shall procure and maintain in
effect at its sole expense for the duration of the Contract, with financially
secure (minimum Standard & Poor’s/AM Best rating of A-) and reputable insurers
authorized to do business in the geographical area where the Drilling Services
are to be performed and reasonably satisfactory to Operator, insurance covering
the Drilling Services that, at a minimum, complies with the requirements set
forth below and complies with all requirements of the national, local and/or
other governmental and regulatory authorities where the Drilling Services are
performed.  Policy limits shall not be less than and coverage not inferior to
those indicated below.  Deductibles, retained limits and any retrospective or
loss sensitive premiums shall be for the account of the Contractor.  Such
insurance shall be primary and noncontributory and shall be exclusive of any
existing valid and collectible insurance carried by or provided by any member of
the Operator Group, if any, for risk and liabilities assumed by Contractor under
this Contract.  All policies shall ensure that there shall be no recourse
against Operator Group for payment of premium or for assessments under any
mutual form of policy(ies).  All insurance policies of the Contractor shall, as
respects the risks and liabilities assumed by Contractor under the Contract,
waive all express or implied rights of subrogation or recovery against Operator
Group and its insurers and underwriters.  In addition, to the extent of the
risks and liabilities assumed by Contractor, Contractor’s insurance shall
provide that Operator Group be included as additional insureds (except for
worker’s compensation coverage).  Insurance coverage must not contain any
geographical or jurisdictional limitation or exclusion and, therefore, shall
have adequate territorial and navigation limits for the location of the Drilling
Services, including without limitation, offshore operations.

 

If insurance is provided on a “claims made” basis, coverage in each case shall
provide for and maintain a retrospective date prior to or concurrent with the
commencement of the Drilling Services and additionally a minimum automatic
extended reporting period of no less than ninety (90) days.  Such ‘claims-made’
coverage shall be maintained continuously, on substantially the same material
terms to the extent reasonably commercially available, for a period of at least
five (5) years following completion of the Drilling Services, through extension
or renewal of such coverage or through the purchase, at Contractor’s sole
expense, of an additional extended reporting period and/or run-off or ‘tail’
coverage acceptable to Operator.  In the event Contractor is notified of any
intention of the issued or underwriter of any such ‘claims-made’ coverage not to
renew such coverage during the period required by this Contract, Contractor
shall notify Operator within 30 days.

 

The limits specified below are minimum requirements and shall not be construed
as being a limitation of either liability or indemnity or as constituting
acceptance by Operator of responsibility for financial or other liabilities or
indemnities in excess of such limits.

 

(a)                                 Workers’ Compensation and Employer’s
Liability Insurance including but not limited to maritime liability coverage or
similar statutory social insurance as required by applicable law at the site
where the Drilling Services will be performed and/or state of hire or such other
jurisdiction under which Contractor may become obligated to pay benefits and
providing coverage for all Contractor’s employees and agents engaged in
accomplishing the Drilling Services.  Contractor shall ensure that its
Subcontractors also maintain insurance for such purpose in respect of their
employees.  The Employer’s Liability Insurance (and maritime employer’s
liability insurance, if applicable) shall cover Contractor’s liabilities with
limits of not less than US One Million Dollars (US$1,000,000)

 

3-62

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

for each accident each occurrence.  Such insurance shall ensure claims
formulated by Contractor’s employees against Operator are treated as claims
against Contractor and covered by such insurance.

 

(b)                                 Commercial General Liability Insurance
covering all operations by and on behalf of Contractor on an occurrence basis
against claims for bodily injury, property damage and personal injury relating
to the Drilling Services as may be required and to the levels required by
statute or similar regulation in countries where such Drilling Services will be
performed by Contractor (or its Subcontractors) subject always to an occurrence
limit of not less than US One Million Dollars (US$1,000,000) for each accident
each occurrence and US Two Million Dollars (US$2,000,000) aggregate, which shall
remain in effect for the duration that Contractor has any obligations under this
Contract and shall meet the following requirements for liabilities assumed by
Contractor under this Contract: (i) deletion of any exclusion, restriction or
limitation relating to explosion, collapse, and/or underground property damage
hazards; (ii) Products and Completed Operations Coverage; (iii) Contractual
Liability Coverage; (iv) Independent Contractors Coverage; (v) deletion of all
watercraft exclusions  (vi) “In Rem” endorsements so that an action taken “in
rem” shall be treated as a claim “in personam” against Contractor and/or
Operator Group; (vii) Coverage for “Action Over” claims; (viii) Sudden and
Accidental Seepage and Pollution Coverage; (ix) Personal Injury and Advertising
Liability Coverage; (x) Bodily Injury and Property Damage Coverage; (xi)
Premises and Operations Coverage. (xii) Territorial extension to cover all work
areas; (xiii) Punitive, Exemplary, Multiplied Damages Coverage, provided
however, that such coverage is not required if prohibited by applicable Law;
(xiv) where applicable, coverage for liability resulting from the consumption of
food prepared or served by Contractor or Subcontractor.

 

(c)                                  Commercial Automobile Liability Insurance
covering all owned, hired, leased, rented, or non-owned automobiles and
automotive equipment used by Contractor in connection with the execution of the
Drilling Services, as may be required and to the levels required by statute or
similar regulation in countries where such Drilling Services will be performed
by Contractor (or its Subcontractors), subject always to a combined single limit
of not less than US One Million Dollars (US$1,000,000) for each accident each
occurrence for bodily injury and/or property damage.

 

(d)                                 Full Form and Conditions Hull and Machinery
Insurance covering all vessels and marine craft (whether navigable or not) and
equipment, including but not limited to hull and machinery owned, leased,
chartered or hired by Contractor for the full replacement value thereof
providing coverage against losses or damage by such perils and risks including
but not limited to war risks and collision liability on an AIHC form or
equivalent including collision liability with the sistership clause unamended
and having the full collision/tower’s liability endorsement.  In addition, the
policy shall be endorsed (a) to provide full coverage to Operator Group as
additional insured without limiting coverage to liability “as owner of the
vessel” and to delete any “as owner” clause or any other language purporting to
limit coverage to liability of an insured “as owner of the vessel”; and (b) to
delete any language limiting coverage for Operator Group in the event of the
applicability of the Limitation of Liability Statute.

 

(e)                                  Full Form and Conditions Protection and
Indemnity Insurance and/or Marine Liability Insurance for owned, non-owned or
hired waterborne craft/vessels covering Contractor’s liabilities including but
not limited to crew, pollution, wreck, broad form collision and contractual
liability arising from the use and/or operation of the said craft of not less
than US One Hundred and Fifty Million Dollars (US$150,000,000) or the market
value of each vessel whichever is greater, owned, hired, chartered or borrowed
under other agreements by Contractor Group and used in connection with this
Contract.  All Protection and Indemnity insurance policies shall be on Form SP23
or equivalent and shall meet the following requirements and have the following
endorsements, if applicable: 

 

3-63

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(i) Coverage for master and members of crew, including but not limited to
admiralty benefits and damages under the Jones Act, Death on the High Seas Act
and General Maritime Law, and including wages, transportation, maintenance and
cure; (ii)Third Party Bodily Injury and Property Damage; (iii) Sudden &
Accidental Pollution Liability; (iv) Contractual liability coverage for
liabilities assumed by Contractor under the Contract; and (v) Sue and Labor and
Salvage Charges.  In addition, the policy shall be endorsed (a) to provide full
coverage to Operator Group as additional insured without limiting coverage to
liability “as owner of the vessel” and to delete any “as owner” clause or any
other language purporting to limit coverage to liability of an insured “as owner
of the vessel”; and (b) to delete any language limiting coverage for Operator
Group in the event of the applicability of the Limitation of Liability Statute.

 

There shall be included under the Protection and Indemnity Insurance or the Hull
and Machinery Insurance, a separate limit of US Ten Million Dollars
(US$10,000,000) of voluntary removal of debris coverage, which shall apply if
Operator determines that removal of any wreck or debris is required by Law, the
wreck or debris interferes with Operator’s current or expected operations,
interferes with existing navigational routes, or the wreck or debris subjects
Operator Group to liability, damage, or additional cost.

 

(f)                                   If aircraft, including helicopters, are to
be furnished by Contractor in performance of Drilling Services under the
Contract, Contractor must carry or require the owners of such aircraft to carry
Aircraft Liability Insurance for all owned, hired, chartered, borrowed and
non-owned aircraft whether fixed wing or rotary with contractual liability
provisions, covering bodily injury including passenger liability and property
damage, hangarkeepers liability and ground liability including products and
completed operations in the amount of US Fifty Million Dollars (US$50,000,000)
combined single limit each occurrence, and all risk hull insurance in an amount
equal to the full replacement value of the aircraft.  Alternatively, Contractor
may obtain from the owner or operator of such aircraft a Certificate of
Insurance in favor of the Operator Group evidencing such coverage and naming
Operator Group as additional insured and waiving rights of subrogation against
Operator Group and its underwriters as specifically stated above in this first
paragraph of this Attachment.  Such Certificate of Insurance to be provided to
Operator prior to commencement of operations and to be in full force and effect
for duration of the Contract.

 

(g)                                  Excess Liability Insurance with a limit of
not less than US One Hundred Million Dollars (US$100,000,000) any one accident
or occurrence and in the aggregate in respect of bodily injury, personal injury
and property damage.  Such policy(ies) shall be excess of but not be limited to,
the liability insurance required in a, b, c, e and f above and shall attach at
the exhaustion point of each such required underlying policy so that no gap in
coverage occurs.  Coverage shall be at least as broad as each underlying
insurance policy required in a, b, c, e and f above.

 

(h)                                 All Risk Physical Damage Insurance covering
all Contractor equipment, plant, machinery and facilities used in performing the
Drilling Services under the Contract including transit thereof, whether owned,
hired or leased up to the full replacement value.  Such policies must cover loss
or damage to equipment below the surface of the water if such loss or damage is
caused by any of the perils insured against.  At the option of Contractor, where
applicable, this coverage may be included in the Hull Insurance as outlined
hereinabove.

 

All Risk Insurance as herein required covers transit risk, including storage,
loading and unloading.  Contractor shall satisfy the Operator that adequate
insurance coverage is applicable on the rig and Contractor equipment being
moved, or obtain coverage as required so that Operator shall not pay for any
Contractor transit risk insurance, for the protection of all Parties; or
Contractor may, at its option, and at its expense, make

 

3-64

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

arrangements for the transporting company to obtain transit risk, including
loading and unloading, with the understanding that proof of such coverage shall
be submitted in the manner provided for Contractor’s coverage, and the coverage
shall give the same protection as a policy written for Contractor to meet the
requirements of the Contract.

 

(i)                                     Any other insurance(s) which may be
relevant and/or necessary and/or which may be required by applicable Law.

 

Certificates of Insurance.  Prior to commencement of the Drilling Services
hereunder, the Contractor shall furnish to the Operator certificates of
insurance signed by an authorized representative evidencing the coverage,
limits, endorsements and extensions required herein.  In the event the
certificate(s) of insurance expire during the performance of the Drilling
Services, Contractor shall furnish Operator within 30 days with a renewal
certificate(s) of insurance evidencing the same insurance as required herein as
well as prior notice to any non-renewal, cancellation or material adverse
changes.  On Operator’s request Contractor shall furnish to Operator copies of
insurance policies evidencing such coverage.  Operator shall have the right to
withhold payment of invoices until receipt of such certificate(s).  Commencement
or performance of services without delivering the certificate(s) of insurance
shall not constitute a waiver of Contractor’s obligations to provide the
required coverage.  Operator’s receipt of certificates of insurance or policies
and/or failure to object to same is not a waiver of any insurance requirement
set forth herein.

 

No Cancellations.  All of the described policies shall contain provisions that
no cancellation, non-renewal, or material changes in the policies shall become
effective except on thirty (30) days prior written notice to Operator.

 

Subcontractor Insurance.  Contractor shall ensure that any Subcontractors
engaged for any portion of the Drilling Services procures and maintains
insurance at Subcontractor’s expense as provided in this Attachment as to
pertinent and customarily maintained insurance with respect to such
Subcontractor’s services, together with such other insurance as may be required
by Contractor or as Operator may consider necessary and shall furnish Operator
acceptable evidence of such insurance upon request.  Any deficiencies in the
coverage or policy limits of Subcontractor’s insurance and any and all
deductibles, retentions and retrospective or loss sensitive premiums shall be
the sole responsibility of Contractor.

 

Minimum Limits.  The limits herein are minimum requirements and shall not be
construed as being a limitation of either liability or indemnity or as
constituting acceptance by Operator of responsibility for financial or other
liabilities or indemnities in excess of such limits.  Contractor shall purchase
sufficient insurance coverage to reinstate the limit(s) under any of the above
policies that are impaired, reduced and or exhausted by virtue of a claim
resulting from any of Contractor’s operations.

 

Failure to Comply.  Failure to secure or maintain the required insurance
coverages, or the failure to comply fully with any of the insurance provisions
of the Contract, or the failure to secure such endorsement on the policies as
may be necessary to comply with the Contract shall be a breach of the Contract. 
In the event that liability for any loss or damage is denied by the insurer(s)
or underwriter(s), in all or in part, because of breach of said insurance by
Contractor, or if Contractor fails to maintain or secure any of the required
insurance, Contractor shall defend Operator Group and employ separate counsel
acceptable to Operator against all claims, demands and causes of action of every
kind, and shall release, defend, and indemnify Operator Group against any and
all costs, expenses (including attorneys’ fees) and liabilities which would
otherwise be covered by said insurance.  Operator shall be fully apprised of the
defense and shall have the right to participate in and consent to any
settlement.  Any settlement shall not be made without the prior written consent
of Operator obtained after reasonable notice.

 

3-65

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Reports of Accidents.  Contractor shall immediately report to Operator all
accidents or occurrences resulting in injuries to Contractor’s Personnel,
agents, licensees or invitees, or damage to property arising out of or during
the course of the Drilling Services, performed by Contractor or any
Subcontractor of Contractor, and when requested, shall furnish Operator with a
copy of all non-privileged reports made by Contractor to Contractor’s insurer or
to others of such accidents or occurrences.  Contractor also shall immediately
report to Operator any Claims pertaining to the foregoing.  Contractor also
shall immediately report all such accidents, occurrences, claims, demands or
suits to all relevant insurance/insurers, underwriters as specified and required
by each policy.

 

3-66

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

SECTION 4

 

STATEMENT OF REQUIREMENTS

 

CONTENTS

 

1.                                      OBLIGATIONS OF CONTRACTOR

 

2.                                      WORK TO BE PERFORMED BY CONTRACTOR

 

3.                                      FACILITIES TO BE PROVIDED BY CONTRACTOR

 

4.                                      THE CONTRACTOR’S EQUIPMENT

 

5.                                      FIRE AND SAFETY

 

6.                                      CONTRACTOR’S OTHER OBLIGATIONS

 

7.                                      RESPONSIBILITIES OF OPERATOR

 

ATTACHMENT 1 - CHECK LIST OF RESPONSIBILITIES

 

ATTACHMENT 2 - REPORTING

 

4-67

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

STATEMENT OF REQUIREMENTS

 

CLAUSE                                l                               
OBLIGATIONS OF CONTRACTOR

 

Contractor shall carry out the Drilling Services and perform all its obligations
under the Contract with due diligence and care, in a good and workmanlike
manner, in accordance with good drilling practices, without undue delays and in
conformity in all respects with the terms and conditions of the Contract.

 

All defined terms shall have the same meaning as in the Conditions of Contract
unless otherwise defined in this Statement of Requirements.

 

CLAUSE                                2                             WORK TO BE
PERFORMED BY CONTRACTOR

 

Contractor shall:

 

2.1                               Drilling Services

 

Drill vertically or directionally, complete, side track, suspend, plug and
abandon or workover Wells and carry out such other drilling operations on Wells
in accordance with the drilling and other programs issued by or instructions
given by Operator from time to time (the “Drilling Services”).  The Contract
Depths specified in such programs are predictions and may be subject to change
by Operator.

 

2.2                               Casing and Tubing

 

Run strings of casing, liner and tubing (hereinafter referred to as “Tubulars”)
as specified in the Well programs issued by Operator from time to time. 
Contractor shall store, handle, run and land with such Tubulars in accordance
with Operator’s procedures.

 

2.3                               Recovery of Tubulars

 

Whenever so requested by Operator endeavour to recover strings of Tubulars from
a Well.

 

2.4                               Depth Measurement

 

Keep an accurate measurement of the Contract Depth in metres and record such
Contract Depths on Operator’s daily drilling report and on IADC-API approved
Daily Drilling Reporting system.  Operator shall have the right at any time to
require Contractor to make check measurements of the Contract Depth in such
manner as Operator may specify that is considered safe to do so by the
Contractor.

 

2.5                               Specialized Operations

 

Whenever so instructed by Operator permit and assist Service Companies to carry
out cementation, formation testing, stimulation, logging, diamond drilling,
turbine drilling, coring, directional drilling, inspection and making up and/or
pressure testing of tubulars or any other specialized operation.

 

4-68

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

2.6                               Pressure Testing

 

Carry out pressure testing of wellheads, casing strings, blow-out prevention
(“BOP”) equipment, casing cement jobs and other equipment specified by Operator
in accordance with the procedures prescribed from time to time by
Operator/Regulator.  The results of all such tests shall be noted on Operator’s
Daily Drilling Report and on IADC-API Daily Drilling Report Forms.

 

2.7                               Drilling Fluid

 

Make, condition and control drilling fluids in accordance with mud programs
issued from time to time by Operator, under the supervision of or in accordance
with instructions given by Operator.

 

2.8                               Cores

 

Whenever required to do so by Operator’s Representative save, clean and identify
(with regard to Contract Depth) cores, keep them free from contamination and
place them in containers provided by Operator and deliver them to Operator.

 

2.9                               Well Deviation Surveys

 

Make deviation surveys with instruments listed in Section 7 whenever Operator
may so require.

 

2.10                        Care and Use of Tubulars

 

(a)                                 properly handle, store and tally all
Tubulars while in the Contractor’s possession.

 

(b)                                 retain thread protectors on all Tubulars
until instructed by Operator to remove for cleaning and lubricating with API
approved thread cleaning and thread lubricating compounds provided by Contractor
prior to running in the hole.

 

(c)                                  check Tubular drift diameters with mandrels
provided by Operator or Contractor whenever so instructed by Operator.

 

(d)                                 employ Tubular thread protector provided by
Contractor when handling Tubulars between the rack and the rig floor.

 

2.11                        On Location Inspection of Operator’s Materials

 

Inspect visually for defects all Operator’s Materials before using them and
notify Operator of any such defects apparent therein.

 

2.12                        Work Period

 

Operate the Drilling Unit on the basis of a twenty-four (24) hour day and a
seven (7) day week without shutdown for holidays unless otherwise instructed by
Operator or unless required so to do in order to comply with the

 

4-69

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Laws or properly authorised local authority having jurisdiction over the
Contract Area.

 

Crew change periods shall be in accordance with Schedule 6.1 of Section 6
hereto.

 

2.13                        Handling and Storage of Operator’s Materials and
Service Company materials

 

Whenever required by Operator (who shall not require unreasonably, taking
account of constraints of weather, availability of Contractor’s Personnel,
capacity of Contractor’s Equipment and space or weight limitations on the
Drilling Unit) take on board at a location mutually agreed between the Parties
or such other location designated by Operator or unload Operator’s Materials and
Service Company materials from Operator’s work boats onto the Drilling Unit and
store and handle Operator’s Materials and Service Company materials thereon. 
Whenever so required by Operator (who shall not require unreasonably) unload
Operator’s Materials and Service Company materials from the Drilling Unit onto
Operator’s work boats.

 

It is the responsibility of Contractor to store and maintain records of such
storage of all items of equipment and material loaded onto the Drilling Unit.

 

2.14                        Documentation for Operator’s Materials and Service
Company materials

 

Acknowledge receipt and despatch of Operator’s Materials and Service Company
materials in accordance with instructions laid down by Operator from time to
time.  Contractor shall have a duty of care towards all such materials and
equipment which have been left in Contractor’s possession for safe storage by
Operator and Service Companies.

 

2.15                        Materials and Logistics Support

 

Contractor shall employ a qualified and experienced Materials/Logistics
Supervisor who shall be available at all times to arrange and supervise all
Contractor’s Equipment and Contractor’s Personnel movements. The
Materials/Logistics Supervisor shall maintain day to day liaison with Operator’s
Base Manager in order that efficient and timely scheduling, loading and
unloading of supply vessels and helicopter operations is maximized.

 

Contractor shall at all times comply with Operator’s instructions and
requirements with regard to all materials and logistics operations including the
import and export of equipment, materials and supplies together with the
movement of personnel. Such instructions, as aforesaid, shall be supplied to
Contractor in writing and may be modified from time to time at Operator’s
discretion.

 

CLAUSE                                3                             FACILITIES
AND DRILLING SERVICES TO BE PROVIDED BY CONTRACTOR

 

Unless otherwise stated Contractor shall at its cost and expense furnish all
facilities and Drilling Services necessary for the proper performance of its
contractual obligations including but not by way of limitation:

 

4-70

--------------------------------------------------------------------------------

 


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

3.l                                   Accommodation and messing for Contractor’s
Personnel on the Drilling Unit to standards approved by Operator.

 

3.2                               Accommodation and messing for Operator’s
Personnel, its trainees, its Service Companies’ personnel on the Drilling Unit
to the same standard provided by the Contractor for its Personnel.

 

3.3                               One room on the Drilling Unit shall be used
exclusively as an infirmary and shall be designed and equipped therefore
together with adequate medical supplies.  Operator shall evacuate any casualties
among the Contractor’s Personnel on the Drilling Unit and Contractor shall
reimburse Operator there for up to the limit of Contractor’s insurance. 
Contractor shall be entirely liable at its cost for any subsequent medical
treatment.

 

3.4                               Operator shall have the right to inspect such
accommodation, messing and medical facilities at any time.  Contractor shall
comply with procedures in respect of safety and hygiene as Operator may issue
from time to time.

 

CLAUSE                                4                             THE
CONTRACTOR’S EQUIPMENT

 

Contractor shall:

 

4.1                               at the Operations Commencement Date make the
Contractor’s Equipment available at the first Location in the Contract Area at
its cost and expense.

 

4.2                               prior to the Mobilization Commencement Date
give written evidence to Operator that the Drilling Unit has proper
Certification.

 

4.3                               ensure that Classification and the
Certification is maintained at Contractor’s cost and expense throughout the
duration of the Contract and any extensions thereto.

 

In the event that during the continuance of the Contract the Certification
lapses then Contractor shall use its best endeavours to have the Drilling Unit
re-certified by the applicable Governmental Official for the remainder of the
period of the Contract by means of an on-site inspection, tests and trials (by
the applicable Governmental Official) at a time or times agreed with Operator.

 

4.4                               use its best endeavours to implement without
delay, but after consultation with Operator, any alteration, replacement or
other change to the Drilling Unit that may be required by any Law of any local
or duly constituted authority having the force of law in the Contract Area.  All
costs incurred by Contractor in implementing such alterations as aforesaid shall
be to Operator account.

 

4.5                               assist Operator with procurement of any items
required to be replaced in inventory under Attachment 1 to Section 4, Clause
H.7. which Operator will manage and will provide order details to Contractor.

 

4.6                               upon request of Operator, make available to
Operator all or any of the following:

 

(a)                                 the environmental design criteria of the
Drilling Unit.

 

4-71

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(b)                                 all records of surveys, repairs and
modifications of a structural nature that have been made to the Drilling Unit
since it was first launched.

 

(c)                                  of the current and past official Marine Log
Books pertaining to the Drilling Unit, records of Inclining Test Results of the
Drilling Unit and any other records which have been made which report on the
structural integrity and stability history of the Drilling Unit.

 

(d)                                 authorization from Contractor to the
Classification Society (the “Society”) by whom the Drilling Unit is classified
to enable the Society to release to Operator such details or information
concerning the Drilling Unit as Operator may request and which is available in
the records of the Society.

 

4.7                               during the continuance of the Contract,
maintain and repair the Drilling Equipment to ensure that its performance meets
the specifications quoted by the manufacturers and that the quantities of the
Equipment are maintained.

 

4.8                               whenever so requested by Operator permit and
give every assistance for an inspection of the Contractor’s Equipment to be
carried out by Operator or its Service Company.  Operator shall have the right
to reject all or any part of the Contractor’s Equipment so inspected which does
not meet the manufacturer’s specification or for considerations of safety or
hygiene and Contractor shall forthwith at its cost and expense replace such
rejected Contractor’s Equipment with other equipment to the reasonable
satisfaction of Operator.  Pending such replacement Operator shall have the
right to shut down the operation.

 

4.9                               prior to the Operations Commencement Date,
arrange at its cost and expense for Contractor’s in-hole equipment to be
inspected by an independent tubular inspection service company approved by
Operator and make the certificates of inspection available to Operator. 
Operator shall have the right to reject any defective in-hole equipment so
inspected and Contractor shall at its cost and expense repair or replace such
rejected items to the reasonable satisfaction of Operator. In the event that new
in-hole equipment is provided by Contractor, Operator will waive the inspection
requirement and accept the manufacturer’s certificates in lieu thereof.

 

4.10                        Arrange thereafter, at Operator’s cost and expense,
for all items of Contractor’s in-hole equipment to be inspected by an
independent tubular inspection company, approved by Operator, at times to be
agreed with Operator’s Representative and at intervals as follows:

 

(a)                                 Kelly saver subs and bottom hole assembly,
comprising drill collars, heviwate drill pipe and substitutes, at intervals of
one Well.

 

(b)                                 Drill pipe and pup joints at intervals of
30,000 feet or after completing three Wells, whichever comes first to DS1-Cat 4.

 

In the event of drill string failure during the aforesaid intervals Operator
shall arrange at its cost and expense for an inspection to be made, as
aforesaid, as soon as possible thereafter, at a time to

 

4-72

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

be agreed with Operator’s Representative.  As a consequence of the inspection,
Contractor shall:

 

Either

 

(i)                                    repair or replace, at its cost and
expense, items rejected as consequence of such inspection.  If in the opinion of
Operator’s Representative the safety or efficiency of operations are reduced
arising out of the rejection of any item of Contractor’s in-hole equipment then
the provisions of clause 5.2 of Section 2 (the Conditions of Contract) shall
apply.

 

or

 

(ii)                                 in the event that Contractor can
demonstrate, by reference to records or to the report of an industry approved
independent company, that the rejection of any item of the drill string was
caused by either the published performance limits of the drill string having
been exceeded or by having been exposed to the deleterious effects of H2S and/or
gases or liquids, during the performance of operations under the Contract, then
Contractor shall repair or replace items rejected and Operator shall reimburse
Contractor for the costs of repair or replacement of any item rejected in
accordance with this sub-clause.

 

For the purpose of this sub-clause, “inspection” shall include but not
necessarily be limited to electronic Tubular inspection, inside and outside
optical inspection, gauging of the outside diameter and tool joint threads, and
general inspection on all drill pipe (including heviwate, pup joints and in-hole
tools), and magnetic particle inspection on drill collar connections and
substitutes, and “rejection” shall mean any drill pipe not meeting the
requirements of API premium pipe as set out in the current edition of TH Hill
DS1 Cat 4.  Drill collar connections (over 6” and including tools and subs) to
incorporate stress relief features either stress relief grooves to DS1 Cat 3 to
5 or the “Drilco bore back box”.

 

Contractor shall make the certificates and reports of all such inspections
available to Operator.

 

4.11                        At intervals of not longer than 6 (six) months
arrange for magnetic particle inspection of its tongs, elevators, bails kelly,
upper string connections and other lifting equipment to be carried out at its
cost and expense by an independent inspection company approved by Operator. 
Contractor shall make all such inspection reports available to Operator and
shall replace or repair at its cost and expense any item so rejected.

 

4.12                        Whenever so requested by Operator’s Representative
in writing after the Commencement Date and mutually agreed by Contractor’s
Representative, supply and deliver to and operate all such further equipment,
materials or modifications to the Contractor’s Equipment as Operator’s
Representative

 

4-73

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

may require, which shall then be listed in Section 7 hereof and thereafter be
deemed to be part of the Contractor’s Equipment.

 

4.13                        Importation and exportation of Contractor’s
Equipment and materials.  All Contractor’s Equipment, materials and other things
required in connection with the Contract shall be consigned to and shipped in
the name of Contractor to Operator designated load out point.  Contractor will
be solely responsible for organizing the delivery to the designated load out
point at its sole expense and cost.  Contractor will be liable for any customs
duties or related taxes due to non-compliance with the procedures  under this
Clause.

 

Contractor shall become informed of and comply with all pertinent rules and
regulations relating thereto, so as not to prejudice any exemption to which
Operator or Contractor would otherwise have been entitled and that Contractor
shall fully comply with any instructions issued from time to time by the
relevant authorities or Operator.

 

To obtain duty free importation of the Contractor’s Equipment required in the
provision of the Drilling Services and to ensure adequate control and compliance
with the documentary requirements of the relevant authorities Contractor will be
required to form an agreement with an appointed clearing agent and pay such fees
and charges as are agreed between Contractor and the aforementioned agent, such
fees and charges will be for the account of Operator.  Any such agreement will
contain anti-corruption compliance language approved by Operator to ensure
compliance with all applicable anti-corruption Laws, including the FCPA, UK
Bribery Act of 2010 or other applicable anti-corruption Law.

 

Contractor shall maintain and preserve all records and documents of use and
anything else that may reasonably be required to preserve any exemption from
duty obtained for a period of two years from completion of this Contract.

 

CLAUSE                                5                             FIRE AND
SAFETY

 

5.1                               Fire and Safety Precautions and Emergency
Procedures

 

(a)                                 Contractor shall ensure that an organization
with defined authority and responsibility for all matters associated with the
safety of the Drilling Unit and the Drilling Equipment and the safety, health
and welfare of Contractor’s Personnel is maintained throughout the duration of
the Contract within the Contract Area.

 

The procedures for making any change in the person in overall charge as
aforesaid shall be clearly set out in Contractor’s operating procedures and any
change so made shall be recorded in the logbook of the Drilling Unit and the
name of the person in overall charge so replaced shall immediately be removed
from the place where it was clearly displayed as aforesaid and the name of the
new person so appointed shall be substituted.

 

(b)                                 To the extent that they are neither
inconsistent with nor less stringent than Contractor’s rules, policies and
procedures pertaining to the safety of Contractor’s Personnel and the
Contractor’s Equipment, Contractor shall observe Operator’s fire, safety, health
and

 

4-74

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

environmental regulations and comply with the Laws relating to equipment,
personnel, communications, supply, transportation and safety practices as
specified by the government bodies and institutions exercising jurisdiction in
the Contract Area.  Contractor shall use its reasonable efforts to obtain, read
and understand such rules and regulations as aforesaid.

 

5.2                               Blowout and Fire Hazards

 

(a)                                 Periodic Maintenance and Inspection of the
subsea well control system components shall be conducted at least every five
years in accordance with API 53, 4th edition, Nov 2012.  Contractor shall
provide evidence of original equipment manufacturer certification (OEM) and/or
independent third party re-certification of subsea BOP stacks and other well
control equipment, within the last five years in order to verify and document
that the well control equipment’s condition and properties are within the
specified acceptance criteria, specific recognised codes and standards including
but not limited to API 53.  Contractor shall maintain certification of well
control equipment and shall maintain said equipment in good operating condition
during the Term, and shall use all reasonable means to prevent fire or blowout
and to protect the Well.  Contractor shall deploy the BOP equipment as
instructed by Operator on all strings of casing during the Drilling Services and
shall keep and maintain such equipment in good operating condition in accordance
with manufacturers’ requirements.  Contractor shall examine and test all blowout
prevention devices in accordance with Operator’s instructions and Operator’s
approved test procedures.

 

Test results shall be noted on the relevant test report sheets in addition to
the approved IADC-API Daily Drilling Reporting system.

 

The BOP annular rubbers shall be inspected by an Operator provided independent
Third Party or supplier to a minimum API 53 standard prior to the Commencement
Date. In the event that the inspection is satisfactory the BOP shall be tested
to close on a 3.1/2” drill pipe effectively. If the test is satisfactory the BOP
shall be deemed to be accepted.  If it fails the test then the replacement parts
are to Contractor’s account.  All BOP actions resulting from the BOP inspection
must be closed out to the satisfaction of Operator and Contractor prior to every
deployment.

 

Electronic and/or hard copies of all applicable standards and specifications,
relative to the well control equipment shall be readily available. Drawings
showing ram space out and bore of the BOP stack and drawing of the choke
manifold showing the pressure rating of the components shall be posted on the
rig floor and maintained up to date. A P&ID of the BOP control system shall be
maintained on file at the rig.

 

In the event that BOP is used for non-routine work during the Contract, i.e.
well control, stripping through, then Operator shall pay for replacement
consumable parts and remediation time at the Standby Rate as necessary.

 

4-75

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(b)                                 In the event of kick, blowout or fire in any
Well, or if any Well gets out of control in any manner, Operator shall have the
right, but not the obligation, to have complete control and supervise the work
required to regain full control of the Well, except for the marine operations of
the Drilling Unit.  During such period Contractor shall use its reasonable
endeavours to make Contractor’s Personnel and Drilling Services available at the
Well; if Contractor’s Personnel are not available during any such period when
Operator has assumed control the applicable Daily Rate specified herein shall be
reduced by Operator to reflect any savings made by Contractor.

 

In the event that a Well being drilled hereunder shall blowout or crater, it is
understood and agreed that Operator shall bear the entire cost and expense of
killing the Well or otherwise bringing it under control.  All rights and
indemnities otherwise granted herein shall remain unaffected.

 

CLAUSE                                6                             CONTRACTOR’S
OTHER OBLIGATIONS

 

6.1                               Contractor not to start Drilling Services
without permission

 

Contractor shall not at any Location commence any Drilling Services until
Operator’s Representative has certified in writing on the IADC Reporting system
that the Contractor’s Equipment is acceptable and ready to commence the Drilling
Services.

 

6.2                               Contractor not to solicit for hire

 

Contractor shall not at any time or in any manner, nor for any purpose
whatsoever, solicit for hire either directly or indirectly any person employed
by Operator or in the employment of any Service Company.

 

6.3                               Moving Operations

 

Before any moving operations are undertaken Contractor shall consult with
Operator upon weather and other information available at the time but the
responsibility for the decision to commence moving operations shall be
Contractor’s.  Towing vessels provided by Operator shall be subject to approval
of Contractor, not to be unreasonably withheld, conditioned or delayed. 
Operator shall provide to Contractor if so requested the conditions of the
charter party for such towing operations, subject to any confidentiality
provisions in place with such charter party.

 

6.4                               Inspection of Contract Area

 

Contractor shall be deemed to be satisfied as to the nature of all existing
harbours and means of transport or communication on the mainland of the Contract
Area, and as to possible interruptions thereto and as to access to and from the
Contract Area; to have made enquiries, examined and satisfied itself as to
workyard sites and such depots and buildings as may be required for carrying out
its obligations under the Contract and Country Contract; to have made local and
independent enquiries as to storms, prevailing winds

 

4-76

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

and climatic considerations generally and other similar matters; to be satisfied
as to the sources and means of obtaining adequate supplies of skilled and
unskilled persons and all other things required for carrying out the Contract
and the Country Contract; to have considered the possible effects on the
carrying out of the Contract and Country Contract that may be caused by the
breakdown of communications or by reason of storms, prevailing winds and adverse
climatic weather conditions which may arise at any time during the continuance
of the Country Contract within the Contract Area; to have examined the Contract
and Country Contract generally and to have obtained all necessary information on
all matters whatsoever which may affect its performance thereof.

 

In the event that Contractor does not satisfy itself on any of such matters as
aforesaid this shall not relieve it from its obligations hereunder and shall not
entitle it to any increase in any rate or charge under the Country Contract nor
to any compensation or amount whatsoever additional to such charges, and in the
event of any Claim under the Contract or Country Contract or Law being made by
any Party, Contractor shall be deemed to have so visited, examined and satisfied
itself as aforesaid prior to the date hereof.

 

6.5                               Quality Management

 

Contractor shall have in place and operate a quality management system which
shall manage all associated services and operations forming the Drilling
Services, including, where applicable, sub-contracts.

 

The quality management system shall be in accordance with ISO 9001, or any other
recognised or established standard/format as agreed with Operator, providing
that all aspects of the Contract, the Country Contract and Drilling Services
which affect the quality of the Drilling Services supplied are defined,
documented, proceduralized (where required) and controlled under the system
(including sub-contracted services).

 

Verification of these controls shall be made available to Operator upon request
and the system may be subject to audit by Operator.

 

6.6                               Quality Control (Inspection and Testing)

 

6.6.1                     Contractor shall establish and maintain an inspection
and maintenance program for all equipment provided under the Contract (this
shall include lifting equipments [elevators, bails etc.], downhole tools, load
bearing and pressure containing tools etc.).  The inspection shall be carried
out by qualified personnel to procedures which meet the requirements of the
applicable industry standards (e.g. API RP 7G, RP 8B etc.).  The inspection and
maintenance program and procedures may be subject to review and approval by
Operator.

 

6.6.2                     Contractor shall provide verification of equipment
integrity and compliance with the inspection program with respect to equipment
supplied under the Contract, and this verification may include (where
applicable) the following:

 

(a)         NDE (non-destructive examination) Reports

 

(b)         Pressure test certificates.

 

4-77

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(c)          Visual /dimensional inspection reports (e.g. End area     
inspection)

 

The above inspections shall be carried out in accordance with the agreed
inspection program and meet the requirements of the relevant industry standards.

 

6.6.3                     Contractor shall maintain a work and inspection
history of equipment supplied under the Contract, verifying compliance with the
inspection and maintenance programmes. All equipment supplied under the Contract
shall be uniquely identified to maintain traceability to reports and the
equipment work history.

 

6.6.4                     Contractor Personnel carrying out NDE operations shall
be qualified to ASNT Level II as a minimum,

 

6.6.5                     Contractor Personnel carrying out specialist
inspections (e.g. BHA, Premium connections etc.), shall have verification of
adequate training in the specific discipline.

 

CLAUSE                                7                            
RESPONSIBILITIES OF OPERATOR

 

Operator shall provide the following equipment, materials, supplies spare parts,
services and personnel at its cost and expense unless stated otherwise.

 

7.1.                            PERSONNEL

 

1.                                      Operator’s Representative and persons
delegated by Operator to act on behalf of Operator’s Representative from time to
time.

 

2.                                      Operator’s technical specialists.

 

3.                                      Operator’s Materials and Logistics
coordinator

 

7.2.                            SERVICES AND EQUIPMENT

 

1.                                      Specialist services.

 

2.                                      Emergency medical evacuation services as
available (on cost recoverable basis within the scope of Contractor’s insurance
at Operator’s option).

 

3.                                      Workboat supply service for all
materials and a standby/workboat service.

 

4.                                      Transport for Contractor’s Personnel and
Subcontractor’s personnel between the primary international airport (or a
reasonably located regional airport) on the mainland of the Contract Area, and
the Drilling Unit.  Such location(s) shall be identified in each Country
Contract.

 

In the event that crew changes are delayed for reasons of weather or
non-availability of helicopter or damage to Drilling Unit which prevents a
helicopter from landing, Contractor will arrange and

 

4-78

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Operator will pay reasonable overnight hotel accommodation and meal costs and
substantiated overtime costs.

 

5.                                      Offshore drilling permit(s).

 

6.                                      Drilling site surveys, buoying and
clearing of obstructions.

 

7.                                      All marine and air transport of
Contractor’s and Operator’s items between Operator’s designated marine and air
supply bases and the Drilling Unit. Operator shall select type of transport.

 

8.                                      All cementing services.

 

9.                                      Mud engineer if required by Operator
(but Contractor will carry out routine mud testing and treatment).

 

9a.                               Mud Cleaning/Treatment, cuttings
handling/drying/disposal

 

10.                               Mud logging service, if required by Operator.

 

11.                               Geological services.

 

12.                               Directional drilling service engineer and
directional drilling equipment if required by Operator.

 

13.                               Drilling water if required, except that
Contractor’s water making unit can be used in cases of emergency.

 

14.                               Bits and other downhole tools not supplied by
Contractor and listed in Section 7.

 

15.                               Conductor pipe, casing, tubing and
attachments.

 

15a.                        Casing crews and equipment to run items in 15.

 

16.                               Wellhead housings, casing hangers, seat
protectors, pack-offs, wear bushings, corrosion cap and all associated running
tools.

 

16a.                        Specialist vendor representatives to oversee
inventory management, running and maintenance of items in 16.

 

17.                               Temporary and permanent guide bases

 

18.                               Cement and additives.

 

19.                               Mud chemicals and mud additives, including
pallets if required by Operator.

 

20.                               Diesel fuel for use on the Drilling Unit.

 

21.                               Well test unit and associated equipment for
production testing, including Separators and other test vessels.

 

22.                               Drill pipe, drill collars or subs other than
those listed in Section 7.

 

4-79

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

23.                               Stabilizers, hole openers, reamers and
centralizers other than those listed in Section 7.

 

24.                               Drill stem testing equipment.

 

25.                               Radio equipment other than that listed in
Section 7.

 

26.                               Loading and unloading services at supply /
loadout bases or heliport of all material and equipment of Contractor and
Operator.

 

27.                               Crude oil burner assemblies unless supplied by
Contractor and listed under Section 7.

 

28.                               Navigation and positioning systems for siting
the Drilling Unit.

 

29.                               Diving and ROV Services if required by
Operator.

 

Operator requires and Contractor shall provide free of charge suitable space and
services (including but not limited to communication equipment (telephone) and
Drilling Unit Alarm system, air, water and electricity) for the Service
Company’s equipment and installations as listed above.

 

4-80

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

ATTACHMENT 1

 

TO

 

SECTION 4

 

 

CHECKLIST OF RESPONSIBILITIES

 

 

CHECK LIST OF RESPONSIBILITIES FOR SERVICES AND MATERIALS

 

PROVIDED BY OPERATOR (O) AND CONTRACTOR (C)

 

4-81

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

A.

DRILLING LOCATION

 

 

 

 

 

 

 

 

 

Provided
By

To
Account

 

1.

Licences and consents to perform the operations, including suspension or
abandonment.

O

O

 

 

 

 

 

 

2.

Location survey to include marker buoys and side scan sonar.

O

O

 

 

 

 

 

 

3.

Rig positioning services including Satnav.

O

O

 

 

 

 

 

 

4.

Insurance underwriter representatives.

C

C

 

B.

TRANSPORTATION/HANDLING

 

 

 

 

 

 

Provided
By

To
Account

 

1.

Helicopter or marine transportation including emergency transportation for all
personnel between designated point of embarkation and the Drilling Unit.

O

O

 

 

 

 

 

 

2.

Marine transportation for equipment and spare parts between Operator’s shore
base and the Drilling Unit.

O

O

 

 

 

 

 

 

3.

Transportation of Contractor’s Personnel and Subcontractor’s personnel to and
from the Contractor’s Personnel’s point of origin to the primary international
airport (or a reasonably located regional airport) in the country of operations.
Such location(s) shall be identified in each Country Contract.

C

C

 

 

 

 

 

 

4.

Immigration clearance for Contractor’s Personnel and Subcontractors’ personnel

C

C

 

 

 

 

 

 

5.

In the event crew changes are delayed for reasons set out in sub-clause 7.2.5 of
Section 4 for overnight hotel accommodation and meal costs including any
overtime charges

O

O

 

 

 

 

 

 

6.

Transportation of Contractor’s Equipment between Operator’s shore base or
heliport and Contractor’s shore base

O

O

 

 

 

 

 

 

7.

Dock and dockside facilities, labour and equipment for loading/unloading the
Operator’s Materials or Contractor’s Equipment at Operator’s shore base (to
include in storage).

O

O

 

 

 

 

 

 

8.

Offloading facilities and equipment (i.e. rigging, slinging, personnel
baskets, etc.) to transfer personnel and cargo from Operator’s supply vessel
onto the Drilling Unit. No Contractor’s Personnel or Subcontractor’s personnel
will be required to go on board the supply vessel for the purpose of loading or

 

 

 

4-82

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

 

 

offloading cargo. Operator should provide appropriate rigging, lifting equipment
for Operator’s cargo and equipment. Contractor will provide cranes and
Contractor Personnel for handling cargo on the Drilling Unit only.

C

C

 

 

 

 

 

 

B.

TRANSPORTATION/HANDLING (CONT’D)

 

 

 

 

 

 

Provided
By

To
Account

 

9.

Hoses and couplings for transfer of bulk and liquid materials between supply
vessels and the Drilling Unit.

 

 

 

 

 

 

 

 

 

Initial set

C

C

 

 

Replacement sets

C

O

 

 

 

 

 

 

10.

Transportation and containers for disposing of drilling waste, contaminated
cuttings and fluids required.

O

O

 

 

 

 

 

 

11.

Qualified and competent offshore radio and telex operator for 24 hour duty

C

C

 

 

 

 

 

 

12.

Operators Communications equipment required for use on the Drilling Unit for
communication with Operator’s shore base other than specified in Section 7

O

O

 

 

 

 

 

 

13.

Contractors communications equipment required for use on the Drilling Unit for
communication with Operator’s shore base (Contractor shall permit Operator
reasonable use thereof) other than specified in Section 7

C

C

 

 

 

 

 

 

14.

Standby Vessel

O

O

 

 

 

 

 

 

15.

Fenders for Drilling Unit

 

 

 

 

 

 

 

 

 

Initial set

C

C

 

 

Replacement sets

C

O

 

 

 

 

 

 

16.

Medivac transportation for Contractor’s Personnel from the Drilling Unit to
medical facilities on or before the Operations Commencement Date.

C

C

 

 

 

 

 

 

17.

Medivac transportation for Contractor’s Personnel from the Drilling Unit to
medical facilities after the Operations Commencement Date.

O

O

 

C.

SHORE BASE USED BY THE CONTRACTOR

 

 

 

 

 

 

Provided
By

To
Account

 

1.

Reasonable space in Operator’s office facilities to accommodate five
(5) Contractor Personnel with telephone, internet and customary furniture

O

O

 

 

 

 

 

 

2.

Warehouse and storage facilities for Contractor’s Equipment

O

O

 

4-83

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

 

 

and Contractor’s Personnel

 

 

 

 

 

 

 

 

 

 

 

 

 

4-84

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

D.

DRY DOCKING/CERTIFICATION

 

 

 

 

 

 

Provided
By

To
Account

 

1.

For time in dock for statutory testing inspections or trials (but excluding
moving time)

C

C

 

 

 

 

 

 

2.

Port fees, licences, import tariffs, pilotage fees, wharfage fees canal fees and
cost of similar charges including any brokerage fees in respect of Contractor’s
Equipment where Operator may not have an import/export exemption

C

C

 

 

 

 

 

 

3.

Customs Duties, import tariffs where Operator may not have an import/export
exemption

O

O

 

E.

THIRD PARTY SERVICES

 

 

 

 

 

 

Provided
By

To
Account

 

1.

Diving equipment services and installation costs and R.O.V.

O

O

 

 

 

 

 

 

2.

Drill stem testing tools and services

O

O

 

 

 

 

 

 

3.

Electric well logging equipment and services

O

O

 

 

 

 

 

 

4.

Mud logging equipment and services

O

O

 

 

 

 

 

 

5.

Mud engineering services and supervision

O

O

 

 

 

 

 

 

6.

Geological/mud laboratory and test equipment

O

O

 

 

 

 

 

 

7.

Acidizing, fracturing and other specialist services

O

O

 

 

 

 

 

 

8.

Directional drilling equipment and services

O

O

 

 

 

 

 

 

9.

Cementing services using cementing unit provided on a “free placement” basis

O

O

 

 

 

 

 

 

9a

Maintenance of cementing unit if provided by Contractor

C

C

 

 

 

 

 

 

9b

Maintenance of cementing unit if provided by Operator

O

O

 

 

 

 

 

 

10.

Coring Services and equipment

O

O

 

 

 

 

 

 

11.

Tubing and casing running services

O

O

 

 

 

 

 

 

12.

Extra welders and welding material used on welding and cutting Operator’s
equipment as authorised by Operator

C

O

 

 

 

 

 

 

13.

Well completion services

O

O

 

 

 

 

 

 

14.

Well test equipment and services

O

O

 

 

 

 

 

 

15.

Weather forecasting and reporting services

O

O

 

4-85

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

 

 

 

 

 

 

16.

Specialist services and equipment not designated herein but required for the
operations

O

O

 

 

 

 

 

 

 

16.a.  Clean out of oil storage tanks and disposal of contents, including brine,
base oil and synthetic base materials, at the end of the Contract.

C

O

 

 

 

 

 

 

17.

Inspection of drill pipe, drill collars, other in-hole equipment as per Clause
4.10 Section 4.

 

 

 

 

 

 

 

 

 

- Prior to Commencement of Operations

C

C

 

 

- Other

C

O

 

 

- Inspection upon the conclusion of Contract

C

O

 

 

 

 

 

 

18

Space, assistance and services for Service Company personnel and equipment
onboard the Drilling Unit

C

C

 

 

 

 

 

 

19.

Inspection and repair of marine riser

C

C

 

 

 

 

 

 

 

20.  Transportation, preservation, maintenance and storage of riser (and any
other equipment normally stored on the Drilling Unit), that has been removed
from the Drill Unit at Operator’s request.

C

O

 

 

 

 

 

 

 

21.  Array beacons deployed, owned by Contractor, but are deployed by Operator’s
ROV.  Failure to recover beacons at the end of a Well requires replacement of
such array beacon(s), subject to Contractor’s indemnity obligations under Clause
6.2(a) and (b) of Section 2, as applicable.  In the event such array beacons are
under Operator’s care, custody or control, and Operator fails to recover such
beacon(s), Operator shall be responsible for replacement costs.

C

O

 

 

 

 

 

 

 

22.  Perform an elastomer vs drilling fluid compatibility test done prior to
Operations Commencement Date to cover as many Drilling Unit elastomers as
possible.

C

O

 

 

 

 

 

 

 

22.a  Changes in the above elastomer specifications to counter effects of
drilling fluid occurring after the Operations Commencement Date.

C

O

 

 

 

 

 

 

 

 

 

 

 

F.

MATERIALS AND SUPPLIES

 

 

 

 

 

 

Provided
By

To
Account

 

1.

Cement and cement additives

O

O

 

 

 

 

 

 

2.

Mud chemicals and completion fluids

O

O

 

 

 

 

 

 

3.

Fuel for Drilling Unit

O

O

 

4-86

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

 

4.

Lubes for Drilling Unit

C

C

 

 

 

 

 

 

5.

Casing dope

O

O

 

 

 

 

 

 

6.

Grease and lubricants (other than item 4. above) for equipment supplied by
Contractor

C

C

 

 

 

 

 

 

7.

Hydraulic fluid for blow-out preventers and control unit

C

C

 

 

 

 

 

 

8.

Drilling Water

O

O

 

 

 

 

 

 

9.

Potable water in excess of rated production capacity of water distillation unit
installed on board.

O

O

 

 

 

 

 

 

10.

Drilling bits, diamond bits, and core heads

O

O

 

 

 

 

 

 

11.

Shale shaker screens.  Reimbursement for these items shall be when the screens
have been loaded onto the Drilling Unit and Operator has received an invoice at
the address set forth in the Invoicing Procedures under the Country Contract. 
Operator’s drilling fluids vendor will be responsible for the management of
these items once they have been loaded onto the Drilling Unit effective as of
the Operations Commencement Date

C

O

 

 

 

 

 

 

12.

Repair and replacement parts for fishing tools, resulting from “in-hole” damage

C

O

 

 

 

 

 

 

13.

Casing protectors for drill pipe

 

 

 

 

- initial set

C

O

 

 

- replacement set(s)

C

O

 

 

 

 

 

 

14.

BOP and riser consumables (initial set)

C

C

 

 

 

 

 

 

 

Replacement rubber goods and ring gaskets, flex joint rubbers, including riser
string seals, VBR packers, annular packing elements and diverter packers, for
BOP stacks due to normal or abnormal wear and tear.  This is to be documented
from initial inspection of rubber goods and end inspection of rubber goods. 
Rubber goods are to be compatible for use in OBM and SBM.

C

O

 

 

 

 

 

 

 

Upon the completion of the Final Well, new rubber goods and ring gaskets, flex
joint rubber, including riser string seals, VBR packers, annular packing
elements and diverter packers for all drill-through equipment will be acquired. 
Rubber goods are to be compatible for use in OBM and SBM.

C

O

 

 

 

 

 

 

 

Repair and replacement of Contractor subsea well control equipment due to
abnormal wear and rear such as the key seating with documentation of the initial
condition and the end condition and proven cause of damage.

C

O

 

 

 

 

 

 

4-87

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

 

 

 

 

 

 

16.

Replacement blades for stabilisers,roller reamers etc

O

O

 

 

 

 

 

 

17.

Repair kits for: flood valves Kelly cocks (upper and lower) and inside BOP’s

C

C

 

4-88

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

G.

DRILLING EQUIPMENT AND UNIT

 

 

 

 

 

 

Provided
By

To
Account

 

1.

Contractor’s Equipment

C

C

 

 

 

 

 

 

2.

Fishing tools for Contractor’s In-Hole Equipment

C

C

 

 

 

 

 

 

3.

Tubing

O

O

 

 

 

 

 

 

4.

Tubing handling equipment

O

O

 

 

 

 

 

 

5.

3.1/2” drill pipe including drill collars and handling tools.

O

O

 

 

 

 

 

 

6.

Cementing heads

O

O

 

 

 

 

 

 

7.

Elevators, tongs and handling tools for 30”, 20”16”, 11 3/4”, 13 3/8”, 9 5/8”
and 7” casing (As specified in Section 7 Part 2 only)

O

O

 

 

 

 

 

 

8.

Drilling bumper subs and shock subs other than those provided by Contractor and
listed in Section 7.

O

O

 

 

 

 

 

 

8a.

Drilling Jars

O

O

 

 

 

 

 

 

9.

Hole openers, reamers and stabilisers other than those provided by Contractor
and listed in Section 7.

O

O

 

 

 

 

 

 

10.

Kelly saver sub rubbers

C

C

 

 

 

 

 

 

11.

Drill pipe wipers

C

C

 

 

 

 

 

 

12.

Fishing tools other than those described in 2 above

O

O

 

 

 

 

 

 

13.

Casing cutters & casing spears other than those provided by Contractor and
listed in Section 7

O

O

 

 

 

 

 

 

14.

Casing power tongs and hydraulic power unit

O

O

 

 

 

 

 

 

15.

Replacement and/or repair of any in-hole equipment when lost or damaged while
in-hole other than arising out of fair wear and tear.

C

O

 

 

 

 

 

 

16.

Mud pump fluid and power end parts and consumables, two (2) different sizes of
liners provided by Contractor initially.

 

 

 

 

 

 

 

 

 

Initial set

C

C

 

 

Replacement sets

C

O

 

 

If Operator changes sizes, requiring new liners

C

O

 

 

 

 

 

 

17.

Spares for choke manifold

C

C

 

 

 

 

 

 

18.

Replacement of tubulars after inspection pursuant to Section 4 Clause 4.10
hereof

C

C

 

4-89

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

 

 

 

 

 

 

19.

Maintenance and spare parts for all Contractor’s Equipment unless otherwise
provided herein

C

C

 

4-90

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

H.

WELL EQUIPMENT

 

 

 

 

 

 

Provided
By

To
Account

 

1.

All tubular goods, including conductor pipe, casing and tubing

O

O

 

 

 

 

 

 

2.

Casing shoes, collars, baskets, centralisers float equipment, baffles,
scratchers and all other such in-hole consumables

O

O

 

 

 

 

 

 

3.

Wellhead housings including casing hangers wear bushings and all such associated
wellhead equipment.

O

O

 

 

 

 

 

 

4.

Valves, Xmas Trees and necessary tools and equipment for installation

O

O

 

 

 

 

 

 

5.

All running and pressure testing tools for wellhead equipment supplied by
Operator

O

O

 

 

 

 

 

 

6.

Replacement and repair and all consumables for items provided under 5 above

O

O

 

 

 

 

 

 

7.

Wellhead ring joint gaskets, other than those required for installation between
items of Contractor’s Equipment

C

O

 

 

 

 

 

 

8.

Permanent and Temporary Guide Bases

O

O

 

I.

SAFETY

 

 

 

 

 

 

Provided
By

To
Account

 

1.

Radio equipment for communication with tugs, supply vessels and helicopters
including portable sets

C

C

 

 

 

 

 

 

2.

Permits, licences required for operation of Contractor’s communication equipment

C

C

 

 

 

 

 

 

3.

First aid, infirmary, equipment and medical attention on board the Drilling Unit
for all persons while on board

C

C

 

 

 

 

 

 

3a

Paramedic on board the Drilling Unit

C

O

 

 

 

 

 

 

3b

Designated HSE Advisor on board (separate from paramedic)

C

C

 

 

 

 

 

 

4.

Safety hats, safety boots and gloves for Contractor’s Personnel and
Subcontractor’s personnel

C

C

 

 

 

 

 

 

5.

Fire fighting equipment as required to comply with Contractor’s and government
regulations

C

O

 

 

 

 

 

 

6.

Onshore medical services for Contractor’s Personnel and Subcontractor’s
personnel

C

C

 

 

 

 

 

 

7.

Refuelling system on the Drilling Unit for helicopter fuel as per

C

C

 

4-91

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

 

 

CAP 437.

 

 

 

 

 

 

 

 

8.

Helicopter refuelling inspection kits and filters

C

C

 

 

 

 

 

 

9.

All necessary life saving and safety equipment to conform with international
regulations and class requirements, country specific items to be at cost of
Operator.

C

C or O

 

 

J.

MISCELLANEOUS

 

 

 

 

 

 

Provided
By

To
Account

 

1.

Helicopter deck as per CAP 437

C

C

 

 

 

 

 

 

2.

All hand and power tools required for normal maintenance of the Drilling Unit

C

C

 

 

 

 

 

 

3.

Office on the Drilling Unit for Operator’s Drilling Supervisors

C

C

 

 

 

 

 

 

4.

Catering on board for all Contractor’s Personnel and Subcontractor’s personnel,
plus 20 Operator’s Personnel or Service Company Personnel

C

C

 

 

 

 

 

 

5.

Catering for all Operator and Service Company Personnel in excess of above at
cost

C

O

 

 

 

 

 

 

6.

Not used.

-

-

 

 

 

 

 

 

7.

Not used.

-

-

 

 

 

 

 

 

8.

Reasonable on board entertainment, video, films.

C

C

 

 

 

 

 

 

9.

Contractor’s Personnel and Subcontractor’s personnel

C

C

 

 

 

 

 

 

10.

Additional personnel as requested by Operator employed by Contractor

C

O

 

 

 

 

 

 

11.

Overtime for Contractor’s Personnel authorised by Operator in writing

C

O

 

 

 

 

 

 

12.

Survival Suits for use during helicopter flights for Contractor’s Personnel and
Subcontractors personnel

O

O

 

 

 

 

 

 

13.

Waste disposal onshore

O

O

 

 

 

 

 

 

14.

Cargo baskets and containers for equipment supplied by  Operator

O

O

 

 

 

 

 

 

15.

Mud laboratory test equipment for routine and testing and treatment. (See
sub-clause 4.8.2 para 10).

O

O

 

 

 

 

 

 

16.

Burners

O

O

 

4-92

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

 

ATTACHMENT 2

 

TO

 

SECTION 4

 

 

REPORTING RESPONSIBILITIES OF THE CONTRACTOR

 

4-93

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

The following forms and reports shall be completed by the Contractor and handed
over to Operator.

 

1.                                      The Daily Tour Sheet

2.                                      Morning Drilling Report

3.                                      Drilling Parameters Record Charts
(Drilling Recorder)

4.                                      Pit Level Indicator Chart

5.                                      Loading Notes and/or cargo manifests

6.                                      Drilling Unit & Drilling Equipment
Inspection

(a) Safety

(b) General

7.                                      Periodic Testing of B.O.P. Equipment

8.                                      Accident/Near Miss Report

9.                                      Time Breakdown Report

10.                               Bed/Meal Tickets

11.                               Minutes of Safety Meetings

 

G.1                            THE DAILY TOUR SHEET

 

The Daily Tour Sheet forms shall be provided by Contractor; the forms shall be
basically similar to the I.A.D.C. form and shall be numbered.

 

The Daily Tour Sheet will be filled in by the Drillers, checked on the Drilling
Unit by Contractor’s Toolpusher and by Operator’s Representative or, by the
latter’s delegation, another Operator’s Supervisor on board.  Both the
Toolpusher and Operator’s Representative on the Drilling Unit will sign the
Daily Tour Sheet.

 

G.2                            THE MORNING DRILLING REPORT

 

This report shall be filled in every morning on the Drilling Unit by Operator’s
Drilling Supervisor assisted by Contractor’s Toolpusher.  It shall contain a
summary of the previous day’s operations and shall be transmitted each morning
at an agreed time to Operator’s onshore office.

 

G.3                            DRILLING PARAMETERS RECORD CHARTS (DRILLING
RECORDER)

 

The main drilling parameters i.e. weight on bit, pump pressure, pump strokes per
minute, R.O.P., rotary torque, R.P.M., will be recorded on a single chart.  In
the event of any failure of the Drilling Parameters Recorder, Contractor will
give immediate notice to Operator’s Representative of such failure.  Operator’s
Drilling Supervisor will be responsible for collecting the charts and sending
them to Operator’s Office (Drilling Department).

 

G.4                            PIT LEVEL INDICATOR

 

This recorder shall always be connected during all operations  from spud to
release.

 

4-94

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Contractor will give immediate notice to Operator’s Drilling Supervisor of any
failure of the Pit Level Indicator.  Operator’s Drilling Supervisor will be
responsible for  collecting the charts and sending them to Operator’s Office
(Drilling Department).

 

MUD REPORT (Prepared by Operator)

 

Operator’s mud engineer will prepare a complete mud report for every Well; this
mud report will consist of:

 

1   Daily Mud Report

2   End of Phase Mud Report

3   Mud Material used and transferred

4   Usage and Cost per Interval

 

G.5                            LOADING NOTES

 

Contractor shall prepare Loading Notes in respect of such of Operator’s
Materials as are consigned to Operator from  the Drilling Unit, and shall check
receipts of such Materials at the Drilling Unit against the Loading Note
prepared by Operator or its Service Company and advise Operator’s Representative
forthwith of any discrepancies therein.

 

G.6                            BED/MEAL TICKETS

 

Any invoice sent to Operator in respect of beds or meals taken by Operator’s
Personnel or the Service Company Personnel on the Drilling Unit shall be
substantiated by daily vouchers clearly and properly completed by Contractor and
countersigned by Operator’s Drilling Supervisor.

 

G.7                            DRILLING UNIT AND DRILLING EQUIPMENT INSPECTION

 

Contractor shall have in place an inspection program acceptable to the Operator
which addresses:

 

(a) SAFETY SYSTEMS AND EQUIPMENT

(b) MARINE SYSTEMS

(c) DRILLING SYSTEMS

 

G.8                            PERIODIC TESTING OF B.O.P. EQUIPMENT

 

Testing of the Blowout Preventers and associated equipment shall take place as
required by Well Construction Interface Document (“WCID”) which contains
references to BOP testing requirements according to API53 and as mutually agreed
between the Parties.  Contractor’s Toolpusher and Driller shall sign the form
after it has been completed by Operator’s Drilling Supervisor.

 

All incidents shall be promptly reported to Operator as defined in Section 2,
Attachment D.

 

4-95

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

4-96

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

G.10                     TIME BREAKDOWN REPORT

 

This form shall be filled in by Operator’s Drilling Supervisor on the Drilling
Unit.  There will be one such form per month per Well.

 

The Time Breakdown Report shall be signed by Contractor’s Representative and
Operator’s Drilling Supervisor at a convenient time following the end of each
Well and/or each month.  The time breakdown will be agreed by both parties
before any invoice is presented to Operator.

 

G.11                     MINUTES OF SAFETY MEETINGS

 

Minutes of Safety Meetings shall be supplied by Contractor to Operator for all
Safety Meetings carried out on board the Drilling Unit.  Contractor shall sign
the minutes as being correct and accurate

 

G.12                     MAINTENANCE AND PERFORMANCE OF SAFETY CRITICAL
EQUIPMENT

 

Performance standards and acceptance criteria shall be in place for all safety
critical equipment, and Contractor shall report any malfunction, disruption,
and/or out of service condition which fails to meet acceptance criteria.

 

Contractor shall report any maintence or testing that is overdue for safety
critical equipment components along with a planned timeline for maintenance. If
deemed necessary by either Operator or Contractor, Operator and Contractor will
devise a plan to mitigate the risk of operating beyond the maintenace time
limits until such maintenance/testing can be performed.

 

Contractor shall report any safety alarms that have been overridden or put out
of service as well as a timeline and plan for when such equipment will be put in
service.  If deemed necessary by Operator or Contractor, Contractor and Operator
will devise a plan to mitigate the risk of operating with the alarms overridden
until such time that the alarms can be put back into service.

 

4-97

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

 

SECTION 5

 

 

RATES AND CHARGES

 

5-98

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

PREAMBLES

 

5.1                               GENERAL

 

The “Rates and Charges” shall be fully inclusive of all costs, expenses,
overheads and profit arising out of the provision of the Drilling Services,
Contractor’s Personnel and Contractor’s Equipment set out in Sections 1, 2, 3,
4, 6 and 7 hereof.

 

5.2                               MOBILIZATION AND DEMOBILIZATION

 

(a)                     Mobilization Charge shall be the amount payable for the
mobilization of Contractor’s Equipment and Contractor’s Personnel to the
Contract Area including but not by way of limitation all costs incurred by
Contractor in:

 

·                        setting up a base in the Contract Area

·                        air passages,

·                        sea freight,

·                        lighterage,

·                        port dues,

·                        pilotage,

·                        wharfage,

·                        cranage,

·                        cargo handling,

·                        all and any other costs

 

until the Operations Commencement Date.

 

Mobilization is expected to commence on the Mobilization Commencement Date. 
After the Mobilization Commencement Date, the voyage will include a load out of
additional equipment and personnel in Singapore en-route to Operator’s first
Well location.  Mobilization shall end on the Operations Commencement Date.

 

(b)                     Demobilization Charge shall be the amount payable for
the demobilization of Contractor’s Equipment and Contractor’s Personnel from the
Contract Area including but not by way of limitation all costs incurred by
Contractor in:

 

·                        closing down a base in the Contract Area,

·                        air passages,

·                        sea freight,

·                        lighterage,

·                        port dues,

·                        pilotage,

·                        wharfage,

·                        cranage,

·                        cargo handling,

·                        all and any other costs

 

As of the Completion Date or cessation of operations of the Final Well and the
day and the hour the Drilling Unit is one nautical mile from the Final Well.

 

5-99

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Should Contractor have continuing work for another operator in the Contract
Area, Operator shall pay Nil Rate and the Demobilization Charge shall not apply.

 

(c)                      Standing Down/Remobilization Charge

 

Contractor will be paid a reimbursement for all actual costs reasonably and
properly incurred by Contractor in standing down at a port on the mainland of
the Contract Area nominated by Operator, or, at Operator’s option, at the
individual home bases of Contractor’s Personnel, and (as the case may be) in
demobilizing from said port or home bases Contractor’s Personnel as a direct
consequence of the Drilling Unit being shutdown by reason of a Force Majeure
Event.  Full supporting documents must accompany any invoice for this charge.

 

5.3                               DAILY RATES

 

All rates per day described hereunder refer to a day of 24 hours.  For parts of
a day all such daily rates shall be prorated to the nearest one quarter hour.

 

(a)                     The “Operating Rate” shall be the amount per day payable
for the normal performance of the Drilling Unit Services. The Operating Rate
shall apply for the Drilling Services from the Operations Commencement Date
until the Drilling Unit’s last anchor is racked or transponder retrieved and the
Drilling Unit has been released by Operator’s Representative from the first
Location.

 

The Operating Rate shall not apply during provisioning, deprovisioning,
stand-by, moving, or during any periods of shut down however caused.

 

In particular shutdown for revalidation of certification, compliance with
regulations, or rejection of equipment shall be payable at Nil Rate.

 

Cessation of operations in order to slip, cut or change the drilling line or
routine lubrication for routine maintenance purposes which cannot be safely and
properly carried out without suspending the Drilling Unit Services shall not be
deemed to be shut down for the purposes of this sub-clause.

 

The Operating Rate shall apply in a similar manner at each subsequent Location.

 

(b)                     The “Provisioning Rate / Deprovisioning Rate” shall be
the amount per day applicable when the Drilling Unit is moored at anchorage or
alongside a suitable quay in Morocco or such other location designated by
Operator and Operator’s Materials and Service Company Equipment are being loaded
/ unloaded.

 

(c)                      The “Standby Rate” shall be the amount per day
applicable when the Drilling Unit is fully manned and in a state of readiness to
start or resume operations, during any period of delay or suspension of
operations on account of

 

·                  adverse sea or weather conditions

 

·                  waiting on Operator’s orders or on Operator’s Materials or on
Service Companies

·                  any Government, applicable regulators, Governmental agency,
certifying authority, original equipment manufacturer or the Operator requires
the BOP system to be maintained, tested and/or certified and such maintenance,
testing and/or certification cannot be accomplished off of the critical path,
the Contractor shall be paid at the Standby Rate during the time required to
perform such activities

 

5-100

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

·                  failure of equipment provided by Operator or Service
Companies

 

·                  any act or omission of Operator or its Service Companies,

 

until such time as operations are resumed.

 

During such standby, Contractor may, subject to the agreement of Operator, carry
out maintenance or repairs to Contractor’s Equipment.

 

Standby Rate shall apply upon completion of a Well from release until the
Drilling Unit is under way to the next Well.

 

Further, Contractor shall be permitted to accrue [***] calendar days per
Contract year (i.e. 365 days from the Operations Commencement Date) on a pro
rata basis (i.e., [***] hours at the end of each month) to conduct
classification and other regulatory inspections of the Drilling Unit for which
payment shall be made at the Standby Rate.  This allotment of time allowed for
Drilling Unit classification and other regulatory inspection shall be cumulative
from Contract year to Contract year, if applicable, and [***]: (i) if
applicable, the timing for the conduct of the Drilling Unit classification and
regulatory inspection shall be determined in consultation with Operator;
(ii) once such an inspection has been conducted during this Contract, any excess
of days accrued beyond the time required to complete the subject inspection
shall be carried forward; (iii) if the time required to conduct the inspection
exceeds the number of inspection days accrued, all such additional time utilized
by Contractor shall be at Nil Rate; and (iv) following the completion of the
Drilling Unit inspection, the Contractor shall again start to accrue inspection
days hereunder.  [***]

 

(d)                     The “Moving Rate” shall be the amount per day which
shall apply from the time  the Drilling Unit is under way on completion of the
Well at the first Location until the Drilling Unit is in position at the next
Location and similarly at subsequent Locations thereafter.

 

(e)                      The “Repair Rate” shall be applicable during such times
as there is a shutdown in operations for repairs to the Drilling Equipment in
the manner set out below:

 

·                  the rate obtaining at the time of such shutdown shall
continue until operations are resumed or until the number of hours in the month
shut down for repairs reaches [***].

 

·                  thereafter at NIL Rate.

 

The monthly allotment of time allowed for Repair Rate is not cumulative in the
term of the Contract and may not be carried forward, rolled-over, or banked to
any future month or year..

 

In the event that any such shutdown which is caused by or arises from the same
incident shall continue from one month into the next, then for the purposes of
this sub-clause the incident shall be treated as though it occurred in the same
month.

 

In the event operations are shut down arising out of failure of or damage to the
Drilling Unit or in order to carry out repairs to the Drilling Unit, then unless
such failure, damage or repairs are due to or arise from the act or omission of
Operator or its Service Companies (when the Operating Rate shall apply)

 

5-101

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

payment for all such shutdown until normal operations are resumed shall be at
Repair Rate or NIL Rate.  To the extent operations are shut down due to reasons
beyond Contractor’s reasonable control, inclusive of any time due to delays in
customs clearance or visa approvals for effecting the repairs, and provided that
the onboard inventory was maintained to the level specified in the inventory
control system, as approved by Operator, then the Repair Rate shall apply for
the period of time caused by the delays in customs clearance or visa approvals.

 

In respect of repairs to subsea equipment, the Repair Rate shall commence from
the time that normal operations cease on account of defective subsea equipment
until the time when normal operations are resumed.  Normal operations shall be
deemed to have been resumed when the same depth is reached as was reached prior
to the instigation of such repairs as aforesaid.  Waiting on weather to raise or
run damaged or defective or repaired subsea equipment shall be at Standby Rate
and not at Repair Rate.

 

(f)                       The “ReDrilling Unit Rate”, being the amount per day
that shall apply during all time spent in redrilling the hole or during remedial
work on the hole due to circumstances set out in 6.4 of the Conditions of
Contract.

 

(g)                      The “Fishing Rate”, being the amount per day applicable
during all times when Fishing Operations (or sidetracking operations arising out
of fish in the hole) are being carried out, starting from the time that normal
drilling operations are interrupted on account of the need to begin Fishing
Operations and continuing until such time as normal drilling operations are
resumed.  The Fishing Rate for all such Fishing Operations or sidetracking
operations shall be either the Operating Rate plus all Contractor Group Taxes
or, in the event [***] then the rate shall be [***]% of the Operating Rate plus
all Contractor Group Taxes.  In the event that sidetracking operations are being
carried out at [***]% of the Operating Rate plus all Contractor Group Taxes,
normal drilling operations shall be deemed to have been resumed when the depth
is reached at which the said fishing operations occurred in the first place. 
“Fishing Operations” shall be deemed to include all operations incurred in
attempting to remove a fish from the Well or to push a fish to one side or to
pick up a fish.

 

(h)                     The “Shutdown With Crew Rate” being the amount per day
quoted in Schedule 5.1 which shall apply during all such time as the Drilling
Unit has been shutdown and the Drilling Unit Services have been suspended for
any reason by Operator.  The Shutdown With Crew Rate shall include Contractor’s
costs in maintaining Contractor’s Personnel and of protective maintenance at the
Drilling Unit.

 

(i)                         The “Shutdown Without Crew Rate” being the amount
per day of the Shutdown With Crew Rate less any savings effected by Contractor
in reducing the numbers of Contractor’s Personnel to skeleton strength for
caretaker purposes only.  Operator shall give Contractor 30 (thirty) days prior
written notice of the application of the Shutdown Without Crew Rate, which shall
be applicable for a period of not less than 30 (thirty) days.

 

In addition, Operator shall reimburse Contractor the standing downs/
remobilization charge.

 

(j)                        The “Force Majeure Event Rate” being the amount per
day of the Force Majeure Event period quoted in Schedule 5.1 which shall apply
during all such time as the Drilling Unit has been shutdown and the Drilling
Unit Services have

 

5-102

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

been suspended for a Force Majeure Event.  The Force Majeure Event Rate shall
include Contractor’s costs in maintaining Contractor’s costs in maintaining
Contractor’s Personnel and of protective maintenance at the Drilling Unit.

 

5.4                               CHARGE FOR MEALS AND ACCOMMODATION PROVIDED BY
CONTRACTOR

 

This charge shall be the amount per man-day applicable for meals and
accommodation provided by Contractor to Operator’s Personnel and Service
Companies’ personnel staying overnight on the Drilling Unit in excess of 20
(twenty) such personnel per day.

 

Where Operator’s Personnel and/or Service Companies’ personnel stay overnight on
the Drilling Unit, the charge shall apply irrespective of whether the Operator’s
Personnel and/or Service Companies’ personnel are in fact each provided with no
meals per day or one or two or three meals per day, and the substantiation for
the application of this charge shall be the daily “people on board” telex.

 

Where Operator’s Personnel and/or Service Companies’ personnel are not staying
overnight on the Drilling Unit, but have meals on board, the Casual Meal Rate
shall apply.

 

Operator’s Personnel and Service Companies’ personnel staying overnight on the
Drilling Unit in excess of 50 (fifty) such personnel per day is with
Contractor’s prior approval which will not be unreasonably withheld.

 

5.5                               Personnel

 

(a)                     Additional Personnel

 

Contractor shall be paid at the rates set out in Schedule 5.2 hereto for
personnel additional to those listed in Section 6, Schedule 6.1 requested by
Operator.

 

(b)                     Courses

 

Operator shall reimburse Contractor for all costs and expenses in respect of
travel, accommodation and subsistence reasonably and properly incurred by
Contractor’s Personnel who attend Operator’s or Operator’s approved pressure
control course and attain the said certification.  Invoices for such
reimbursement shall be supported by the requisite bills, tickets and other such
substantiation as Operator may reasonably require.

 

(c)                      Replacement

 

Pending replacement of personnel, Operator shall deduct from any monies due to
Contractor at the appropriate rate per day quoted in Schedule 5.2 in excess of 7
(seven) days that such person shall not have been so replaced.

 

5.6                               ADDITIONAL EQUIPMENT

 

Operator shall reimburse Contractor as follows for additional equipment provided
after the Operations Commencement Date:

 

(a)                     The capital costs of modifications to the Drilling Unit
or additional equipment purchased on the instructions of Operator shall be
reimbursed to Contractor in accordance with the provisions of sub-clause
(b) hereunder.

 

5-103

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(b)                     The agreed rental costs of listed equipment under the
Schedule 5.3 hereto or if not listed the costs of materials or charges for hire
of additional equipment or services required by Operator’s Representative at net
invoice cost, after deduction of all discounts plus an addition of 5% for all
items.

 

(c)                      The costs of transport and shipping the additional
equipment and materials to the Contract Area.

 

(d)                     An agreed rental rate to be incorporated in the Schedule
5.3 hereto covering Contractor’s operating and maintenance costs for each item
on such additional equipment included in Section 7 hereof.

 

Operator shall not reimburse Contractor for any further equipment or materials
supplied and delivered by it which Operator’s Representative has not first
requested in writing as aforesaid.

 

5.7                               FIXED RATES

 

Unless specifically stated below or otherwise in the Contract, the rates and
charges specified in Schedule 5.1, 5.2 and 5.3 of this Section 5 shall be fixed
for the duration of the Contract.   The rates and other payments shall be
revised by the actual substantiated amount of change (increase or decrease) in
Contractor’s costs from the Operations Commencement Date through the date of
such change if one of the following described events occurs:

 

(a)           if a change in the work schedule or increase or decrease in
Contractor’s Personnel is requested by Operator, is approved in advance by
Operator, or is required by local Law;

 

(b)           if there is any change beyond the control of Contractor in Laws or
any change in the enforcement of such Laws in the Country of Operations for a
Contract Area which alters Contractor’s financial burden; or

 

(c)           Operator changes the Country of Operations.

 

Each such revision above shall become the new baseline and shall apply from the
date on which the change in rates is made, and each of Operator and Contractor
shall be required to provide reasonable documentation substantiating any such
increase or decrease.

 

Notwithstanding the preceding paragraph, at the Operations Commencement Date and
subsequent one (1) year anniversaries of the Operations Commencement Date, the
dayrates payable under the Contract shall be subject to adjustment for cost
increases incurred by Contractor, with the first calculated change occurring
from the date of the Effective Date of the Contract thru to the Operations
Commencement Date and subsequent calculations based on the one (1) year
anniversary date of the last calculation.  Contractor will deliver to Operator a
baseline of the first calculated costs.  Such cost increases must be documented
by Contractor and delivered to Operator and shall include additional expenses
incurred for payroll, payroll burden, insurance, travel costs, catering and
shorebase overhead.

 

All costs and expenses reasonably incurred by Contractor and associated with a
change of County of Operations (when requested by Operator), including, without
limitation, all costs of transporting Contractor’s items to a new shorebase
and/or any additional costs associated with the transportation of Contractor’s
Personnel shall be for Operator’s account and reimbursed through a mutually
agreed adjustment to the applicable day rates.

 

5-104

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

5.8                               PAYMENT PROVISIONS [set forth under Clause 12
of Section 2 for the Conditions of Contract]

 

Drilling Unit Covered in Conditions of Contract.

 

5.9               [***] BOP Operations

 

(a)         Definitions.

 

A “BOP Event” shall be defined as a failure or issue of a BOP which requires
that BOP to be pulled back to the surface for repairs.

 

[***]

 

5-105

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

SCHEDULE 5.1

 

RATES AND CHARGES

 

NAME OF DRILLING UNIT:        ATWOOD ACHIEVER

 

Ref. No.

DESCRIPTION OF RATE OR CHARGE

Amount US$

 

 

 

 

MOBILIZATION - DEMOBILIZATION

 

 

1.

MOBILIZATION - [***] percent ([***]%) of Operating Rate plus all Contractor
Group Taxes, commencing on the Mobilization Commencement Date and ending on the
Operations Commencement Date.  Contractor to provide suitable support
vessel(s) and fuel during Mobilization, at Operator’s expense. Support vessels
for the loading of Contractor equipment in Singapore are for the expense of
Contractor; and support vessels for loading of Operator equipment in Singapore
are for the expense of Operator.  Contractor will take commercially reasonable
efforts to obtain the most cost effective vessels available for any such support
work.  No other rate or fee shall be owed during mobilization, and if
mobilization is delayed as a result of a break down or repairs to the Drilling
Unit during mobilization, the fee shall be Nil Rate during any such delay unless
such delay is caused by (a) a Force Majeure Event in which case the Force
Majeure Rate will apply, or, (b) actions of Operator Group, in which case the
Mobilization Fee will continue to apply.

 

 

2.

DEMOBILIZATION - Demobilization begins one (1) nautical mile from the Final
Well.  There is no Demobilization or Demobilization Fee if the Drilling Unit has
immediate ongoing work in the country where Operator has just completed its
Final Well; otherwise Operator is to provide suitable tow/transport
vessel(s) and fuel, while paying [***] from the Final Well to, with respect to
Morocco and Mauritania as the Country of Operations, Las Palmas, and with
respect to Suriname as the Country of Operations, Trinidad, unless another
location is identified in each Country Contract.  Demobilization Fee is Nil Rate
except as set forth in this Item.

 

 

3.

STANDING DOWN/REMOBILIZATION CHARGE

 

[***]

 

 

 

DAILY RATES

 

 

4.

OPERATING

 

Suriname   $595,000 per day plus all Contractor Group Taxes

 

Morocco     $595,000 per day plus all Contractor Group Taxes

 

Mauritania  $595,000 per day plus all Contractor Group Taxes

 

5-106

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

5.

PROVISIONING/ DEPROVISIONING

 

[***]% of Operating Rate plus all Contractor Group Taxes

 

 

6.

STANDBY

 

[***]% of Operating Rate plus all Contractor Group Taxes

 

 

7.

MOVING

 

[***]% of Operating Rate plus all Contractor Group Taxes

 

 

8.

REPAIR

 

[***]% of Operating Rate plus all Contractor Group Taxes

 

 

9.

REDRILLING UNIT

 

[***]% of Operating Rate plus all Contractor Group Taxes

 

 

10.

FISHING

 

[***]% of Operating Rate plus all Contractor Group Taxes

 

 

11.

SHUTDOWN WITH CREW

 

[***]% of Operating Rate plus all Contractor Group Taxes

 

 

12.

SHUTDOWN WITHOUT CREW

 

[***]% of Operating Rate plus all Contractor Group Taxes less any savings
effected by Contractor in reducing the numbers of Contractor’s Personnel to
skeleton strength for caretaker purposes only.

 

 

13.

FORCE MAJEURE EVENT RATE

 

[***]% of Operating Rate plus all Contractor Group Taxes

 

 

14.

NIL RATE

 

Zero (0%) rate plus all Contractor Group Taxes

 

 

 

MISCELLANEOUS SERVICES FOR OPERATOR’S PERSONNEL

 

 

14.

Meals and accommodation provided by Contractor to Operator’s personnel (in
excess of (twenty) per day)

 

$[***] USD per man per day per 20 plus all Contractor Group Taxes

 

 

15.

The Rate per day for Contractor’s Personnel who have been removed and who have
not been replaced by Contractor shall be a deduction of the amount of the rate
in schedule 5.2 hereto for the person so removed until such time as the said
person so removed has been replaced.

 

5-107

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

SCHEDULE 5.2

 

RATES FOR

 

CONTRACTOR’S PERSONNEL

 

 

 

 

 

 

 

Occupational

Classification

[***]

Number of
Extra
Personnel
Provided by
Client

[***]

 

 

 

 

 

A.

Drilling Personnel

 

 

 

 

DP OIM**

[***]

 

[***]

 

Drilling Superintendent

[***]

 

[***]

 

Tool pusher**

[***]

 

[***]

 

Main Drillers**

[***]

 

[***]

 

Aux Driller

[***]

 

[***]

 

Asst. Drillers

[***]

 

[***]

 

Derrickman

[***]

 

[***]

 

Pumphand

[***]

 

[***]

 

Floorhand

[***]

 

[***]

 

Roustabout

[***]

 

[***]

 

Deck Supervisor

[***]

 

[***]

 

Crane Operators

[***]

 

[***]

 

 DP RMS

[***]

 

[***]

 

Mechanical Supervisor

[***]

 

[***]

 

Mechanic II

[***]

 

[***]

 

Mechanic I

[***]

 

[***]

 

Subsea Supervisor

[***]

 

[***]

 

Subsea Engineer II

[***]

 

[***]

 

Motorman

[***]

 

[***]

 

Electrical Supervisor

[***]

 

[***]

 

Electronic Technician II

[***]

 

[***]

 

Electronic Technician I

[***]

 

[***]

 

5-108

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

 

 

 

 

 

 

Occupational

Classification

[***]

Number of
Extra
Personnel
Provided by
Client

[***]

 

 

 

 

 

 

Electrician II

[***]

 

[***]

 

Electrician I

[***]

 

[***]

 

Welder

[***]

 

[***]

 

Material Coord.

[***]

 

[***]

 

Night Materials Coord.

[***]

 

[***]

 

Radio Operator/Admin

[***]

 

[***]

 

SUBTOTAL

[***]

 

 

 

 

 

 

 

B.

Marine Personnel

 

 

 

 

Marine Chief Engineer

[***]

 

[***]

 

1st Asst. Engineer

[***]

 

[***]

 

2nd Asst. Engineer

[***]

 

[***]

 

3rd Asst. Engineer

[***]

 

[***]

 

Master/Captain

[***]

 

[***]

 

Chief Mate

[***]

 

[***]

 

Bosun

[***]

 

[***]

 

AB Seaman

[***]

 

[***]

 

Ord Seaman

[***]

 

[***]

 

Sr. DPO/2nd Mate

[***]

 

[***]

 

DPO/3rd Mate

[***]

 

[***]

 

SUBTOTAL

[***]

 

 

 

 

 

 

 

C.

Other

 

 

 

 

Safety Training Coordinator (STC)

[***]

 

[***]

 

Medic

[***]

 

[***]

 

SUBTOTAL

[***]

 

 

 

TOTAL

[***]

 

 

 

5-109

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

--------------------------------------------------------------------------------

* Daily Rates including - salary, overhead burden, travel training costs, etc.

** Key personnel are identified with a double asterisk

Note: Catering personnel are in addition to the above numbers

Above cost represents the cost of 1 man-day.  If 1 position is required cost
would be doubled as each position requires 1 man on and 1 man off.  All rates
are exclusive of Contractor Group Taxes which will be paid by Operator.

 

5-110

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

SCHEDULE 5.3

 

 

RATES FOR

 

 

ADDITIONAL EQUIPMENT / MISCELLANEOUS CHARGES

 

ITEM

DESCRIPTION

RATE CHARGE

 

 

US$/day US$

 

5-111

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

SECTION 6

 

CONTRACTOR’S PERSONNEL

 

6-112

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

6.1                               PROVISION OF CONTRACTOR’S PERSONNEL

 

Contractor shall provide all Contractor’s Personnel listed in Schedule 6.1
hereof in the numbers and categories referred to therein by the Mobilization
Commencement Date.  Such numbers and categories shall not be exceeded or reduced
(exclusive of additional personnel typically provided by Contractor) without
prior written approval of Operator and any change in the numbers and/or
categories so approved shall be recorded by amendment to Schedule 6.1.  Should
Operator require Contractor to provide additional personnel in excess of the
full complement of Contractor’s Personnel or Subcontractor’s personnel listed in
Schedules 6.1 and 6.2 then Contractor shall be reimbursed at the day rates
included under Section 5.  Contractor shall give Operator’s Representative the
name and work history, education and training history including courses attended
of such Contractor’s Personnel including any person proposed as a replacement.

 

6.2                               CONTRACTOR’S REPRESENTATIVE

 

Contractor shall provide a competent and authorised Contractor Representative
who shall be nominated in writing and be acceptable to Operator.  Contractor’s
Representative shall be available at all times and shall be authorised to
receive on behalf of Contractor all directions and instructions in connection
with the Drilling Services from Operator’s Representative.

 

6.3                               GENERAL

 

Contractor shall adhere to all labour standards and practices applicable to the
Contract Area.

 

All personnel provided by Contractor in accordance with sub-clause 6.1 above
shall be deemed to be the servants of Contractor and Contractor shall be solely
responsible for payment of salaries to such personnel.

 

Contractor shall meet all costs for Contractor’s Personnel, including but
without limitation those associated with travel, accommodation, holiday and
sickness throughout the duration of the Drilling Services.

 

Contractor’s Personnel shall be sufficiently conversant with the English
language to enable Operator’s Representative to issue instructions and to
receive written and verbal reports in the English language and so that
operations hereunder are not hampered or endangered on account of language
barriers.  The radio and telex operator must be English speaking.

 

Contractor shall be responsible for all matters relating to rest periods for
Contractor’s Personnel including inter alia the provision of a relief operating
crew where the performance of the Drilling Services as required by Operator so
dictates.

 

6.4                               TRAINING

 

Contractor shall ensure that all Contractor’s Personnel proposed in compliance
with the foregoing shall have satisfactorily completed courses in accordance
with Contractor’s operations manual or CFST, or equivalent, and good oilfield
practice along with the health, safety, environmental and security practices of
Operator as set forth in Section 2, the Conditions of Contract.

 

6-113

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Contractor shall ensure that all Contractor’s Personnel shall receive annual
anti-corruption training, including the FCPA and UK Bribery Act of 2010.

 

6.5                               MEDICAL CERTIFICATES

 

Contractor shall make available to Operator’s Representative valid medical
certificates stating that each person travelling to the Drilling Unit on behalf
of Contractor is fit to do so in accordance with the UKOOA guidelines document
“MEDICAL ASPECTS OF FITNESS FOR OFFSHORE WORK, A GUIDE FOR EXAMINING
PHYSICIANS”  or equivalent as agreed by Operator.

 

6.6                               CONTRACTOR’S PERSONNEL RECORDS

 

Contractor shall keep medical records (including all required vaccinations),
wages books and time sheets and full records of Contractor’s Personnel, all as
required by Operator from time to time at its offices.  At the Operator’s
Representative request, Contractor shall produce the vaccination records, wages
books and time sheets from time to time, Operator’s Representative being
entitled at all times to inspect and take copies from all or any such
documents.  Operator recognizes that due to certain health regulations in
various countries copies of the actual medical records may not be shared with
Operator.  Contractor shall also submit such returns as Operator may require
relating to matters to be contained in such documents.  Contractor shall keep
details of its Contractor’s Personnel’s next of kin on the Drilling Unit and at
its shore base in the event of an emergency and shall deliver such information
to Operator in the event of an emergency.

 

6.7                               QUALIFICATIONS AND TRAINING OF CONTRACTOR’S
PERSONNEL

 

(a)                                 General

 

All Contractor’s Personnel and Subcontractors’ personnel on board the Drilling
unit shall have a valid completion certificate showing evidence of training in
Helicopter Underwater Egress Training (“HUET”) by a training provider having a
Modular Egress Training Simulator (“METS”). All costs incurred shall be to the
account of Contractor.

 

(b)                                 Drilling Personnel

 

Contractor shall prior to the Operations Commencement Date ensure that the
following positions have satisfactorily completed a well control procedure
training course and have obtained a Well Pressure Control Certificate from a
training establishment approved by Operator or the relevant authorities in the
Contract Area: Operations Manager, Operations Superintendent, senior subsea
engineer, subsea engineer, OIM, toolpusher and tower pusher (subsea supervisor
level) and driller and assistant driller (subsea driller level).  Contractor
shall at its cost further ensure that the Rig Staff shall attend refresher
courses and maintain validity of certification for all Contractor Personnel
throughout the term of the Contract and any extension thereto.

 

Whenever so requested  by Operator, Contractor shall make available to Operator
certificates evidencing such validity.  Contractor shall arrange, at regular
weekly intervals, for onsite training of its Contractor’s Personnel engaged in
drilling operations on the Drilling Unit in matters relating to health, safety,
accident prevention and environmental protection and, in addition, prior to the
commencement of specialized operations such as drill stem and production testing
and radioactive

 

6-114

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

logging.  Minutes of meetings held to fulfil such training requirements shall be
made available to Operator and shall be posted on notice boards on the Drilling
Unit.

 

Notwithstanding the foregoing provisions, Contractor’s Personnel shall, if
required by Operator, attend Operator’s Pressure Control course, which such
attendance shall be at Operator’s cost.  If Contractor pays such training
expenses directly, such expenses shall be invoiced at cost and receipts for such
courses shall be delivered with the invoices.  Such attendance if required shall
take place at times and dates to be arranged between Contractor and Operator but
in any case prior to the Operations Commencement Date.

 

(c)                                  Marine and Installation Personnel

 

Contractor shall ensure that prior to the Operations Commencement Date and
throughout the continuance of the Contract, the captain (or the equivalent
person under a different title) are properly qualified for their respective
positions and experienced in carrying out their duties on the Drilling Unit,
subject to any minimum manning requirements as may be required under the class
society document.

 

Contractor shall ensure that, (otherwise than in the event of total Drilling
Unit evacuation on the instructions of Operator) there is always one person on
board who is fully competent in respect of, and is designated responsible for,
marine operations and calculation of deck loadings.

 

6.8                               EMPLOYMENT OF LOCAL PERSONNEL AND RATES OF PAY

 

Contractor shall, if applicable to the Contract, employ local labour subject to
availability and suitability of qualifications and experience.  Each petroleum
contract Operator has entered into with each country governmental entity
contains requirements related to local content requirements for engaging local
personnel in Operator’s petroleum operations in that specific country.  In
addition, there may be laws in each country requiring engagement of local
personnel if performing work within that country.  Contractor shall provide
Operator with a list of personnel positions which require a high level of
expertise which shall be attached as Schedule 6.3 to this Section 6.  In the
event local labor is in addition to or in place of one or more of those
personnel positions on Schedule 6.3, any costs for such labor are for the
account of Operator.  Any other personnel position which is in addition to or in
place of Contractor’s Personnel shall be at Contractor cost without pass through
to Operator of any additional costs..

 

Contractor  shall comply with all relevant governmental rules, regulations and
instructions with respect to the employment of local labour.

 

6.9                               PASSPORTS AND VISAS

 

Contractor shall ensure that when appropriate all Contractor’s Personnel are in
possession of valid passports and shall obtain all visas and entry or other
permits required to enable such Contractor’s Personnel to proceed to and work in
the Contract Area and shall assist such Contractor’s Personnel in clearing
immigration.

 

6-115

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

6.10                        TRANSPORTATION

 

Contractor shall make its own arrangements and meet all expenses for the
transport of all the Contractor’s Personnel to and from and within the Contract
Area other than between the Drilling Unit and Operator’s designated crew change
location in the Contract Area.

 

6.11                        REMOVAL OF PERSONS PROVIDED BY CONTRACTOR AND
SUBCONTRACTORS

 

At the instruction of Operator in writing Contractor shall remove from duties
hereunder or lawfully secure such removal of any of Contractor’s Personnel or
Subcontractors’ Personnel who, in the opinion of Operator, is either:

 

(a)           incompetent or negligent in the performance of their duties; or

 

(b)                                 engaged in activities which are disruptive,
contrary or detrimental to the interests of Operator; or

 

(c)                                  not conforming with the requirements
described in Contractor’s Environmental, Health and Safety policies or other
requirements of Operator or who persists in any conduct likely to be prejudicial
to safety, health or the environment; or

 

(d)                                 not conforming to the requirements of
Contractor’s safety management system or safety policies.

 

6.12                        REPLACEMENT OF PERSONS REMOVED BY THE CONTRACTOR

 

The Contractor shall forthwith at its cost and expense replace any such person
removed under the provisions of sub clause 6.11 hereof such replacement being a
person qualified and capable of performing in an efficient manner the duties of
any such person being replaced.  This sub-clause shall also apply to
Contractor’s Personnel leaving of their own volition.

 

6.13                        MANAGEMENT OF CHANGE FOR KEY CONTRACTOR’S PERSONNEL

 

When Contractor changes key personnel, Contractor will, as soon as reasonably
possible, provide Operator with a management of change plan.  Such plans should
include, (but not be limited to), candidates available, recommended candidate’s
CV, and special training, mentoring or monitoring plans for the incoming
candidate.  Key personnel shall include supervisory or higher level personnel
and specialized technical personnel including the following positions:  Manager,
OIM, Master/Capt., Rig Superintendent, Assistant Rig Superintendent, Tourpusher,
DPO, Barge Marine Supervisor, Electrical Supervisor, Electrical Technician,
Chief Mechanic, Driller, and Assistant Driller.

 

6.14                       RESTRICTION AS TO DRUGS AND ALCOHOLIC LIQUORS

 

Contractor shall not except for bona fide medical purposes, sell, barter, give,
dispense or otherwise dispose of any drugs or alcoholic liquors to any person at
the Location, or permit or suffer any such sale, barter, gift, dispensation or
other disposal to be made by any of Contractor’s Personnel.

 

6.15                        RECOGNIZED FESTIVALS AND RELIGIOUS AND OTHER CUSTOMS

 

Contractor shall at all times and in all respects in all dealings with
Contractor’s Personnel observe and pay full deference to all recognised
festivals and religious or other customs.

 

6-116

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

6.16                        DISORDERLY CONDUCT

 

Contractor shall take all requisite precautions and use his best endeavours to
prevent any riotous or unlawful behaviour by or amongst any of Contractor’s
Personnel.

 

6.17                        BRIBERY

 

Contractor shall not make or offer any bribe or any gift, gratuity, reward,
commission or other inducement in money or of any description whatsoever to any
person in the employment of Operator or Service Companies.

 

6.18                        REPATRIATION OF CONTRACTOR’S PERSONNEL

 

Contractor shall, pending the repatriation of any of Contractor’s Personnel
maintain such Contractor’s Personnel in a proper manner until such time as they
shall have left the Contract Area and in default thereof Operator may maintain
and repatriate such Contractor’s Personnel and recover the cost thereof from
Contractor.

 

6.19                       SAFETY

 

Contractor shall provide its personnel with protective clothing and safety
equipment identifying them as Contractor’s Personnel to designs approved by
Operator for offshore working conditions in the Contract Area.

 

6-117

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

SCHEDULE 6.1

 

INITIAL STAFFING

OF CONTRACTOR’S PERSONNEL

 

 

 

 

 

 

 

Occupational

Classification

[***]

Number of
Extra
Personnel
Provided by
Client

[***]

 

 

 

 

 

A.

Drilling Personnel

 

 

 

 

DP OIM**

[***]

 

[***]

 

Drilling Superintendent

[***]

 

[***]

 

Tool pusher**

[***]

 

[***]

 

Main Drillers**

[***]

 

[***]

 

Aux Driller

[***]

 

[***]

 

Asst. Drillers

[***]

 

[***]

 

Derrickman

[***]

 

[***]

 

Pumphand

[***]

 

[***]

 

Floorhand

[***]

 

[***]

 

Roustabout

[***]

 

[***]

 

Deck Supervisor

[***]

 

[***]

 

Crane Operators

[***]

 

[***]

 

 DP RMS

[***]

 

[***]

 

Mechanical Supervisor

[***]

 

[***]

 

Mechanic II

[***]

 

[***]

 

Mechanic I

[***]

 

[***]

 

Subsea Supervisor

[***]

 

[***]

 

Subsea Engineer II

[***]

 

[***]

 

Motorman

[***]

 

[***]

 

Electrical Supervisor

[***]

 

[***]

 

Electronic Technician II

[***]

 

[***]

 

Electronic Technician I

[***]

 

[***]

 

Electrician II

[***]

 

[***]

 

Electrician I

[***]

 

[***]

 

Welder

[***]

 

[***]

 

Material Coord.

[***]

 

[***]

 

6-118

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

 

 

 

 

 

 

Occupational

Classification

[***]

Number of
Extra
Personnel
Provided by
Client

[***]

 

 

 

 

 

 

Night Materials Coord.

[***]

 

[***]

 

Radio Operator/Admin

[***]

 

[***]

 

SUBTOTAL

[***]

 

 

 

 

 

 

 

B.

Marine Personnel

 

 

 

 

Marine Chief Engineer

[***]

 

[***]

 

1st Asst. Engineer

[***]

 

[***]

 

2nd Asst. Engineer

[***]

 

[***]

 

3rd Asst. Engineer

[***]

 

[***]

 

Master/Captain

[***]

 

[***]

 

Chief Mate

[***]

 

[***]

 

Bosun

[***]

 

[***]

 

AB Seaman

[***]

 

[***]

 

Ord Seaman

[***]

 

[***]

 

Sr. DPO/2nd Mate

[***]

 

[***]

 

DPO/3rd Mate

[***]

 

[***]

 

SUBTOTAL

[***]

 

 

 

 

 

 

 

C.

Other

 

 

 

 

Safety Training Coordinator (STC)

[***]

 

[***]

 

Medic

[***]

 

[***]

 

SUBTOTAL

[***]

 

 

 

TOTAL

[***]

 

 

 

--------------------------------------------------------------------------------

* Daily Rates including - salary, overhead burden, travel training costs, etc.

** Key personnel are identified with a double asterisk

Note: Catering personnel are in addition to the above numbers

Above cost represents the cost of 1 man-day.  If 1 position is required, cost
would be doubled as each position requires 1 man on and 1 man off.

 

6-119

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

SCHEDULE 6.2

 

LIST OF SUB-CONTRACTOR’S PERSONNEL

 

6-120

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

SCHEDULE 6.3

 

LIST OF HIGHLY EXPERIENCED PERSONNEL

 

 

 

 

 

 

 

Occupational

Classification

[***]

Number of
Extra
Personnel
Provided by
Client

[***]

 

 

 

 

 

A.

Drilling Personnel

 

 

 

 

DP OIM**

[***]

 

[***]

 

Drilling Superintendent

[***]

 

[***]

 

Tool pusher**

[***]

 

[***]

 

Main Drillers**

[***]

 

[***]

 

Aux Driller

[***]

 

[***]

 

Asst. Drillers

[***]

 

[***]

 

Derrickman

[***]

 

[***]

 

Pumphand

[***]

 

[***]

 

Floorhand

[***]

 

[***]

 

Roustabout

[***]

 

[***]

 

Deck Supervisor

[***]

 

[***]

 

Crane Operators

[***]

 

[***]

 

 DP RMS

[***]

 

[***]

 

Mechanical Supervisor

[***]

 

[***]

 

Mechanic II

[***]

 

[***]

 

Mechanic I

[***]

 

[***]

 

Subsea Supervisor

[***]

 

[***]

 

Subsea Engineer II

[***]

 

[***]

 

Motorman

[***]

 

[***]

 

Electrical Supervisor

[***]

 

[***]

 

Electronic Technician II

[***]

 

[***]

 

Electronic Technician I

[***]

 

[***]

 

Electrician II

[***]

 

[***]

 

Electrician I

[***]

 

[***]

 

Welder

[***]

 

[***]

 

Material Coord.

[***]

 

[***]

 

Night Materials Coord.

[***]

 

[***]

 

6-121

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

 

 

 

 

 

 

Occupational

Classification

[***]

Number of
Extra
Personnel
Provided by
Client

[***]

 

 

 

 

 

 

Radio Operator/Admin

[***]

 

[***]

 

SUBTOTAL

[***]

 

 

 

 

 

 

 

B.

Marine Personnel

 

 

 

 

Marine Chief Engineer

[***]

 

[***]

 

1st Asst. Engineer

[***]

 

[***]

 

2nd Asst. Engineer

[***]

 

[***]

 

3rd Asst. Engineer

[***]

 

[***]

 

Master/Captain

[***]

 

[***]

 

Chief Mate

[***]

 

[***]

 

Bosun

[***]

 

[***]

 

AB Seaman

[***]

 

[***]

 

Ord Seaman

[***]

 

[***]

 

Sr. DPO/2nd Mate

[***]

 

[***]

 

DPO/3rd Mate

[***]

 

[***]

 

SUBTOTAL

[***]

 

 

 

 

 

 

 

C.

Other

 

 

 

 

Safety Training Coordinator (STC)

[***]

 

[***]

 

Medic

[***]

 

[***]

 

SUBTOTAL

[***]

 

 

 

TOTAL

[***]

 

 

 

--------------------------------------------------------------------------------

* Daily Rates including - salary, overhead burden, travel training costs, etc.

** Key personnel are identified with a double asterisk

Note: Catering personnel are in addition to the above numbers

Above cost represents the cost of 1 man-day.  If 1 position is required, cost
would be doubled as each position requires 1 man on and 1 man off.

 

6-122

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Section 7 - IADC

 

INTERNATIONAL ASSOCIATION of DRILLING CONTRACTORS

 

STANDARD FORMAT EQUIPMENT LIST

DRILLSHIP UNITS

 

The Drilling Unit’s equipment list will be finalized at Commencement of
Mobilization.  However, the equipment list below is Contractor’s estimation of
the equipment list based on the knowledge currently available.

 

TABLE OF CONTENTS

“ Atwood Achiever ”

 

 

SECTION A - UNIT SPECIFICATIONS

 

A1

Main Dimensions / Technical Description

 

A2

Storage Capacities

 

A3

Propulsion / Thrusters

 

A4

Operational Capabilities

 

A5

Variable Loading

 

A6

Environmental Limits

 

A7

Mooring System

 

A8

Marine Loading Hoses

 

A9

Cranes, Hoists, and Materials Handling

 

A10

Helicopter Landing Deck

 

A11

Auxiliary Equipment

 

 

 

SECTION B - GENERAL RIG SPECIFICATIONS

 

B1

Derrick and Substructure

 

B2

Drawworks and Associated Equipment

 

B3

Derrick Hoisting Equipment

 

B4

Rotating System

 

 

 

SECTION C  POWER SUPPLY SYSTEMS

 

 

 

 

C1

Rig Power Plant

 

C2

Emergency Generator

 

 

 

SECTION D  DRILLSTRING EQUIPMENT

 

 

 

 

D1

Tubulars

 

D2

Handling Tools

 

D3

Fishing Equipment

 

 

 

SECTION E - WELL CONTROL/SUBSEA EQUIPMENT

 

E1

Lower Riser Diverter Assembly

 

E2

Primary BOP Stack

 

E3

Primary Lower Marine Riser Package

 

E4

Secondary BOP Stack

 

7-123

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

E5

Secondary Lower Marine Riser Package

 

E6

Primary Marine Riser System

 

E7

Secondary Marine Riser System

 

E8

Diverter BOP

 

E9

Subsea Support System

 

E10

BOP Control System

 

E11

Subsea Control System

 

E12

Acoustic Emergency BOP Control System

 

E13

Subsea Auxiliary Equipment

 

E14

Choke Manifold

 

E15

BOP Testing Equipment

 

E16

Wellhead Running / Retrieving / Testing Tools

 

 

 

SECTION F - MUD SYSTEM/BULK SYSTEM

 

F1

High Pressure Mud System

 

F2

Low Pressure Mud System

 

F3

Bulk System

 

 

 

SECTION G - CASING / CEMENTING EQUIPMENT

 

G1

Casing Equipment

 

G2

Cement Equipment

 

 

 

SECTION H - INSTRUMENTATION / COMMUNICATION

 

H1

Drilling Instrumentation at Driller’s Position

 

H2

Drilling Parameter Recorder

 

H3

Instrumentation at Choke Manifold

 

H4

Standpipe Pressure Gauge

 

H5

Deviation Equipment

 

H6

Calibrated Pressure Gauges

 

H7

Rig Communication System

 

H8

Environmental Instrumentation

 

H9

DP, Vessel Control and Navigation Systems

 

H10

Radio Equipment

 

 

 

SECTION I - PRODUCTION TEST EQUIPMENT

 

l1

Burners

 

l2

Burner Booms

 

l3

Lines Required on Burner Booms

 

l4

Sprinkler System

 

l5

Fixed Lines for Well Testing

 

I6

Auxiliary Power Availability

 

SECTION J - WORKOVER TOOLS

 

J1

NOT APPLICABLE

 

 

 

SECTION K – ACCOMMODATION

 

K1

Offices

 

K2

Living Quarters

 

 

 

SECTION L - SAFETY EQUIPMENT

 

L1

General Safety Equipment

 

L2

Gas / Fire / Smoke Detection

 

L3

Fire Fighting Equipment

 

7-124

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

L4

Breathing Apparatus

 

L5

Emergency First Aid Equipment

 

L6

Helideck Rescue Equipment

 

L7

Rig Safety Store

 

L8

Emergency Warning Alarms

 

L9

Survival Equipment

 

 

 

SECTION M - POLLUTION PREVENTION EQUIPMENT

 

M1

Sewage Treatment

 

M2

Garbage Compaction

 

M3

Garbage Disposal / Grinder

 

 

 

 

 

 

 

A.         UNIT SPECIFICATIONS

 

 

 

 

 

 

[***]

Rig type:

 

 

 

Unit/Design/Shape:

 

 

 

Unit flag:

 

 

 

Port of Registry

 

 

 

Call Sign

 

 

 

Official Number

 

 

 

Unit classification:

 

 

 

IMO Certification:

 

 

 

Which code version:

 

 

 

Year of Construction:

 

 

 

Construction Yard:

 

 

 

Type of Positioning system

 

 

 

 

 

 

 

A.1  MAIN DIMENSIONS & TECHNICAL SPECS

 

 

 

 

 

 

Deadweight (light ship):

mt

 

 

Maximum Loaded Displacement

mt

 

 

Maximum Variable Deck Load

mt

 

 

Draft at loadline (deepest):

m

 

 

Overall length of unit (including anchor racks):

m

 

 

Length Between Perpendiculars

m

 

 

Overall width of unit (including anchor racks):

m

 

 

Forward deck dimensions

m x m

 

 

Aft deck dimensions

m x m

 

 

Main deck elevation above baseline:

m

 

 

Number of main columns/diameter:

no x m

 

 

Number of small columns/diameter:

no x m

 

 

Drilling draft/related displacement:

m/mt

 

 

Transit draft/related displacement:

m/mt

 

 

Moon pool dimensions:

m x m

 

 

Maximum opening through spider deck:

m

 

 

Pontoon length:

m

 

 

Pontoon breadth:

m

 

 

Pontoon height:

m

 

 

 

7-125

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Maximum Setback

mT

 

 

Rotary & Hook Load

lbs

 

 

Fuel Consumption (ave drilling)

m3/day

 

 

 

Accommodation for max. No. of personnel

 

 

 

 

 

 

 

A.2       Storage Capacities

 

 

 

 

 

 

 

Heavy Fuel

m3

 

 

Diesel Oil (MGO)Tank

m3

 

 

Lube Oil – Engine

m3

 

 

Thruster

m3

 

 

Drilling water

m3

 

 

Potable water

m3

 

 

Active liquid mud

m3

 

 

 

 

 

 

 

 

 

 

A.2       Storage Capacities(cont)

 

 

 

 

 

 

 

Reserve liquid Mud

m³

 

 

Brine Storage Tank

m³

 

 

Crude Oil

m³

 

 

Base Oil Tank

m³

 

 

Bulk barite/bentonite

m³

 

 

Bulk cement

m³

 

 

Sacks storage

m²

 

 

Pipe racks area

m²

 

 

 

 

 

 

Load bearing capacity

kg/m2

 

 

 

 

 

 

Riser racks area:

m2

 

 

 

 

 

 

Load bearing capacity:

kg/m2

 

 

 

 

 

 

Miscellaneous storage area:

m2

 

 

 

 

 

 

Ballast system

m3

 

 

A.3       THRUSTERS

 

 

 

 

 

 

 

A.3.2    Thrusters

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make / Type

 

 

 

Fixed/azimuthing:

 

 

 

Motors per thruster:

No.

 

 

Make / Type motors:

 

 

 

Total HP per thrusters

kW

 

 

Propeller type (fixed/variable blade):

 

 

 

Nozzled:

Yes/No

 

 

 

 

 

 

A.3.3    Dynamic Positioning

 

 

 

 

 

 

 

Make

 

 

 

 

7-126

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Model

 

 

 

Full DP or Mooring Assist:

 

 

 

Position Reference:

 

 

 

 

 

 

 

A.4       OPERATIONAL CAPABILITIES

 

 

 

 

 

 

Maximum designed water depth capability:

m

 

 

Outfitted max. water depth capability:

m

 

 

Drilling depth capability (rated):

m ft

 

 

Transit speed towed (historical avg.):

kts

 

 

Transit speed self propelled

kts

 

 

 

 

 

 

A.5       VARIABLE LOADING (VL)

 

 

 

 

 

 

 

Transit VL:

mt

 

 

Drilling VL:

mt

 

 

Survival VL:

mt

 

 

 

 

 

 

A.6       ENVIRONMENTAL LIMITS

 

 

 

 

 

 

 

Drilling Mode

 

 

 

Max. wave height

m

 

 

Max. wave period

sec

 

 

Max. surface current velocity

m/sec

 

 

 

 

 

 

Hull and Topsides Structure Max. Operating Condition

 

Max. heave (double amplitude)

m

 

 

Max. pitch (double amplitude)

degrees

 

 

Max. roll (double amplitude)

degrees

 

 

Max. wind velocity (1 sustained min mean)

m/sec

 

 

Heading off Bow

degrees

 

 

 

 

 

 

Maxium Operating Condition DP

 

 

 

Max. wave height

m

 

 

Max. wave period

sec

 

 

Max. wind velocity (sustained 1 min mean)

m/sec

 

 

Max. current velocity

kts

 

 

 

 

 

 

 

 

 

 

A.7       MOORING SYSTEM

 

 

 

 

 

 

 

A.7.1    Anchor Winches

 

 

 

 

 

 

 

Quantity

No.

 

 

Make/Model

 

 

 

Type

 

 

 

 

 

 

 

 

 

 

 

A.7.2    Mooring Winch

 

 

 

Quantity

No.

 

 

Make/Model

 

 

 

 

7-127

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Break Holding Capacity

tons

 

 

 

 

 

 

A.7.3    Anchors

 

 

 

A.7.3.1  Anchors - Primary

 

 

 

 

 

 

 

Quantity:

No.

 

 

Type:

 

 

 

Weight:

mt

 

 

 

 

 

 

A.7.3.2  Anchors - Spare

 

 

 

 

 

 

 

A.7.4    Anchor Chain

 

 

 

Quantity: (installed/spare):

No.

 

 

Make/type:

 

 

 

Diameter:

mm

 

 

Shot length

m

 

 

Shot Number

No.

 

 

Total Length

m

 

 

 

 

 

 

A.7.5    Anchors Line Running & Retrieval System

 

 

 

 

 

 

 

 

 

A.7.5.1 Pennant Lines

 

 

 

 

 

 

 

 

 

 

 

A.7.5.2 Anchor Buoys

 

 

 

 

 

 

 

 

 

 

 

A.7.5.3 Smit Bracket

 

 

 

 

 

 

 

Location

 

 

 

Quantity

No.

 

 

Make:

 

 

 

 

 

 

 

Type:

 

 

 

 

 

 

 

 

 

 

 

A.7.6    Emergency Towing Gear

 

 

 

 

 

 

 

Location

 

 

 

Type

 

 

 

Hook-up system

 

 

 

Rating:

 

 

 

 

 

 

 

A.7.7    Capstan Mooring Winches

 

 

 

 

 

 

 

Quantity

No.

 

 

Locations

 

 

 

Type (electric/hydraulic/diesel)

 

 

 

Capacity:

mT x m/min

 

 

 

 

 

 

A.7.8    Mooring Lines

 

 

 

 

 

 

 

 

7-128

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Quantity

No.

 

 

Locations (port/stbd/bow/stern):

 

 

 

Type

 

 

 

Size:

Dia x Length

 

 

Minimum Breaking Load of wires

mT

 

 

 

 

 

 

A.7.9    Supplyboat Mooring Lines

 

 

 

 

 

 

 

 

 

 

 

A.8      MARINE LOADING HOSES

 

 

 

Locations of loading manifolds

 

 

 

 

 

 

 

A.8.1    Potable Water Hose

 

 

 

 

 

 

 

Quantity:

No.

 

 

Size:

in

 

 

Make/type:

 

 

 

Color coding:

Yes/No

 

 

Make/type connection:

 

 

 

 

 

 

 

A.8.2    Drilling Water Hose

 

 

 

 

 

 

 

Quantity:

No.

 

 

Size:

in

 

 

Make/type:

 

 

 

Color coding:

Yes/No

 

 

Make/type connection:

 

 

 

 

 

 

 

A.8.3    Fuel Oil Hose

 

 

 

 

 

 

 

Quantity:

No.

 

 

Size:

in

 

 

Make/type:

 

 

 

Color coding:

Yes/No

 

 

Make/type connection:

 

 

 

 

 

 

 

A.8.4    Mud Hose

 

 

 

 

 

 

 

Quantity:

No.

 

 

Size:

in

 

 

Make/type:

 

 

 

Color coding:

Yes/No

 

 

Make/type connection:

 

 

 

 

 

 

 

A.8.5    Cement Hose

 

 

 

 

 

 

 

Quantity:

No.

 

 

Size:

in

 

 

Make/type:

 

 

 

Color coding:

Yes/No

 

 

Make/type connection:

 

 

 

 

 

 

 

 

7-129

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

A.8.6    Barite/Bentonite Hose

 

 

 

 

 

 

 

Quantity:

No.

 

 

Size:

in

 

 

Make/type:

 

 

 

Color coding:

Yes/No

 

 

Make/type connection:

 

 

 

 

 

 

 

A.8      MARINE LOADING HOSES(cont)

 

 

 

 

 

 

A.8.7    Base Oil Hose

 

 

 

 

 

 

 

Quantity:

No.

 

 

Size:

in

 

 

Make/type:

 

 

 

Color coding:

Yes/No

 

 

Make/type connection:

 

 

 

 

 

 

 

A.8.8    Brine Hose

 

 

 

 

 

 

 

Quantity:

No.

 

 

Size:

in

 

 

Make/type:

 

 

 

Color coding:

Yes/No

 

 

Make/type connection:

 

 

 

 

 

 

 

 

 

 

 

A.9 CRANES, HOISTS & MATERIALS HANDLING

 

 

 

 

 

 

 

A.9.1    Cranes, Revolving, Main

 

 

 

 

 

 

 

Quantity:

No.

 

 

Specification (API, etc):

 

 

 

Make:

 

 

 

Type:

 

 

 

Location (stbd,port,aft, frwd):

 

 

 

Boom length:

m

 

 

Hook reach below main deck

m

 

 

Load/radius

 

 

 

Hoisting Speed

 

 

 

Maximum Luffing Speed

 

 

 

Maximum Load Slewing Speed

 

 

 

Drum Capacity for Hoisting Height

 

 

 

 

 

 

 

Hook load indicator automatically corrected for boom angle:

Yes/No

 

 

Alarm (audible, visual, both):

 

 

 

Automatic brake:

Yes/No

 

 

Safety latch on hooks:

Yes/No

 

 

Crown saver (limit switch):

Yes/No

 

 

Boom illumination:

Yes/No

 

 

 

7-130

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Boom CCTV Camera for Operator

Yes/No

 

 

Riser & Pipe Handling Equipment

Yes/No

 

 

Baskets for personnel transfer

No.

 

 

 

 

 

 

 

 

 

 

A.9.2    Helideck Crane

 

 

 

 

 

 

 

A.9.3    Forklifts

 

 

 

 

 

 

 

Quantity:

No.

 

 

Rated capacity:

mT

 

 

Explosion proof:

Yes/No

 

 

 

 

 

 

 

 

 

 

A.9.4    Monorail Overhead Cranes

 

 

 

 

 

 

 

A.9.5    BOP Handling System

 

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Rated capacity:

mt

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Rated capacity:

mt

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Rated capacity:

mt

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Rated capacity:

mt

 

 

 

 

 

 

 

 

 

 

A.9.6    Air Hoists/Derrick Winches

 

 

 

 

 

 

 

A.9.6.1 Rig Floor Winches (Non man-riding)

 

 

 

 

 

 

Quantity:

No.

 

 

Make:

 

 

 

Type:

 

 

 

Rated capacity:

mt

 

 

Wire diameter:

mm

 

 

Wire Length

m

 

 

Automatic brakes:

Yes/No

 

 

Overload protection:

Yes/No

 

 

Automatic spooling:

Yes/No

 

 

 

7-131

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

A.9.6.1 Rig Floor Winches (Non man-riding)(cont)

 

 

 

 

 

 

Quantity:

No.

 

 

Make:

 

 

 

Type:

 

 

 

Rated capacity:

mt

 

 

Wire diameter:

mm

 

 

Wire Length

m

 

 

Automatic brakes:

Yes/No

 

 

Overload protection:

Yes/No

 

 

Automatic spooling:

Yes/No

 

 

 

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make:

 

 

 

Type:

 

 

 

Rated capacity:

mt

 

 

Wire diameter:

mm

 

 

Wire Length

m

 

 

Automatic brakes:

Yes/No

 

 

Overload protection:

Yes/No

 

 

Automatic spooling:

Yes/No

 

 

 

 

 

 

 

 

 

 

A.9.6.2 Monkey Board Work Winch

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make:

 

 

 

Type:

 

 

 

Rated capacity:

lb

 

 

Wire diameter:

mm

 

 

Wire Length

m

 

 

Automatic brakes:

Yes/No

 

 

Overload protection:

Yes/No

 

 

 

 

 

 

 

 

 

 

A.9.6.3 Rig Floor “Man-Riding” Winch

 

 

 

 

 

 

Quantity:

No.

 

 

Make:

 

 

 

Type:

 

 

 

Rated capacity:

kg

 

 

Wire diameter:

mm

 

 

Wire Length

m

 

 

 

 

 

 

Non-twist wire:

Yes/No

 

 

Automatic brakes:

Yes/No

 

 

Overload protection:

Yes/No

 

 

Automatic spooling:

Yes/No

 

 

Certified for man-riding:

Yes/No

 

 

 

 

 

 

 

7-132

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

A.9.6.4  Utility Winch (Moonpool)

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make:

 

 

 

Type:

 

 

 

Rated capacity:

mt

 

 

Wire diameter:

mm

 

 

Wire Length

m

 

 

Automatic brakes:

Yes/No

 

 

Overload protection:

Yes/No

 

 

Automatic spooling:

Yes/No

 

 

 

 

 

 

 

 

 

 

A.9.6.5  Moonpool “Man-Riding” Winch

 

 

 

 

 

 

Quantity:

No.

 

 

Make:

 

 

 

Type:

 

 

 

Rated capacity:

kg

 

 

Wire diameter:

mm

 

 

Wire Length:

m

 

 

Non-twist wire:

Yes/No

 

 

Automatic brakes:

Yes/No

 

 

Overload protection:

Yes/No

 

 

Automatic spooling:

Yes/No

 

 

 

 

 

 

 

 

 

 

A.10     HELICOPTER LANDING DECK

 

 

 

 

 

 

Specification

 

 

 

Location:

 

 

 

Type

 

 

 

Dimensions:

m x m

 

 

Perimeter safety net:

Yes/No

 

 

Load capacity:

mt

 

 

Designed for helicopter type:

 

 

 

Tie down points:

Yes/No

 

 

Covered by foam fire system:

Yes/No

 

 

Helideck lighting to aviation specification as required by country of operation:

Yes/No

 

 

Helicopter Beacon Transmitter

Yes/No

 

 

 

 

 

 

 

 

 

 

A.10.1   Helicopter Refueling System

 

 

 

 

 

 

 

Specification

 

 

 

Fuel storage capacity:

Lt

 

 

Jettisonable:

Yes/No

 

 

Fuel transport containers:

qty

 

 

Volume (ea):

Lt

 

 

 

7-133

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Covered by foam fire system:

Yes/No

 

 

 

 

 

 

 

 

 

 

A.11     AUXILIARY EQUIPMENT

 

 

 

 

 

 

 

A.11.1   Water Distillation

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Capacity (each/total):

mT/day

 

 

 

 

 

 

A.11.2   Boilers

 

 

 

 

 

 

 

A.11.3   Air Conditioning

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Capacity (total system):

 

 

 

 

 

 

 

A.11.4   Electric Welding Sets

 

 

 

 

 

 

 

Quantity:

No.

 

 

Current capacity:

amp

 

 

 

 

 

 

Quantity:

No.

 

 

Current capacity:

amp

 

 

 

 

 

 

 

 

 

 

A.11.5   High Pressure Cleaner

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Electric/pneumatic/diesel:

 

 

 

Max delivered pressure:

bar

 

 

 

 

 

 

 

 

 

 

B.         GENERAL RIG SPECIFICATIONS

 

 

 

 

 

 

 

 

 

 

B.1       DERRICK AND SUBSTRUCTURE

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Rated for wind speed

 

 

 

With full set back:

m/s

 

 

With 0 set back:

m/s

 

 

 

 

 

 

Free Internal Lifting Height:

m

 

 

Distance between Well centers

m

 

 

Dimensions of base:

m x m

 

 

Water Table Dimensions Main Well:

m x m

 

 

Water Table Dimensions Aux Well:

m x m

 

 

 

7-134

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

B.1       DERRICK AND SUBSTRUCTURE(cont)

 

 

 

 

 

 

Gross nominal capacity:

lbs

 

 

Maximum number of lines Main Well:

No.

 

 

Maximum number of lines AUX Well:

No.

 

 

Personnel Elevator

Yes/No

 

 

Ladders with safety cages and rests:

Yes/No

 

 

Platform for crown sheave access:

Yes/No

 

 

Counter balance, system for rig tongs and pipe spinning tong:

Yes/No

 

 

Lighting system explosion proof:

Yes/No

 

 

 

 

 

 

B.1.2    Racking Platform

 

 

 

 

 

 

 

Make/type:

 

 

 

 

 

 

 

 

 

 

 

5 7/8” to 6 5/8” Drillpipe

 

 

 

7” to 14” Casing

 

 

 

7” to 9 ½” Drill collar

 

 

 

 

 

 

 

 

 

 

 

B.1.3    Racking Arm

 

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Qty

 

 

 

 

 

 

 

B.1.4    Maintanence Work Basket

 

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Adjustable from/to height above rotary:

m

 

 

 

 

 

 

B.1.5    Substructure

 

 

 

 

 

 

 

Make/type:

 

 

 

Height (above main deck):

m

 

 

Length:

m

 

 

Width:

m

 

 

Setback capacity:

mT

 

 

Simultaneous setback + hookload capacity

mT

 

 

Clear height below R/table beams:

m

 

 

 

 

 

 

 

 

 

 

B.1.6    Weather Proofing

 

 

 

 

 

 

 

Rig floor windbreaks height:

m

 

 

Derrickman windbreaks height:

m

 

 

 

 

 

 

 

 

 

 

 

7-135

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

B.1.7    Derrick TV Camera System

 

 

 

 

 

 

 

Camera located at:

 

 

 

Make/type:

 

 

 

Zoom/Pan/Tilt-function:

Yes/No

 

 

Monitor located at:

 

 

 

 

 

 

 

 

 

 

 

B.2         DRAWWORKS AND ASSOCIATED EQUIPMENT

 

 

 

 

 

 

B.2.1      Drawworks Main Well

 

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Motors make/type:

 

 

 

Quantity:

No.

 

 

Rated input power continuous:

hp

 

 

Rated output power continuous:

hp

 

 

Drum type:

 

 

 

Drum diameter:

in

 

 

Drum Length

in

 

 

Wire diameter:

in

 

 

Maximum line pull 12 lines:

mT

 

 

Maximum line pull 14 lines:

mT

 

 

Maximum line pull 16 lines:

mT

 

 

Spinning cathead type:

 

 

 

Breakout cathead type:

 

 

 

Crown block safety device make/type:

 

 

 

Independent fresh water cooling system for drawworks and electric brake:

Yes/No

 

 

 

 

 

 

B.2.1.1  Drawworks Aux Well

 

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Motors make/type:

 

 

 

Quantity:

no.

 

 

Rated input power continuous:

hp

 

 

Rated output power continuous:

hp

 

 

Drum type:

 

 

 

Drum diameter:

in

 

 

Drum Length

in

 

 

Wire diameter:

in

 

 

Maximum line pull 12 lines:

mT

 

 

Maximum line pull 14 lines:

mT

 

 

Spinning cathead type:

 

 

 

Breakout cathead type:

 

 

 

Crown block safety device make/type:

 

 

 

Independent fresh water cooling system for drawworks and electric brake:

Yes/No

 

 

 

 

 

 

 

 

 

 

 

7-136

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

B.2.2    Auxiliary Brake

 

 

 

 

 

 

 

B.2.3    Sandline

 

 

 

 

 

 

 

B.2.4    Wireline

 

 

 

 

 

 

 

Make:

 

 

 

Length capacity:

m

 

 

Line size/type:

in

 

 

 

 

 

 

 

 

 

 

B.2.5    Automatic Driller

 

 

 

 

 

 

 

Make/type:

 

 

 

 

 

 

 

B.3       DERRICK HOISTING EQUIPMENT

 

 

 

 

 

 

B.3.1    Crown Block (CMC see data below)

 

 

 

 

 

 

Main Well

 

 

 

Make/type:

 

 

 

Rated capacity:

mT

 

 

No. of sheaves:

 

 

 

Sheaves diameter:

in

 

 

Sheave grooved for line size:

in

 

 

 

 

 

 

B.3.1    Crown Block (CMC see data below)

 

 

 

 

 

Aux Well

 

 

 

Make/type:

 

 

 

Rated capacity:

mT

 

 

No. of sheaves:

 

 

 

 

 

 

 

 

 

 

 

Sheaves diameter:

in

 

 

Sheave grooved for line size:

in

 

 

 

 

 

 

 

 

 

 

B.3.2    Travel Block Main Well

 

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Rated capacity:

mT

 

 

No. of sheaves:

No.

 

 

Sheaves diameter:

in

 

 

Sheave grooved for line size:

in

 

 

 

7-137

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

B.3.2    Travel Block Aux Well

 

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Rated capacity:

mT

 

 

No. of sheaves:

 

 

 

Sheaves diameter:

in

 

 

Sheave grooved for line size:

in

 

 

 

 

 

 

 

 

 

 

B.3.3    Hook

 

 

 

 

 

 

 

B.3.4    Swivel

 

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Rated capacity:

mT

 

 

Test/working pressure:

psi

 

 

Gooseneck and washpipe minimum ID>= 76mm:

Yes/No

 

 

Left hand pin connection size:

in

 

 

Access fitting for wireline entry on top of gooseneck:

Yes/No

 

 

 

 

 

 

B.3.5    Drilling Line Main Well

 

 

 

 

 

 

 

Diameter:

in

 

 

Type:

 

 

 

Length (original):

m

 

 

Support frame for drum:

Yes/No

 

 

Drilling line drum power driven:

Yes/No

 

 

Spare reel drilling line:

Yes/No

 

 

Location (rig, shore, etc.):

 

 

 

 

 

 

 

B.3.5.1  Drilling Line Aux Well

 

 

 

 

 

 

 

Diameter:

in

 

 

Type:

 

 

 

Length (original):

m

 

 

Support frame for drum:

Yes/No

 

 

Drilling line drum power driven:

Yes/No

 

 

Spare reel drilling line:

Yes/No

 

 

Location (rig, shore, etc.):

 

 

 

 

 

 

 

B.3.6    Anchor Dead Line Main Well

 

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Weight sensor:

Yes/No

 

 

 

7-138

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

B.3.6.1  Anchor Dead Line Aux Well

 

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Weight sensor:

Yes/No  

 

 

 

 

 

 

 

 

 

 

B.3.7    Crown Mounted Motion Compensator

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Stroke:

m 

 

 

Capacity - compensated:

mT

 

 

Capacity – Static :

mT

 

 

Capacity - locked:

mT

 

 

 

 

 

 

B.3.8    Block Guidance System

 

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

 

 

 

 

B.3.9    Retraction System for Traveling Block

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

 

 

 

 

B.4       ROTATING SYSTEM

 

 

 

Make

 

 

 

Type

 

 

 

 

 

 

 

B.4.1    Rotary Table Main Well

 

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Maximum opening:

in

 

 

Rated capacity:

mT

 

 

Static load capacity:

mT

 

 

Rotating load capacity:

mT @ rpm

 

 

Two speed gearbox:

Yes/No

 

 

Emergency chain drive:

Yes/No

 

 

Driven by an independent motor:

Yes/No

 

 

Motor type/make:

 

 

 

Maximum continuous torque:

ft lbs

 

 

Drip pan/mud collection system:

Yes/No

 

 

 

7-139

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

B.4.1      Rotary Table Aux Well

 

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Maximum opening:

in

 

 

Rated capacity:

mT

 

 

Static load capacity:

mT

 

 

Rotating load capacity:

mT @ rpm

 

 

Two speed gearbox:

Yes/No

 

 

Emergency chain drive:

Yes/No

 

 

Driven by an independent motor:

Yes/No

 

 

motor type/make:

 

 

 

Maximum continuous torque:

ft lbs

 

 

Drip pan/mud collection system:

Yes/No

 

 

 

 

 

 

B.4.2      Master Bushings

 

 

 

 

 

 

 

B.4.3      Kelly Bushing

 

 

 

 

 

 

 

B.4.4      Top Drive Main Well

 

 

 

 

 

 

 

Make

 

 

 

Model

 

 

 

Type (electric/hydraulic):

 

 

 

Rated capacity:

mT

 

 

Test/working pressure:

psi/psi

 

 

If driven by electric motor

 

 

 

Make/type:

 

 

 

Output power:

hp

 

 

Maximum continuous torque:

ft lbs

 

 

Two speed gearbox:

Yes/No

 

 

Maximum rotary speed:

rpm

 

 

Remote operated kelly cock:

Yes/No

 

 

Cooling system type:

 

 

 

Main shaft connection

 

 

 

 

 

 

 

 

 

B.4.4.1   Top Drive Makeup/Breakout System

 

 

 

 

 

 

Make:

 

 

 

Model:

 

 

 

Type:

 

 

 

Max. breakout torque that can be applied by system:

ft-lbs

 

 

 

 

 

 

B.4.4.2   Top Drive AUX Well

 

 

 

 

 

 

 

Make

 

 

 

Model

 

 

 

Type (electric/hydraulic):

 

 

 

Rated capacity:

mT

 

 

Test/working pressure:

psi/psi

 

 

 

7-140

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

If driven by electric motor

 

 

 

Make/type:

 

 

 

Output power:

hp

 

 

Maximum continuous torque:

ft lbs

 

 

Two speed gearbox:

Yes/No

 

 

Maximum rotary speed:

rpm

 

 

Remote operated kelly cock:

Yes/No

 

 

Cooling system type:

 

 

 

Mainshaft connection:

 

 

 

 

 

 

 

B.4.4.2  Top Drive Makeup/Breakout System

 

 

Make:

 

 

 

Model:

 

 

 

Type:

 

 

 

Max. breakout torque that can be applied by system:

ft-lbs

 

 

 

 

 

 

C.         POWER SUPPLY SYSTEMS

 

 

 

 

 

 

 

C.1       RIG POWER PLANT

 

 

 

 

 

 

 

C.1.1    Diesel Engines

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make

 

 

 

Type

 

 

 

Maximum continuous power:

kW

 

 

At rotation speed of:

rpm

 

 

Equipped with spark arrestors:

Yes/No

 

 

Mufflers installed:

Yes/No

 

 

 

 

 

 

C.1.2    DC – Generator

 

 

 

 

 

 

 

C.1.3    AC – Generator

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make

 

 

 

Type

 

 

 

Continuous power:

kW

 

 

At rotation speed of:

rpm

 

 

Output volts:

volts

 

 

 

 

 

 

C.1.4    SCR System/Distribution

 

 

 

 

 

 

 

Type of Switchgear

 

 

 

Make/type:

 

 

 

Output volts:

volts

 

 

 

 

 

 

C.1.5    Transformer System

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Continuous power (each):

KVA

 

 

 

7-141

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Output volts:

volts

 

 

Frequency:

Hz

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Continuous power (each):

KVA

 

 

Output volts:

volts

 

 

Frequency:

Hz

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Continuous power (each):

KVA

 

 

Output volts:

volts

 

 

Frequency:

Hz

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Continuous power (each):

KVA

 

 

Output volts:

volts

 

 

Frequency:

Hz

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Continuous power (each):

KVA

 

 

Output volts:

volts

 

 

Frequency:

Hz

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Continuous power (each):

KVA

 

 

Output volts:

volts

 

 

Frequency:

Hz

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Continuous power (each):

KVA

 

 

Output volts:

volts

 

 

 

7-142

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

Quantity:

No.

 

 

Make/Type:

 

 

 

Continuous Power (each):

KVA

 

 

Output Volts:

volts

 

 

Frequency:

Hz

 

 

 

 

 

 

Quantity:

No.

 

 

Make/Type:

 

 

 

Continuous Power (each):

KVA

 

 

Output Volts:

volts

 

 

Frequency:

Hz

 

 

 

 

 

 

Quantity:

No.

 

 

Make/Type:

 

 

 

Continuous Power (each):

KVA

 

 

Output Volts:

volts

 

 

Frequency:

Hz

 

 

 

 

 

 

Quantity:

No.

 

 

Make/Type:

 

 

 

Continuous Power (each):

KVA

 

 

Output Volts:

volts

 

 

Frequency:

Hz

 

 

 

 

 

 

 

 

 

 

C.1.6    Emergency Shutdown

 

 

 

The emergency shutdown system (ESD) is an integrated system in conjunction with
the Fire and Gas detection system.

 

 

Make/type:

 

 

 

ESD control matrix panels are located:

 

 

 

 

 

 

 

C.1.7    Auxiliary Power Supply

 

 

 

 

 

 

 

Power supply for a mud logging unit:

Yes/No

 

 

Power supply available

 

 

 

Output volts:

volts

 

 

Frequency:

Hz

 

 

Current:

amps

 

 

Phase:   single/three

 

 

 

 

 

 

 

C.1.8    Compressed Air System

 

 

 

 

 

 

 

Air Compressors - High Pressure Service/Control Air:

 

 

Quantity:

No.

 

 

Make:

 

 

 

Model:

 

 

 

Rated capacity:

m3/hr

 

 

Working press:

Bar

 

 

Prime mover (electric/diesel):

 

 

 

Continuous power:

kW

 

 

 

7-143

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

Air dryers:

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Rated capacity:

m3/hr

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Rated capacity:

m3/hr

 

 

 

 

 

 

Air Compressors – Main Starting Air

 

 

 

Quantity:

No.

 

 

Make:

 

 

 

Model:

 

 

 

Rated capacity:

m3/hr

 

 

Working press:

bar

 

 

Prime mover (electric/diesel):

 

 

 

Continuous power:

kW

 

 

Air Compressors – Emergency Generator Starting Air

 

 

 

Quantity:

No.

 

 

Make:

 

 

 

Model:

 

 

 

Rated capacity:

m3/hr

 

 

Working press:

bar

 

 

Prime mover (electric/diesel):

 

 

 

Continuous power:

kW

 

 

C.2       EMERGENCY GENERATOR

 

 

 

 

 

 

 

C.2.1    Engine

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make

 

 

 

Type

 

 

 

Maximum output:

kW

 

 

At rotation speed:

rpm

 

 

Starting methods (Automatic, Manual, etc.):

 

 

 

 

 

 

C.2.2    AC – Generator

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Type

 

 

 

Maximum output:

rpm

 

 

At rotation speed:

kW

 

 

Output volts:

volts

 

 

 

 

 

 

 

 

 

 

D.         DRILLSTRING EQUIPMENT

 

 

 

 

 

 

 

D.1       TUBULARS

 

 

 

 

 

 

 

D.1.1    Kellys

 

 

 

 

7-144

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

D.1.2    Kelly Saver Subs

 

 

 

 

 

 

 

D.1.3    Drill Pipe

 

 

 

 

 

 

 

Drill pipe OD:

in

 

 

Grade:

 

 

 

Total length:

m

 

 

Range:

 

 

 

Weight:

ppf

 

 

Internally plastic coated:

yes

 

 

Tool joint OD/ID:

in/in

 

 

Tool joint pin length (original):

in

 

 

Tapered shoulder tool joints(box/pins):

degree/degree

 

 

Connection type:

 

 

 

Type of hardfacing:

 

 

 

API classification:

 

 

 

Thread protectors:

Yes/No

 

 

 

 

 

 

Drill pipe OD:

in

 

 

Grade

 

 

 

Total Length

m

 

 

Range

 

 

 

Weight:

ppf

 

 

Internally plastic coated

Yes/No

 

 

Tool joint OD/ID:

in/in

 

 

Tool joint pin length (original):

in

 

 

Tapered shoulder tool joints (box/pins):

degree/degree

 

 

Connection type:

 

 

 

Type of hardfacing:

 

 

 

API classification:

 

 

 

Thread protectors:

Yes/No

 

 

 

 

 

 

Drill pipe OD:

in

 

 

Grade:

 

 

 

Total length:

m

 

 

Range:

 

 

 

Weight:

ppf

 

 

Internally plastic coated:

Yes/No

 

 

Tool joint OD/ID:

in/in

 

 

Tool joint pin length (original):

in

 

 

Tapered shoulder tool joints(box/pins):

degree/degree

 

 

Connection type:

 

 

 

Type of hardfacing:

 

 

 

API classification:

 

 

 

Thread protectors:

Yes/No

 

 

 

 

 

 

Drill pipe OD: (Landing String)

in

 

 

Grade:

 

 

 

Total length:

m

 

 

Range:

 

 

 

Weight:

ppf

 

 

 

7-145

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Internally plastic coated:

Yes/No

 

 

Tool joint OD/ID:

in/in

 

 

Tool joint pin length (original):

in

 

 

Tapered shoulder tool joints(box/pins):

degree/degree

 

 

Connection type:

 

 

 

Type of hardfacing:

 

 

 

API classification:

 

 

 

Thread protectors:

Yes/No

 

 

 

 

 

 

5 7/8 ” / 6 5/8” Pup Joints:

 

 

 

Tool joint OD/ID:

in/in

 

 

Grade:

 

 

 

Length:

m

 

 

Quantity:

No.

 

 

Length:

m

 

 

Quantity:

No.

 

 

Length:

m

 

 

Quantity:

No.

 

 

Length:

m

 

 

Quantity:

No.

 

 

Weight:

lbs/ft

 

 

Connection type:

 

 

 

Internally plastic coated:

Yes/No

 

 

Thread protectors:

Yes/No

 

 

 

 

 

 

 

 

 

 

D.1.5    Drill Pipe Casing Protectors

 

 

 

 

 

 

 

D.1.6    Heavy Weight Drill Pipe

 

 

 

(e.g. Hevi-Wate)

 

 

 

 

 

 

 

Quantity:

No.

 

 

Nominal size OD:

in

 

 

Weight:

lbs/ft

 

 

Range:

 

 

 

Tool joint OD:

in

 

 

Tool joint ID:

in

 

 

Type of hardfacing:

 

 

 

Internally plastic coated:

Yes/No

 

 

Connection type:

 

 

 

Thread protectors:

Yes/No

 

 

 

 

 

 

Quantity:

No.

 

 

Nominal size OD:

in

 

 

Weight:

lbs/ft

 

 

Range:

 

 

 

Tool joint OD:

in

 

 

Tool joint ID:

in

 

 

Type of hardfacing:

 

 

 

Internally plastic coated:

Yes/No

 

 

Connection type:

 

 

 

Thread protectors:

Yes/No

 

 

 

7-146

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

D.1.7    Drill Collars

 

 

 

 

 

 

 

Quantity:

No.

 

 

OD body:

in

 

 

ID body:

in

 

 

Nominal length of each joint:

ft

 

 

Drill collar body (slick/spiral):

 

 

 

Recess for “zip” elevator:

Yes/No

 

 

Recess for slips:

Yes/No

 

 

 

 

 

 

Stress relief pin groove:

Yes/No

 

 

Boreback on box:

Yes/No

 

 

Connection type:

 

 

 

 

 

 

 

Quantity:

No.

 

 

OD body:

in

 

 

ID body:

in

 

 

Nominal length of each joint:

ft

 

 

Drill collar body (slick/spiral):

 

 

 

Recess for “zip” elevator:

Yes/No

 

 

Recess for slips:

Yes/No

 

 

Stress relief pin groove:

Yes/No

 

 

Boreback on box:

Yes/No

 

 

Connection type:

 

 

 

 

 

 

 

Quantity:

No.

 

 

OD body:

in

 

 

ID body:

in

 

 

Nominal length of each joint:

ft

 

 

Drill collar body (slick/spiral):

 

 

 

Recess for “zip” elevator:

Yes/No

 

 

Recess for slips:

Yes/No

 

 

Stress relief pin groove:

Yes/No

 

 

Boreback on box:

Yes/No

 

 

Connection type:

 

 

 

 

 

 

 

D1.8     Short Drill Collars

 

 

 

 

 

 

 

Quantity:

No.

 

 

OD body:

in

 

 

ID body:

in

 

 

Nominal length of each joint:

ft

 

 

Stress relief pin groove:

Yes/No

 

 

Boreback on box:

Yes/No

 

 

Connection type:

 

 

 

Drill collar body type:

(slick or spiral)

 

 

 

 

 

 

Quantity:

No.

 

 

OD body:

in

 

 

ID body:

in

 

 

Nominal length of each joint:

ft

 

 

 

7-147

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Stress relief pin groove:

Yes/No

 

 

Boreback on box:

Yes/No

 

 

Connection type:

 

 

 

Drill collar body type:

(slick or spiral)

 

 

 

 

 

 

D1.8     Short Drill Collars(cont)

 

 

 

 

 

 

 

Quantity:

No.

 

 

OD body:

in

 

 

ID body:

in

 

 

Nominal length of each joint:

ft

 

 

Stress relief pin groove:

Yes/No

 

 

Boreback on box:

Yes/No

 

 

Connection type:

 

 

 

 

 

 

 

Drill collar body type:

(slick or spiral)

 

 

 

 

 

 

Quantity:

No.

 

 

OD body:

in

 

 

ID body:

in

 

 

Nominal length of each joint:

ft

 

 

Stress relief pin groove:

Yes/No

 

 

Boreback on box:

Yes/No

 

 

Connection type:

 

 

 

Drill collar body

(slick/spiral):

 

 

 

 

 

 

Quantity:

No.

 

 

OD body:

in

 

 

ID body:

in

 

 

Nominal length of each joint:

ft

 

 

Stress relief pin groove:

Yes/No

 

 

Boreback on box:

Yes/No

 

 

Connection type:

 

 

 

Drill collar body type:

(slick or spiral)

 

 

 

 

 

 

Quantity:

 

 

 

OD body:

in

 

 

ID body:

in

 

 

Nominal Length of each joint

ft

 

 

Stress Relief pin groove:

Yes/No

 

 

Boreback on box:

 

 

 

Connection type:

 

 

 

Drill collar body type:

(slick or spiral)

 

 

 

 

 

 

 

 

 

 

D.1.11   Stabilizers

 

 

 

 

 

 

 

D.1.12   Roller Reamers

 

 

 

 

 

 

 

D.1.13   Shock Absorbers (Damping Sub)

 

 

 

 

 

 

D.1.14   Drilling Jars

 

 

 

 

7-148

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

D.1.15   Inside BOP Valve

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make:

 

 

 

OD:

in

 

 

Min. drill pipe ID required:

in

 

 

Connection type:

 

 

 

Working pressure rating:

psi

 

 

 

 

 

 

Quantity:

No.

 

 

Make:

 

 

 

OD:

in

 

 

Min. drill pipe ID required:

in

 

 

Connection type:

 

 

 

Working pressure rating:

psi

 

 

 

 

 

 

Quantity:

No.

 

 

Make:

 

 

 

OD:

in

 

 

Min. drill pipe ID required:

in

 

 

Connection type:

 

 

 

Working pressure rating:

psi

 

 

 

 

 

 

Make:

 

 

 

OD:

in

 

 

Min. drill pipe ID required:

in

 

 

Connection type:

 

 

 

Working pressure rating:

psi

 

 

 

 

 

 

D.1.17   Circulation Head

 

 

 

 

 

 

 

D.1.18   IBOP Valves

 

 

 

Upper:

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Working pressure:

psi

 

 

Max. OD body:

in

 

 

Min. ID body:

in

 

 

Connection type:

 

 

 

Lower:

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Working pressure:

psi

 

 

Max. OD body:

in

 

 

Min. ID body:

in

 

 

Connection type:

 

 

 

 

 

 

 

 

 

 

 

D.1.19   Circulation Subs

 

 

 

 

 

 

 

D.1.20   Cup Type Testers

 

 

 

 

7-149

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

D.1.21   Plug Type Testers

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make:

 

 

 

Size test plugs:

in

 

 

Connection:

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make:

 

 

 

Size test plugs:

in

 

 

Connection:

 

 

 

 

 

 

 

D.1.22   Drop-In Valves

 

 

 

 

 

 

 

Quantity:

No.

 

 

For nom. OD drillpipe:

in

 

 

Make/type:

 

 

 

Max. OD of dart.:

in

 

 

 

 

 

 

Quantity:

No.

 

 

For nom. OD drillpipe:

in

 

 

Make/type:

 

 

 

Max. OD of dart.:

in

 

 

 

 

 

 

D.1.23   Bit Subs (Box-Box)

 

 

 

 

 

 

 

Quantity:

No.

 

 

OD size:

in

 

 

ID size:

in

 

 

Top connection:

 

 

 

Bottom connection:

 

 

 

Bored for float valve:

Yes/No

 

 

Float size:

in

 

 

 

 

 

 

Quantity:

No.

 

 

OD size:

in

 

 

ID size:

in

 

 

Top connection:

 

 

 

Bottom connection:

 

 

 

Bored for float valve:

 

 

 

Float size:

 

 

 

 

 

 

 

Quantity:

No.

 

 

OD size:

in

 

 

ID size:

in

 

 

Top connection:

 

 

 

Bottom connection:

 

 

 

Bored for float valve:

Yes/No

 

 

Float size:

in

 

 

 

7-150

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

 

 

 

 

Quantity:

No.

 

 

OD size:

in

 

 

ID size:

in

 

 

Top connection:

 

 

 

Bottom connection:

 

 

 

Bored for float valve:

Yes/No

 

 

Float size:

in

 

 

 

 

 

 

Quantity:

No.

 

 

OD size (max/min):

in/in

 

 

ID size:

in

 

 

Top connection size:

 

 

 

Type (pin/box):

 

 

 

Bottom connection size:

 

 

 

Type (pin/box):

 

 

 

 

 

 

 

Quantity:

No.

 

 

OD size (max/min):

in/in

 

 

ID size:

in

 

 

Top connection size:

 

 

 

Type (pin/box):

 

 

 

Bottom connection size:

 

 

 

Type (pin/box):

 

 

 

 

 

 

 

 

 

 

 

D.1.24   Crossover Subs

 

 

 

 

 

 

 

Quantity:

No.

 

 

OD size (max/min):

in/in

 

 

ID size:

in

 

 

Top connection size:

 

 

 

Type (pin/box):

 

 

 

Bottom connection size:

 

 

 

Type (pin/box):

 

 

 

 

 

 

 

Quantity:

No.

 

 

OD size (max/min):

in/in

 

 

ID size:

in

 

 

Top connection size:

 

 

 

Type (pin/box):

 

 

 

Bottom connection size:

 

 

 

Type (pin/box):

 

 

 

 

 

 

 

Quantity:

No.

 

 

OD size (max/min):

in/in

 

 

ID size:

in

 

 

Top connection size:

 

 

 

Type (pin/box):

 

 

 

Bottom connection size:

 

 

 

 

7-151

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Type (Pin/Box):

 

 

 

 

 

 

 

D.1.24   Crossover Subs (cont)

 

 

 

 

 

 

 

Quantity:

No.

 

 

OD size (max/min):

in/in

 

 

ID size:

in

 

 

Top connection size:

 

 

 

Type (pin/box):

 

 

 

Bottom connection size:

 

 

 

Type (pin/box):

 

 

 

 

 

 

 

Quantity:

No.

 

 

OD size (max/min):

in/in

 

 

ID size:

in

 

 

Top connection size:

 

 

 

Type (pin/box):

 

 

 

Bottom connection size:

 

 

 

Type (pin/box):

 

 

 

 

 

 

 

Quantity:

No.

 

 

OD size (max/min):

in/in

 

 

ID size:

in

 

 

Top connection size:

 

 

 

Type (pin/box):

 

 

 

Bottom connection size:

 

 

 

Type (pin/box):

 

 

 

 

 

 

 

Quantity:

No.

 

 

OD size (max/min):

in/in

 

 

ID size:

in

 

 

Top connection size:

 

 

 

Type (pin/box):

 

 

 

Bottom connection size:

 

 

 

Type (pin/box):

 

 

 

 

 

 

 

Quantity:

No.

 

 

OD size (max/min):

in/in

 

 

ID size:

in

 

 

Top connection size:

 

 

 

Type (pin/box):

 

 

 

Bottom connection size:

 

 

 

Type (pin/box):

 

 

 

 

 

 

 

 

 

 

 

D.1.26          Hole Openers

 

 

 

 

 

 

 

D.1.27          Under reamer

 

 

 

 

 

 

 

D.2                            HANDLING TOOLS

 

 

 

 

 

 

 

D.2.1                 Drill Pipe Elevators

 

 

 

 

7-152

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

Make

 

 

 

Size:

in

 

 

Quantity:

No.

 

 

Model:

 

 

 

Rated capacity:

sT

 

 

 

 

 

 

Make:

 

 

 

Size:

in

 

 

Quantity:

No.

 

 

Model:

 

 

 

Rated capacity:

sT

 

 

 

 

 

 

Make:

 

 

 

Size:

in

 

 

Quantity:

No.

 

 

Model:

 

 

 

Rated capacity:

sT

 

 

 

 

 

 

 

 

 

 

D.2.2      Drill Collar Elevators

 

 

 

Make:

 

 

 

Model:

 

 

 

Size:

in

 

 

Quantity:

No.

 

 

Rated capacity:

sT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2.3      Tubing Elevators

 

 

 

 

 

 

 

 

 

 

 

D.2.4      Drill Pipe Hand Slips

 

 

 

 

 

 

 

Size:

in

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

 

 

 

 

Size:

in

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

 

 

 

 

Size:

in

 

 

Quantity:

No

 

 

Make/type:

 

 

 

 

 

 

 

 

 

 

 

D.2.5      Semi-Automatic DP Slips

 

 

 

 

 

 

 

Size range (largest/smallest):

in/in

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

 

7-153

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

 

 

 

 

D.2.6      Drill Collar Slips

 

 

 

 

 

 

 

Size:

in

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

 

 

 

 

Size:

in

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

 

 

 

 

Size:

in

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

 

 

 

 

 

 

 

 

D.2.7      Drill Collar Safety Clamps

 

 

 

 

 

 

 

Quantity:

No.

 

 

Range:

in-in

 

 

 

 

 

 

Quantity:

No.

 

 

Range:

in-in

 

 

 

 

 

 

Quantity:

No.

 

 

Range:

in-in

 

 

 

 

 

 

D.2.8      Tubing Slips

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2.9      Tubing Spider

 

 

 

 

 

 

 

 

 

 

 

D.2.10   Drill Collar Lifting Subs

 

 

 

 

 

 

 

Quantity:

No.

 

 

For OD DC:

in

 

 

Connection Type:

 

 

 

Description:

 

 

 

 

 

 

 

Quantity:

No.

 

 

For OD DC:

in

 

 

Connection Type:

 

 

 

Description:

 

 

 

 

 

 

 

Quantity:

No.

 

 

For OD DC:

in

 

 

Connection Type:

 

 

 

Description:

 

 

 

 

7-154

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2.11   DC Lifting Plugs

 

 

 

 

 

 

 

Quantity:

No.

 

 

For OD DC:

in

 

 

Connection Type:

 

 

 

 

 

 

 

Quantity:

No.

 

 

For OD DC:

in

 

 

Connection Type:

 

 

 

 

 

 

 

Quantity:

No.

 

 

For OD DC:

in

 

 

Connection type:

 

 

 

 

 

 

 

D.2.12 Bit Breakers

 

 

 

 

 

 

 

D.2.13 Elevator Links

 

 

 

 

 

 

 

Quantity of sets:

No.

 

 

Make/type:

 

 

 

Size:

in

 

 

Length:

in

 

 

Rated capacity:

sT

 

 

 

 

 

 

 

 

 

 

Quantity of sets:

No.

 

 

Make/type:

 

 

 

Size:

in

 

 

Length:

in

 

 

Rated capacity:

sT

 

 

 

 

 

 

Quantity of sets:

No.

 

 

Make/type:

 

 

 

Size:

in

 

 

Length:

in

 

 

Rated capacity:

sT

 

 

 

 

 

 

Quantity of sets:

No.

 

 

Make/type:

 

 

 

Size:

in

 

 

Length:

in

 

 

Rated capacity:

sT

 

 

 

 

 

 

Quantity of sets:

No.

 

 

Make/type:

 

 

 

Size:

in

 

 

Length:

in

 

 

Rated capacity:

sT

 

 

 

 

 

 

 

7-155

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

D.2.16   Mud Bucket

 

 

 

Make:

 

 

 

Size:

in

 

 

 

 

 

 

D.2.17   Hydraulic Make-Up/Breakout Machine

 

 

(e.g. Ez Torque)

 

 

 

Make/type:

 

 

 

Maximum line pull:

kN

 

 

Quantity:

No.

 

 

 

 

 

 

D.2.18   Rotary Rig Tongs

 

 

 

Quantity (sets):

No.

 

 

Make/type:

 

 

 

Size range (max OD/min OD):

in/in

 

 

Torque rating:

ft-lbs

 

 

 

 

 

 

D.2.19   Tubing Tongs (manual)

 

 

 

 

 

 

 

D.2.20   Tubing Tong Power

 

 

 

 

 

 

 

D.2.21   Iron Roughneck

 

 

 

Make/type:

 

 

 

Quant:

No.

 

 

Size range (max OD/min OD):

in/in

 

 

Max output torque:

ft-lbs

 

 

 

 

 

 

D.3         FISHING EQUIPMENT

 

 

 

 

 

 

 

D.3.1      Overshots

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Overshot OD:

in

 

 

To catch size:

in

 

 

Overshot guide OD:

in

 

 

Extension sub length:

in

 

 

Lipped guide (oversize, regular):

in

 

 

Grapples (spiral, basket, both):

 

 

 

Pack offs:

Yes/No

 

 

Top sub connection type:

in

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Overshot OD:

in

 

 

To catch size:

in

 

 

Overshot guide OD:

in

 

 

Extension sub length:

in

 

 

Lipped guide (oversize, regular):

in

 

 

Grapples (spiral, basket, both):

 

 

 

Pack offs:

Yes/No

 

 

Top sub connection type:

 

 

 

 

 

 

 

 

7-156

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

D.3.2      Hydraulic Fishing Jar

 

 

 

D.3.3      Jar Intensifier

 

 

 

D.3.4      Surface Jar

 

 

 

 

 

 

 

D.3.5      Fishing Bumper subs

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

OD body:

in

 

 

Min. ID:

in

 

 

Stroke:

in

 

 

Connection type:

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

OD body:

in

 

 

Min. ID:

in

 

 

Stroke:

in

 

 

Connection type:

 

 

 

 

 

 

 

 

 

 

 

D.3.6      Safety Joints

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

OD body:

in

 

 

Min. ID:

in

 

 

Stroke:

in

 

 

Connection type:

 

 

 

 

 

 

 

D.3.7      Junk Baskets (Reverse Circulation)

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

For hole size:

in

 

 

OD body:

in

 

 

Connection type:

 

 

 

Inside magnet available:

Yes/No

 

 

Mill shoes type AB

Yes/No

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

For hole size:

in

 

 

OD body:

in

 

 

Connection type:

 

 

 

Inside magnet available:

Yes/No

 

 

Mill shoes type B A:

Yes/No

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

For hole size:

in

 

 

OD body:

in

 

 

 

7-157

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Connection type:

 

 

 

Inside magnet available:

Yes/No

 

 

Mill shoes type AB:

Yes/No

 

 

 

 

 

 

D.3.8      Junk Subs

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

For hole size:

in

 

 

OD body:

in

 

 

Connection type:

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

For hole size:

in

 

 

OD body:

in

 

 

Connection type:

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

For hole size:

in

 

 

OD body:

in

 

 

Connection type:

 

 

 

 

 

 

 

D.3.9      Flat Bottom Junk Mill

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

OD flat mill:

in

 

 

Connection type:

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

OD flat mill:

in

 

 

Connection type:

 

 

 

 

 

 

 

 

 

 

 

D.3.10   Magnet Fishing Tools

 

 

 

D.3.11   Taper Taps

 

 

 

 

 

 

 

D.3.12   Die Collars

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

OD (Max/Min):

in/in

 

 

OD body:

in

 

 

Length:

ft

 

 

Connection type:

 

 

 

 

7-158

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

E.            WELL CONTROL / SUBSEA EQUIPMENT

 

 

 

 

 

E.1         LOWER RISER DIVERTER ASSEMBLY

 

 

(used when drilling for the surface casing)

 

 

 

 

 

E.1.1  Hydraulic Connector

 

 

 

 

 

 

 

Size:

in

 

 

Make:

 

 

 

Surface controlled hydraulic operated dump valves:

No.

 

 

Size:

in

 

 

 

 

 

 

E.1.2      Flex Joint/Riser Adapter

 

 

 

 

 

 

 

Flex joint:

 

 

 

Make/type:

 

 

 

Size:

in

 

 

Max. deflection:

degrees

 

 

 

 

 

 

Riser adapter:

 

 

 

Make/type:

 

 

 

Size:

in

 

 

 

 

 

 

 

 

 

 

E.2         PRIMARY BOP STACK

 

 

 

(from bottom to top)

 

 

 

 

 

 

 

Stack complete with

 

 

 

-guide frame:

Yes/No

 

 

-pick up attachment

Yes/No

 

 

-transport base:

Yes/No

 

 

Size (bore):

in

 

 

Working pressure:

psi

 

 

H2S service:

Yes/No

 

 

 

 

 

 

 

 

 

 

E.2.1      Alternate Hydraulic Connector

 

 

 

 

 

 

Alternate connector available:

Yes/No

 

 

Connector make/model:

 

 

 

Adapter available:

Yes/No

 

 

 

 

 

 

 

 

 

 

E.2.2      Hydraulic Wellhead Connector

 

 

 

 

 

 

Size:

in

 

 

Make/type:

 

 

 

Working pressure:

psi

 

 

 

 

 

 

Hot tap for underwater intervention:

Yes/No

 

 

Spare Connector same type:

Yes/No

 

 

 

 

 

 

 

7-159

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

E.2.3      Ram Type Preventers

 

 

 

 

 

 

 

Preventers:

 

 

 

Quantity:

No.

 

 

Bore size:

in

 

 

Working pressure:

psi

 

 

Make:

 

 

 

Model:

 

 

 

Type (single/double/Triple):

 

 

 

Ram locks:

Yes/No

 

 

Preventers connection type - top:

 

 

 

Preventers connection type - bottom:

 

 

 

Side outlets:

Yes/No

 

 

Size:

in

 

 

Connection type:

 

 

 

 

 

 

 

Preventers:

 

 

 

Quantity:

No.

 

 

Bore size:

in

 

 

Working pressure:

psi

 

 

Make:

 

 

 

Model:

 

 

 

Type (single/double/Triple):

 

 

 

Ram locks:

Yes/No

 

 

Preventers connection type - top:

 

 

 

Preventers connection type - bottom:

 

 

 

Side outlets:

Yes/No

 

 

Size:

in

 

 

Connection type:

 

 

 

 

 

 

 

Blind/shear rams

 

 

 

Quantity:

No.

 

 

Quantity:

No.

 

 

 

 

 

 

Pipe rams:

 

 

 

Quantity:

No.

 

 

Size:

in

 

 

Quantity:

No.

 

 

Size:

in

 

 

Quantity:

No.

 

 

 

 

 

 

Variable rams

 

 

 

Quantity:

No.

 

 

Size range (min/max):

in/in

 

 

Quantity:

No.

 

 

Size range (min/max):

in/in

 

 

 

 

 

 

E.2.4      Stack Configuration

 

 

 

(Blind/Shear/Pipe/Variable)

 

 

 

 

 

 

 

Top rams:

Ram #1

 

 

 

Top rams:

Ram #2

 

 

 

 

7-160

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Top rams:

Ram #3

 

 

 

Spacing between middle lower and lower rams:

in

 

 

Lower rams:

Ram#4

 

 

 

Lower rams:

Ram#5

 

 

 

Lower rams:

Ram#6

 

 

 

SSTV RAMS

RAM# 7

 

 

 

Position of side outlets - kill:

 

 

 

Upper:

 

 

 

Lower:

 

 

 

Position of side outlets-choke:

 

 

 

Upper:

 

 

 

Upper Middle

 

 

 

Lower Middle

 

 

 

Lower:

 

 

 

 

 

 

 

E.2.5      Annular Type Preventer On Stack

 

 

 

 

 

 

Size:

in

 

 

Working pressure:

psi

 

 

Make/type:

 

 

 

 

 

 

 

E.2.6      Mandrel

 

 

 

 

 

 

 

Make/type:

 

 

 

Size:

in

 

 

 

 

 

 

E.2.7      Fail-Safe Hydraulic Valves

 

 

 

(Kill and Choke)

 

 

 

 

 

 

 

Quantity on each side outlet:

No.

 

 

Size (ID):

in

 

 

Make/type:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Working pressure:

psi

 

 

Solid block:

Yes/No

 

 

 

 

 

 

E.2.8      Subsea Accumulators

 

 

 

(see also E.7.1.-surface Accumulator Unit)

 

 

 

 

 

Quantity:

No.

 

 

Useful capacity per accumulator(w/o precharge):

U.S.gal

 

 

Bottle working pressure:

psi

 

 

 

 

 

 

E.2.9      Hydraulic Control Pod/Receptacles

 

 

 

 

 

 

Quantity:

No.

 

 

Redundancy:

%

 

 

Color coded:

Yes/No

 

 

Remote regulation of operating pressure for functions requiring lower operating
pressure:

Yes/No

 

 

 

7-161

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Spare control pod:

Yes/No

 

 

 

 

 

 

 

 

 

 

E.3 PRIMARY LOWER MARINE RISER PACKAGE

 

 

(From Bottom to Top)

 

 

 

 

 

 

 

E.3.1      Hydraulic Connector

 

 

 

 

 

 

 

Make/type:

 

 

 

Size:

in

 

 

Working pressure:

psi

 

 

Hot tap for underwater intervention:

Yes/No

 

 

Spare connector same type:

Yes/No

 

 

 

 

 

 

 

 

 

 

E.3.2     Annular Type Preventer (LMRP)

 

 

 

 

 

 

Size:

in

 

 

Working pressure:

psi

 

 

Make/type:

 

 

 

 

 

 

 

 

 

 

 

E.3.3      Flex Joint

 

 

 

 

 

 

 

Make/type:

 

 

 

Size:

in

 

 

Max deflection:

degrees

 

 

 

 

 

 

 

 

 

 

E.3.4      Riser Adapter

 

 

 

 

 

 

 

Make/type:

 

 

 

Size:

in

 

 

 

 

 

 

 

 

 

 

E.3.5      Connection Lines to Riser

 

 

 

 

 

 

 

Type (rigid loops, co-flex, etc.):

 

 

 

 

 

 

 

 

 

 

 

E.4         SECONDARY BOP STACK

 

 

 

(from bottom to top)

 

 

 

 

 

 

 

 

 

 

 

E.4.1     Alternate Hydraulic Connector

 

 

 

 

 

 

 

 

 

 

E.4.2     Hydraulic Wellhead Connector

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.4.3      Ram Type Preventers

 

 

 

 

7-162

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

 

 

 

 

 

 

 

 

E.4.4    Stack Configuration

 

 

(Blind/Shear/Pipe/Variable)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.4.5    Annular Type Preventer On Stack

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.4.6    Mandrel

 

 

 

 

 

 

 

 

 

 

 

E.4.7    Fail-Safe Hydraulic Valves

 

 

(Kill and Choke)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.4.8    Subsea Accumulators

 

 

(see E.7.1 - Surface Accumulator Unit)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.4.9    Hydraulic Control Pod/Receptacles

 

 

 

 

 

 

 

 

 

 

 

E.5       SECONDARY LOWER MARINE RISER

 

 

PACKAGE (From Bottom to Top)

 

 

 

 

 

 

 

 

E.5.1    Hydraulic Connector

 

 

 

 

 

 

 

E.5.2    Annular Type Preventer (LMRP)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.6       PRIMARY MARINE RISER SYSTEM

 

 

 

 

 

 

 

 

 

 

E.6.1    Marine Riser Joints

 

 

 

 

 

 

 

Make/model:

 

 

 

OD:

in

 

 

ID:

in

 

 

Wall thickness:

in

 

 

Average length of each joint:

ft

 

 

Weight of one complete joint (in air):

lbs

 

 

Quantity:

No.

 

 

Pipe material:

grade

 

 

 

7-163

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Minimum yield strength:

mT

 

 

Type riser connectors:

 

 

 

Bolts

No.

 

 

 

 

 

 

Make/model:

 

 

 

OD:

in

 

 

ID:

in

 

 

Wall thickness:

in

 

 

Average length of each joint:

ft

 

 

Weight of one complete joint (in air):

lbs

 

 

 

 

 

 

Quantity:

No.

 

 

Pipe material:

grade

 

 

Minimum yield strength:

lb

 

 

Type riser connectors:

 

 

 

Bolts:

No.

 

 

 

 

 

 

Make/model:

 

 

 

OD:

in

 

 

ID:

in

 

 

Wall thickness:

in

 

 

Average length of each joint:

ft

 

 

Weight of one complete joint (in air):

lbs

 

 

Quantity:

No.

 

 

Pipe material:

grade

 

 

Minimum yield strength:

lb

 

 

Type riser connectors:

 

 

 

Bolts:

No.

 

 

Make/model:

 

 

 

OD:

in

 

 

ID:

in

 

 

Wall thickness:

in

 

 

Average length of each joint:

ft

 

 

Weight of one complete joint (in air):

lbs

 

 

Quantity:

No.

 

 

Pipe material:

grade

 

 

Minimum yield strength:

lb

 

 

Type riser connectors:

 

 

 

Bolts:

No.

 

 

 

 

 

 

E.6.1    Marine Riser Joints (cont)

 

 

 

 

 

 

 

Make/model:

 

 

 

OD:

in

 

 

ID:

in

 

 

Wall thickness:

in

 

 

Average length of each joint:

ft

 

 

Weight of one complete joint (in air):

lbs

 

 

Quantity:

No.

 

 

Pipe material:

grade

 

 

Minimum yield strength:

lb

 

 

Type riser connectors:

 

 

 

 

7-164

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Bolts:

No.

 

 

 

 

 

 

Make/model:

 

 

 

OD:

in

 

 

ID:

in

 

 

Wall thickness:

in

 

 

Average length of each joint:

ft

 

 

Weight of one complete joint (in air):

lbs

 

 

Quantity:

No.

 

 

Pipe material:

grade

 

 

Minimum yield strength:

lb

 

 

Type riser connectors:

 

 

 

Bolts:

No.

 

 

 

 

 

 

Riser Pups Length:

ft

 

 

length

No.

 

 

 

 

 

 

E.6.2    Telescopic Joint

 

 

 

 

 

 

 

Make/type:

 

 

 

Size (ID):

in

 

 

Stroke:

ft

 

 

Double seals:

Yes/No

 

 

Spare telescoping joint:

Yes/No

 

 

Location:

 

 

 

Rotating support ring for riser tensioners:

type

 

 

Connection points:

No.

 

 

 

 

 

 

 

 

 

 

E.6.3    Kill/Choke Lines

 

 

 

 

 

 

 

Quantity:

No.

 

 

Outside diameter:

in

 

 

Inside diameter:

in

 

 

Working pressure:

psi

 

 

 

 

 

 

 

 

 

 

E.6.4    Booster Lines (if Fitted)

 

 

 

 

 

 

 

Quantity:

No.

 

 

Outside diameter:

in

 

 

Inside diameter:

in

 

 

Working pressure:

psi

 

 

 

 

 

 

 

 

 

 

E.6.5    Hydraulic Supply Lines

 

 

 

 

 

 

 

Quantity:

No.

 

 

Outside diameter:

in

 

 

Inside diameter:

in

 

 

Working pressure:

psi

 

 

 

7-165

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

 

 

 

 

E.6.6    Upper Ball (Flex) Joint

 

 

 

 

 

 

 

Make/type:

 

 

 

Size:

in

 

 

Maximum deflection:

deg.

 

 

Spare upper ball (flex) joint:

Yes/No

 

 

 

 

 

 

 

 

 

 

E.6.7    Buoyancy Modules (if Fitted)

 

 

 

 

 

 

 

Make:

 

 

 

Quantity of buoyed riser joints:

No.

 

 

Riser tub OD:

in

 

 

OD of buoyed riser joints:

in

 

 

Length of each module:

ft

 

 

Volume of each module:

ft3

 

 

Buoyancy in seawater:

sT/ft3

 

 

Rated water depth:

ft

 

 

 

 

 

 

 

 

 

 

E.6.8    Marine Riser Spider

 

 

 

 

 

 

 

Make/type:

 

 

 

 

 

 

 

 

 

 

 

E.6.9    Marine Riser Gimbal

 

 

 

 

 

 

 

Make/type:

 

 

 

 

 

 

 

 

 

 

 

E.6.10   Riser Handling Tools

 

 

 

 

 

 

 

Quantity:

No.

 

 

Type:

 

 

 

 

 

 

 

 

 

 

 

E.6.11   Riser Test Tools

 

 

 

 

 

 

 

Quantity:

No.

 

 

Type:

 

 

 

 

 

 

 

 

 

 

 

E.6.12   Instrumented Riser Joint

 

 

 

 

 

 

 

 

 

 

 

E.6.13   Riser Flood/Fill System

 

 

 

 

 

 

 

 

 

 

 

E.7       SECONDARY MARINE RISER SYSTEM

 

 

 

7-166

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

 

 

 

 

E.7.1    Marine Riser Joints

 

 

 

 

 

 

 

 

 

 

 

E.7.2    Telescopic Joint

 

 

 

 

 

 

 

 

 

 

 

E.7.3    Kill/Choke Lines

 

 

 

 

 

 

 

 

 

 

 

E.7.4    Booster Lines (if Fitted)

 

 

 

 

 

 

 

 

 

 

 

E.7.5    Hydraulic Supply Lines

 

 

 

 

 

 

 

 

 

 

 

E.7.6    Upper Ball (Flex) Joint

 

 

 

 

 

 

 

 

 

 

 

E.7.7    Buoyancy Modules (if Fitted)

 

 

 

 

 

 

 

 

 

 

 

E.7.8    Marine Riser Spider

 

 

 

 

 

 

 

 

 

 

 

E.7.10   Riser Handling Tools

 

 

 

 

 

 

 

 

 

 

 

E.7.11   Riser Test Tools

 

 

 

 

 

 

 

 

 

 

 

E.7.12   Instrumented Riser Joint

 

 

 

 

 

 

 

 

 

 

 

E.7.13   Riser Flood/Fill System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.8       DIVERTER BOP

 

 

 

(For installation in fixed bell nipple)

 

 

 

 

 

 

 

Make/type:

 

 

 

Max. bore size:

in

 

 

Working pressure:

psi

 

 

Number of Diverter outlets:

No.

 

 

Outlet OD:

in

 

 

Insert packer size ID:

in

 

 

 

 

 

 

 

 

 

 

E.8.1    Diverter Flowlines

 

 

 

 

 

 

 

 

7-167

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Quantity:

No.

 

 

OD of Flowlines:

in

 

 

Running from Diverter to:

 

 

 

Valve types:

 

 

 

Size:

in

 

 

Working pressure:

psi

 

 

Control valve type (air/hydraulic/etc.):

 

 

 

Remote: controlled from:

location

 

 

 

location

 

 

 

location

 

 

E.8.2    Diverter Control Panels

 

 

 

 

 

 

 

Driller’s panel

 

 

 

Make:

 

 

 

Model:

 

 

 

Location:

 

 

 

Locking/unlocking control:

Yes/No

 

 

 

 

 

 

Remote panel

 

 

 

Make:

 

 

 

Model:

 

 

 

Location:

 

 

 

Locking/unlocking control:

Yes/No

 

 

 

 

 

 

 

 

 

 

E.9       SUBSEA SUPPORT SYSTEM

 

 

 

 

 

 

 

E.9.1    Riser Tensioners

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Capacity each Tensioner:

sT

 

 

Maximum stroke:

ft

 

 

Wireline size:

in

 

 

Line travel:

ft

 

 

Independent air compressors:

Yes/No

 

 

Independent air drying unit:

Yes/No

 

 

 

 

 

 

 

 

 

 

E.9.2    Guideline System

 

 

 

 

 

E.9.3    Remote Guideline Replacement Tool

 

 

 

 

 

E.9.4    Remote Guideline Cutting Tool

 

 

 

 

 

E.9.5    Pod Line Tensioners

 

 

 

 

 

E.9.6    Tensioner/Compensator

 

 

Air Pressure Vessels

 

 

 

 

 

 

Quantity:

No.

 

 

Total capacity:

ft3

 

 

 

7-168

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Rated working pressure:

psi

 

 

Pressure relief valve installed:

Yes/No

 

 

 

 

 

 

 

 

 

 

E.10     BOP CONTROL SYSTEM

 

 

 

 

 

E.10.1   Surface Accumulator Unit

 

 

(see also E.2.8 & E.4.8 - Subsea

 

 

Accumulators)

 

 

 

 

 

 

 

 

 

 

Make:

 

 

 

Model/type:

 

 

 

Location:

 

 

 

Soluble oil reservoir capacity:

U.S.gal

 

 

Oil/water mix capacity:

U.S.gal/min

 

 

Glycol reservoir capacity:

U.S. gal

 

 

No. of bottles installed:

No.

 

 

Useful capacity per accumulator (w/o pre-charge):

U.S.gal

 

 

Bottle working pressure:

psi

 

 

Control manifold model:

 

 

 

Regulator type:

 

 

 

Total useful accumulator volume (surface and stack) equals all Preventer opening
and closing volumes:

Yes/No

 

 

 

 

 

 

 

 

 

 

E.10.2   Accumulator Hydraulic Pumps

 

 

 

 

 

 

Electric driven

 

 

 

Quantity:

No.

 

 

Make:

 

 

 

Model:

 

 

 

Each driven by motor of power:

hp

 

 

 

 

 

 

E.10.3   Driller’s Control Panel

 

 

 

 

 

 

 

Graphic control panel at Driller’s position showing Subsea functions with
controls for the following functions of the BOP stack

 

 

 

 

 

Marine riser connector:

Yes/No

 

 

All annular type Bop’s:

Yes/No

 

 

All ram type Bop’s:

Yes/No

 

 

Lock for ram type Bop’s :

Yes/No

 

 

Wellhead and LMRP connector:

Yes/No

 

 

Inner and outer kill and choke line valves:

Yes/No

 

 

Low acc. pressure warning:

Yes/No

 

 

Low reservoir level warning:

Yes/No

 

 

Low rig air pressure warning:

Yes/No

 

 

Pressure regulator for annular:

Yes/No

 

 

Flowmeter:

Yes/No

 

 

 

7-169

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Quantity of pressure gauges:

No.

 

 

 

 

 

 

E.10.3   Driller’s Control Panel(cont)

 

 

 

 

 

 

 

Emergency push button for automatic riser disconnection:

 

Other control functions:

Yes/No

 

 

Control panel make:

 

 

 

Control panel model:

 

 

 

 

 

 

 

E.10.4   Remote Control Panels

 

 

 

 

 

 

 

Ability to operate main closing unit valves directly:

Yes/No

 

 

Quantity:

No.

 

 

Make/model:

 

 

 

Locations:

 

 

 

Operating system routing(Direct/via Primary ControlPanel)

 

 

 

 

 

E.11     SUBSEA CONTROL SYSTEM

 

 

 

 

 

 

 

E.11.1   Hose Reels

 

 

 

 

 

 

 

Quantity:

No.

 

 

Location:

 

 

 

Make/type:

 

 

 

Maximum storage length each:

ft

 

 

Drive motor type:

 

 

 

 

 

 

 

E.11.2   Pod Hose

 

 

 

 

 

 

 

E.11.3   Pod Hose Manifold

 

 

 

 

 

 

 

E.11.4   Surface Test Pod

Yes/No

 

 

 

 

 

 

E.12 ACOUSTIC EMERGENCY BOP CONTROL SYSTEM

 

 

 

 

 

 

Make/model:

 

 

 

Type (fixed/portable):

 

 

 

Number of functions:

No.

 

 

Type of functions:

 

 

 

LMRP connector release:

Yes/No

 

 

Shear ram close:

Yes/No

 

 

Other:

 

 

 

 

 

 

 

 

 

 

 

E.13     SUBSEA AUXILIARY EQUIPMENT

 

 

 

 

 

 

E.13.1   Hole Position Indicator

 

 

 

 

 

 

 

Make/type

 

 

 

Quantity of monitors:

No.

 

 

Monitor location:

 

 

 

 

7-170

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Monitor location:

 

 

 

Recorder:

Yes/No

 

 

 

 

 

 

E.13.2   Riser Angle Indicator

 

 

 

 

 

 

 

Make/type

 

 

 

Quantity of monitors:

No.

 

 

Monitor location:

 

 

 

Recorder:

Yes/No

 

 

 

 

 

 

E.13.3   Slope Indicators

 

 

 

 

 

 

 

Make:

 

 

 

Quantity:

No.

 

 

Provision for installation on

 

 

 

BOP:

Yes/No

 

 

Pin connector:

Yes/No

 

 

Other:

 

 

 

 

 

 

 

E.13.4   Underwater TV System

 

 

 

 

 

 

 

E.13.5   ROV System

 

 

 

 

 

 

 

E.14     CHOKE MANIFOLD

 

 

 

 

 

 

 

 

 

 

 

E.14.1   Choke Manifold

 

 

(for instrumentation, see H.3)

 

 

 

 

 

 

Make:

 

 

 

Minimum ID:

in

 

 

Maximum WP:

psi

 

 

H2S service:

Yes/No

 

 

 

 

 

 

Quantity of fixed chokes:

No.

 

 

Make:

 

 

 

Model:

 

 

 

Size (ID):

in

 

 

 

 

 

 

Quantity of adjustable chokes:

No.

 

 

Make:

 

 

 

Model:

 

 

 

Size (ID):

in

 

 

 

 

 

 

E.14.1   Choke Manifold(cont)

 

 

 

 

 

 

 

Quantity of power chokes:

No.

 

 

Make:

 

 

 

Model:

 

 

 

Size (ID):

in

 

 

Power choke remote control panel:

Yes/No

 

 

Make:

 

 

 

 

7-171

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Location

 

 

 

Glycol injection:

Yes/No

 

 

 

 

 

 

 

 

 

 

E.14.2   Flexible Choke & Kill Lines

 

 

(Connecting riser to drilling unit)

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

ID:

in

 

 

Working pressure:

psi

 

 

 

 

 

 

 

 

 

 

E.15       BOP TESTING EQUIPMENT

 

 

 

 

 

 

 

E.15.1   Hydraulic BOP Test Pump

 

 

 

 

 

 

 

Make:

 

 

 

Model/type:

 

 

 

Pressure rating:

psi

 

 

Chart recorder:

Yes/No

 

 

 

 

 

 

 

 

 

 

E.15.2   BOP Test Stump

 

 

 

 

 

 

 

Quantity:

No.

 

 

Test pressure:

psi

 

 

Type:

 

 

 

Size:

in

 

 

Connected to deck (welded/bolted):

 

 

 

 

 

 

 

 

 

 

 

E.16     WELLHEAD RUNNING / RETRIEVING/

 

 

TESTING TOOLS (RT/RRT/TT)

 

 

 

 

 

 

Wellhead make:

 

 

 

Wellhead type:

 

 

 

Wellhead size:

in

 

 

Pressure rating:

psi

 

 

 

 

 

 

 

 

 

 

E.16.1   RT’s for Casing Installation

 

 

 

 

 

 

 

Mechanical RT- casing housing sizes:

in

 

 

Hydraulic RT - casing housing sizes:

in

 

 

Pack Off RT - casing housing sizes:

in

 

 

Hanger RT - casing hanger sizes:

in

 

 

Hanger RT - casing type:

 

 

 

Seal Assembly RT - casing sizes:

in

 

 

 

 

 

 

 

 

 

 

E.16.2   RRT’s for Casing Installation

 

 

 

7-172

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

Seal Assembly RRT - casing sizes:

in

 

 

Wear Bushing RRT - casing sizes:

in

 

 

Seat Protector RRT - casing sizes:

in

 

 

 

 

 

 

E.16.3  Miscellaneous Tools

 

 

 

 

 

 

 

E.16.4  Booster Lines (if Fitted)

 

 

 

 

 

 

 

E.16.5  Mini Hose Bundle For Use With Hydraulic Running Tools

Yes/No

 

 

 

 

 

 

 

 

 

 

E.16.6  Emergency BOP Recovery System

 

 

 

 

 

 

Emergency BOP recovery system:

Yes/No

 

 

Make/type:

 

 

 

 

 

 

 

F.        MUD SYSTEM/BULK SYSTEM

 

 

 

 

 

 

 

F.1       HIGH PRESSURE MUD SYSTEM

 

 

 

 

 

 

 

System working pressure:

psi

 

 

System test pressure:

psi

 

 

Built to which design pressure:

 

 

 

 

 

 

 

F.1.1    Mud Pumps

 

 

 

Quantity:

No.

 

 

Make:

 

 

 

Model:

 

 

 

Type: (Triplex/Duplex):

 

 

 

Liner sizes available:

in

 

 

Mud pump drive motors:

No.

 

 

Motor type:

 

 

 

Continuous power rating per motor:

hp

 

 

Fluid end:

type

 

 

Maximum working pressure:

psi

 

 

Test pressure:

psi

 

 

Pump stroke counter:

type

 

 

Supercharging pump:

type

 

 

Driven by motor of power:

hp

 

 

Discharge/Suction line ID:

in/in

 

 

M.P. Pulsation Dampener:

type

 

 

Reset Relief Valve:

type

 

 

Working flowrate per pump at 90% mechanical

 

 

effecientcy and 100% volumetric efficiency:

max spm:

 

 

 

in

 

 

Pump speed (100% of max.):

spm

 

 

Pump pressure:

psi

 

 

Working flowrate @ 100% volumetric

 

 

output:

U.S. gal/min

 

 

 

7-173

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

 

 

 

 

F.1.2    Transfer Pumps/Mixing Pumps

 

 

 

 

 

 

 

Transfer pumps

 

 

 

Quantity:

No.

 

 

Make:

 

 

 

Model:

 

 

 

Type:

 

 

 

Drive motor type:

 

 

 

Power output:

hp

 

 

 

 

 

 

 

 

 

 

Mixing pumps

 

 

 

Quantity:

No.

 

 

Make:

 

 

 

Model:

 

 

 

Type:

 

 

 

Drive motor type:

 

 

 

Power output:

hp

 

 

 

 

 

 

 

 

 

 

F.1.3    Booster Pump

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Pumping capacity (each):

U.S.gals/min

 

 

Drive motor type:

 

 

 

Power output:

hp

 

 

 

 

 

 

 

 

 

 

F.1.4    Standpipe Manifold

 

 

 

 

 

 

 

Quantity of standpipes:

No.

 

 

Standpipes ID:

in

 

 

H-Type Standpipe manifold:

Yes/No

 

 

Kill line outlet:

Yes/No

 

 

Fill-up/bleed-off line outlet:

Yes/No

 

 

Outlets (total):

No.

 

 

ID:

in

 

 

Type connections:

 

 

 

Dimensions OD x ID:

in x in

 

 

Design standard:

 

 

 

 

 

 

 

F. 1.5   Rotary Hoses

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

ID x length:

in x ft

 

5” x 114

Snubbing lines:

Yes/No

 

Yes

 

 

 

 

F.1.6    Cementing Hose

 

 

 

Quantity:

    No.

 

2

 

7-174

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Type (coflexip, etc):

 

 

TechFlow

Length:

ft

 

75ft

ID:

in

 

3”

Working pressure:

psi

 

15,000 psi

 

 

 

 

F.1.7    Chiksan Steel Hoses

 

 

 

 

 

 

 

Integral on-screwed:

Yes/No

 

 

Make/type

 

 

 

ID:

in

 

 

Section length:

ft

 

 

Quantity:

No.

 

 

Section length:

ft

 

 

Quantity:

No.

 

 

ID:

in

 

 

Section length:

ft

 

 

Quantity:

No.

 

 

Section length:

ft

 

 

Quantity:

No.

 

 

Sweep swivels, make/type:

 

 

 

Nom. size ID:

in

 

 

Quantity:

 

 

 

Nom. size ID:

in

 

 

Quantity:

 

 

 

Suitable for H2S service:

Yes/No

 

 

 

 

 

 

F.2       LOW PRESSURE MUD SYSTEM

 

 

 

 

 

 

 

F.2.1 Mud Tanks

 

 

 

 

 

 

 

Active Pits

 

 

 

Quantity:

No.

 

 

Total capacity:

m3

 

 

Height:

m

 

 

Capacity, tank No. 1 Oil Based Mud:

m3

 

 

Type (active/reserve):

 

 

 

Capacity, tank No. 2 Oil Based Mud:

m3

 

 

Type (active/reserve):

 

 

 

Capacity, tank No. 3 Oil Based Mud:

m3

 

 

Type (active/reserve):

 

 

 

Capacity, tank No. 4 Oil Based Mud:

m3

 

 

Type (active/reserve):

 

 

 

Capacity, tank No. 5 Oil Based Mud:

m3

 

 

Type (active/reserve):

 

 

 

Capacity, tank No. 6 Oil Based Mud:

m3

 

 

Type (active/reserve):

 

 

 

Capacity, tank No. 1 Water Based Mud:

m3

 

 

Type (active/reserve):

 

 

 

Capacity, tank No. 2 Water Based Mud:

m3

 

 

Type (active/reserve):

 

 

 

 

7-175

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

Capacity, tank No. 3 Water Based Mud:

m3

 

m3= 660.4 m3

Type (active/reserve):

 

 

 

 

 

 

 

Capacity, tank No. 4 Water Based Mud:

m3

 

bbl= 660.4 bbl

Type (active/reserve):

Act

 

 

 

 

 

 

Capacity, tank No. 1 Brine:

m3

 

bbl= 660.4 bbl

Type (active/reserve):

 

 

 

 

 

 

 

Capacity, tank No. 2 Brine:

m3

 

bbl= 660.4 bbl

Type (active/reserve):

 

 

 

F.2.1 Mud Tanks(cont)

 

 

 

 

 

 

 

Reserve Pits

 

 

 

Quantity:

No.

 

No.

Total capacity:

m3

 

bbl

Height:

m

 

ft

 

 

 

 

Capacity, tank No. 1 Oil Based Mud:

m3

 

bbl

Type (active/reserve):

 

 

 

 

 

 

 

Capacity, tank No. 2 Oil Based Mud:

m3

 

bbl

Type (active/reserve):

 

 

 

 

 

 

 

Capacity, tank No. 3 Oil Based Mud:

m3

 

bbl

Type (active/reserve):

 

 

 

 

 

 

 

Capacity, tank No. 4 Oil Based Mud:

m3

 

bbl

Type (active/reserve):

 

 

 

 

 

 

 

Capacity, tank No. 5 Oil Based Mud:

m3

 

bbl

Type (active/reserve):

 

 

 

 

 

 

 

Capacity, tank No. 1 Water Based Mud:

m3

 

bbl

Type (active/reserve):

 

 

 

 

 

 

 

Capacity, tank No. 2 Water Based Mud:

m3

 

bbl

Type (active/reserve):

 

 

 

 

 

 

 

Capacity, tank No. 3 Water Based Mud:

m3

 

bbl

Type (active/reserve):

 

 

 

 

 

 

 

Capacity, tank No. 4 Water Based Mud:

m3

 

bbl

Type (active/reserve):

 

 

 

 

 

 

 

Capacity degasser tank:

m3

 

 

Capacity Desilter Tank

 

 

 

Capacity Desander Tank

m3

 

 

Capacity Return Tank

m3

 

 

Mud agitator in each tank

Yes/No 

 

 

Mud guns in Active and Reserve tank:

Yes/No 

 

 

 

7-176

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

 

 

 

 

 

 

 

 

F.2.2    Settling Tank

 

 

 

Quantity:

No.

 

 

Total capacity:

m3

 

 

 

 

 

 

F.2.3    Pill/Slug Tank

 

 

 

Quantity:

No.

 

 

Capacity: #1

m3

 

 

Capacity # 2

m3

 

 

Mud agitator:

Yes/No

 

 

Mud guns:

Yes/No

 

 

 

 

 

 

F.2.4    Trip Tank

 

 

 

Quantity:

No.

 

 

Capacity: #1

m3

 

 

Capacity # 2

m3

 

 

Level indicator:

Yes/No

 

 

Electric pump make:

 

 

 

Number

 

 

 

Model/type:

 

 

 

Motor output:

hp

 

 

Facility for casing fill-up:

Yes/No

 

 

Alarm and strip chart recorder

 

 

 

(see H.1.11):

Yes/No

 

 

 

 

 

 

 

 

 

 

F.2.5    Stripping Tank

 

 

 

 

 

 

 

Capacity:

m3

 

 

Equalizing facility with trip tank:

Yes/No

 

 

Transfer pump:

Yes/No

 

 

 

 

 

 

 

 

 

 

F.2.6    Chemical Mixing Tank

 

 

 

 

 

 

 

 

 

 

 

F.2.7    Shale Shakers

 

 

 

 

 

 

 

Primary:

 

 

 

Quantity:

No.

 

 

Make/model:

 

 

 

Type:

 

 

 

Driven by No. of electric motors:

No.

 

 

Design flowrate (total):

bbl/min

 

 

 

 

 

 

Cascading

 

 

 

Quantity:

No.

 

 

Make/model:

 

 

 

Type:

 

 

 

 

7-177

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Driven by No. of electric motors:

No.

 

 

Design flowrate (total):

bbl/min

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.2.8    Desander

 

 

 

 

 

 

 

F.2.9    Desilter

 

 

 

Quantity:

No.

 

 

Make/model:

 

 

 

Type:

 

 

 

Number of cones x size:

No. x in

 

 

Centrifugal pump type:

 

 

 

Centrifugal pump size:

in x in

 

 

Driven by electric motor of:

hp

 

 

Is pump dedicated to Desander:

Yes/No

 

 

Max. flowrate:

bbl/min

 

 

 

 

 

 

 

 

 

 

F.2.10  Mud Cleaner

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/model:

 

 

 

Type:

 

 

 

Number of cones x size:

No. x in

 

 

Centrifugal pump type:

 

 

 

Centrifugal pump size:

in x in

 

 

Driven by electric motor of:

hp

 

 

Is pump dedicated to Desander:

Yes/No

 

 

Max. flowrate:

gpm

 

 

 

 

 

 

F.2.11  Mud/Gas Separator (Poor Boy)

 

 

 

 

 

 

 

Make/type:

 

 

 

Gas discharge line ID:

in

 

 

Gas discharge location, primary:

 

 

 

Can discharge be tied into burner system:

Yes/No

 

 

Mud seal height:

ft

 

 

Calculated gas throughput:

mmscf

 

 

 

 

 

 

F.2.12  Degasser

 

 

 

Quantity:

 

 

 

Make/type:

 

 

 

Centrifugal pump type:

 

 

 

Centrifugal pump size:

in x in

 

 

Driven by electric motor of power:

hp

 

 

Discharge line running to:

 

 

 

Vacuum pump make:

 

 

 

Type:

 

 

 

 

 

 

 

Quantity:

No.

 

 

 

7-178

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Make/model:

 

 

 

Driven by electric motor of:

kW

 

 

Located in tanks (see F.2.1 for tank numbers):

 

 

 

 

 

 

Quantity:

No.

 

 

Make/model:

 

 

 

Driven by electric motor of:

kW

 

 

Located in tanks (see F.2.1 for tank numbers):

 

 

 

 

 

 

Quantity:

 

 

 

Make/model:

 

 

 

Driven by electric motor of:

 

 

 

Located in tanks (see F.2.1 for tank numbers): Quantity: No.

 

 

 

 

 

 

 

 

 

 

F.2.14  Mud Centrifuge

 

 

 

Quantity:

No.

 

No.

Make/model:

No.

 

 

Motor Type:

 

 

hpFeed pump make/model:

Feep Pump

 

 

 

Quantity:

No.

 

 

Make/Model:

 

 

 

Motor Type:

 

 

 

 

 

 

 

F.2.15  Mud Hopper

 

 

 

Quantity:

No.

 

No.

Make/model:Quantity:

No.

 

 

Feed pump make/model:Make/model:

 

 

 

Driven by motor of power:

Hp

 

hpFeed pump make/model:

 

 

 

 

F.2.16  Mud Laboratory and Facilities

 

 

 

 

 

 

 

Separate room:

Yes/No

 

 

Equipped with Separate room:

Yes/No

 

 

Mud balance:

Yes/No

 

Equipped with

Marsh funnel:

Yes/No

 

Mud balance:         Yes/No

Filtration kit:

Yes/No

 

Marsh funnel:         Yes/No

Sand content kit:

Yes/No

 

Filtration kit:           Yes/No

Stopwatch:

Yes/No

 

Sand content kit:    Yes/No

Stopwatch:

Yes/No

 

 

 

 

 

 

F.3       BULK SYSTEM

 

 

 

 

 

 

 

F.3.1    Barite/Bentonite Silos

 

 

 

 

 

 

 

Quantity:

No.

 

No.

Capacity of each silo max/ operating:

m3

 

ltQuantity:       No.

Locations:Capacity of each silo:

lt

 

 

Type weight loadcell:

 

 

 

Manufacturer:Type weight loadcell:

 

 

 

 

7-179

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Pressure rating:

psi

 

psi     Manufacturer:

Relief valve(s) installed

Yes/No:

 

Pressure rating           psi

Rock-catcher(s) installed

 

 

 

Dust-collectors installed

 

 

 

 

 

 

 

 

 

 

 

F.3.2    Cement Silos

 

 

 

 

 

 

 

Quantity:

No.

 

No.

Capacity of each max/ operating:

m3

 

ltQuantity:       No.

Locations:Capacity of each silo:

lt

 

 

Type weight loadcell:

 

 

 

Manufacturer:Type weight loadcell:

 

 

 

Pressure rating:

psi

 

psi     Manufacturer:

Relief valve(s) installed:

Yes/No

 

Pressure rating:          psi

Rock-catcher(s) installedRelief valve(s) installed:

Yes/No

 

 

Dust-collectors installedRock-catcher(s) installed

 

 

 

Separate mud/cement loading facilitates:

Yes/No

 

Dust-collectors installed

Discharge line for cement independent from barite/bentonite discharge line:

Yes/No

 

Separate mud/cement loading facilitates:         Yes/No

 

 

 

 

F.3.3    Cement Day Tanks

 

 

 

Quantity:

No.

 

No.

Capacity of each silo:

m3

 

ltQuantity:       No.

Locations:

lt

 

 

Type weight loadcell:

 

 

 

Manufacturer:

 

 

 

Pressure rating:

psi

 

psi     Manufacturer:

Relief valve(s) installed:

Yes/No

 

Pressure rating:          psi

Relief valve(s) installed:

Yes/No

 

 

 

 

 

 

F.3.4    Surge Tank for Barite/Bentonite

 

 

Quantity:

No.

 

No.

Capacity of each silo:

m3

 

ltQuantity:       No.

Locations:Capacity of each silo:

lt

 

 

Type weight loadcell:Locations:

 

 

 

Manufacturer:Type weight loadcell:

 

 

Pressure rating:

psi

 

psi     Manufacturer:

Relief valve(s) installed:

Yes/No

 

Pressure rating:          psi

 

 

 

 

F.3.5    Surge Tank for Cement

 

 

 

Quantity:

No.

 

 

Capacity of each tank:

ltQuantity:

 

No.

Type weight loadcell:Capacity of each tank:

lt

 

 

Manufacturer:Type weight loadcell:

 

 

 

Pressure rating:

psi

 

Manufacturer:

Relief valve(s) installed:

Yes/No

 

Pressure rating:          psi

 

 

 

 

 

7-180

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

F.3.6    Bulk Transfer System

 

 

 

(see also C.1.8 - Compressed Air Systems)

 

 

Independent air system for the silos & surge

 

 

tanks consisting of a high-volume low-\

 

 

 

pressure compressor & air dryer:

Yes/No

 

 

 

 

 

 

Air reduced from main air supply through pressure regulators:

Yes/No

 

 

 

 

 

 

Separate volume tank & drier:

Yes/No

 

 

 

 

 

 

G.        CASING/CEMENTING EQUIPMENT

 

 

G.1      CASING EQUIPMENT

 

 

 

 

 

 

 

G.1.2    Clamp-On Type Casing Thread Protectors

 

 

 

 

 

 

G.1.3   Side Door Casing Elevator

 

 

 

 

 

 

 

G.1.4   Single Joint Casing Elevators

 

 

 

 

 

 

 

Quantity:

No.

 

 

For OD casing:

in

 

 

Make/type

 

 

 

 

 

 

 

G.1.5   Slip Type Elevator/Spiders

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Capacity:

st

 

 

W/slips for OD casing sizes:

in

 

 

G.1.6   Casing Slips

 

 

 

 

 

 

 

G.1.7   Casing Bowls

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

For OD casing (max/min):

in/in

 

 

 

 

 

 

G.1.8   Casing Tongs

 

 

 

G.1.9   Power Casing Tongs

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

W/jaws for OD casing (max/min):

in/in

 

 

Max output torque:

ft lbs

 

 

Torque indicator:

Yes/No

 

 

Back-up arm:

Yes/No

 

 

 

 

 

 

G.1.10  Power Unit for Casing & Tubing Tongs

 

 

 

 

 

 

Quantity:

No.

 

 

Driven by electric motor:

Yes/No

 

 

 

 

 

 

 

7-181

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

G.1.11  Casing Circulating Head (Swedge)

 

 

 

 

 

 

For OD casing:

in

 

 

Connection type:

 

 

 

 

 

 

 

G.1.12  Casing Spears (Internal)

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

For OD casing:

in

 

 

For casing weight:

lbs/ft

 

 

Pack-off:

Yes/No

 

 

 

 

 

 

G.1.13  Casing Cutters (Internal)

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

For OD casing (max/min):

in/in

 

 

 

 

 

 

G.1.14  Crossover to Handle Casing with DP

 

 

 

 

 

 

Quantity:

No.

 

 

For OD casing:

in

 

 

Casing connection:

 

 

 

Drill pipe connection type:

 

 

 

Rated capacity:

st

 

 

 

 

 

 

G.1.15  Casing Scrapers

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make:

 

 

 

For OD casing:

in

 

 

For casing weight:

lbs/ft

 

 

OD body:

in

 

 

Connection type:

 

 

 

 

 

 

 

G.2      CEMENTING EQUIPMENT

 

 

 

 

 

 

 

G.2.1   Cement Unit

 

 

 

 

 

 

 

Owner:

 

 

 

Free placement basis:

Yes/No

 

 

Make

 

 

 

Type

 

 

 

No. of triplex pumps:

No.

 

 

Maximum working pressure:

psi

 

 

Maximum flowrate (total):

bbl/min

 

 

Unit power by (electric/diesel):

 

 

 

Recirculating mixing system:

Yes/No

 

 

Capacity:

bbl

 

 

Motor power:

hp

 

 

Liquid additive system:

Yes/No

 

 

 

7-182

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Premix/batch tank:

 

 

 

Quantity:

No.

 

 

Pressure recorder:

Yes/No

 

 

 

 

 

 

G.2.2    Cementing Manifold

 

 

Quantity

 

 

 

Discharge manifold working pressure:

psi

 

 

Cement pump discharge lines min. ID:

in

 

 

Cement pump discharge lines working pressure:

psi

 

 

 

 

 

 

G.2.3    Cement Kelly

 

 

 

 

 

 

Quantity:

No.

 

 

Nominal size OD:

in

 

 

Total length:

ft

 

 

Working length:

ft

 

 

Connection type:

 

 

 

Cement head:

Yes/No

 

 

 

 

 

 

G.2.4    Cementing Tubing

 

 

 

 

 

 

Size:

in

 

 

Length (total):

ft

 

 

X-overs to drillpipe specified in

 

 

 

sect. D.1.3:

Yes/No

 

 

 

 

 

 

H.   INSTRUMENTATION/COMMUNICATION

 

 

 

 

 

 

H.1       DRILLING INSTRUMENTATION AT DRILLER’S POSITION

 

 

 

 

 

 

H.1.1    Weight Indicator

 

 

 

 

 

 

Make/type:

 

 

 

Sensor type:

 

 

 

Calibrated for number of lines strung (6,8,10, 12, etc):

No.

 

 

 

 

 

 

H.1.2    Standpipe Pressure Gauges

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Pressure range:

psi - psi

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Pressure range:

psi - psi

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Pressure range:

psi - psi

 

 

 

 

 

 

H.1.3    Choke Manifold Pressure Gauge

 

 

 

7-183

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Pressure range:

psi - psi

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Pressure range:

psi - psi

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Pressure range:

psi - psi

 

 

 

 

 

 

H.1.4    Rotary Speed Tachometer

 

 

 

 

 

 

Make/type:

 

 

 

 

 

 

 

H.1.5    Rotary Torque Indicator

 

 

 

 

 

 

Make/type:

 

 

 

 

 

 

 

H.1.6    Motion Compensator Instruments

 

 

 

 

 

 

Make/type:

 

 

 

Hook position indicator:

Yes/No

 

 

Lock/unlock indicator:

Yes/No

 

 

 

 

 

 

H.1.7    Pump Stroke Counters

 

 

 

 

 

 

Make/type:

 

 

 

One pump stroke indicator and one cumulative pump stroke counter for each pump:

Yes/No

 

 

 

 

 

 

H.1.8    Tong Torque Indicator

 

 

 

 

 

 

Make/type:

 

 

 

 

 

 

 

H.1.9    Pit Volume Totalizer

 

 

 

 

 

 

Make/model:

 

 

 

Floats in active mud tanks:

Yes/No

 

 

Floats in reserve mud tanks:

Yes/No

 

 

Loss/Gain indicator:

Yes/No

 

 

Alarm (audio and visual):

Yes/No

 

 

 

 

 

 

H.1.10   Mud Flow Indicator

 

 

 

 

 

 

Make/model:

 

 

 

High/low alarm (audio and visual):

Yes/No

 

 

 

 

 

 

H.1.11   Trip Tank Indicator

 

 

 

7-184

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

Make/model:

 

 

 

Chart recorder:

Yes/No

 

 

Alarm:

Yes/No

 

 

 

 

 

 

H.1.12   General Alarm System

Yes/No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.1.13   Automatic Driller

 

 

Make/type:

 

 

 

 

 

 

 

H.1.14   Remote Choke Control Unit

 

 

(see E.14.1)

 

 

 

 

 

 

 

Make/model:

 

 

 

 

 

 

 

H.2       DRILLING PARAMETER RECORDER

 

 

 

 

 

 

Quantity:

No.

 

 

Location - 1:

 

 

 

Location - 2:

 

 

 

Location   3:

 

 

 

Make/type:

 

 

 

Quantity of pens:

No.

 

 

 

 

 

 

 

 

 

 

H.3       INSTRUMENTATION AT CHOKE MANIFOLD

 

 

 

 

 

 

 

 

 

 

H.3.1    Standpipe Pressure Gauge

 

 

 

 

 

 

Make/type:

 

 

 

Pressure range (maximum):

psi

 

 

 

 

 

 

H.3.2    Choke Manifold Pressure Gauge

 

 

 

 

 

 

Make/type

 

 

 

Pressure range (maximum)

psi

 

 

 

 

 

 

H.3.1 and H.3.2 combined on one panel:

Yes/No

 

 

Visible from choke operation position:

Yes/No

 

 

 

 

 

 

 

 

 

 

H.4       STANDPIPE PRESSURE GAUGE

 

 

 

 

 

 

Make/type:

 

 

 

Pressure range:

psi

 

 

Visible from Driller’s position:

Yes/No

 

 

 

7-185

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

 

 

 

 

H.5       DEVIATION EQUIPMENT

 

 

 

 

 

 

 

 

 

 

H.5.1    Measuring Device

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Deviation range:

degree

 

 

 

 

 

 

 

 

 

 

H.5.2    Wireline Winch

 

 

 

 

 

 

Make/model:

 

 

 

Wire length (nominal):

ft

 

 

Depth counter:

Yes/No

 

 

Wire size:

in

 

 

Pull indicator:

 

 

 

 

 

 

 

 

 

 

 

H.6       CALIBRATED PRESSURE GAUGES

 

 

 

 

 

 

Make/type instrument gauges:

 

 

 

Size:

in

 

 

Connection:

 

 

 

Range:

psi

 

 

Quantity:

No.

 

 

Facilities to install gauges on:

 

 

 

Standpipe manifold:

Yes/No

 

 

Choke manifold:

Yes/No

 

 

Cement unit:

Yes/No

 

 

 

 

 

 

 

 

 

 

H.7       RIG COMMUNICATION SYSTEM

 

 

 

 

 

 

H.7.1    Telephone System

 

 

 

 

 

 

No. of stations:

No.

 

 

Make

 

 

 

Type

 

 

 

 

 

 

 

H.7.2    Public Address System

 

 

 

 

 

 

Can be combined with above:

Yes/No

 

 

Make

 

 

 

Type

 

 

 

Explosion proof:

Yes/No

 

 

 

 

 

 

H.7.3    Drill Floor - Derrickman’s Talkback

 

 

 

 

 

 

No. of stations:

No.

 

 

 

7-186

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Location:

 

 

 

Make

 

 

 

Type

 

 

 

Explosion proof:

Yes/No

 

 

 

 

 

 

H.7.4    Hand-Held VHF Radios

 

 

 

 

 

 

Quantity:

No.

 

 

Make

 

 

 

Type

 

 

 

 

 

 

 

H.7.5    Hand-Held UHF Radios

 

 

 

 

 

 

Quantity:

No.

 

 

Make

 

 

 

Type

 

 

 

 

 

 

 

H.8       ENVIRONMENTAL INSTRUMENTATION

 

 

 

 

 

 

H.8.1    Temperature Indicators

 

 

 

 

 

 

Air temperature:

Yes/No

 

 

Make/model:

 

 

 

Sea water temperature:

Yes/No

 

 

 

 

 

 

H.8.2    Barometric Pressure Indicator

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Recorder:

Yes/No

 

 

 

 

 

 

Make/model:

 

 

 

Recorder:

Yes/No

 

 

 

 

 

 

H.8.3    Humidity Sensing Indicator

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Recorder:

Yes/No

 

 

 

 

 

 

H.8.4    Wave Profile Recorder

 

 

 

 

 

 

H.9       DP, Vessel Control and Navigation Systems

 

 

 

 

 

 

H.9.1 K-Pos

 

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Model

 

 

 

 

 

 

 

 

7-187

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

H.9.2 PRS – Position Reference Systems

 

 

 

 

 

 

H.9.2.1 DPS-132

 

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Model

 

 

 

Differential Links:

 

 

 

 

 

 

 

H.9.2.2 DPS-232

 

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Model

 

 

 

Differential Links:

 

 

 

 

 

 

 

H.9.2.3 HPR – Hydroacustic Positioning System

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Model

 

 

 

Transducer

 

 

 

 

 

 

 

H.9.3    MRU - Motion Reference Unit

 

 

 

 

 

 

Make

 

 

 

Model

 

 

 

Located at

 

 

 

 

 

 

 

H.9.4    Gyro Compass

 

 

 

 

 

 

Make

 

 

 

Model

 

 

 

Type

 

 

 

Located at:

 

 

 

Repeater

 

 

 

 

 

 

 

H.9.5    Wind Sensors

 

 

 

 

 

 

Make

 

 

 

Model

 

 

 

Type

 

 

 

 

 

 

 

H.9.6 DP Logger

 

 

 

 

 

 

 

Make

 

 

 

Model

 

 

 

 

 

 

 

H.9.7 K-Chief

 

 

 

 

 

 

 

 

7-188

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Make

 

 

 

Model

 

 

 

 

 

 

 

H.9.8 K-Thrust

 

 

 

 

 

 

 

Quantity

 

 

 

Make

 

 

 

Model

 

 

 

IP Class

 

 

 

Location

 

 

 

 

 

 

 

H.9.9 K-Bridge Autopilot

 

 

 

Make

 

 

 

Model

 

 

 

Type

 

 

 

 

 

 

 

H.9.10 Bridge Watch Alarm System

 

 

 

 

 

 

 

Quantity

 

 

 

Make

 

 

 

Model

 

 

 

Location

 

 

 

 

 

 

 

H.9.11 Gyro Monitor

 

 

 

 

 

 

 

Quantity

 

 

 

Make

 

 

 

Model

 

 

 

Type

 

 

 

Location

 

 

 

 

 

 

 

H.9.12 Horn Control

 

 

 

 

 

 

 

Quantity

 

 

 

Make

 

 

 

Model

 

 

 

Location

 

 

 

 

 

 

 

H.9.13 ECDIS

 

 

 

 

 

 

 

Quantity

 

 

 

Make

 

 

 

Model

 

 

 

Located

 

 

 

 

 

 

 

H.9.14 Watch Bridge Unit

 

 

 

 

 

 

 

Quantity

 

 

 

Make

 

 

 

Model

 

 

 

Location

 

 

 

 

 

 

 

 

7-189

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

H.9.15 CCTV

 

 

 

 

 

 

 

Make

 

 

 

Model

 

 

 

Type

 

 

 

 

 

 

 

H.9.16 Fire Detection System

 

 

 

 

 

 

 

Make

 

 

 

Model

 

 

 

Type

 

 

 

Location

 

 

 

 

 

 

 

H.9.17   Doppler Speed Log

 

 

 

 

 

 

Make

 

 

 

Model

 

 

 

Type

 

 

 

Location

 

 

 

 

 

 

 

H.9.18   Echo Sounder

 

 

 

 

 

 

Quantity

 

 

 

Make

 

 

 

Model

 

 

 

Located at:

 

 

 

Recorder:

Yes/No

 

 

 

 

 

 

H.9.19   Weather Facsimile

 

 

 

 

 

 

Quantity

 

 

 

Make

 

 

 

Model

 

 

 

Located at:

 

 

 

Recorder:

Yes/No

 

 

 

 

 

 

H.9.20   K-Bridge Radar

 

 

 

 

 

 

Quantity:

No.

 

 

Make

 

 

 

Model

 

 

 

Located at:

 

 

 

Bandwidth:

cm

 

 

 

 

 

 

H.9.20   K-Bridge Radar(cont)

 

 

 

 

 

 

Quantity:

No.

 

 

Make

 

 

 

Model

 

 

 

Located at:

 

 

 

Bandwidth:

cm

 

 

 

7-190

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

Quantity:

No.

 

 

Make

 

 

 

Model

 

 

 

Located at:

 

 

 

Bandwidth:

cm

 

 

 

 

 

 

H.9.21 SVDR Remote Alarm Unit

 

 

 

 

 

 

 

Quantity

 

 

 

Make

 

 

 

Model

 

 

 

Type

 

 

 

Location

 

 

 

Recorder

 

 

 

 

 

 

 

H.9.22 Magnetic Compass

 

 

 

 

 

 

 

Make

 

 

 

Model

 

 

 

Type Approval

 

 

 

Location

 

 

 

 

 

 

 

H.9.23 GPS

 

 

 

 

 

 

 

Quantity

 

 

 

Make

 

 

 

Model

 

 

 

Type

 

 

 

Selector Switch

 

 

 

Location

 

 

 

 

 

 

 

H.9.24 Speed Log & Distance Indicator

 

 

 

 

 

 

Make

 

 

 

Quantity

 

 

 

Model

 

 

 

Location

 

 

 

 

 

 

 

H.9.25 Speed Log & Distance Repeater

 

 

 

 

 

 

Make

 

 

 

Quantity

 

 

 

Model

 

 

 

Location

 

 

 

 

 

 

 

H.9.26 Magnetic Compass Monitor Repeater

 

 

 

 

 

 

Make

 

 

 

Model

 

 

 

Location

 

 

 

 

 

 

 

 

7-191

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

H.10     Radio And Comms Equipment

 

 

 

 

 

 

Model

 

 

 

Location:

 

 

 

 

 

 

 

H.10.1   SSB Transceiver MF/HF Radio Telephone

 

 

 

 

 

 

Quantity:

No.

 

 

Make

 

 

 

Model

 

 

 

Facsimile capable:

Yes/No

 

 

Telex capable:

Yes/No

 

 

 

 

 

 

H.10.2   E.P.I.R.B.

 

 

 

 

 

 

Quantity:

No.

 

 

Type

 

 

 

Make

 

 

 

Model

 

 

 

Location

 

 

 

 

 

 

 

Quantity:

No.

 

 

Type

 

 

 

Make

 

 

 

Model

 

 

 

Location

 

 

 

 

 

 

 

H.10.3   VHF/DSC Radio Telephone

 

 

 

 

 

 

Quantity:

No.

 

 

Make

 

 

 

Model

 

 

 

Power:

watts

 

 

Channels:

 

 

 

Location

 

 

 

 

 

 

 

H.10.4 UHF Radio Telephone

 

 

 

 

 

 

 

Quantity

 

 

 

Make

 

 

 

Model

 

 

 

Located at:

 

 

 

 

 

 

 

 

 

 

 

H.10.5   Aero Radio Beacon Transmitter

 

 

 

 

 

 

Quantity:

No.

 

 

Make

 

 

 

Model

 

 

 

Power:

watts

 

 

 

7-192

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

H. 10.6 Areonautical VHF Transciever

 

 

 

Quantity:

No.

 

 

Make

 

 

 

Model

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/model:

 

 

 

Model

 

 

 

 

 

 

 

H.10.7 AIS

 

 

 

 

 

 

 

Quantity

 

 

 

Make

 

 

 

Model

 

 

 

Type

 

 

 

Location

 

 

 

 

 

 

 

H.10.8       Radio Telex

 

 

 

 

 

 

 

Quantity

No.

 

 

Make

 

 

 

Model

 

 

 

Location

 

 

 

 

 

 

 

H.10.9 Satellite Communication System

 

 

 

 

 

 

Make

 

 

 

Model

 

 

 

Type:

 

 

 

Facsimile link:

Yes/No

 

 

Telex link:

Yes/No

 

 

Telephone link:

Yes/No

 

 

Video Telephone

 

 

 

Other capabilities:

 

 

 

 

 

 

 

H.10.10 SART

 

 

 

 

 

 

 

Quantity

 

 

 

Make

 

 

 

Model

 

 

 

Battery Expiry Date

 

 

 

Location

 

 

 

 

 

 

 

H.10.11 Homing Beacon Control

 

 

 

 

 

 

 

Quantity

 

 

 

Make

 

 

 

Model

 

 

 

Location

 

 

 

 

7-193

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

H.10.12 Disstress Message Control Panel

 

 

 

 

 

 

Quantity

 

 

 

Make

 

 

 

Model

 

 

 

Location

 

 

 

 

 

 

 

H.10.13 Sound Reception Panel

 

 

 

 

 

 

 

Make

 

 

 

Model

 

 

 

 

 

 

 

H.10.14 Talk Back Main

 

 

 

 

 

 

 

Make

 

 

 

Model

 

 

 

Location

 

 

 

 

 

 

 

Talk Remote Unit

 

 

 

Make

 

 

 

Model

 

 

 

 

 

 

 

H.10.15 P/A & T/B REMOTE CONTROLLER

 

 

 

 

 

 

Make

 

 

 

Model

 

 

 

Type

 

 

 

 

 

 

 

P/A Main (1) (2)

 

 

 

 

 

 

 

Quantity

 

 

 

Make

 

 

 

Model

 

 

 

General Alarm

 

 

 

Location

 

 

 

 

 

 

 

H.10.16 Bridge Telephone

 

 

 

 

 

 

 

Make

 

 

 

Model

 

 

 

Type

 

 

 

 

 

 

 

H.10.17 Bridge Sound Powered Telephone

 

 

 

 

 

 

Make

 

 

 

Model

 

 

 

 

 

 

 

 

 

 

 

H.10.18 Navtex Receiver

 

 

 

 

 

 

 

 

7-194

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Make

 

 

 

Model

 

 

 

Type

 

 

 

 

 

 

 

 

 

 

 

H.10.19 DSC/NBDP Modem

 

 

 

 

 

 

 

Make

 

 

 

Model

 

 

 

Quantity

 

 

 

Location

 

 

 

 

 

 

 

 

 

 

 

H.10.20 Facsimile

 

 

 

 

 

 

 

Make

 

 

 

Model

 

 

 

Quantity

 

 

 

Location

 

 

 

 

 

 

 

 

 

 

 

H.10.21 Inmarsat-C

 

 

 

 

 

 

 

Make

 

 

 

Model

 

 

 

Quantity

 

 

 

Location

 

 

 

 

 

 

 

 

 

 

 

H.10.22 SSAS

 

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.10.23 Long Range Identification and Tracking System (LRIT)

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

 

 

 

 

I.                Production Test Equipment

 

 

 

 

 

 

 

I.1                              BURNERS

 

 

 

 

 

 

 

Make/type:

 

 

 

Quantity:

No.

 

 

Capacity:

bbl/day

 

 

Weight:

st

 

 

Water requirement at 100 psi:

bbl/min

 

 

 

7-195

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

I.2                              BURNER BOOMS

 

 

 

 

 

 

 

Make/type:

 

 

 

Quantity:

No.

 

 

Length:

ft

 

 

Horizontal:

Yes/No

 

 

Height above sea level (at drilling draft):

m

 

 

WalkWay and handrails:

Yes/No

 

 

Burner platform size:

ft x ft

 

 

Burner mounting rotatable:

Yes/No

 

 

Regulatory approvals:

 

 

 

 

 

 

 

I.3                              LINES REQUIRED ON BURNER BOOMS

 

 

 

 

 

 

I.3.1                   Oil Line

 

 

 

 

 

 

 

ID:

in

 

 

Working pressure:

psi

 

 

Connection type at burner end:

type

 

 

H2S:

Yes/No

 

 

Pressure gauge connection at barge end:

in

 

 

 

 

 

 

I.3.2                   Gas Line

 

 

 

 

 

 

 

ID:

in

 

 

Working pressure:

psi

 

 

Extended beyond burner by:

ft

 

 

Connection type at burner end:

type

 

 

H2S:

Yes/No

 

 

Pressure gauge connection at barge end:

in

 

 

 

 

 

 

I.3.3                   Water Line

 

 

 

 

 

 

 

ID:

in

 

 

Working Pressure:

psi

 

 

Connection type at burner end:

type

 

 

Pressure gauge connection at barge end:

in

 

 

 

 

 

 

I.3.4                   Air Line

 

 

 

 

 

 

 

ID:

in

 

 

Working Pressure:

psi

 

 

Connection type at burner end:

type

 

 

Pressure gauge connection at barge end:

in

 

 

 

 

 

 

I.3.5                   Pilot Gasoline

 

 

 

 

 

 

 

ID:

in

 

 

Working Pressure:

psi

 

 

Connection type at burner end:

type

 

 

 

7-196

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Pressure gauge connection at barge end:

in

 

 

 

 

 

 

I.4                              SPRINKLER SYSTEM

 

 

 

 

 

 

 

 

 

 

 

I.5                              FIXED LINES FOR WELL TESTING

 

 

 

 

 

 

 

 

 

 

I.5.1                   Drillfloor to Well Test Area

 

 

 

 

 

 

 

Type (screwed/welded, both):

 

 

 

Quantity:

No.

 

 

Size ID:

in

 

 

Working pressure:

psi

 

 

Connection type on drill floor:

 

 

 

Connection type at separator:

 

 

 

Number of valves/lines:

No.

 

 

Size of valves:

in

 

 

H2S:

Yes/No

 

 

 

 

 

 

 

 

 

 

I.5.2                   Well Test Area to Each Burner Boom

 

 

 

 

 

 

Type (screwed/welded, both):

 

 

 

Quantity:

No.

 

 

Size ID:

in

 

 

Working pressure:

psi

 

 

Connection type on separator:

type

 

 

Connection type at boom:

type

 

 

Number of valves/lines:

No.

 

 

Size of valves:

in

 

 

H2S:

Yes/No

 

 

Valves installed near separator area for switching gas to either burner:

Yes/No

 

 

 

 

 

 

I.5.3                   Mud Pumps to Both Burner Booms

 

 

 

 

 

 

Type (screwed/welded, both):

 

 

 

Quantity:

No.

 

 

Size ID:

in

 

 

Working pressure:

psi

 

 

Number of valves required:

No.

 

 

Size of valves:

in

 

 

Connected to fire fighting pumps:

Yes/No

 

 

Rated line capacity at 300 psi:

bbl/hr

 

 

 

 

 

 

I.5.4                   Rig Air System to Burners

 

 

 

 

 

 

 

Type (screwed/welded, both):

 

 

 

Quantity:

No.

 

 

Size ID:

in

 

 

Working pressure:

psi

 

 

 

7-197

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Non-return valves fitted:

Yes/No

 

 

 

 

 

 

 

 

 

 

I.5.5                   Oil Storage Tank To Overboard

 

 

 

 

 

 

 

I.5.6                   Separator to Ventstack of Rig

 

 

 

 

 

 

 

I.6                              AUXILIARY POWER AVAILABILITY

 

 

 

 

 

 

I.6.2                   For Crude Transfer Pump

 

 

 

 

 

 

 

I.6.3                   For Electric Heaters

 

 

 

 

 

 

 

J.                                  WORKOVER TOOLS

 

 

 

 

 

 

 

K.                                ACCOMMODATIONS

 

 

 

 

 

 

 

K.1                         OFFICES

 

 

 

 

 

 

 

K.1.1              Company Representative’s Office

 

 

 

 

 

 

 

Quantity:

No.

 

 

Complete with desk, filing cabinets (s) and other necessary furniture:

Yes/No

 

 

Unrestricted view to drill floor:

Yes/No

 

 

 

 

 

 

 

 

 

 

K.1.2              Contractor’s Representative’s Office

 

 

 

 

 

 

Quantity:

No.

 

 

Unrestricted view to drill floor:

Yes/No

 

 

 

 

 

 

 

 

 

 

K.1.3              Radio Room

 

 

 

 

 

 

 

Quantity:

No.

 

 

 

 

 

 

K.1.4              Hospital Room

 

 

 

 

 

 

 

Number of beds/bunks:

No.

 

 

Wash basin:

Yes/No

 

 

Medical cabinet:

Yes/No

 

 

Dangerous drugs:

Yes/No

 

 

 

 

 

 

K.2                         LIVING QUARTERS

 

 

 

 

 

 

 

K.2.1              Accommodations

 

 

 

 

 

 

 

Total beds:

No.

 

 

Quantity of single bed rooms:

No.

 

 

toilets (private/shared/communal):

 

 

 

Quantity of two bed rooms:

No.

 

 

 

7-198

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

toilets (private/shared/communal):

 

 

 

 

 

 

 

K.2.2              Galley

 

 

 

 

 

 

 

Quantity:

No.

 

 

 

 

 

 

K.2.3              Mess Seating Capacity

 

 

 

 

 

 

 

Main mess:

No.

 

 

Aux. mess:

No.

 

 

 

 

 

 

K.2.4              Conference Rooms

 

 

 

 

 

 

 

Quantity:

No.

 

 

 

 

 

 

K.2.5              Recreation Rooms

 

 

 

 

 

 

 

Quantity:

No.

 

 

Recreation facilities:

 

 

 

TV:

No.

 

 

DVD:

No.

 

 

Pool Table:

No.

 

 

Ping Pong Table:

No.

 

 

Computer:

No.

 

 

Football Table

DVD

 

 

 

 

 

 

K.2.6              Other Rooms

 

 

 

 

 

 

 

Laundry:

No.

 

 

Dry food storage:

No.

 

 

Refrigerator:

No.

 

 

Change rooms:

No.

 

 

Coffee Shop

 

 

 

Prayer room:

No.

 

 

Training Room

 

 

 

Gymnasium:

No.

 

 

 

 

 

 

L.                                 SAFETY EQUIPMENT

 

 

 

 

 

 

 

L.1                          GENERAL SAFETY EQUIPMENT

 

 

 

 

 

 

 

L.1.1               GENERAL PERSONNEL PROTECTIVE GEAR

 

 

 

 

 

 

Safety hats

 

 

 

(3rd Party Only/everyone/not supplied):

 

 

 

Safety boots

 

 

 

(3rd Party Only/everyone/not supplied):

 

 

 

Safety clothing

 

 

 

(3rd Party Only/everyone/not supplied):

 

 

 

 

7-199

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Ear protection

 

 

 

(3rd Party Only/everyone/not supplied):

 

 

 

Rubber gloves

 

 

 

(3rd Party Only/everyone/not supplied):

 

 

 

Rubber aprons

 

 

 

(3rd Party Only/everyone/not supplied):

 

 

 

Fullface visors

 

 

 

(3rd Party Only/everyone/not supplied):

 

 

 

Eye shields (for grinding machines, etc.)

 

 

 

(3rd Party Only/everyone/not supplied):

 

 

 

Dust masks:

 

 

 

(3rd Party Only/everyone/not supplied):

 

 

 

Rubber gloves (elbow length for chemical handling)

 

 

(3rd Party Only/everyone/not supplied):

 

 

Explosion proof hand torches c/w batteries

 

 

 

(3rd Party Only/everyone/not supplied):

 

 

Safety belts c/w lines

 

 

 

(3rd Party Only/everyone/not supplied):

 

 

 

 

 

 

 

 

 

 

L.1.2               EYE WASH STATIONS

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/model:

 

 

 

Located at:

 

 

 

Located at:

 

 

 

Located at:

 

 

 

Located at:

 

 

 

Located at:

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/model:

 

 

 

Located at:

 

 

 

Located at:

 

 

 

Located at:

 

 

 

Located at:

 

 

 

Located at:

 

 

 

Located at:

 

 

 

Located at:

 

 

 

Located at:

 

 

 

Located at:

 

 

 

Located at:

 

 

 

Located at:

 

 

 

Located at:

 

 

 

Located at:

 

 

 

Located at:

 

 

 

Located at:

 

 

 

Located at:

 

 

 

 

 

 

 

L.1.3               Derrick Safety Equipment

 

 

 

 

 

 

 

Derrick escape chute (rem chute):

No.

 

 

 

7-200

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Make/type:

 

 

 

Derrick safety belts:

No.

 

 

Make/type:

 

 

 

 

 

 

 

L.1.4               Derrick Climbing Assistant

 

 

 

 

 

 

 

L.1.5               Fresh Air Blowers (Bug Blowers)

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Located at:

 

 

 

 

 

 

 

L.2                          GAS/FIRE/SMOKE DETECTION

 

 

 

 

 

 

 

L.2.1               H2S Monitoring System

 

 

 

 

 

 

 

Make/type:

 

 

 

Sampling points at:

 

 

 

General / Central alarm:

Yes/No

 

 

Alarm types (audible, visual, both) at

 

 

 

Nav Bridge

 

 

 

DP Backup Control Room

 

 

 

Engine Control Room:

 

 

 

Driller’s Control Room:

 

 

 

Toolpusher’s Office

 

 

 

 

 

 

 

L.2.2               Combustible Gas Monitoring System

 

 

 

 

 

 

Make/type:

 

 

 

Sampling points at:

 

 

 

Bellnipple:

Yes/No

 

 

Drill floor:

Yes/No

 

 

Shale shaker:

Yes/No

 

 

Mud tanks:

Yes/No

 

 

Ventilation system into living quarters:

Yes/No

 

 

Other:

 

 

 

 

 

 

 

L.2.3               Gas Detectors (Portable)

 

 

 

Quantity:

No.

 

 

Make:

 

 

 

Type

 

 

 

Tests

 

 

 

 

 

 

 

L.2.4               VOC Gas Detectors (Portable)

 

 

 

 

 

 

 

Quantity:

No.

 

 

 

7-201

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Make:

 

 

 

Type

 

 

 

Test

 

 

 

 

 

 

 

L.2.5               Fire/Smoke Detectors

 

 

 

 

 

 

 

Make

 

 

 

Model

 

 

 

Fire detection:

Yes/No

 

 

Smoke detection:

Yes/No

 

 

Central alarm panel:

Yes/No

 

 

Location:

 

 

 

 

 

 

 

L.3                          FIRE FIGHTING EQUIPMENT

 

 

 

 

 

 

 

L.3.1               Fire Pumps

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make/model:

 

 

 

Type:

 

 

 

Output (each):

U.S.gals/min

 

 

All offtake points supplied by each pump:

Yes/No

 

 

Location of Pumps:

 

 

 

 

 

 

 

Fire fighting water delivery conforms to IMO MODU Spec:

Yes/No

 

 

 

 

 

 

 

 

 

 

L.3.2               Hydrants & Hoses

 

 

 

 

 

 

 

Hydrants positioned such that any point may be reached by a single hose length
from two separate hydrants:

Yes/No

 

 

 

 

 

 

Quantity of hydrants:

No.

 

 

Hose connections / hydrant:

No.

 

 

 

 

 

 

L.3.3                  PORTABLE FIRE EXTINGUISHERS

 

 

 

 

 

 

Quantity (total):

No.

 

 

CO2 (5kg):

No./lbs

 

 

Foam (45ltr):

 

 

 

Foam (135ltr):

 

 

 

Dry Chemical (12kg):

 

 

 

Dry Chemical (45kg):

No./lbs

 

 

Chemical (9ltr):

No./lbs

 

 

 

 

 

 

Mounted adjacent to access ways and escape routes:

Yes/No

 

 

 

 

 

 

L.3.4               Fire Blankets

 

 

 

 

 

 

 

 

7-202

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Quantity:

No.

 

 

Type:

 

 

 

Location:

 

 

 

 

 

 

 

L.3.5    Fixed Foam Fire-Fighting System

 

 

 

 

 

 

L.3.6    Fixed Water Fire-Fighting System

 

 

 

 

 

 

Location

 

 

 

Specifics

 

 

 

Approval

 

 

 

Make

 

 

 

Type

 

 

 

Required Flow

 

 

 

Number Nozzles

 

 

 

Conforms to

 

 

 

 

 

 

 

L.3.7    Helideck Foam System

 

 

 

 

 

 

 

Dedicated system adequate for at least 10 minutes fire fighting at the rate
quoted in the IMO MODU code:

Yes/No

 

 

 

 

 

 

Make/type:

 

 

 

Quantity of monitors:

No.

 

 

Foam type:

 

 

 

Rate:

U.S.gals/min

 

 

 

 

 

 

L.3.8    Fixed Fire Extinguishing System

 

 

 

 

 

 

CO2 System :

 

 

 

 

 

 

 

FM200:

 

 

 

 

 

 

 

Protected spaces

 

 

 

Engine room/Thruster, type (FM200/CO2):

 

 

Paint locker, type (FM200/CO2):

 

 

Emergency generator, type (FM200/CO2):

 

 

SCR room, type (FM200/CO2):

 

 

Other - location: thrusters rooms, galley, aft switchboard rooms, purifier
rooms,

 

 

Alarms (audible, visual or both):

 

 

 

Automatic shutting of mechanical

 

 

 

ventilation in protected spaces:

Yes/No

 

 

CO2 Remote / Manual release located at:

 

 

 

 

 

FM200 Remote / Manual release located at:

 

 

 

 

 

 

L.3.9    Manual Water Deluge System

Yes/No

 

 

 

 

 

 

Protected spaces:

 

 

 

Water supplied from fire main line:

Yes/No

 

 

 

7-203

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

 

 

 

 

L.3.10  Water Sprinkler System in Accommodation

 

 

 

 

 

 

 

 

 

L.4       BREATHING APPARATUS

 

 

 

 

 

 

 

L.4.1    General Sets

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make:

 

 

 

Type:

 

 

 

Bottle duration:

min

 

 

Located at:

qty/loc

 

 

 

 

 

 

L.4.2    Escape Sets

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make

 

 

 

Type

 

 

 

Bottle duration:

min

 

 

Located at:

 

 

 

 

 

 

 

 

 

 

 

L.4.3    Cascade Stations

 

 

 

 

 

 

 

 

 

 

 

L.4.4    Breathing Air Recharge Compressor

 

 

 

 

 

 

Quantity:

No.

 

 

Make/type:

 

 

 

Located at:

 

 

 

 

 

 

 

L.4.5    Compressed Air Breathing Apparatus Trolley Unit

 

 

 

 

 

 

 

 

 

L.4.6    Air Purity Test Equipment

 

 

 

 

 

 

 

Quantity:

No.

 

 

Make

 

 

 

Type

 

 

 

 

 

 

 

L.5       EMERGENCY FIRST AID EQUIPMENT

 

 

 

 

 

 

L.5.1    First Aid Kits

 

 

 

 

 

 

 

Quantity:

No.

 

 

 

7-204

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

L.5.2    Burn Kits

 

 

 

 

 

 

 

Quantity:

No.

 

 

 

 

 

 

L.5.3    Resuscitators

 

 

 

 

 

 

 

Quantity:

No.

 

 

Charged (spare) oxygen cylinders:

No.

 

 

 

 

 

 

L.5.4    Stretchers

 

 

 

 

 

 

 

Quantity:

No.

 

 

Type:

 

 

 

Located at:

 

 

 

 

 

 

 

Quantity:

No.

 

 

Type:

 

 

 

Located at:

 

 

 

 

 

 

 

Quantity:

No.

 

 

Type:

 

 

 

Located at:

 

 

 

 

 

 

 

Quantity:

No.

 

 

Type:

 

 

 

Located at:

 

 

 

 

 

 

 

Quantity:

No.

 

 

Type:

 

 

 

Located at:

 

 

 

 

 

 

 

Quantity:

No.

 

 

Type:

 

 

 

Located at:

 

 

 

 

 

 

 

Quantity:

No.

 

 

Type:

 

 

 

Located at:

 

 

 

 

 

 

 

 

 

 

 

L.6       HELIDECK RESCUE EQUIPMENT

 

 

 

 

 

 

L.6.1    Storage Boxes

 

 

 

Quantity:

No.

 

 

Construction material:

 

 

 

Max. height open:

in

 

 

 

 

 

 

L.6.2    Equipment

 

 

 

 

7-205

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

Aircraft axe:

Yes/No

 

 

Large fireman’s rescue axe:

Yes/No

 

 

Crowbar:

Yes/No

 

 

Heavy duty hacksaw:

Yes/No

 

 

Spare blades:

Yes/No

 

 

Grapple hook:

Yes/No

 

 

Length of wire rope attached:

ft

 

 

Quick release knife:

Yes/No

 

 

Bolt croppers:

Yes/No

 

 

 

 

 

 

L.7       RIG SAFETY STORE

 

 

 

 

 

 

 

Equipment to repair, recharge and restock safety equipment as listed below:

 

 

 

 

 

Foam concentrate:

Yes/No

 

 

Dry chemical charges:

Yes/No

 

 

CO2 charges for dry chemical extinguishers:

Yes/No

 

 

CO2 charges for water extinguishers:

Yes/No

 

 

CO2 charges for foam extinguishers:

Yes/No

 

 

Discharge hoses, control nozzles and

 

 

 

horns & washers for DP extinguishers:

Yes/No

 

 

Fire blankets:

Yes/No

 

 

Fireproof gloves:

Yes/No

 

 

Rubber gloves - elbow length:

Yes/No

 

 

Rubber aprons:

Yes/No

 

 

Rubber boots:

Yes/No

 

 

Full face visors:

Yes/No

 

 

Eye shields (for grinding machines, etc.):

Yes/No

 

 

Dust masks:

Yes/No

 

 

Spare safety helmets, boots, overalls:

Yes/No

 

 

Gloves, hand torches, batteries, etc:

Yes/No

 

 

Spare lifebuoys:

Yes/No

 

 

Spare lifebuoy lights:

Yes/No

 

 

Fresh air blowers/inductors for ventilating enclosed spaces:

Yes/No

 

 

Spare life jackets:

Yes/No

 

 

Safety belts c/w line:

Yes/No

 

 

Full safety harnesses:

Yes/No

 

 

Spare Derrickman’s safety belts:

Yes/No

 

 

Spare SCBA bottles, charged:

Yes/No

 

 

 

 

 

 

 

 

 

 

L.8       EMERGENCY WARNING ALARMS

 

 

 

 

 

 

 

Approved system to give warning of

 

 

 

different emergencies:

Yes/No

 

 

 

 

 

 

L.9       SURVIVAL EQUIPMENT

 

 

 

 

7-206

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

 

 

 

 

L.9.1.   Lifeboats

 

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Model

 

 

 

Quantity:

No.

 

 

Capacity:

person/craft

 

 

Locations (fore, aft, port, stbd):

 

 

 

Fire protection:

Yes/No

 

 

Emergency Air

 

 

 

Fitted VHF Radio

 

 

 

SART

 

 

 

EPIRB

 

 

 

Flares:

Yes/No

 

 

Food:

Yes/No

 

 

First aid kits:

Yes/No

 

 

 

 

 

 

 

 

 

 

L.9.2    Life Rafts

 

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Quantity:

No.

 

 

Capacity:

person/craft

 

 

Launching Type

Yes/No

 

 

Locations (fore, aft, port, stbd):

 

 

 

Fire protection:

Yes/No

 

 

Radios:

Yes/No

 

 

Flares:

Yes/No

 

 

Food:

Yes/No

 

 

First aid kits:

Yes/No

 

 

 

 

 

 

 

 

 

 

L.9.3    Rescue Boat

 

 

 

 

 

 

 

Make

 

 

 

Model

 

 

 

Type

 

 

 

Length

 

 

 

Capacity

 

 

 

Engine power:

hp

 

 

Speed

 

 

 

Range

 

 

 

 

 

 

 

 

 

 

 

L.9.4    Life Jackets

 

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

 

7-207

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

Quantity:

No.

 

 

 

 

 

 

 

 

 

 

L.9.5    Life Buoys

 

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Quantity:

No.

 

 

 

 

 

 

 

 

 

 

L.9.6    Survival Suits

 

 

 

 

 

 

 

Make

 

 

 

Type

 

 

 

Quantity:

No.

 

 

 

 

 

 

 

 

 

 

L.9.7    Work Vest

 

 

 

 

 

 

 

Make/type:

 

 

 

Quantity:

No.

 

 

 

 

 

 

 

 

 

 

L.9.8    Escape Ladders

 

 

 

 

 

 

 

Make/type:

 

 

 

Quantity:

No.

 

 

Locations

 

 

 

 

 

 

 

 

 

 

 

L.9.9    Distress Signals

 

 

 

 

 

 

 

Type

 

 

 

Make

 

 

 

Quantity:

No.

 

 

 

 

 

 

Type

 

 

 

Make

 

 

 

Quantity:

No.

 

 

 

 

 

 

 

 

 

 

M.1.     SEWAGE TREATMENT

 

 

 

 

 

 

 

Make/model:

 

 

 

System type:

 

 

 

Conforms to (Marpol, Annex IV, etc.):

 

 

 

 

 

 

 

Make/model:

 

 

 

System type:

 

 

 

Conforms to (Marpol, Annex IV, etc.):

 

 

 

 

7-208

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

 

 

 

 

M.2      GARBAGE COMPACTION

 

 

 

 

 

 

 

Quantity

 

 

 

Make/model:

 

 

 

System type:

 

 

 

 

 

 

 

M.3      GARBAGE DISPOSAL/GRINDER

 

 

 

 

 

 

Make/model:

 

 

 

System type:

 

 

 

Quantity

 

 

 

Conforms to (Marpol Annex IV, etc.):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7-209

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG & EQUIPMENT SPECIFICATIONS

 

Atwood Achiever Deepwater Drillship

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7-210

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

SECTION 8

 

PRE-ACCEPTANCE REQUIREMENTS

 

Operator, in its sole discretion, has the right to determine which of the
following requirements (“Pre-Acceptance Requirements”) can be omitted or are not
required to be completed or performed, which determination shall be made prior
to the Mobilization Commencement Date.  It is the Parties’ intent that the
Pre-Acceptance Requirements will be accomplished prior to the Mobilization
Commencement Date and any Punch List items will be accomplished in accordance
with Clause 2.3 of Section 2 of the Contract.

 

Pre-requisites of Pre Acceptance Testing

 

·                  The Drilling Unit operations crew shall confirm the
existence/non-existence of any mechanical, electrical or software “overrides and
bypasses” using the Management of Change process.

 

·                  An action plan for pre acceptance criteria punch list items
shall be mutually agreed by Operator and Contractor fifteen (15) days in advance
of commencement of testing/inspecting.

 

·                  A drill crew shall be available to operate the equipment and
systems.

 

·                  Provision of FMEA and FMECA on the following systems: power
management, BOP control and operating system, drilling control system.

 

Safety Systems

 

Objective

 

Ensure that the Drilling Unit safety systems, both equipment and processes, are
working correctly and are fit for purpose before commencing Work.

 

Functions to be tested

 

·                  Space/Compartment/Area HSE inspection

 

·                  Safety signage in place and correctly installed

 

·                  Dropped object inspection

 

·                  Random testing of safety alarms and shutdowns

 

·                  Purge air systems are operational and alarm on loss of air
supply or low air pressure

 

·                  Rig Emergency Shut Down (ESD) systems (local and remote) are
functional

 

·                  Zone management system

 

·                  Ensure radio interference does not affect the drilling
instrumentation and control

 

8-211

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

system.

 

·                  Uninterrupted Power Supply functionality

 

·                  Drawworks emergency braking and lowering

 

·                  Main engine protection and shutdown systems

 

·                  Switchboard protection and shutdown systems

 

·                  Emergency generator auto-start capability

 

·                  Cold start compressor capability

 

·                  Port and starboard deck cranes, and riser gantry crane safety
systems

 

·                  Test zoom, pan and tilt of all Close Circuit TV cameras as
applicable

 

·                  Ensure there are no control overrides & bypasses other than
those as agreed thru the Management Of Change process

 

·                  MSDS data review

 

·                  WHI/JHI review

 

·                  Emergency Procedures Manual in place and operational

 

·                  Pressure Safety Valve registers up to date

 

·                  Assess noise levels as per Contractor safety manual for
development of noise map

 

·                  Key personnel competency

 

Work Instructions

 

Detailed test procedures complete with WI/JHI shall be developed by Contractor
and mutually agreed to by Operator and consistent with manufacturer’s
specifications and prudent operational standards.

 

8-212

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Emergency Drills

 

Objective

 

Assess Drilling Unit management and Drilling Unit knowledge and execution of
their emergency procedures and Drilling Unit management leadership in crisis
management.  The initiation of drills shall be coordinated with rig management
and unannounced to Drilling Unit crew.

 

Items to be verified

 

·                  Well Control — pit drill, tripping drill, circulation of a
kick

 

·                  Gas contingency

 

·                  Fire drill

 

·                  General muster

 

·                  Man overboard

 

·                  Prepare to abandon

 

·                  Abandon rig

 

·                  Ballast drill

 

·                  Emergency disconnect

 

·                  Medical evacuation

 

·                  Spill response

 

·                  DP and loss of station drill

 

Work Instructions

 

Detailed test procedures complete with WI/JHI shall be developed by Contractor
and mutually agreed to by Operator and consistent with manufacturer’s
specifications and prudent operational standards

 

8-213

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Power Management

 

Objective

 

Verify all power generation and management equipment and processes are working
reliably and fit for purpose.  Each engine shall be run for a minimum of 3 hours
at around 90% full load.  Engines can be run in parallel.

 

Items to be verified

 

·                  Blackout recovery

 

·                  Vessel Management System

 

·                  Power management system

 

·                  Power generation — voltage regulation, confirm engine control
panel and ramp-up

 

·                  Transformers and drives — current imbalance, VFD frequency
load reduction and power limit settings

 

·                  Monitor and confirm operation and performance of main engines

 

·                  Monitor and confirm operation and performance of main engine
auxiliaries

 

·                  Power distribution system, transformers, protective device
settings

 

·                  Redundancy systems (single faults will not crash the system -
FMEA)

 

·                  Confirm operation of all protective and shut-down devices

 

·                  Engine heat balance

 

·                  Monitor and confirm operation and performance of engine room
ventilation

 

·                  Monitor and confirm operation and performance of air starting
system

 

·                  Monitor and confirm operation and performance of engine
(rig’s) cooling system

 

·                  Assess equipment vibration levels are within allowable limits

 

·                  Crew competency

 

Work Instructions

 

Detailed test procedures complete with WI/ JHI shall be developed by Contractor
and mutually agreed to by Operator consistent with manufacturer’s specifications
and prudent operational standards.

 

8-214

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

HP Mud System

 

Objective

 

Test mud pumps for 4 hours (at 90% SPM) individually and in combinations while
circulating through system choke manifold, manual choke, with seawater, and
generators operating in parallel if possible.

 

Functions to be tested

 

·                  Performance and load run on each mud pump

 

·                  Monitor and confirm operation and performance of the solids
control equipment

 

·                  Flow line and mud gates, capacity and isolation capabilities

 

·                  Mud gas separator

 

·                  Overboard lines

 

·                  Monitor and confirm operation and performance of vacuum
degasser

 

·                  Monitor and confirm operation and performance of all charge
pumps

 

·                  Monitor and confirm operation and performance of all
agitators

 

·                  Monitor and confirm operation and performance of mud pump
synchronization, if available

 

·                  Monitor and confirm operation and performance of shakers

 

·                  Operate remote choke operation

 

·                  Monitor and confirm operation of load sharing of main engines

 

·                  Monitor and confirm operations and performance of drilling
motor drives

 

·                  Monitor and confirm operation of liner wash cooling system

 

Work Instructions

 

Detailed test procedures complete with WI/JHI shall be developed by Contractor
and mutually agreed to by Operator and consistent with manufacturer’s
specifications and prudent operational standards.

 

8-215

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Simulate Drilling

 

Objective

 

Make up drill pipe in the mouse hole and drill pipe at main well center. 
Running in and pulling out drill pipe stands and singles at the main well
center.  Lay down singles.  Rotate top drive at maximum RPM and torque
achievable with torque paddle system.  Initially, there shall be no concurrent
activity while monitoring crew/equipment competence.

 

Items to be verified

 

·                  Circulate down string with sea water around mud system —
method to be determined depending upon location

 

·                  Pull out drill pipe stands at the main rotary using mud
bucket.  Lay down singles at auxiliary mousehole / foxhole.

 

·                  Confirm operation and functionality of the drilling controls
and instrumentation system

 

·                  Main top drive — rotational (dynamic load - paddle) tests and
pipe handling

 

·                  Main and auxiliary Iron Roughnecks

 

·                  Main and auxiliary mouseholes

 

·                  Main rotary table

 

·                  Main system — demonstrate heave compensation

 

·                  Monitor and confirm operation and performance of mud bucket

 

·                  Catheads - main and auxiliary

 

·                  Monitor and confirm operation and performance of HPU

 

·                  Simulate a well kick by pumping down kill and taking returns
up choke

 

Work Instructions

 

Detailed test procedures complete with WI/ JHI shall be developed by Contractor
and mutually agreed to by Operator and consistent with manufacturer’s
specifications and prudent operational standards.

 

8-216

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Pipe Handling

 

Objective

 

Verify pipe handling control system, equipment and processes are working
reliably and fit for purpose and that the Drilling Unit crew can demonstrate
competency and safe operations.  Make up drill pipe.  Initially there shall be
no concurrent activity while monitoring crew Drilling Unit / equipment
competence.  Concurrent activities will commence once equipment and Drilling
Unit crew competence have been established as determined by Drilling Unit OIM.

 

Items to be verified

 

·                  Pick up, trip in/out and lay down tubulars

 

·                  Make up two (2) stands of collars and HWDP.

 

·                  Simulate drilling and pick up and make up drill pipe and rack
back depending upon if space available beneath rig to achieve sustainable
tripping of pipe.

 

·                  Make up (10) stands of 5” drill pipe and rack back

 

·                  Pick-up and lay down using the mouse hole

 

·                  Pick-up and lay down using the main rotary

 

·                  Confirm operation and functionality of the drilling control
system

 

·                  Confirm operation of Iron Roughnecks

 

·                  Confirm operation of auxiliary mouseholes / foxhole
operations

 

·                  Main rotary table

 

·                  Confirm operation of hoisting system

 

·                  Monitor and confirm operation and performance of mud bucket

 

·                  Cathead

 

·                  Monitor and confirm operation and performance of HPU

 

·                  Demonstrate slip and cut of drill-line and develop procedure

 

·                  Confirm FMEA tests completed and actioned for drilling
control systems

 

·                  Demonstrate finger boards for racking all casing and tubulars

 

Work Instructions

 

Detailed test procedures complete with WI/ JHI shall be developed by Contractor
and mutually agreed to by Operator and consistent with manufacturer’s
specifications and prudent operational standards.

 

8-217

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

BOP and Riser Handling

 

Objective

 

Verify that the equipment and processes necessary to run, latch and pull BOP and
riser are working correctly and are fit for purpose.

 

Items to be verified

 

·                  Safety: review WI/JHI’s running BOP and riser

 

·                  Riser and slip joint handling tools inclusive of gimbal and
spider

 

·                  Crew competency

 

·                  Riser analysis

 

·                  Riser handling tool for crane.

 

·                  Riser running tool (used at well center)

 

·                  Move BOP to well center

 

·                  Land riser with BOP in riser cart and move cart
starboard-port then back to well center.

 

·                  BOP transporter (elevator)

 

·                  Observe MUX cable handling and protection for cable and plugs
from BOP storage location to well center

 

·                  Full function test of BOP on surface on both PODS

 

·                  Full pressure test at surface of BOP including LMRP and
connector

 

·                  Fully function test diverter system and flow through to
verify outlets, hole fill, diverter selector etc. and check interlocks includes
pressure test of diverter bag and confirm sequence of valves

 

·                  Prove KT ring functionality

 

·                  Prove tension ring / slip joint interface

 

·                  Monitor and confirm operations and performance of riser
tensioner system

 

·                  Monitor and confirm operation and performance of HP tensioner
air system

 

·                  Monitor communication between the moon pool and the BCO/TPO

 

·                  Monitor and confirm operation and performance of the
telescoping work basket and fall arrestor location

 

·                  Verify riser tailing with DFMA to assess if joints can be run
through handling

 

8-218

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

system without damage

 

·                  Operator shall have the option to run a riser recoil test on
an Operator-provided well-head in greater than 5,000 ft. of water at Nil Rate. 
If the test reveals any failures or breakdown in the riser, the time spent to
repair or address such issues shall be at Nil Rate.

 

Work Instructions

 

Detailed test procedures complete with WI/ JHI shall be developed by Contractor
and mutually agreed to by Operator consistent with manufacturer’s specifications
and prudent operational standards.

 

8-219

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Bulk System

 

Objective

 

Verify that the cement and barite bulk equipment and processes are working
correctly and are fit for intended purpose.  Transfer bulk powder from various P
tanks to establish transfer rates.  Operator to provide all bulk chemicals.

 

Items to be verified

 

·                  Confirm PSV’s are in certification

 

·                  Monitor and confirm operation and performance of bulk air
system inclusive of dryers and back-up bulk air supply

 

·                  Monitor and confirm operation and performance of “intra rig”
bulk transfer

 

·                  Monitor and confirm operation and performance of bulk
transfer system from boat to Drilling Unit and from Drilling Unit back to boat

 

·                  Crew competency e.g.: correct valve line up

 

·                  Monitor and confirm operation and performance of bulk control
system including verification of bulk tank load cells and Human Machine
Interface’s

 

·                  Verify the effectiveness of the vent system / and dust
collection system

 

·                  Confirm there is no possibility of cross-contamination
between bulk mud and cement systems including LOTO of valves

 

·                  Correct valve line up

 

·                  Monitor and confirm operation and performance of ballast
system

 

Work Instructions

 

Detailed test procedures complete with WI/ JHI shall be developed by Contractor
and mutually agreed to by Operator and consistent with manufacturer’s
specifications and prudent operational standards.

 

8-220

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Mud Mixing

 

Objective

 

Safely mix water based mud, and weight amount and weight are to be confirmed by
Operator.  Operator shall provide all mud and mud chemicals.

 

For example:

a)

Build 400 bbls 10.0 ppg water based mud

 

b)

Increase density of 10.0 ppg mud to 11.0 ppg

 

c)

Mix 50-100 bbls to 17.0 ppg mud then cut back

 

Functions to be tested

 

·                  Confirm all MSDS’s are available on Drilling Unit and confirm
all required PPE is available

 

·                  Monitor and confirm operation and performance of drill water,
sea water, base oil supply at sustained rate

 

·                  Monitor and confirm operation and performance of mixing
hoppers

 

·                  Pit management — fluid transfer between active / reserve
while mixing

 

·                  Environmental containment effectiveness

 

·                  Monitor and confirm operation and performance of low pressure
mud system

 

·                  Monitor and confirm operation and performance of mud transfer
system to / from active / reserve and boats

 

·                  Monitor and confirm operation and performance of all
agitators

 

·                  Monitor and confirm operation and performance of bulk system
monitoring and weight-up system

 

·                  Confirm operation and performance of pill / slug mixing
system

 

·                  Monitor and confirm operation and performance of bulk air
system

 

Work Instructions

 

Detailed test procedures complete with WI/ JHI shall be developed by Contractor
and mutually agreed to by Operator consistent with manufacturer’s specifications
and prudent operational standards.

 

8-221

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Drilling Fluid & Completion Fluid Circulation and Mixing

 

Objective

 

Verify that the drilling fluid circulation equipment and process are working
correctly and are fit for purpose while evaluating crew competency.

 

Test mud pumps individually and in combinations while circulating through main
and auxiliary systems standpipe manifold, rotating top drive, choke manifold,
manual choke, with seawater and mud mixed above, and generators operating in
parallel at maximum sustainable rates (at 90% SPM based on liner size).

 

Items to be verified

 

·                  Confirm PSV’s are in certification and are correctly set

 

·                  Performance and load run on each mud pump with seawater and
WBM

 

·                  Monitor and confirm operation and performance of the solids
control equipment

 

·                  Confirm flow line and mud gates capacity and isolation
capabilities

 

·                  Overboard lines

 

·                  Monitor and confirm operation and through-put performance of
vacuum degasser

 

·                  Monitor and confirm operation and performance of all charge
pumps

 

·                  Monitor and confirm operation and performance of shakers

 

·                  Standpipe manifold:  confirm alignment between auxiliary and
main standpipes and cementing standpipe manifold

 

·                  Monitor and confirm operation of load sharing of main engines
with mud pumps running

 

·                  Monitor and confirm operations and performance of drilling
motor drives for mud pumps

 

·                  Monitor and confirm operations and performance of seawater
system

 

·                  Drilling fluid and mud pump instrumentation

 

·                  Confirm designed supply of weighted mud and sea water to the
trip tank

 

·                  Confirm designed supply of weighted mud and sea water (pits)
to hole fill

 

·                  Confirm designed supply of sea water (sea chest) direct to
mud pump suctions to down hole

 

·                  Confirm accurate volume measurement for the trip tank

 

8-222

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

·                  Monitor and confirm performance of PVT system (active) and
verify consistency with MD Totco Rig Sense

 

·                  Confirm drilling fluid and completion fluid systems are
independent with no possibility of cross-contamination between the two including
LOTO of valves

 

·                  Confirm functionality (pump-out / pump-in) of base oil and
mud storage in lower hull

 

·                  Confirm functionality of agitation of base oil and mud
storage in lower hull

 

8-223

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Work Instructions

 

Detailed test procedures complete with WI/ JHI shall be developed by Contractor
and mutually agreed to by Operator and consistent with manufacturer’s
specifications and prudent operational standards.

 

8-224

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Cement Mixing

 

Objective

 

Verify Drilling Unit -based cement support systems and processes, as well as
crew competency to ensure the below items are safely performed. Safely mix and
pump cement slurry at a weight and amount to be confirmed by Operator if
possible.  Equipment is Operator provided and specified inclusive of all mixing
chemicals.

 

Items to be verified

 

·                  Complete pressure test of cement unit and lines from to
various rig floor manifolds / standpipes to maximum working pressure.

 

·                  Monitor and confirm operation and performance of bulk cement
storage

 

·                  Monitor and confirm operation and performance of sea water
delivery to cement unit

 

·                  Monitor and confirm operation and performance of cement surge
tank, vent / dust collection system (as provided by cement company)

 

·                  Monitor and confirm operation and performance of bulk air

 

·                  Monitor and confirm operation and performance of liquid
additive system (as provided by cement company)

 

·                  Rig up to mix, pump and displace cement slurry from cement
unit if possible.

 

·                  Pump water through LAS to confirm correct operation

 

·                  Need to investigate if cement can be mixed using batch cement
unit

 

·                  Supply cement unit with weighted mud at maximum sustainable
rate

 

·                  Supply drill water to cement unit at maximum sustainable rate
(TBD)

 

·                  Supply sea water to cement unit at maximum sustainable rate
(TBD)

 

·                  Supply brine to cement unit at maximum sustainable rate (TBD)

 

·                  Supply base oil to cement unit at maximum sustainable rate
(TBD)

 

·                  Supply diesel to cement unit at maximum sustainable rate
(TBD)

 

·                  Demonstrate there is a clear way for cement unit to pressure
test BOP at surface and at depth, choke and kill manifold and other surface
equipment

 

·                  Prove pumping ability to cement standpipe, choke manifold and
cleanout lines

 

·                  Demonstrate clear (noise free) communications, normal and
emergency, between cement unit and drill floor (TBD)

 

8-225

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

·                  During these operations confirm instrumentation is
functioning and is calibrated correctly: e.g., for Pressures, flow rates and
tank levels

 

·                  Prove suitable clean-up capability and drains exist for the
cement system

 

Work Instructions

 

Detailed test procedures complete with WI/JHI shall be developed by Contractor
and mutually agreed to by Operator consistent with manufacturer’s specifications
and prudent operational standards.

 

8-226

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

BOP Pressure and Function Tests

 

Objective

 

Demonstrate that the subsea and well control are fit for their intended purposes
and the design meets Well specification.

 

Items to be verified

 

·                  Perform full function test from each well control panel at
surface

 

·                  Perform full LMRP / BOP pressure test on surface using both
pods

 

·                  Verify accumulator, check precharge at surface.

 

·                  Confirm ROV stabs are correctly identified

 

·                  Test well control operator panels on UPS and batteries at
surface

 

·                  Verify choke manifold auto and manual controls

 

·                  Verify BOP test pump

 

·                  Verify LMRP / BOP control system fluid mix and water sample
frequency

 

·                  Perform pressure test of choke manifold and valves, IBOP’s,
TIW and in-string valves

 

·                  Function test all LMRP and BOP ROV stab functions at depth

 

·                  Verify BOP control system fluid mix and water sample
frequency

 

·                  Identify ROV system capability requirements to function test
all BOP ROV functions and provide to Operator.

 

·                  Disconnect BOP, hang off on BOP cart, and move riser string
off well center.

 

·                  Re-engage riser and pull BOP.

 

·                  Verify riser catching and pulling to assess if riser can run
through handling system without damage.

 

·                  Rack back BOP, carrier, guidance system and BOP jacking
system to verify movement, correctness and operability

 

Work Instructions

 

Detailed test procedures complete with WI/ JHI shall be developed by Contractor
and mutually agreed to by Operator consistent with manufacturer’s specifications
and prudent operational standards.

 

8-227

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Emergency Disconnect

 

Objective

 

Ensure EDS system is fully functioning.

 

Items to be tested and or verified

 

·                  Review riser tensioner safety program for wire breakage

 

·                  Execute “low” and “high” tension tests

 

·                  Verify crew competency

 

·                  Execute Emergency Disconnect System on surface if possible.

 

·                  Reconnect LMRP to BOP

 

·                  Confirm control of LMRP / BOP stacks are re-established

 

·                  Confirm EDS functions executed in BOP

 

·                  Pressure test all connections that were separated

 

Work Instructions

 

Detailed test procedures complete with WI/ JHI shall be developed by Contractor
and mutually agreed to by Operator consistent with manufacturer’s specifications
and prudent operational standards.

 

8-228

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Lifting Appliances and Cargo Handling

 

Objective

 

Verify all applicable lifting equipment and processes are working correctly and
are fit for their intended purpose.

 

Items to be verified

 

·                  Deck cranes

 

·                  Sling register

 

·                  Loose lifting gear

 

·                  Riser gantry crane

 

·                  Man-riding baskets (Drilling Unit floor and moon pool)

 

·                  Utility winches

 

·                  Scissor lifts

 

·                  Riser bay work platform

 

·                  Miscellaneous chain falls, hoists, pad eyes, etc.

 

·                  BOP handling (riser cart) equipment

 

·                  Riser handling equipment

 

·                  Certification of all lifting equipment (as applicable)

 

·                  Certification for crane operators

 

Work Instructions

 

Detailed test procedures complete with WI/ JHI shall be developed by Contractor
and mutually agreed to by Operator consistent with manufacturer’s specifications
and prudent operational standards.

 

8-229

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Marine Systems and Operations

 

Objective

 

Demonstrate that the marine systems and operations are working correctly, are
fit for their intended purposes and meet Class requirements and meet design
specifications.

 

Items to be verified

 

·                  Vessel Management System (e.g.:  consistent displays, chronic
alarms, operator competency )

 

·                  Inspection of life saving equipment (e.g., life jackets,
rings, beacons, etc.)

 

·                  Lifeboats — launching, running and recovery)

 

·                  Life rafts

 

·                  Helideck — e.g.: outfitting, drains

 

·                  Helpful system

 

·                  Marine certification where applicable

 

·                  Water tight integrity

 

·                  Damage stability

 

·                  Ballast system

 

·                  Drains

 

·                  On load / off load pot water, drill water and diesel fuel

 

·                  Bilge system

 

·                  Waste management (e.g., segregation, recycling, hazardous
waste handling including waste oil)

 

·                  Paint locker — in compliance with hazardous area
classification

 

·                  Hazardous areas in compliance with their respective
classifications

 

·                  Support utilities - Compressed air: Service, bulk, engine
start, fuel oil; Hydraulic and Pneumatic valve control systems;

 

·                  Navigation lights and foghorn

 

·                  Electronic navigation systems

 

·                  Pollution control measures, SOPEP, MARPOL, etc.

 

8-230

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

·                  Emergency preparedness

 

·                  Internal/external communication

 

·                  Flag State and Class Certification

 

·                  Mooring winch system

 

Work Instructions

 

Detailed test procedures complete with WI/JHI shall be developed by Contractor
and mutually agreed to by Operator and consistent with manufacturer’s
specifications and prudent operational standards.

 

8-231

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Fire & Gas System

 

Objective

 

Demonstrate the fire and gas system is fully operable, working correctly and fit
for its intended purpose and that the ballast control operator knows what
actions to take in the event of an alarm condition.

 

Items to be verified

 

·                  Crew competency in the event of an alarm condition

 

·                  Random tests of gas detectors, CH4 and H2S

 

·                  Random test of manual call points

 

·                  Random test of flame detectors

 

·                  Random test of heat detectors

 

·                  Random test of smoke detectors

 

·                  Fire alarm annunciation (e.g., PAGA — is it audible from all
spaces)

 

·                  PAGA interface with 3rd party equipment

 

Work Instructions

 

Detailed test procedures complete with WI/ JHI shall be developed by Contractor
and mutually agreed to by Operator consistent with manufacturer’s specifications
and prudent operational standards.

 

8-232

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Fire Protection

 

Objective

 

Demonstrate the fire protection system is fully operable and fit for its
intended purpose.

 

Items to be verified

 

·                  Fire and gas plans

 

·                  Fire pumps

 

·                  Helideck foam system

 

·                  Random check of hydrants and hose reels

 

·                  Visual inspection of fire fighting equipment, e.g., deluge,
monitors, water mist system, etc.

 

·                  Integrity of fire rated bulkheads

 

·                  Ventilation dampers

 

·                  Portable fire extinguishers

 

·                  Fire fighting team competency and their equipment

 

·                  Breathing air for SCBA bottles

 

·                  Fire escape PPE

 

·                  Ingress and Egress routes are identified, clear and
unobstructed

 

·                  3rd party equipment

 

·                  Escape packs

 

Work Instructions

 

Detailed test procedures complete with WI/ JHI shall be developed by Contractor
and mutually agreed to by Operator consistent with manufacturer’s specifications
and prudent operational standards.

 

8-233

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Communication Systems

 

Objective

 

Demonstrate that the communication and data highways are working correctly and
are fit for their intended purposes and meets design specification.

 

Items to be verified

 

·                  Radio — UHF, VHF, GMDSS

 

·                  VSAT, IMARSAT

 

·                  Telecoms — intrarig

 

·                  Drillers talkback

 

·                  Independent line between moon pool, drill floor and DPO

 

·                  Clear call system

 

·                  PAGA

 

·                  Data — IT (LAN):  Verify system is functioning

 

·                  Document control

 

Work Instructions

 

Detailed test procedures complete with WI/ JHI shall be developed by Contractor
and mutually agreed to by Operator consistent with manufacturer’s specifications
and prudent operational standards.

 

8-234

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Galley & Living Quarters

 

Objective

 

Ensure accommodations equipment and processes are working correctly and are fit
for their intended purposes, ensuring the living quarters’ safety and habitable
standards.

 

Items to be verified

 

·                  Hospital facility

 

·                  Sprinkler system

 

·                  Station bills

 

·                  Galley fire fighting equipment

 

·                  Smoke hoods

 

·                  Potable water system

 

·                  Catering equipment

 

·                  Food storage facilities

 

·                  Hygiene standards

 

·                  Sanitary system — grey & black water

 

·                  Laundry equipment

 

·                  HVAC

 

·                  Waste segregation and handling (e.g., food and sanitary)

 

·                  Entertainment system

 

Work Instructions

 

Detailed test procedures complete with WI/ JHI shall be developed by Contractor
and mutually agreed to by Operator consistent with manufacturer’s specifications
and prudent operational standards.

 

8-235

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Drilling Unit Management Systems

 

Objective

 

Verify that Drilling Unit management systems and processes are working correctly
and are fit for their intended purposes.

 

Items to be verified

 

·                  Preventative Maintenance System

 

·                  Document control

 

·                  Software Control & Management of Change

 

·                  Management of Change

 

·                  Safety Management System

 

·                  Environmental Management System

 

·                  IMO - International Safety Management Code

 

·                  Class documentation

 

·                  Stability software

 

·                  Electronic IADC reporting

 

Work Instructions

 

Detailed test procedures complete with WI/ JHI shall be developed by Contractor
and mutually agreed to by Operator consistent with manufacturer’s specifications
and prudent operational standards.

 

8-236

--------------------------------------------------------------------------------